Exhibit 10.1

H&E EQUIPMENT SERVICES, INC.,

GREAT NORTHERN EQUIPMENT, INC.,

and

H&E EQUIPMENT SERVICES (CALIFORNIA), LLC

as Borrowers,

THE OTHER CREDIT PARTIES SIGNATORY HERETO,

as Credit Parties,

THE LENDERS SIGNATORY HERETO

FROM TIME TO TIME,

as Lenders

GENERAL ELECTRIC CAPITAL CORPORATION,

as Agent,

BANK OF AMERICA, N.A.,

as Co-Syndication Agent, Documentation Agent, Joint Lead Arranger and Joint
Bookrunner,

WELLS FARGO CAPITAL FINANCE, LLC,

as Co-Syndication Agent and Joint Lead Arranger

and

DEUTSCHE BANK SECURITIES INC.,

as Joint Lead Arranger and Joint Bookrunner

 

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of May 21, 2014

 

———

GE CAPITAL MARKETS, INC.,

as Joint Lead Arranger and Joint Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Clause    Page   1    AMOUNT AND TERMS OF CREDIT      2       1.1    Credit
Facilities      2       1.2    Letters of Credit      7       1.2A    Swap
Related Reimbursement Obligations      7       1.3    Prepayments      8      
1.4    Use of Proceeds      12       1.5    Interest and Applicable Margins     
12       1.6    Eligible Accounts      16       1.6A    Eligible Rolling Stock
     19       1.6B    Eligible Rentals      20       1.7    Eligible Parts and
Tools Inventory      21       1.7A    Eligible Equipment Inventory      23      
1.8    Cash Management Systems      24       1.9    Fees      24       1.10   
Receipt of Payments      25       1.11    Application and Allocation of Payments
     26       1.12    Loan Account and Accounting      27       1.13   
Indemnity      28       1.14    Access      29       1.15    Taxes      30      
1.16    Capital Adequacy; Increased Costs; Illegality      32       1.17   
Single Loan      34       1.18    Increase of the Commitments      34    2   
CONDITIONS PRECEDENT      37       2.1    Conditions to Amendment and
Restatement and the Initial Loans      37   

 

- i -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Clause    Page      2.2    Further Conditions to Each Loan      38       2.3   
Effect of Amendment and Restatement      39    3    REPRESENTATIONS AND
WARRANTIES      41       3.1    Corporate or Limited Liability Company
Existence; Compliance with Law      41       3.2    Executive Offices;
Collateral Locations; FEIN      41       3.3    Corporate or Limited Liability
Company Power, Authorization, Enforceable Obligations      42       3.4   
Financial Statements and Projections      42       3.5    Material Adverse
Effect      43       3.6    Ownership of Property; Liens      43       3.7   
Labor Matters      44       3.8    Ventures, Subsidiaries and Affiliates;
Outstanding Stock and Indebtedness      45       3.9    Government Regulation   
  45       3.10    Margin Regulations      45       3.11    Taxes      46      
3.12    ERISA      46       3.13    No Litigation      47       3.14    Brokers
     48       3.15    Intellectual Property      48       3.16    Full
Disclosure      48       3.17    Environmental Matters      48       3.18   
Insurance      49       3.19    Deposit and Disbursement Accounts      49      
3.20    Government Contracts      50       3.21    Customer and Trade Relations
     50   

 

- ii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Clause    Page      3.22    Agreements and Other Documents      50       3.23   
Solvency      50       3.24    Titled Vehicles      51       3.25    Senior
Unsecured Note Indenture      51    4    FINANCIAL STATEMENTS AND INFORMATION   
  52       4.1    Reports and Notices      52       4.2    Communication with
Accountants      52    5    AFFIRMATIVE COVENANTS      52       5.1   
Maintenance of Existence and Conduct of Business      52       5.2    Payment of
Charges      53       5.3    Books and Records      53       5.4    Insurance;
Damage to or Destruction of Collateral      53       5.5    Compliance with Laws
     55       5.6    Intentionally Omitted      55       5.7    Intellectual
Property      55       5.8    Environmental Matters      55       5.9   

Landlords’ Agreements, Mortgagee Agreements, Bailee Letters, Real Estate
Purchases and Vendor Inter-Creditor Agreements

     56       5.10    Government Accounts      57       5.11    Further
Assurances      58    6    NEGATIVE COVENANTS      59       6.1    Acquisitions,
Subsidiaries, Etc.      59       6.2    Investments; Loans and Advances      63
      6.3    Indebtedness      64       6.4    Employee Loans and Affiliate
Transactions      66   

 

- iii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Clause    Page      6.5    Capital Structure and Business      66       6.6   
Guaranteed Indebtedness      67       6.7    Liens      67       6.8   
Disposition of Stock and Assets      69       6.9    ERISA      70       6.10   
Financial Covenants      70       6.11    Hazardous Materials      70       6.12
   Omitted      70       6.13    Cancellation of Indebtedness      70       6.14
   Restricted Payments      70       6.15    Change of Name or Location; Change
of Fiscal Year      71       6.16    No Impairment of Intercompany Transfers   
  72       6.17    No Speculative Transactions      72       6.18    Changes
Relating to Senior Unsecured Notes; Subordinated Debt Designation of Credit
Facility      72       6.19    Changes in Depreciation Schedules      73      
6.20    Credit Parties Other than Borrowers      73       6.21    Lock Box
Remittances; Vendor Payments      73    7    TERM      74       7.1   
Termination      74       7.2    Survival of Obligations Upon Termination of
Financing Arrangements      74    8    EVENTS OF DEFAULT: RIGHTS AND REMEDIES   
  75       8.1    Events of Default      75       8.2    Remedies      77      
8.3    Waivers by Credit Parties      78   

 

- iv -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Clause    Page   9    ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT     
78       9.1    Assignments and Participations; Binding Effect      78       9.2
   Appointment of Agent      82       9.3    Agent’s Reliance, Etc.      82   
   9.4    GE Capital and Affiliates      83       9.5    Lender Credit Decision
     83       9.6    Indemnification      84       9.7    Successor Agent     
85       9.8    Co Agents      85       9.9    Setoff and Sharing of Payments   
  86       9.10    Advances; Payments; Non Funding Lenders; Information; Actions
in Concert      87       9.11    Release of Collateral or Guarantors      92   
10    SUCCESSORS AND ASSIGNS      93       10.1    Successors and Assigns     
93    11    MISCELLANEOUS      93       11.1    Complete Agreement; Modification
of Agreement      93       11.2    Amendments and Waivers      94       11.3   
Fees and Expenses      96       11.4    No Waiver      98       11.5    Remedies
     98       11.6    Severability      98       11.7    Conflict of Terms     
98       11.8    Non-Public Information; Confidentiality      99       11.9   

GOVERNING LAW

     101       11.10    Notices      102   

 

- v -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Clause    Page      11.11    Electronic Transmissions      103       11.12   
Section Titles      104       11.13    Counterparts      104       11.14   

WAIVER OF JURY TRIAL

     104       11.15    Omitted      105       11.16    Reinstatement      105
      11.17    Advice of Counsel      105       11.18    No Strict Construction
     105       11.19    Patriot Act      105   

 

- vi -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Clause              Page INDEX OF APPENDICES*    Exhibit 1.1(a)(i)    -    Form
of Notice of Revolving Credit Advance    Exhibit 1.1(a)(ii)    -    Form of
Revolving Note    Exhibit 1.1(b)(ii)    -    Form of Swing Line Note    Exhibit
1.5(e)    -    Form of Notice of Conversion/Continuation    Exhibit 4.1(b)    -
   Form of Borrowing Base Certificate    Exhibit 6.7(d)(iii)(A)    -    Form of
Intercreditor Agreement (Floor Plan Inventory)    Exhibit 6.7(d)(iii)(B)    -   
Form of Intercreditor Agreement (Off Balance Sheet Inventory)    Exhibit 9.1(a)
   -    Form of Assignment Agreement    Exhibit B-1(a)    -    Form of Notice of
Issuance of Letter of Credit    Exhibit D    -    Form of Guaranty and Security
Agreement    Schedule I    -    Original Letters of Credit    Schedule L-1    -
   LKE Joint Accounts    Schedule 1.1    -    Responsible Individual    Schedule
3.1    -    Corporate or Limited Liability Company Existence    Schedule 3.2   
-    Executive Offices; Collateral Locations; FEIN    Schedule 3.6    -   
Ownership of Property; Liens    Schedule 3.7    -    Labor Matters    Schedule
3.8    -    Ventures, Subsidiaries and Affiliates; Outstanding Stock and
Indebtedness    Schedule 3.11    -    Taxes    Schedule 3.12    -    ERISA   
Schedule 3.13    -    Litigation    Schedule 3.15    -    Intellectual Property
   Schedule 3.17    -    Environmental Matters   

 

- vii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Clause              Page Schedule 3.18    -    Insurance    Schedule 3.19    -
   Deposit and Disbursement Accounts    Schedule 3.20    -    Government
Contracts    Schedule 3.22    -    Agreements and Other Documents    Schedule
3.24    -    Titled Vehicles    Schedule 5.1    -    Maintenance of Existence
and Conduct of Business    Schedule 6.2    -    Investments; Loans and Advances
   Schedule 6.3    -    Indebtedness    Schedule 6.4(a)    -    Affiliate
Transactions    Schedule 6.4(b)    -    Employee Loans    Schedule 6.6    -   
Guaranteed Indebtedness    Schedule 6.7    -    Liens    Annex A (Recitals)    -
   Definitions    Annex B (Section 1.2)    -    Letters of Credit    Annex C
(Section 1.8)    -    Cash Management Systems    Annex D (Section 2.2(a))    -
   Closing Checklist    Annex E (Section 4.1(a))    -    Financial Statements
and Projections — Reporting    Annex F (Section 4.1(b))    -    Collateral
Reports    Annex G (Section 6.10)    -    Financial Covenants   
Annex H (Section 9.10(a))    -    Lenders’ Wire Transfer Information    Annex I
(Section 11.10)    -    Notice Addresses    Annex J (Commitments)    -   
Commitments   

 

* The exhibits, schedules and certain annexes have not been included in this
filing because they are not material. The Registrant will furnish supplementally
a copy of any omitted exhibit, schedule or similar attachment to the Securities
and Exchange Commission upon request.

 

- viii -



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 21, 2014 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, this “Agreement”), among H&E EQUIPMENT SERVICES, INC., a Delaware
corporation (“H&E Delaware”), GREAT NORTHERN EQUIPMENT, INC., a Montana
corporation (“Great Northern”), H&E EQUIPMENT SERVICES (CALIFORNIA), LLC, a
Delaware limited liability company (“H&E California”, and together with H&E
Delaware and Great Northern, each a “Borrower” and collectively and jointly and
severally, the “Borrowers”), the other Credit Parties signatory hereto, GENERAL
ELECTRIC CAPITAL CORPORATION, a Delaware corporation (in its individual
capacity, “GE Capital”), for itself as Lender, as Agent for the Lenders and the
other Lenders signatory hereto from time to time, BANK OF AMERICA, N.A., as
Co-Syndication Agent and Documentation Agent, WELLS FARGO CAPITAL FINANCE, LLC,
as Co-Syndication Agent, and DEUTSCHE BANK SECURITIES INC. as Joint Lead
Arranger and Joint Bookrunner.

WHEREAS:

(A) GE Capital (as successor in interest to General Electric Capital
Corporation), the other Lenders named therein (collectively, the “Original
Lenders”), Credit Parties and Agent are parties to a Third Amended and Restated
Credit Agreement, dated as of July 29, 2010 (as heretofore amended, supplemented
or modified, the “Original Credit Agreement”);

(B) Borrowers have requested that Original Lenders amend and restate the
Original Credit Agreement to modify the Original Credit Agreement in certain
respects and, subject to the terms and conditions hereof, Lenders and Agent are
willing to do so;

(C) Credit Parties have agreed to continue to secure all of their Obligations
under the Loan Documents with a security interest in and lien in favor of Agent,
for the benefit of Agent and Lenders, upon substantially all of their existing
and after-acquired personal and real property including a continuing Lien or
mortgage on and security interest in all Collateral in which a Lien or mortgage
on or security interest was granted pursuant to the Loan Documents prior to the
Closing Date;

(D) Credit Parties are willing to continue to guaranty all of the Obligations of
Borrowers; and

(E) Capitalized terms used in this Agreement have the meanings ascribed to them
in Annex A and, for purposes of this Agreement and the other Loan Documents, the
rules of construction set forth in Annex A shall govern. All Annexes,
Disclosures Schedules, Exhibits and other attachments (collectively,
“Appendices”) hereto, or expressly identified to this Agreement, are
incorporated herein by reference, and taken together with this Agreement, shall
constitute but a single agreement. These Recitals shall be construed as part of
the Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, IN CONSIDERATION OF THE PREMISES AND THE MUTUAL COVENANTS
HEREINAFTER CONTAINED, AND FOR OTHER GOOD AND VALUABLE CONSIDERATION, THE
PARTIES HERETO AGREE AS FOLLOWS:

 

1 AMOUNT AND TERMS OF CREDIT

 

1.1 Credit Facilities

 

  (a) Revolving Credit Facility

 

  (i) On the Closing Date, the Original Revolving Credit Advances (if any) shall
be continued as Revolving Credit Advances hereunder.

 

  (ii) Subject to the terms and conditions hereof, each Revolving Lender agrees
to make available to Borrowers from time to time until the Commitment
Termination Date its Pro Rata Share of advances (each, a “Revolving Credit
Advance”). The Pro Rata Share of the Revolving Loan of any Revolving Lender
shall not at any time exceed its separate Revolving Loan Commitment. The
obligations of each Revolving Lender hereunder shall be several and not joint.
Until the Commitment Termination Date, each Borrower may borrow, repay and
reborrow under this Section 1.1(a); provided, that the amount of any Revolving
Credit Advance to be made to such Borrower at any time shall not exceed
Borrowing Availability of such Borrower at such time or cause the Borrowing
Availability of all Borrowers to be exceeded. Moreover, the sum of the Revolving
Loan and Swing Line Loan outstanding to any Borrower shall not exceed at any
time that Borrower’s separate Borrowing Base. Each Revolving Credit Advance
shall be made on notice by Borrower Representative on behalf of the applicable
Borrower to the representative of Agent identified in Schedule 1.1 at the
address specified therein. Any such notice must be given no later than (1) noon
(New York time) on the Business Day of the proposed Revolving Credit Advance, in
the case of an Index Rate Loan, or (2) noon (New York time) on the date which is
three (3) Business Days prior to the proposed Revolving Credit Advance, in the
case of a LIBOR Loan. Each such notice (a “Notice of Revolving Credit Advance”)
must be given in writing (by telecopy or overnight courier) substantially in the
form of Exhibit 1.1(a)(i), and shall include the information required in such
Exhibit and such other administrative information as may be reasonably required
by Agent. If any Borrower desires to have the Revolving Credit Advances bear
interest by reference to a LIBOR Rate, Borrower Representative must comply with
Section 1.5(e).

 

  (iii)

Upon the request of any Revolving Lender, each Borrower shall execute and
deliver to such Revolving Lender a note to evidence the Revolving Loan
Commitment of that Revolving Lender. Each such note shall be in the maximum
principal amount of the Revolving Loan Commitment of the applicable Revolving
Lender, dated the Closing Date and substantially in the form of Exhibit
1.1(a)(ii) (each as amended or replaced from time to time, a “Revolving Note”
and, collectively, the “Revolving Notes”). Each Revolving Note shall represent
the obligation of the applicable Borrower to pay the amount of the

 

2



--------------------------------------------------------------------------------

  applicable Revolving Lender’s Revolving Loan Commitment or, if less, such
Revolving Lender’s Pro Rata Share of the aggregate unpaid principal amount of
all Revolving Credit Advances to such Borrower together with interest thereon as
prescribed in Section 1.5. The entire unpaid balance of the aggregate Revolving
Loan and all other noncontingent Obligations shall be immediately due and
payable in full in immediately available funds on the Commitment Termination
Date. Without limitation of the foregoing, in the event that any Original Lender
holds an Original Revolving Note and its Revolving Loan Commitment from and
after the Closing Date exceeds its Revolving Loan Commitment prior to the
Closing Date, upon request by such Original Lender, the applicable Borrower
shall execute and deliver a Revolving Note to evidence the increased Revolving
Loan Commitment and the Original Lender shall, upon receipt of such Revolving
Note, return to such Borrower the Original Revolving Note it so holds. Any
Original Revolving Note issued (and as such term was defined) prior to the
Closing Date shall in any event constitute a Revolving Note issued under this
Agreement and shall be entitled to all benefits hereof.

 

  (iv) The Revolving Lenders, subject to the proviso set forth below, hereby
authorize Agent, for the account of the Revolving Lenders, to make or permit to
remain outstanding Revolving Loans to any Borrower in excess of its Borrowing
Base (any such excess Revolving Loan is herein referred to as an “Overadvance”)
to the extent that Agent, in its sole discretion, determines that any such
Overadvance is necessary or desirable (A) to preserve or protect the Collateral,
(B) to enhance the likelihood of repayment of the Obligations or (C) to pay any
other amount chargeable to the Borrowers pursuant to the terms of this
Agreement, including, without limitation, fees and expenses; provided, however,
that Agent may not cause Revolving Lenders to make, or permit to remain
outstanding, (A) aggregate Revolving Loans in excess of the aggregate Revolving
Loan Commitments of all Revolving Lenders less the sum of outstanding Swing Line
Loans plus the aggregate amount of Letter of Credit Obligations or (B) an
Overadvance in an aggregate amount in excess of 10% of the aggregate Revolving
Loan Commitments of all Revolving Lenders. If an Overadvance is made, or
permitted to remain outstanding, pursuant to the preceding sentence, then all
Revolving Lenders shall be bound to make, or permit to remain outstanding, such
Overadvance based upon their Pro Rata Shares in accordance with the terms of
this Agreement regardless of whether the conditions to lending set forth in
Section 2.2 have been met. Furthermore, Requisite Lenders may prospectively
revoke Agent’s ability to make or permit Overadvances by written notice to
Agent. All Overadvances shall constitute Index Rate Loans and shall bear
interest at the Index Rate plus the Applicable Revolver Index Margin and the
default rate under Section 1.5(d). Each Overadvance shall be repaid in full
within thirty (30) days after the date on which such Overadvance is made.

 

3



--------------------------------------------------------------------------------

  (b) Swing Line Facility

 

  (i) On the Closing Date, all Original Swing Line Advances (if any) shall be
continued as Swing Line Advances hereunder. Agent shall notify the Swing Line
Lender upon Agent’s receipt of any Notice of Revolving Credit Advance. Subject
to the terms and conditions hereof, the Swing Line Lender may, in its
discretion, make available from time to time until the Commitment Termination
Date advances (each, a “Swing Line Advance”) in accordance with any such notice.
The provisions of this Section 1.1(b) shall not relieve Revolving Lenders of
their obligations to make Revolving Credit Advances under Section 1.1(a);
provided, that if the Swing Line Lender makes a Swing Line Advance pursuant to
any such notice, such Swing Line Advance shall be in lieu of any Revolving
Credit Advance that otherwise may be made by Revolving Credit Lenders pursuant
to such notice. The aggregate amount of Swing Line Advances outstanding shall
not exceed at any time the lesser of (A) the Swing Line Commitment and (B) the
lesser of (x) the Maximum Amount and (y) the Borrowing Base in each case, less
the outstanding balance of the Revolving Loan at such time (“Swing Line
Availability”). Moreover, the Swing Line Loan outstanding to any Borrower shall
not exceed at any time such Borrower’s separate Borrowing Base less the
Revolving Loan outstanding to such Borrower. Until the Commitment Termination
Date, each Borrower may from time to time borrow, repay and reborrow under this
Section 1.1(b). Each Swing Line Advance shall be made on the day requested
pursuant to a Notice of Revolving Credit Advance delivered to Agent by Borrower
Representative on behalf of the applicable Borrower requesting a Swing Line
Advance in accordance with Section 1.1(a). Any such notice must be given no
later than noon (New York time) on the Business Day of the proposed Swing Line
Advance. Unless the Swing Line Lender has received at least one Business Day’s
prior written notice from Requisite Lenders instructing it not to make a Swing
Line Advance, the Swing Line Lender shall, notwithstanding the failure of any
condition precedent set forth in Section 2.2, except in the case of a Prohibited
Swing Line Advance, be entitled to fund that Swing Line Advance, and to have
each Revolving Lender make Revolving Credit Advances in accordance with
Section 1.1(b)(iii) or purchase participating interests in accordance with
Section 1.1(b)(iv). Notwithstanding any other provision of this Agreement or the
other Loan Documents, the Swing Line Loan shall constitute an Index Rate Loan.
Each Borrower shall repay the aggregate outstanding principal amount of the
Swing Line Advances made to such Borrower upon demand therefor by Agent.

 

  (ii)

Upon the request of the Swing Line Lender, each Borrower shall execute and
deliver to the Swing Line Lender a promissory note to evidence the Swing Line
Commitment. If a promissory note is requested, each such note shall be in the
principal amount of the Swing Line Commitment of the Swing Line Lender,

 

4



--------------------------------------------------------------------------------

  dated the Closing Date and substantially in the form of Exhibit 1.1(b)(ii)
(each as amended or replaced from time to time, a “Swing Line Note” and,
collectively, the “Swing Line Notes”). Each Swing Line Note shall represent the
obligation of such Borrower to pay the amount of the Swing Line Commitment or,
if less, the aggregate unpaid principal amount of all Swing Line Advances made
to such Borrower together with interest thereon as prescribed in Section 1.5.
The entire unpaid balance of the Swing Line Loan and all other non contingent
Obligations shall be immediately due and payable in full in immediately
available funds on the Commitment Termination Date if not sooner paid in full.
Any Swing Line Note issued (and as such term was defined) prior to the Closing
Date shall in any event constitute a Swing Line Note issued under this
Agreement.

 

  (iii) The Swing Line Lender shall at any time and from time to time in its
sole and absolute discretion, but not less frequently than on each Settlement
Date on behalf of any Borrower (and each Borrower hereby irrevocably authorizes
the Swing Line Lender to so act on its behalf), request each Revolving Lender
(including the Swing Line Lender) to make a Revolving Credit Advance to such
Borrower (which shall be an Index Rate Loan) in an amount equal to such
Revolving Lender’s Pro Rata Share of the principal amount of such Borrower’s
Swing Line Loan (the “Refunded Swing Line Loan”) outstanding on the date such
notice is given. Unless any of the events described in Sections 8.1(h) or
(i) has occurred (in which event the procedures of Section 1.1(b)(iv) shall
apply) and regardless of whether the conditions precedent set forth in this
Agreement to the making of a Revolving Credit Advance are then satisfied, each
Revolving Lender shall disburse directly to Agent, its Pro Rata Share of a
Revolving Credit Advance on behalf of the Swing Line Lender, prior to 3:00 p.m.
(New York time), in immediately available funds on the Business Day next
succeeding the date such notice is given. The proceeds of such Revolving Credit
Advances made to a Borrower shall be immediately paid to the Swing Line Lender
and applied to repay the Refunded Swing Line Loan of such Borrower.

 

  (iv) If, prior to refunding a Swing Line Loan with a Revolving Credit Advance
pursuant to Section 1.1(b)(iii), one of the events described in Sections 8.1(h)
or (i) has occurred, then, subject to the provisions of Section 1.1(b)(v) below,
each Revolving Lender shall, on the date such Revolving Credit Advance was to
have been made for the benefit of the applicable Borrower, purchase from the
Swing Line Lender an undivided participation interest in the Swing Line Loan to
such Borrower in an amount equal to its Pro Rata Share of such Swing Line Loan.
Upon request, each Revolving Lender shall promptly transfer to the Swing Line
Lender, in immediately available funds, the amount of its participation
interest.

 

  (v)

Each Revolving Lender’s obligation to make Revolving Credit Advances in
accordance with Section 1.1(b)(iii) and to purchase participation interests in

 

5



--------------------------------------------------------------------------------

  accordance with Section 1.1(b)(iv) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right that such Revolving Lender may
have against the Swing Line Lender, any Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of any Default or Event of
Default; (C) any inability of any Borrower to satisfy the conditions precedent
to borrowing set forth in this Agreement at any time; or (D) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. If any Revolving Lender does not make available to Agent or the
Swing Line Lender, as applicable, the amount required pursuant to
Section 1.1(b)(iii) or 1.1(b)(iv), as the case may be, the Swing Line Lender
shall be entitled to recover such amount on demand from such Revolving Lender,
together with interest thereon for each day from the date of non-payment until
such amount is paid in full at the Federal Funds Rate for the first two
(2) Business Days and at the Index Rate thereafter.

 

  (c) Reliance on Notices; Appointment of Borrower Representative

Agent shall be entitled to rely upon, and shall be fully protected in relying
upon, any Notice of Revolving Credit Advance, Notice of Conversion/Continuation
or similar notice believed by Agent to be genuine. Agent may assume that each
Person executing and delivering any such notice in accordance herewith was duly
authorized, unless the responsible individual acting thereon for Agent has
actual knowledge to the contrary. Each Borrower, and to the extent applicable,
each other Credit Party, hereby designates H&E Delaware as its representative
and agent on its behalf for the purposes of issuing Notices of Revolving Credit
Advances and Notices of Conversion/Continuation, giving instructions with
respect to the disbursement of the proceeds of the Loans, selecting interest
rate options, requesting Letters of Credit, giving and receiving all other
notices and consents hereunder or under any of the other Loan Documents and
taking all other actions (including in respect of compliance with covenants) on
behalf of any Credit Party or Credit Parties under the Loan Documents. Borrower
Representative hereby accepts such appointment. Agent and each Lender may regard
any notice or other communication pursuant to any Loan Document from Borrower
Representative as a notice or communication from all Credit Parties, and may
give any notice or communication required or permitted to be given to any Credit
Party or Credit Parties hereunder to Borrower Representative on behalf of such
Credit Party or Credit Parties. Each Credit Party agrees that each notice,
election, representation and warranty, covenant, agreement and undertaking made
on its behalf by Borrower Representative shall be deemed for all purposes to
have been made by such Credit Party and shall be binding upon and enforceable
against such Credit Party to the same extent as if the same had been made
directly by such Credit Party.

 

6



--------------------------------------------------------------------------------

1.2 Letters of Credit

Subject to and in accordance with the terms and conditions contained herein and
in Annex B, Borrower Representative, on behalf of any Borrower, shall have the
right to request, and Revolving Lenders agree to incur, or purchase
participations in, Letter of Credit Obligations in respect of such Borrower. The
parties hereto agree that all Original Letters of Credit and Original Letter of
Credit Obligations shall be deemed, respectively, Letters of Credit and Letter
of Credit Obligations issued or existing under and subject to and governed by
and entitled to the benefits of the terms of this Agreement.

 

1.2A Swap Related Reimbursement Obligations

 

  (a) Each Borrower agrees to reimburse GE Capital in immediately available
funds in the amount of any payment made by GE Capital under a Swap Related L/C
(such reimbursement obligation, whether contingent upon payment by GE Capital
under the Swap Related L/C or otherwise, being herein called a “Swap Related
Reimbursement Obligation”). No Swap Related Reimbursement Obligation for any
Swap Related L/C may exceed the amount of the payment obligations owed by any
Borrower under the interest rate protection or hedging agreement or transaction
supported by the Swap Related L/C. Any Swap Related L/C issued in connection
with (and as such term is defined in) the Original Credit Agreement shall
constitute a Swap Related L/C issued in connection with and subject to and
governed by and entitled to the benefits of the terms of this Agreement.

 

  (b) A Swap Related Reimbursement Obligation shall be due and payable by any
applicable Borrower within one (1) Business Day after the date on which the
related payment is made by GE Capital under the Swap Related L/C.

 

  (c) Any Swap Related Reimbursement Obligation shall, during the period in
which it is unpaid, bear interest at the rate per annum equal to the LIBOR Rate
plus one percent (1%), as if the unpaid amount of the Swap Related Reimbursement
Obligation were a LIBOR Loan, and not at any otherwise applicable Default Rate.
Such interest shall be payable upon demand. The following additional provisions
apply to the calculation and charging of interest on Swap Related Reimbursement
Obligations by reference to the LIBOR Rate:

(i) The LIBOR Rate shall be determined for each successive one-month LIBOR
Period during which the Swap Related Reimbursement Obligation is unpaid,
notwithstanding the occurrence of any Event of Default and even if the LIBOR
Period were to extend beyond the Commitment Termination Date.

(ii) If a Swap Related Reimbursement Obligation is paid during a monthly period
for which the LIBOR Rate is determined, interest shall be pro-rated and charged
for the portion of the monthly period during which the Swap Related
Reimbursement Obligation was unpaid. Section 1.13(b) shall not apply to any
payment of a Swap Related Reimbursement Obligation during the monthly period.

(iii) Notwithstanding the last sentence of the definition of “LIBOR Rate”, if
the LIBOR Rate is no longer available from Reuters Screen LIBOR01 Page, the
LIBOR Rate with respect to Swap Related Reimbursement Obligations shall be
determined by GE Capital from such financial reporting service or other
information available to GE Capital as in GE Capital’s reasonable discretion
indicates GE Capital’s cost of funds.

 

7



--------------------------------------------------------------------------------

  (d) Except as provided in the foregoing provisions of this Section 1.2A and in
Section 11.3 no Borrower shall be obligated to pay to GE Capital or any of its
Affiliates any Letter of Credit Fee, or any other fees, charges or expenses, in
respect of a Swap Related L/C or arranging for any interest rate protection or
hedging agreement or transaction supported by the Swap Related L/C. GE Capital
and its Affiliates shall look to the beneficiary of a Swap Related L/C for
payment of any such letter of credit fees or other fees, charges or expenses and
such beneficiary may factor such fees, charges, or expenses into the pricing of
any interest rate protection or hedging arrangement or transaction supported by
the Swap Related L/C.

 

  (e) If any Swap Related L/C is revocable prior to its scheduled expiry date,
GE Capital agrees not to revoke the Swap Related L/C unless the Commitment
Termination Date or an Event of Default has occurred and is continuing.

 

  (f) GE Capital or any of its Affiliates shall be permitted to (i) provide
confidential or other information furnished to it by any of the Credit Parties
(including, without limitation, copies of any documents and information in or
referred to in the Closing Checklist, Financial Statements and Compliance
Certificates) to a beneficiary or potential beneficiary of a Swap Related L/C
and (ii) receive confidential or other information from the beneficiary or
potential beneficiary relating to any agreement or transaction supported or to
be supported by the Swap Related L/C. However, no confidential information shall
be provided to any Person under this paragraph unless the Person has agreed to
comply with the covenant substantially as contained in Section 11.8 of this
Agreement.

 

1.3 Prepayments

 

  (a) Voluntary Prepayments; Reductions in Revolving Loan Commitments

Any Borrower may at any time voluntarily prepay all or part of the Revolving
Credit Advances made to such Borrower at any time or from time to time without
premium or penalty, subject to Section 1.13(b)(i). Borrowers may at any time on
at least ten (10) days’ prior written notice by Borrower Representative to Agent
permanently reduce (but not terminate) the Revolving Loan Commitment; provided,
that (A) any such reductions shall be in a minimum amount of $5,000,000 and
integral multiples of $250,000 in excess of such amount, (B) the Revolving Loan
Commitment shall not be reduced to an amount

 

8



--------------------------------------------------------------------------------

less than the amount of the Revolving Loan plus the Swingline Loan then
outstanding, and (C) after giving effect to such reductions, Borrowers shall
comply with Section 1.3(b)(i). In addition, Borrowers may at any time on at
least 10 days’ prior written notice by Borrower Representative to Agent
terminate the Revolving Loan Commitment; provided, that upon such termination,
all Loans and other Obligations shall be immediately due and payable in full and
all Letter of Credit Obligations shall be cash collateralized or otherwise
satisfied in accordance with Annex B. Any such payment resulting from
termination of the Revolving Loan Commitment must be accompanied by payment of
all accrued and unpaid interest on the Loans and other Obligations and any LIBOR
funding breakage costs in accordance with Section 1.13(b). Upon any such
reduction or termination of the Revolving Loan Commitment, each Borrower’s right
to request Revolving Credit Advances, or request that Letter of Credit
Obligations be incurred on its behalf, or request Swing Line Advances, shall
simultaneously be permanently reduced or terminated, as the case may be;
provided, that a permanent reduction of the Revolving Loan Commitment shall not
require a corresponding pro rata reduction in the L/C Sublimit. Each notice of
partial prepayment shall designate the Borrower whose Revolving Credit Advances
are to be repaid and identify the particular Revolving Credit Advances to be
repaid.

 

  (b) Mandatory Prepayments

 

  (i) Except as provided in Section 1.1(a)(iv), at any time the aggregate
outstanding balances of the Revolving Loan exceeds the lesser of (A) the Maximum
Amount less the aggregate outstanding Swing Line Loan at such time and (B) the
Aggregate Borrowing Base less the aggregate outstanding Swing Line Loan at such
time, Borrowers shall immediately repay the aggregate outstanding Revolving
Credit Advances to the extent required to eliminate such excess. If any such
excess remains after repayment in full of the aggregate outstanding Revolving
Credit Advances, Borrowers shall provide cash collateral for the Letter of
Credit Obligations in the manner set forth in Annex B to the extent required to
eliminate such excess. Furthermore, if, at any time, the outstanding balance of
the Revolving Loan to any Borrower exceeds such Borrower’s separate Borrowing
Base less the outstanding balance of the Swing Line Loan to such Borrower, the
applicable Borrower shall immediately repay its Revolving Credit Advances in the
amount of such excess (and, to the extent necessary, provide cash collateral for
its Letter of Credit Obligations as described above).

 

  (ii)

If a Cash Dominion Event shall have occurred and be continuing, immediately upon
receipt by any Credit Party of proceeds of any asset disposition or any sale of
Stock of any Subsidiary of such Credit Party, Borrowers shall prepay the
Obligations in an amount equal to all such proceeds, net of (A) commissions and
other reasonable and customary transaction costs, fees and expenses incurred in
connection with such transaction and payable by any Credit Party in connection

 

9



--------------------------------------------------------------------------------

  therewith (in each case, paid to non Affiliates), (B) amounts payable to
holders of senior Liens (to the extent such Liens constitute Permitted
Encumbrances hereunder), if any, on the assets so disposed, and (C) transfer
taxes plus any applicable reserve for income taxes in accordance with GAAP in
connection therewith (“Net Proceeds”). Any such prepayment shall, subject to
Section 1.3(b)(iv), be applied in accordance with Section 1.3(c). For the
avoidance of doubt, no such mandatory prepayment shall be required if at such
time of determination, a Cash Dominion Event shall not have occurred and be
continuing.

 

  (iii) If any Credit Party issues Stock or any Indebtedness (other than
Indebtedness permitted by Section 6.3), and the net cash proceeds received by
any Credit Party from such Stock or Indebtedness issuance exceeds $1,000,000 in
the aggregate, no later than the Business Day following the date of receipt of
the cash proceeds thereof, the issuing Credit Party shall prepay the Obligations
in an amount equal to all such proceeds, net of underwriting discounts and
commissions and other reasonable costs and expenses paid or payable to non
Affiliates in connection therewith; provided, that no such prepayment shall be
required, so long as no Event of Default has occurred and is continuing, from
the proceeds of any issuance of Stock by a Credit Party (i) to any director,
officer or other employee of such Credit Party pursuant to the stock incentive
plan adopted by H&E Delaware prior to, and as in effect on, the Closing Date,
(ii) as consideration for any Person (other than any Affiliate of a Credit
Party) providing permitted Indebtedness under Section 6.3, (iii) to any other
Credit Party, (iv) as consideration to any Person (other than an Affiliate)
selling assets or Stock in any Permitted Acquisition or (v) if such proceeds are
used within ninety (90) days after receipt thereof to pay the consideration for
a Permitted Acquisition (or contracted to be used within such 90-day period
pursuant to a legally binding agreement and actually used within ninety
(90) days thereafter). Any such prepayment shall, subject to Section 1.3(b)(iv),
be applied in accordance with Section 1.3(c).

 

  (iv)

In the event that Section 1.3(b)(i), (ii) or (iii) shall require any prepayment
to be made on a day other than an Interest Payment Date, then upon receipt of
such prepayment and to the extent requested by any Borrower, Agent shall hold
such amount as cash collateral (provided that the Borrower delivering the same
shall have executed and delivered such documents as Agent shall have requested
in connection with such cash collateral) and, so long as no Default or Event of
Default shall have occurred and be continuing, shall not apply such cash
collateral to the prepayment under the applicable paragraph of this Section 1.3
until the next succeeding Interest Payment Date. Such cash collateral shall be
invested in Cash Equivalents as directed by such Borrower in accordance with
such documents. Interest earned on such cash collateral shall accrue for the

 

10



--------------------------------------------------------------------------------

  account of the Borrower providing the same, shall constitute additional cash
collateral and (assuming no Default or Event of Default shall be continuing)
shall be, to the extent remaining, applied to such prepayment on such next
succeeding Interest Payment Date.

 

  (v) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, so long as the LKE Master Exchange Agreement is in effect or any
LKE Transaction is outstanding, the Borrowers shall promptly prepay the Loans in
an amount equal to all LKE Proceeds received by any Credit Party or the LKE
Qualified Intermediary and shall comply with the cash management provisions
related to LKE Joint Accounts as set forth in Annex C.

 

  (c) Application of Certain Mandatory Prepayments

Any prepayments made by any Borrower or Credit Party pursuant to
Section 1.3(b)(ii) or (iii) shall be applied as follows: first, to Fees and
reimbursable expenses of Agent then due and payable pursuant to any of the Loan
Documents; second, to Fees and any other fees and reimbursable expenses of
Lenders then due and payable pursuant to any of the Loan Documents; third, to
interest then due and payable on the Swing Line Loan; fourth, to the principal
balance of the Swing Line Loan until the same has been repaid in full; fifth, to
interest then due and payable on the Revolving Credit Advances; sixth, to the
outstanding principal balance of the Revolving Credit Advances until the same
has been paid in full; seventh, to any Letter of Credit Obligations, to provide
cash collateral therefor in the manner set forth in Annex B and last to any
other Obligations. So long as no Event of Default is outstanding, the Borrowers
may direct that any such prepayments be applied to Index Rate Loans to the
extent outstanding, rather than LIBOR Loans. Neither the Revolving Loan
Commitment nor the Swing Line Commitment shall be permanently reduced by the
amount of any such prepayments; provided, that any prepayment made by any
Borrower pursuant to Section 1.3(b)(iii) in connection with the issuance of
Indebtedness shall also permanently reduce the Revolving Loan Commitment by the
amount of such prepayment.

 

  (d) Application of Prepayments from Insurance and Condemnation Proceeds

Prepayments from insurance or condemnation proceeds in accordance with
Section 5.4 shall be applied first to the Swing Line Loans and second to the
Revolving Credit Advances of the applicable Borrower. Neither the Revolving Loan
Commitment nor the Swing Line Loan Commitment shall be permanently reduced by
the amount of any such prepayments. So long as no Event of Default is
outstanding, Borrower Representative may direct that any such prepayments be
applied to Index Rate Loans to the extent outstanding, rather than LIBOR Loans.
Notwithstanding the foregoing and provided no Default or Event of Default has
occurred and is continuing, such prepayment shall not be required to the extent
such Credit Party reinvests such insurance or condemnation proceeds in
productive assets (other than Equipment Inventory) of a kind then used or

 

11



--------------------------------------------------------------------------------

usable in the business of such Credit Party, within one hundred eighty
(180) days after the date of such disposition or enters into a binding
commitment thereof within said one hundred eighty (180) day period and
subsequently makes such reinvestment. Pending such reinvestment, such proceeds
shall be delivered to the Agent and retained in a cash collateral account
established for that purpose and shall be available for reinvestment so long as
no Default or Event of Default is continuing.

 

  (e) No Implied Consent

Nothing in this Section 1.3 shall be construed to constitute Agent’s or any
Lender’s consent to any transaction referred to in Sections 1.3(b)(ii) and
1.3(b)(iii) which is not permitted by other provisions of this Agreement or the
other Loan Documents.

 

1.4 Use of Proceeds

Borrowers shall utilize the proceeds of the Revolving Loan and the Swing Line
Loan solely for the financing of Borrowers’ ordinary working capital and general
corporate needs and for such purposes as permitted herein.

 

1.5 Interest and Applicable Margins

 

  (a) (i)        Interest

Borrowers shall pay interest to Agent, for the ratable benefit of Lenders in
accordance with the various Revolving Credit Advances and Swing Line Loans being
made by each Lender, and in respect of all unreimbursed Letters of Credit
Obligations, in arrears on each applicable Interest Payment Date, at the
following rates: (A) with respect to the Revolving Credit Advances and
unreimbursed Letter of Credit Obligations and all other Obligations (other than
LIBOR Loans and Swing Line Loans), the Index Rate plus the Applicable Revolver
Index Margin per annum or, at the election of Borrower Representative, the
applicable LIBOR Rate plus the Applicable Revolver LIBOR Margin; and (B) with
respect to the Swing Line Loan, the Index Rate plus the Applicable Revolver
Index Margin per annum.

 

  (ii) Applicable Margins

 

  (1) The Applicable Margins on a per annum basis shall, until (and excluding)
the Closing Date, be the respective rates provided in the Original Credit
Agreement; and

 

  (2) Beginning on the Closing Date, the Applicable Margins shall be:

(a) for the period commencing on the Closing Date through the last day of the
calendar month during which Financial Statements for June 30, 2014, are
delivered:

(i) in the case of the Applicable Revolver Index Margin, one percent (1.00%) per
annum;

 

12



--------------------------------------------------------------------------------

(ii) in the case of the Applicable Revolver LIBOR Margin, two percent
(2.00%) per annum;

(iii) in the case of the Applicable L/C Margin, two percent (2.00%) per annum;
and

(iv) in the case of the Applicable Unused Line Fee Margin, as provided in the
proviso to subsection (b) below;

(b) thereafter, the Applicable Margins (other than the Applicable Unused Line
Fee Margin) shall be determined from time to time as set forth below based upon
the Leverage Ratio of H&E Delaware and its Subsidiaries as of the last day of
the most recent Fiscal Quarter (as reflected in the applicable monthly unaudited
Financial Statements required to be delivered hereunder); provided, that, the
Applicable Unused Line Fee Margin, shall be (i) 0.50% if the average of the
daily closing balances of the aggregate Revolving Loan, the Swing Line Loan and
Letters of Credit outstanding during the monthly period for which such Fee is
due (as provided in Section 1.9(c)) is less than 33.00% of the Commitments,
(ii) 0.375% if the average of the daily closing balances of the aggregate
Revolving Loan, the Swing Line Loan and Letters of Credit outstanding during the
monthly period for which such Fee is due (as provided in Section 1.9(c)) is
equal to or more than 33.00% of the Commitments but less than 66.00% of the
Commitments or (iii) 0.25% if the average of the daily closing balances of the
aggregate Revolving Loan, the Swing Line Loan and the Letters of Credit
outstanding during the monthly period for which such Fee is due (as provided in
Section 1.9(c)) is equal to or more than 66.00% of the Commitments:

 

If Leverage Ratio is:

   Level of Applicable Margins:

<2.50 to 1.00

   Level I

< 3.50 to 1.00 but ³ 2.50 to 1.00

   Level II

³ 3.50 to 1.00

   Level III

 

Applicable Margins

       Level I     Level II     Level III  

Applicable Revolver Index Margin

     0.75 %      1.00 %      1.25 % 

Applicable Revolver LIBOR Margin

     1.75 %      2.00 %      2.25 % 

Applicable L/C Margin

     1.75 %      2.00 %      2.25 % 

 

13



--------------------------------------------------------------------------------

The Applicable Margins (other than the Applicable Unused Line Fee Margin) shall
be adjusted from time to time based upon the monthly Financial Statements for
the last fiscal month of each Fiscal Quarter required to be delivered hereunder
(beginning with the Fiscal Quarter ending on June 30, 2014) which shall be
accompanied by a written calculation of the Leverage Ratio of H&E Delaware and
its Subsidiaries that is certified on behalf of the Borrower Representative by
an Authorized Officer thereof as of the end of each such fiscal month for which
such Financial Statements are delivered and that truthfully and accurately
evidences the need for an adjustment (the Agent reserving the right to challenge
any such Financial Statements or calculation and make any prospective or
retroactive claim for any interest that would have accrued but for any
inaccuracy of any such Financial Statements or calculation, and Borrowers shall
be liable for any such interest deficiency). Each such adjustment in the
Applicable Margins shall be effective as of the first day of the calendar month
following the date of delivery of such Financial Statements and written
calculation; provided, that if the Borrower Representative shall fail to deliver
any such Financial Statements or written calculation for any such fiscal month
by the date required pursuant to Section 4.1, then, at Agent’s election,
effective as of the first day of the calendar month following the end of each
such fiscal month during which such Financial Statements were to have been
delivered, and continuing through the first day of the calendar month following
the date (if ever) when such Financial Statements and such written calculation
are finally delivered, the Applicable Margin (other than the Applicable Unused
Line Fee Margin) shall be conclusively presumed to equal the highest Applicable
Margin specified in the pricing table set forth above. If any Default or an
Event of Default has occurred and is continuing at the time any reduction in the
Applicable Margins is to be implemented, that reduction shall be deferred until
the first day of the first calendar month following the date on which all
Defaults or Events of Default are waived or cured.

 

  (b) If any payment on any Loan becomes due and payable on a day other than a
Business Day, the maturity thereof will be extended to the next succeeding
Business Day (except as set forth in the definition of LIBOR Period) and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension.

 

  (c)

All computations of Fees calculated on a per annum basis and interest shall be
made by Agent on the basis of a three hundred sixty (360) day year, in each case
for the actual number of days occurring in the period for which such interest
and Fees are payable.

 

14



--------------------------------------------------------------------------------

  The Index Rate is a floating rate determined for each day. Each determination
by Agent of an interest rate and Fees hereunder shall be final, binding and
conclusive on Borrowers, absent manifest error.

 

  (d) So long as a Triggering Event of Default has occurred and is continuing,
and at the election of Agent (or upon the written request of Requisite Lenders)
confirmed by written notice from Agent to Borrower Representative, the interest
rates applicable to the Loans and the Letter of Credit Fees shall be increased
by two percentage points (2%) per annum above the rates of interest or the rate
of such Fees otherwise applicable hereunder (“Default Rate”), and all
outstanding Obligations under the Loan Documents shall bear interest at the
Default Rate applicable to such Obligations. Interest and Letter of Credit Fees
at the Default Rate shall accrue from the initial date of such Event of Default
until that Event of Default is cured or waived and shall be payable upon demand.

 

  (e) So long as no Event of Default has occurred and is continuing, Borrower
Representative shall have the option to (i) request that any Revolving Credit
Advance be made as a LIBOR Loan, (ii) convert at any time all or any part of
outstanding Loans (other than the Swing Line Loan) from Index Rate Loans to
LIBOR Loans, (iii) convert any LIBOR Loan to an Index Rate Loan, subject to
payment of LIBOR breakage costs in accordance with Section 1.13(b) if such
conversion is made prior to the expiration of the LIBOR Period applicable
thereto, or (iv) continue all or any portion of any Loan (other than the Swing
Line Loan) as a LIBOR Loan upon the expiration of the applicable LIBOR Period
and the succeeding LIBOR Period of that continued Loan shall commence on the
first day after the last day of the LIBOR Period of the Loan to be continued.
Any Loan or group of Loans having the same proposed LIBOR Period to be made or
continued as, or converted into, a LIBOR Loan must be in a minimum amount of
$1,000,000 and integral multiples of $100,000 in excess of such amount. Any such
election must be made by noon (New York time) on the third (3rd) Business Day
prior to (1) the date of any proposed Advance which is to bear interest at the
LIBOR Rate, (2) the end of each LIBOR Period with respect to any LIBOR Loans to
be continued as such, or (3) the date on which the applicable Borrower wishes to
convert any Index Rate Loan to a LIBOR Loan for a LIBOR Period designated by
Borrower Representative in such election. If no election is received with
respect to a LIBOR Loan by noon (New York time) on the third (3rd) Business Day
prior to the end of the LIBOR Period with respect thereto (or if an Event of
Default has occurred and is continuing), that LIBOR Loan shall be converted to
an Index Rate Loan at the end of its LIBOR Period. Borrower Representative must
make such election by notice to Agent in writing, by telecopy or overnight
courier. In the case of any conversion or continuation, such election must be
made pursuant to a written notice (a “Notice of Conversion/Continuation”) in the
form of Exhibit 1.5(e).

 

15



--------------------------------------------------------------------------------

  (f) Notwithstanding anything to the contrary set forth in this Section 1.5, if
a court of competent jurisdiction determines in a final order that the rate of
interest payable hereunder exceeds the highest rate of interest permissible
under law (the “Maximum Lawful Rate”), then so long as the Maximum Lawful Rate
would be so exceeded, the rate of interest payable hereunder shall be equal to
the Maximum Lawful Rate; provided, that if at any time thereafter the rate of
interest payable hereunder is less than the Maximum Lawful Rate, Borrowers shall
continue to pay interest hereunder at the Maximum Lawful Rate until such time as
the total interest received by Agent, on behalf of Lenders, is equal to the
total interest that would have been received had the interest rate payable
hereunder been (but for the operation of this paragraph) the interest rate
payable since the Closing Date as otherwise provided in this Agreement.
Thereafter, interest hereunder shall be paid at the rate(s) of interest and in
the manner provided in Sections 1.5(a) through (d) above, unless and until the
rate of interest again exceeds the Maximum Lawful Rate, and at that time this
paragraph shall again apply. In no event shall the total interest received by
any Lender pursuant to the terms hereof exceed the amount that such Lender could
lawfully have received had the interest due hereunder been calculated for the
full term hereof at the Maximum Lawful Rate. If the Maximum Lawful Rate is
calculated pursuant to this paragraph, such interest shall be calculated at a
daily rate equal to the Maximum Lawful Rate divided by the number of days in the
year in which such calculation is made. If, notwithstanding the provisions of
this Section 1.5(f), a court of competent jurisdiction shall finally determine
that a Lender has received interest hereunder in excess of the Maximum Lawful
Rate, Agent shall, to the extent permitted by applicable law, promptly apply
such excess in the order specified in Section 1.11 and thereafter shall refund
any excess to Borrowers or as a court of competent jurisdiction may otherwise
order.

 

1.6 Eligible Accounts

All of the Accounts owned by any Borrower and reflected in the most recent
Borrowing Base Certificate delivered by such Borrower to Agent shall be
“Eligible Accounts” for purposes of this Agreement, except any Account to which
any of the exclusionary criteria set forth below applies. In addition, Agent
reserves the right, at any time and from time to time after the Closing Date, to
adjust any of the criteria set forth below, to establish new criteria and to
adjust advance rates with respect to Eligible Accounts, in its reasonable credit
judgment exercised in good faith; provided, that (i) any increase of any advance
rate above its Original Advance Rate is subject to the approval of all Lenders
and (ii) any adjustment by Agent to any criterion set forth below that results
in such criterion being less restrictive than as in effect on the Closing Date
shall be subject to approval of Requisite Lenders. Eligible Accounts shall not
include any Account of any Borrower:

 

  (a) which does not arise from the sale of goods or the performance of services
by such Borrower in the ordinary course of its business;

 

16



--------------------------------------------------------------------------------

  (b) upon which (i) such Borrower’s right to receive payment is contingent upon
the fulfillment of any condition by such Borrower or (ii) such Borrower is not
able to bring suit or otherwise enforce its remedies against the Account Debtor
through judicial process;

 

  (c) to the extent that any defense, counterclaim, setoff or dispute is
asserted as to such Account;

 

  (d) if the Account represents a progress billing consisting of an invoice for
goods sold or used or services rendered pursuant to a contract under which the
Account Debtor’s obligation to pay that invoice is subject to such Borrower’s
completion of further performance under such contract;

 

  (e) that is not a true and correct statement of bona fide indebtedness
incurred in the amount of the Account for merchandise sold to or services
rendered and accepted by the applicable Account Debtor;

 

  (f) with respect to which an invoice, that is not unacceptable to Agent (in
its reasonable judgment) in form and substance, has not been sent to the
applicable Account Debtor;

 

  (g) (i) that is not owned by such Borrower or (ii) to the extent it is subject
to any right, claim, security interest or other interest of any other Person,
other than Liens in favor of Agent, on behalf of itself and Lenders, and other
than Permitted Liens (excluding any Liens described in clause (n) of the
definition of Permitted Liens);

 

  (h) that arises from a sale to any director, officer, other employee or
Affiliate of any Credit Party, or to any entity that has any common officer or
director with any Credit Party;

 

  (i) that is the obligation of an Account Debtor that is the United States or
Canadian government or a political subdivision thereof, or any state, county,
province or municipality or department, agency or instrumentality thereof unless
Agent, in its sole discretion, has agreed to the contrary in writing and such
Borrower, if necessary or desirable, has complied with the Federal Assignment of
Claims Act of 1940, any Canadian equivalent thereof, or any applicable state,
county or municipal law restricting assignment thereof, with respect to such
obligation; provided, so long as no Default or Event of Default shall have
occurred and be continuing, Accounts described in this Section 1.6(i) and
identified to the Agent pursuant to Section 5.10 shall be deemed Eligible
Accounts to the extent such Accounts in the aggregate outstanding at any time do
not exceed $1,500,000 and otherwise meet the eligibility criteria set forth in
this Section 1.6;

 

  (j) that is the obligation of an Account Debtor located in a foreign country
other than Canada (excluding the provinces of Newfoundland, the Northwest
Territories and the Territory of Nunavut), unless payment thereof is assured by
a letter of credit assigned and delivered to Agent, reasonably satisfactory to
Agent as to form, amount and issuer;

 

17



--------------------------------------------------------------------------------

  (k) to the extent such Borrower or any Subsidiary thereof is liable for goods
sold or services rendered by the applicable Account Debtor to such Borrower or
any Subsidiary thereof but only to the extent of the potential offset;

 

  (l) that arises with respect to goods that are delivered on a bill-and-hold,
cash-on-delivery basis or placed on consignment, guaranteed sale or other terms
by reason of which the payment by the Account Debtor is or may be conditional;

 

  (m) that is in default; provided, that, without limiting the generality of the
foregoing, an Account shall be deemed in default upon the occurrence of any of
the following:

 

  (i) the Account is not paid within the earlier of: sixty (60) days following
its due date or ninety (90) days following its original invoice date;

 

  (ii) the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due; or

 

  (iii) a petition is filed by or against any Account Debtor obligated upon such
Account under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors;

 

  (n) that is the obligation of an Account Debtor if fifty percent (50%) or more
of the Dollar amount of all Accounts owing by that Account Debtor are ineligible
under the other criteria set forth in paragraph (m) of this Section 1.6;

 

  (o) that is not subject to a first priority perfected Lien in favor of Agent,
on behalf of itself and Lenders;

 

  (p) as to which any of the representations or warranties in the Loan Documents
are untrue in any material respect (provided that no immaterial breach of any
such representation or warranty shall override any of the eligibility criteria
set forth in other clauses in this Section 1.6);

 

  (q) to the extent such Account is evidenced by a judgment;

 

  (r) to the extent such Account exceeds any credit limit established by Agent,
in its reasonable credit judgment;

 

  (s) that is payable in any currency other than Dollars;

 

  (t) that is otherwise unacceptable to Agent in its reasonable credit judgment;
or

 

  (u) that constitutes a LKE QI Receivable or a LKE Account.

 

18



--------------------------------------------------------------------------------

1.6A Eligible Rolling Stock

All of the P&E owned by such Borrower and reflected in the most recent Borrowing
Base Certificate delivered by such Borrower to Agent shall be “Eligible Rolling
Stock” for purposes of this Agreement, except any P&E to which any of the
exclusionary criteria set forth below applies. In addition, Agent reserves the
right, at any time and from time to time after the Closing Date, to adjust any
of the criteria set forth below, to establish new criteria and to adjust advance
rates with respect to Eligible Rolling Stock in its reasonable credit judgment;
provided, that (i) any increase of any advance rate above its Original Advance
Rate is subject to the approval of all Lenders and (ii) any adjustment by Agent
to any criterion set forth below that results in such criterion being less
restrictive than as in effect on the Closing Date shall be subject to approval
of Requisite Lenders. Eligible Rolling Stock shall not include any P&E of any
Borrower:

 

  (a) that is not owned by such Borrower free and clear of all Liens and rights
of any other person, except the Liens in favor of Agent, on behalf of itself and
Lenders, and the rights of a lessee pursuant to any permitted lease of such P&E
or Permitted Liens (excluding any Liens described in clause (n) of the
definition of Permitted Liens);

 

  (b) if such P&E (i) (except to the extent in use and not then being stored) is
not stored on premises owned, leased or rented by such Borrower and set forth in
Disclosure Schedule (3.2), or (ii) is stored at a leased location in respect of
which Agent has requested a landlord waiver, unless a reasonably satisfactory
landlord waiver has been delivered to Agent, provided that Agent may, treat any
such P&E at any such location as Eligible Rolling Stock and, in lieu of imposing
the exclusionary criterion in this paragraph (b) to such P&E, impose a Reserve
(without duplicating any Reserve established for other eligible collateral at
such location as a consequence of the failure to obtain such landlord’s waiver)
in an amount not less than six month’s rent for all such P&E stored at such
location in respect of which such a landlord waiver has not been delivered, or
(iii) is stored with a bailee or warehouseman unless a reasonably satisfactory,
acknowledged bailee letter has been received by Agent and Reserves reasonably
satisfactory to Agent have been established with respect thereto, (iv) is stored
at an owned location subject to a mortgage in favor of a lender other than Agent
unless a reasonably satisfactory mortgagee waiver requested by Agent has been
delivered to Agent or (v) is anything other than automotive equipment, a
trailer, a truck, a forklift, a motor vehicle or other rolling stock;

 

  (c) that is covered by a certificate of title unless the interest of Agent in
the P&E has been noted on such certificate of title in accordance with
applicable law;

 

  (d) that is excess, obsolete or damaged;

 

  (e) that is held for sale or lease in the ordinary course of such Borrower’s
business;

 

  (f) that is not subject to a first priority perfected Lien in favor of Agent
on behalf of itself and Lenders;

 

19



--------------------------------------------------------------------------------

  (g) as to which any of the representations or warranties pertaining to P&E set
forth in the Loan Documents are untrue in any material respect (provided that no
immaterial breach of any such representation or warranty shall override any of
the eligibility criteria set forth in other clauses in this Section 1.6A);

 

  (h) that is not covered by casualty insurance as to which Agent is listed as
loss payee in accordance with Section 5.4(c); or

 

  (i) that is otherwise unacceptable to Agent in its reasonable credit judgment.

 

1.6B Eligible Rentals

All of the Rentals of each Borrower and reflected in the most recent Borrowing
Base Certificate delivered by such Borrower to Agent shall be “Eligible Rentals”
for purposes of this Agreement, except any Rental to which any of the
exclusionary criteria set forth below applies. In addition, Agent reserves the
right, at any time and from time to time after the Closing Date to adjust any
such criteria and to establish new criteria with respect to Eligible Rentals in
its reasonable credit judgment, provided, that (i) any increase of any advance
rate above its Original Advance Rate is subject to the approval of all Lenders
and (ii) any adjustment by Agent of any criteria set forth below that results in
such criteria being less restrictive than as in effect on the Closing Date shall
be subject to the approval of Requisite Lenders. Eligible Rentals shall not
include any Rental of any Borrower:

 

  (a) that is not subject to a written lease agreement in form and substance
reasonably acceptable to Agent;

 

  (b) that is not subject to a first priority perfected security interest of
Agent on behalf of itself and Lenders, perfected by possession of all Chattel
Paper related to such Rental by possession or by the stamping of notice of
Agent’s security interest thereon;

 

  (c) that is not due within ninety (90) days of the applicable date of
determination;

 

  (d) upon which such Borrower is not able to bring suit or otherwise enforce
its remedies against the relevant lessee through judicial process;

 

  (e) (i) that is not owned by such Borrower, (ii) that is subject to any right,
claim, security interest or other interest of any other Person, other than Liens
in favor of Agent, on behalf of itself and Lenders, except Permitted Liens
(excluding any Liens described in clause (n) of the definition of Permitted
Liens), or (iii) to the extent that any counterclaim, dispute, offset or defense
is asserted as to such Rental;

 

  (f) that is the obligation of a lessee that is the United States or Canadian
government or a political subdivision thereof, or any state, county, province or
municipality or department, agency or instrumentality thereof unless Agent, in
its sole discretion, has agreed to the contrary in writing and such Borrower, if
necessary or desirable, has complied with the Federal Assignment of Claims Act
of 1940, and any amendments thereto, its Canadian equivalent or any applicable
state, county or municipal law restricting assignment thereof, with respect to
such obligation;

 

20



--------------------------------------------------------------------------------

  (g) that is the obligation of a lessee located in a foreign country other than
Canada (excluding the province of Newfoundland, the Northwest Territories and
the Territory of Nunavut), unless payment thereof is assured by a letter of
credit, reasonably satisfactory to Agent as to form, amount and issuer;

 

  (h) that is in default, or is due under a lease which is in default;

 

  (i) if any lessee obligated upon such Rental suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due;

 

  (j) if any petition is filed by or against any lessee obligated upon such
Rental under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors;

 

  (k) that is the obligation of a lessee if fifty percent (50%) or more of the
Dollar amount of all Rentals owing by that lessee are ineligible under the other
criteria set forth in this Section 1.6B;

 

  (l) as to which any of the representations or warranties in the Loan Documents
are untrue in any material respect (provided that no immaterial breach of any
such representation or warranty shall override any of the eligibility criteria
set forth in other clauses in this Section 1.6B);

 

  (m) to the extent such Rental exceeds any credit limit established by Agent,
in its reasonable credit judgment;

 

  (n) that is payable in any currency other than Dollars; or

 

  (o) that is otherwise unacceptable to Agent in its reasonable credit judgment.

 

1.7 Eligible Parts and Tools Inventory

All of the Parts and Tools Inventory owned by any Borrower and reflected in the
most recent Borrowing Base Certificate delivered by such Borrower to Agent shall
be “Eligible Parts and Tools Inventory” for purposes of this Agreement, except
any Parts and Tools Inventory to which any of the exclusionary criteria set
forth below applies. In addition, Agent reserves the right, at any time and from
time to time after the Closing Date, to adjust any of the criteria set forth
below, to establish new criteria and to adjust advance rates with respect to
Eligible Parts and Tools Inventory in its reasonable credit judgment; provided,
that (i) any increase of any advance rate above its Original Advance Rate is
subject to the approval of all Lenders and (ii) any adjustment by Agent to any
criterion set forth below that results in such criterion being less restrictive
than as in effect on the Closing Date shall be subject to approval of Requisite
Lenders. Eligible Parts and Tools Inventory shall not include any Parts and
Tools Inventory of any Borrower:

 

  (a) that (i) is not owned by such Borrower free and clear of all Liens and
rights of any other Person (including the rights of a purchaser that has made
progress payments and the rights of a surety that has issued a bond to assure
such Borrower’s performance with respect to that Parts and Tools Inventory),
except the Liens in favor of Agent, on behalf of itself and Lenders, and
Permitted Liens in favor of landlords and bailees to the extent permitted in
Section 5.9 hereof (subject to Reserves established by Agent in accordance with
Section 5.9 hereof);

 

21



--------------------------------------------------------------------------------

  (b) (i) that is not located on premises owned, leased or rented by such
Borrower and set forth in Disclosure Schedule (3.2), or (ii) is stored at a
leased location in respect of which Agent has requested a landlord waiver,
unless a reasonably satisfactory landlord waiver has been delivered to Agent,
provided that Agent may, treat any such Parts and Tools Inventory at any such
location as Eligible Parts and Tools Inventory and, in lieu of imposing the
exclusionary criterion in this paragraph (b) to such Parts and Tools Inventory,
impose a Reserve (without duplicating any Reserve established for other eligible
collateral at such location as a consequence of the failure to obtain such
landlord’s waiver) in an amount not less than six month’s rent for all Parts and
Tools Inventory stored at such location in respect of which such a landlord
waiver has not been delivered, or (iii) is stored with a bailee or warehouseman
unless a reasonably satisfactory, acknowledged bailee letter has been received
by Agent and Reserves reasonably satisfactory to Agent have been established
with respect thereto, or (iv) is located at an owned location subject to a
mortgage in favor of a lender other than Agent unless a reasonably satisfactory
mortgagee waiver requested by Agent has been delivered to Agent, or (v) is
located at any site if the aggregate book value of Parts and Tools Inventory at
any such location is less than $100,000;

 

  (c) that is placed on consignment or is in transit;

 

  (d) that is covered by a negotiable document of title, unless such document
has been delivered to Agent with all necessary endorsements, free and clear of
all Liens except those in favor of Agent and Lenders;

 

  (e) that is excess, obsolete, unsalable or damaged;

 

  (f) that consists of display items or packing or shipping materials,
manufacturing supplies or work-in-process Inventory;

 

  (g) that is not held for sale in the ordinary course of such Borrower’s
business;

 

  (h) that is not subject to a first priority perfected Lien in favor of Agent
on behalf of itself and Lenders;

 

  (i) as to which any of the representations or warranties pertaining to Parts
and Tools Inventory set forth in the Loan Documents are untrue in any material
respect (provided that no immaterial breach of any such representation or
warranty shall override any of the eligibility criteria set forth in other
clauses in this Section 1.7);

 

22



--------------------------------------------------------------------------------

  (j) that consists of Hazardous Materials or goods that can be transported or
sold only with licenses that are not readily available;

 

  (k) that is not covered by casualty insurance as to which Agent is listed as
loss payee in accordance with Section 5.4(c); or

 

  (l) that is otherwise unacceptable to Agent in its reasonable credit judgment.

 

1.7A Eligible Equipment Inventory

All of the Equipment Inventory owned by any Borrower and reflected in the most
recent Borrowing Base Certificate delivered by such Borrower to Agent shall be
“Eligible Equipment Inventory” for purposes of this Agreement, except any
Equipment Inventory to which any of the exclusionary criteria set forth below
applies. In addition, Agent reserves the right, at any time and from time to
time after the Closing Date, to adjust any of the criteria set forth below, to
establish new criteria and to adjust advance rates with respect to Eligible
Equipment Inventory in its reasonable credit judgment; provided, that (i) any
increase of any advance rate above its Original Advance Rate is subject to the
approval of all Lenders and (ii) any adjustment by Agent to any criterion set
forth below that results in such criterion being less restrictive than as in
effect on the Closing Date shall be subject to approval of Requisite Lenders.
Eligible Equipment Inventory shall not include any Equipment Inventory of any
Borrower:

 

  (a) that is not owned by such Borrower free and clear of all Liens and rights
of any other person (including the rights of a purchaser that has made progress
payments and the rights of a surety that has issued a bond to assure such
Borrower’s performance with respect to that Equipment Inventory), except the
Liens in favor of Agent, on behalf of itself and Lenders, and the rights of a
lessee pursuant to any permitted lease of such Equipment Inventory or Permitted
Liens (excluding any Liens described in clause (n) of the definition of
Permitted Liens);

 

  (b)

that (i) except to the extent in the possession of a lessee or being transported
to or from a lessee) is not located on premises owned, leased or rented by such
Borrower and set forth in Disclosure Schedule (3.2), or (ii) is stored at a
leased location in respect of which Agent has requested a landlord waiver,
unless a reasonably satisfactory landlord waiver has been delivered to Agent,
provided that Agent may, treat any such Equipment Inventory stored at any such
location as Eligible Equipment Inventory and, in lieu of imposing the
exclusionary criterion in this paragraph (b) to such Equipment Inventory, impose
a Reserve (without duplicating any Reserve established for other eligible
collateral at such location as a consequence of the failure to obtain such
landlord’s waiver) in an amount not less than six month’s rent for all Equipment
Inventory stored at such location in respect of which such a landlord waiver has
not been delivered, or (iii) is stored with a bailee or warehouseman unless a
reasonably satisfactory,

 

23



--------------------------------------------------------------------------------

  acknowledged bailee letter has been received by Agent and Reserves reasonably
satisfactory to Agent have been established with respect thereto, or (iv) is
located at an owned location subject to a mortgage in favor of a lender other
than Agent unless a reasonably satisfactory mortgagee waiver requested by Agent
has been delivered to Agent, or (v) is leased to a lessee other than pursuant to
a lease of such Equipment Inventory entered into in the ordinary course of
business or is not located in the United States or Canada (excluding. the
provinces of Newfoundland, the Northwest Territories and the Territory of
Nunavut);

 

  (c) that is placed on consignment;

 

  (d) that is covered by a negotiable document of title or a certificate of
title unless such negotiable document has been delivered to Agent with all
necessary endorsements free and clear of all Liens except those in favor of
Agent and Lenders, or where it is required to perfect the security interest of
Agent in the Equipment Inventory such certificate of title has been noted in
such certificate of title in accordance with applicable law;

 

  (e) that is obsolete, unsalable or damaged beyond repair;

 

  (f) that is not held for sale or lease in the ordinary course of such
Borrower’s business;

 

  (g) that is not subject to a first priority perfected Lien in favor of Agent
on behalf of itself and Lenders;

 

  (h) as to which any of the representations or warranties pertaining to
Equipment Inventory set forth in the Loan Documents are untrue in any material
respect (provided that no immaterial breach of any such representation or
warranty shall override any of the eligibility criteria set forth in other
clauses in this Section 1.7A);

 

  (i) that is not covered by casualty insurance as to which Agent is listed as
loss payee in accordance with Section 5.4(c); or

 

  (j) that is otherwise unacceptable to Agent in its reasonable credit judgment.

 

1.8 Cash Management Systems

On or prior to the Closing Date, Borrowers will establish and will maintain
until the Termination Date, the cash management systems described in Annex C
(the “Cash Management Systems”).

 

1.9 Fees

 

  (a) The Borrowers shall pay to GE Capital, individually, the Fees specified in
that certain Fee Letter, dated as of May 21, 2014, between H&E Delaware and GE
Capital (as amended, modified, restated, superseded or replaced from time to
time, the “GE Capital Fee Letter”), at the times specified for payment therein,
which shall include the annual Administrative Agent’s fee, which will be due and
payable on the Closing Date (but only to the extent provided in the GE Capital
Fee Letter) and on each anniversary thereof.

 

24



--------------------------------------------------------------------------------

  (b) [intentionally omitted].

 

  (c) As additional compensation for the Revolving Lenders, Borrowers agree to
pay to Agent, for the ratable benefit of such Lenders, in arrears, on the first
Business Day of each month prior to the Commitment Termination Date and on the
Commitment Termination Date, a Fee for Borrowers’ non use of available funds in
an amount equal to the Applicable Unused Line Fee Margin per annum (calculated
on the basis of a 360 day year for actual days elapsed) multiplied by the
difference between (x) the Maximum Amount (as it may be reduced from time to
time) and (y) the average for the period of the daily closing balances of the
aggregate Revolving Loan and the Swing Line Loan outstanding during the period
for which such Fee is due.

 

  (d) As additional compensation for the Agent, Borrowers agree to pay to the
L/C Issuer with respect to any Letter of Credit, at the time such Letter of
Credit is issued or extended, a fronting fee in an amount equal twelve and one
half (12.5) basis points of the face amount of such Letter of Credit (which
fronting fee shall be in addition to any other fees, charges and expenses of the
L/C Issuer in effect from time to time in respect of the issuance, negotiation,
acceptance, amendment, transfer and payment of such Letter of Credit or
otherwise payable pursuant to the application and related documentation under
which such Letter of Credit is issued and are in addition to the Letter of
Credit Fee payable as provided in Annex B).

 

  (e) Borrowers shall pay to Agent, for the ratable benefit of Revolving
Lenders, the Letter of Credit Fee as provided in Annex B.

 

  (f) In addition, and in addition to the costs of Equipment Inventory
Appraisals, P&E Appraisals and Inspections, Borrowers agree to pay to Agent,
which are due and payable as incurred, all out of pocket costs (including
reasonable fees and expenses) paid by Agent to third party auditors, or a fee of
$1,000 per audit day per in-house auditor, plus out of pocket expenses;
provided, that Borrowers shall not be required to pay such costs and expenses
(unless an Event of Default or an Audit and Appraisal Liquidity Event has
occurred and is continuing) in relation to more than two (2) audits in any year
(such audit to be conducted, while no Event of Default or Audit and Appraisal
Liquidity Event is continuing, during an Inspection).

 

1.10 Receipt of Payments

Each Borrower shall make each payment under this Agreement not later than 2:00
p.m. (New York time) on the day when due in immediately available funds in
Dollars to the Collection Account. For purposes of computing interest and Fees
and determining Borrowing Availability as of any date, all payments shall be
deemed received on the Business Day on which immediately available funds
therefor are received in the Collection Account prior to 2:00 p.m. New York
time. Payments received after 2:00 p.m. New York time on any Business Day or on
a day that is not a Business Day shall be deemed to have been received on the
following Business Day.

 

25



--------------------------------------------------------------------------------

1.11 Application and Allocation of Payments

 

  (a) So long as no Event of Default has occurred and is continuing,
(i) payments consisting of proceeds of Accounts received in the ordinary course
of business shall be applied, first, to the Swing Line Loan and, second, to the
Revolving Loan; (ii) payments matching specific scheduled payments then due
shall be applied to those scheduled payments; (iii) voluntary prepayments shall
be applied in accordance with the provisions of Section 1.3(a); and
(iv) mandatory prepayments shall be applied as set forth in Sections 1.3(c) and
1.3(d). All payments and prepayments applied to a particular Loan shall be
applied ratably to the portion thereof held by each Lender as determined by its
Pro Rata Share. As to any other payment, and as to all payments made when an
Event of Default has occurred and is continuing or following the Commitment
Termination Date, payments shall be applied to amounts then due and payable in
the following order: (1) to Fees and Agent’s expenses reimbursable hereunder and
expenses of Lenders to the extent reimbursable under Section 11.3; (2) to
interest on the Swing Line Loan; (3) to principal payments of the Swing Line
Loan; (4) to interest on the other Loans; (5) to principal payments of the other
Loans and to provide cash collateral for Letter of Credit Obligations in the
manner described in Annex B, ratably to the aggregate, combined principal
balance of the other Loans and outstanding Letter of Credit Obligations; (6) to
interest on unpaid Swap Related Reimbursement Obligations, unpaid swap
obligations owing to Lenders other than GE Capital or their Affiliates and
Treasury Management Obligations, ratably in proportion to the interest accrued
as to each unpaid Swap Related Reimbursement Obligation, unpaid swap obligation
and Treasury Management Obligation; (7) to principal payments of unpaid Swap
Related Reimbursement Obligations, unpaid swap obligations owing to Lenders
other than GE Capital or their Affiliates and Treasury Management Obligations,
ratably to the aggregate principal balance of the unpaid Swap Related
Reimbursement Obligations, other unpaid swap obligations and Treasury Management
Obligations; and (8) to all other Obligations. In carrying out the foregoing, no
payments by a Guarantor and no proceeds of Collateral of a Guarantor shall be
applied to Excluded Rate Contract Obligations of such Guarantor.

 

  (b)

Agent is authorized to, and at its sole election may, charge to the Revolving
Loan balance on behalf of each Borrower and cause to be paid all Fees, expenses,
Charges, costs (including insurance premiums in accordance with Section 5.4(a))
and interest and principal, other than principal of the Revolving Credit
Advances, due and owing by Borrowers under this Agreement or any of the other
Loan Documents if and to the extent Borrowers fail to pay promptly any such
amounts as and when due, even if the amount of such charges would exceed
Borrowing Availability at such time or would cause the aggregate balance of the
Revolving Loan and the Swing Line Loan of any

 

26



--------------------------------------------------------------------------------

  Borrower to exceed such Borrower’s separate Borrowing Base after giving effect
to such charges or if such charges would cause the aggregate balance of the
Revolving Loan and Swing Line Loan to exceed the Aggregate Borrowing Base after
giving effect to such charges. At Agent’s option and to the extent permitted by
law, any charges so made shall constitute part of the Revolving Loan hereunder.

 

1.12 Loan Account and Accounting

 

  (a) Agent, on behalf of the Lenders, shall record on its books and records the
amount of each Loan made, the interest rate applicable, all payments of
principal and interest thereon and the principal balance thereof from time to
time outstanding. Agent shall deliver to the Borrower Representative on a
monthly basis a loan statement setting forth such record for the immediately
preceding calendar month. Such record shall, absent manifest error, be
conclusive evidence of the amount of the Loans made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so, or any failure to deliver such loan statement shall not,
however, limit or otherwise affect the obligation of the Borrowers hereunder
(and under any Note) to pay any amount owing with respect to the Loans or
provide the basis for any claim against Agent.

 

  (b) Agent, acting as a non-fiduciary agent of the Borrowers solely for tax
purposes and solely with respect to the actions described in this
Section 1.12(b), shall establish and maintain at its address referred to in
Annex I (or at such other address as Agent may notify the Borrower
Representative) (A) a record of ownership (the “Register”) in which Agent agrees
to register by book entry the interests (including any rights to receive payment
hereunder) of Agent, each Lender and each L/C Issuer in the Revolving Loans,
Swing Loans and Letter of Credit Obligations, each of their obligations under
this Agreement to participate in each Loan, Letter of Credit and Letter of
Credit Obligations, and any assignment of any such interest, obligation or right
and (B) accounts in the Register in accordance with its usual practice in which
it shall record (1) the names and addresses of the Lenders and the L/C Issuers
(and each change thereto pursuant to Sections 9.1 and 9.10(d)), (2) the
Commitments of each Lender, (3) the amount of each Loan and each funding of any
participation described in clause (A) above, and for LIBOR Loans, the LIBOR
Period applicable thereto, (4) the amount of any principal or interest due and
payable or paid, (5) the amount of the reimbursement obligations owed to each
L/C Issuer in respect of Letters of Credit and (6) any other payment received by
Agent from any Borrower and its application to the Obligations.

 

  (c)

Notwithstanding anything to the contrary contained in this Agreement, the Loans
(including any Notes evidencing such Loans and, in the case of Revolving Loans,
the corresponding obligations to participate in Letter of Credit Obligations and
Swing Loans) and the reimbursement obligations in respect of Letters of Credit
are registered obligations, the right, title and interest of the Lenders and the
L/C Issuers and their assignees in and to such Loans or reimbursement
obligations, as the case may be, shall

 

27



--------------------------------------------------------------------------------

  be transferable only upon notation of such transfer in the Register and no
assignment thereof shall be effective until recorded therein. This Section 1.12
and Section 9.1 shall be construed so that the Loans and reimbursement
obligations in respect of Letters of Credit are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code.

 

  (d) The Credit Parties, Agent, the Lenders and the L/C Issuers shall treat
each Person whose name is recorded in the Register as a Lender or L/C Issuer, as
applicable, for all purposes of this Agreement. Information contained in the
Register with respect to any Lender or any L/C Issuer shall be available for
access by the Borrower Representative, Agent, such Lender or such L/C Issuer
during normal business hours and from time to time upon at least one Business
Day’s prior notice. No Lender or L/C Issuer shall, in such capacity, have access
to or be otherwise permitted to review any information in the Register other
than information with respect to such Lender or L/C Issuer unless otherwise
agreed by the Agent.

 

1.13 Indemnity

 

  (a) Each Credit Party shall jointly and severally indemnify and hold harmless
each of Agent, Arranger, Lenders and their respective Affiliates, and each such
Person’s respective officers, directors, employees, attorneys, agents and
representatives (each, an “Indemnified Person”), from and against any and all
suits, actions, proceedings, claims, damages, losses, liabilities and expenses
(including reasonable attorneys’ fees and disbursements and other costs of
investigation or defense, including those incurred upon any appeal) that may be
instituted or asserted against or incurred by any such Indemnified Person as the
result of credit having been extended, suspended or terminated under this
Agreement and the other Loan Documents and the administration of such credit,
and in connection with or arising out of the transactions contemplated hereunder
and thereunder and any actions or failures to act in connection therewith,
including any and all Environmental Liabilities and legal costs and expenses
arising out of or incurred in connection with disputes between or among any
parties to any of the Loan Documents and including any contractual obligation
entered into in connection with any E-Systems or Electronic Transmissions
(collectively, “Indemnified Liabilities”); provided, that no Credit Party shall
be liable for any indemnification to an Indemnified Person to the extent that
any such suit, action, proceeding, claim, damage, loss, liability or expense
results solely from that Indemnified Person’s gross negligence or willful
misconduct. NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER
PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY
OF SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH
PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE
ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED
UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.

 

28



--------------------------------------------------------------------------------

  (b) To induce Lenders to provide the LIBOR Rate option on the terms provided
herein, if (i) any LIBOR Loans are repaid in whole or in part prior to the last
day of any applicable LIBOR Period (whether that repayment is made pursuant to
any provision of this Agreement or any other Loan Document or occurs as a the
result of acceleration, by operation of law or otherwise), subject to
Section 1.3(b)(iv); (ii) any Borrower shall default in payment when due of the
principal amount of or interest on any LIBOR Loan; (iii) any Borrower shall
refuse to accept any borrowing of, or shall request a termination of, any
borrowing of, conversion into or continuation of, LIBOR Loans after such
Borrower has given notice requesting the same in accordance herewith; or
(iv) any Borrower shall fail to make any prepayment of a LIBOR Loan after such
Borrower has given a notice thereof in accordance herewith, then Borrowers shall
jointly and severally indemnify and hold harmless each Lender from and against
all losses, costs and expenses resulting from or arising from any of the
foregoing. Such indemnification shall include any loss (including loss of
margin) or expense arising from the reemployment of funds obtained by it or from
fees payable to terminate deposits from which such funds were obtained. For the
purpose of calculating amounts payable to a Lender under this subsection, each
Lender shall be deemed to have actually funded its relevant LIBOR Loan through
the purchase of a deposit bearing interest at the LIBOR Rate in an amount equal
to the amount of that LIBOR Loan and having a maturity comparable to the
relevant LIBOR Period; provided, that each Lender may fund each of its LIBOR
Loans in any manner it sees fit, and the foregoing assumption shall be utilized
only for the calculation of amounts payable under this subsection. This covenant
shall survive the termination of this Agreement and the payment of the Notes and
all other amounts payable hereunder. As promptly as practicable under the
circumstances, each Lender shall provide Borrowers with its written calculation
of all amounts payable pursuant to this Section 1.13(b), and such calculation
shall be binding on the parties hereto unless Borrower Representative shall
object in writing within ten (10) Business Days of receipt thereof, specifying
the basis for such objection in detail.

 

1.14 Access

Each Credit Party shall, during normal business hours, from time to time upon
reasonable advance notice as frequently as Agent reasonably determines to be
appropriate: (a) provide Agent and any of its officers, employees and agents
access to its properties, facilities, advisors and employees (including
officers) of such Credit Party and to the Collateral, (b) permit Agent, and any
of its officers, employees and agents, to inspect, audit and make extracts from
such Credit Party’s books and records, and (c) permit Agent, and its officers,
employees and agents, to inspect, review, evaluate and make test verifications
and counts of the Accounts, Inventory and other Collateral of such Credit Party
(clauses (a), (b) and (c) collectively, “Inspections”). Borrowers agree to pay
to Agent, which are due and payable as incurred, all out of pocket costs

 

29



--------------------------------------------------------------------------------

(including fees and expenses) incurred by Agent in relation to any Inspections,
to the extent provided in Section 1.9 (with respect to any Inspections performed
in connection with audits) and the definitions of “Equipment Inventory
Appraisal” and “P&E Appraisal” (with respect to Inspections performed in
connection with Equipment Inventory Appraisals and P&E Appraisals,
respectively). Borrowers’ obligation to pay for Inspections is in addition to
their obligation to pay for Equipment Inventory Appraisals and P&E Appraisals.
If an Event of Default has occurred and is continuing or if action is necessary
to preserve or protect the Collateral as determined by Agent, each Credit Party
shall provide such access to Agent and to each Lender at all times and without
advance notice. Furthermore, so long as any Event of Default has occurred and is
continuing, each Borrower shall provide Agent and each Lender with access to its
suppliers and customers. Each Credit Party shall make available to Agent and its
counsel, as quickly as is possible under the circumstances, originals or copies
of all books and records that Agent may reasonably request. Each Credit Party
shall deliver any document or instrument necessary for Agent, as it may from
time to time reasonably request, to obtain records from any service bureau or
other Person that maintains records for such Credit Party, and shall maintain
duplicate records or supporting documentation on media consistent with
reasonable commercial standards, including computer tapes and discs owned by
such Credit Party. Agent will give Lenders at least five (5) days’ prior written
notice of regularly scheduled Inspections. Representatives of other Lenders may
accompany Agent’s representatives on regularly scheduled Inspections at no
charge to any Credit Party.

 

1.15 Taxes

 

  (a)

Any and all payments by each Credit Party hereunder or under the Notes shall be
made, in accordance with this Section 1.15, free and clear of and without
deduction for any and all present or future Non-Excluded Taxes, unless required
by law. If any Credit Party shall be required by law to deduct any Taxes from or
in respect of any sum payable hereunder or under the Notes, (i) in the case of
Non-Excluded Taxes, the sum payable shall be increased as much as shall be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 1.15) Agent or Lenders,
as applicable, receive an amount equal to the sum they would have received had
no such deductions been made, (ii) such Credit Party shall make such deductions,
and (iii) such Credit Party shall pay the full amount deducted to the relevant
taxing or other authority in accordance with applicable law. Within thirty
(30) days after the date of any payment of Taxes, Borrower Representative shall
furnish to Agent the original or a certified copy of a receipt evidencing
payment thereof. Agent and Lenders shall not be obligated to return or refund
any amounts received pursuant to this Section, except that in the event a Lender
or Agent receives a refund of, or credit with respect to any Taxes that it
determines in its reasonable discretion were paid (directly or indirectly) by a
Credit Party pursuant to Section 1.15(a) or Section 1.15(b), such Lender or
Agent, as applicable, shall pay the amount of such refund or credit to such
Credit Party within thirty (30) days of receipt of such refund or application of
such credit; provided that (i) the calculation of such refund or credit shall

 

30



--------------------------------------------------------------------------------

  be determined solely by such Lender or Agent, as applicable, (ii) such Credit
Party, upon the request of such Lender or Agent, shall repay the amount paid to
such Credit Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to such Lender or Agent in the event a
Governmental Authority subsequently determines that such Lender or Agent was not
entitled to receive such refund or credit, and (iii) no provision contained in
this Section 1.15(a) shall be construed to require either Agent or any Lender to
make available its tax returns (or any other information relating to its taxes
which it deems confidential) to any Credit Party or any other Person. In
addition, the Borrowers shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

  (b) Each Credit Party shall jointly and severally indemnify and, within ten
(10) days of demand therefor, pay Agent and each Lender for the full amount of
Non-Excluded and Other Taxes (including any Taxes imposed by any jurisdiction on
amounts payable under this Section 1.15) paid by Agent or such Lender, as
appropriate, and any liability (including penalties and interest, neither of
which are the result of gross negligence by Agent or such Lender, and reasonable
expenses) arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally asserted.

 

  (c)

Each Lender created or organized under the laws of a jurisdiction outside the
United States (a “Foreign Lender”) that, at any of the following times, is
entitled to an exemption from United States withholding tax or is subject to
such withholding tax at a reduced rate under an applicable tax treaty, shall
(w) on or prior to the date such Foreign Lender becomes a “Foreign Lender”
hereunder, (x) on or prior to the date on which any such form or certification
expires or becomes obsolete, (y) after the occurrence of any event requiring a
change in the most recent form or certification previously delivered by it under
this paragraph and (z) from time to time if requested by Borrower Representative
or Agent (or, in the case of a participant or SPV, the relevant Lender), provide
Agent and Borrower Representative (or, in the case of a participant or SPV, the
relevant Lender) with two completed originals of each of the following, as
applicable (together with any required schedules and attachments): (A) Forms
W-8ECI (claiming exemption from U.S. withholding tax because the income is
effectively connected with a U.S. trade or business), W-8BEN (claiming exemption
from, or a reduction of, U.S. withholding tax under an income tax treaty) and/or
W-8IMY or any successor forms, (B) in the case of a Foreign Lender claiming
exemption under IRC Sections 871(h) or 881(c), Form W-8BEN (claiming exemption
from U.S. withholding tax under the portfolio interest exemption) or any
successor form and a certificate in form and substance acceptable to Borrower
Representative and Agent that such Foreign Lender is not (1) a “bank” within the
meaning of IRC Section 881(c)(3)(A), (2) a “10 percent shareholder” of the
Borrower within the meaning of IRC Section 881(c)(3)(B) or (3) a “controlled
foreign corporation” described in IRC Section 881(c)(3)(C) or (C) any other
applicable document prescribed by the IRS certifying as to the entitlement of
such Foreign Lender to such exemption from United States withholding tax or
reduced rate

 

31



--------------------------------------------------------------------------------

  with respect to all payments to be made to such Foreign Lender under the Loan
Documents. In addition, if a payment made to a Foreign Lender under any Loan
Document would be subject to U.S. federal withholding tax imposed by FATCA if
such Foreign Lender fails to comply with the applicable reporting requirements
of FATCA including those contained in IRC Section 1471(b) or 1472(b), as
applicable), such Foreign Lender shall deliver to Agent and Borrower
Representative documentation reasonably requested by Agent or Borrower
Representative sufficient for Agent and the Credit Parties to comply with their
obligations under FATCA and to determine that such Foreign Lender has complied
with such applicable reporting requirements. Unless Borrower Representative and
Agent have received forms or other documents satisfactory to them indicating
that payments under any Loan Document to or for a Foreign Lender are not subject
to United States withholding tax or are subject to such tax at a rate reduced by
an applicable tax treaty, the Credit Parties and Agent shall withhold amounts
required to be withheld by applicable requirements of law from such payments at
the applicable statutory rate. Notwithstanding any other provision of this
Section 1.15 to the contrary, a Lender shall not be required to deliver any form
pursuant to this paragraph that such Lender is not legally able to deliver,
provided that failure to deliver any such form shall not in itself cause Taxes
to be treated as Non-Excluded Taxes.

 

1.16 Capital Adequacy; Increased Costs; Illegality

 

  (a) If any Lender shall have determined in good faith that any law, treaty,
governmental (or quasi-governmental) rule, regulation, guideline or order
regarding capital adequacy, reserve requirements or similar requirements or
compliance by any Lender with any request or directive regarding capital
adequacy, liquidity, reserve requirements or similar requirements (whether or
not having the force of law), in each case adopted after the Closing Date, from
any central bank or other Governmental Authority increases or would have the
effect of increasing the amount of capital, liquidity, reserves or other funds
required to be maintained by such Lender and thereby reducing the rate of return
on such Lender’s capital as a consequence of its obligations hereunder, then
Borrowers shall from time to time upon written demand by such Lender (with a
copy of such demand to Agent) pay to Agent, for the account of such Lender,
additional amounts sufficient to compensate such Lender for such reduction. A
certificate as to the amount of that reduction and showing the basis of the
computation thereof submitted by such Lender to Borrower Representative and to
Agent shall, absent manifest error, be final, conclusive and binding for all
purposes.

 

  (b)

If, due to either (i) the introduction of or any change in any law or regulation
(or any change in the interpretation thereof) or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), in each case adopted after the Closing
Date, there shall be any increase in the cost to any Lender of agreeing to make
or making, funding or maintaining any Loan

 

32



--------------------------------------------------------------------------------

  (excluding for purposes of this Section 1.16(b) Non-Excluded Taxes, as to
which Section 1.15 shall govern), then Borrowers shall from time to time, upon
written demand by such Lender (with a copy of such demand to Agent), pay to
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost. A certificate as to the amount of such
increased cost, submitted to Borrower Representative and to Agent by such
Lender, shall be conclusive and binding on Borrowers for all purposes, absent
manifest error. Each Lender agrees that, as promptly as practicable after it
becomes aware of any circumstances referred to above which would result in any
such increased cost, the affected Lender shall, to the extent not inconsistent
with such Lender’s internal policies of general application, use reasonable
commercial efforts to minimize costs and expenses incurred by it and payable to
it by Borrowers pursuant to this Section 1.16(b).

 

  (c) Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof) shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender to agree
to make or to make or to continue to fund or maintain any LIBOR Loan, then,
unless that Lender is able to make or to continue to fund or to maintain such
LIBOR Loan at another branch or office of that Lender without, in that Lender’s
good faith opinion, adversely affecting it or its Loans or the income obtained
therefrom, on written notice thereof and written demand therefor by such Lender
to Borrower Representative through Agent, (i) the obligation of such Lender to
agree to make or to make or to continue to fund or maintain LIBOR Loans shall
terminate and (ii) each Borrower shall forthwith prepay in full all outstanding
LIBOR Loans owing by such Borrower to such Lender, together with interest
accrued thereon, unless such Borrower, within five (5) Business Days after the
delivery of such notice and demand, converts all LIBOR Loans into Index Rate
Loans.

 

  (d)

Within fifteen (15) days after receipt by Borrower Representative of written
notice and demand from any Lender (an “Affected Lender”) for payment of
additional amounts, increased costs or reserve costs as provided in
Section 1.15(a), 1.15(b), 1.16(a), 1.16(b) or 1.16(c), Borrower Representative
may, at its option, notify Agent and such Affected Lender of its intention to
replace the Affected Lender. So long as no Default or Event of Default has
occurred and is continuing, Borrower Representative, with the consent of Agent
not to be unreasonably withheld, may obtain, at Borrowers’ expense, a
replacement Lender (“Replacement Lender”) for the Affected Lender, which
Replacement Lender must be reasonably satisfactory to Agent. If Borrower
Representative obtains a Replacement Lender within ninety (90) days following
notice of its intention to do so, the Affected Lender must sell and assign (in
accordance with the requirements for assignments in Section 9.1) its Loans and
Commitments to such Replacement Lender for an amount equal to the principal
balance of all Loans held by the Affected Lender and all accrued interest and
Fees with respect thereto through the date of such sale and the Replacement
Lender shall assume all Commitments of the

 

33



--------------------------------------------------------------------------------

  Affected Lender (and the Affected Lender shall be released from its
Commitments), provided, that Borrowers shall have reimbursed such Affected
Lender for the additional amounts or increased costs that it is entitled to
receive under this Agreement through the date of such sale and assignment.
Notwithstanding the foregoing, Borrowers shall not have the right to obtain a
Replacement Lender if the Affected Lender rescinds its demand for increased
costs or additional amounts within fifteen (15) days following its receipt of
Borrower Representative’s notice of intention to replace such Affected Lender.
Furthermore, if Borrower Representative gives a notice of intention to replace
and does not so replace such Affected Lender within ninety (90) days thereafter,
Borrowers’ rights under this Section 1.16(d) shall terminate and Borrowers shall
promptly pay all increased costs or additional amounts demanded by such Affected
Lender pursuant to Sections 1.15(a), 1.15(b), 1.16(a), 1.16(b) and 1.16(c).

 

  (e) Notwithstanding the provisions of Section 1.16(a) and (b), if any Lender
fails to notify Borrower Representative of any event or circumstance which will
entitle such Lender to compensation pursuant to Section 1.16(a) or (b) within
one hundred eighty (180) days after such Lender becomes aware of such event or
occurrence, then such Lender shall not be entitled to compensation from
Borrowers for any amount arising prior to the date which is one hundred eighty
(180) days before the date of such notice to Borrower Representative.

 

  (f) Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States of America or foreign regulatory
authorities, in each case in respect of this clause (ii) pursuant to Basel III,
shall, in each case, be deemed to be a law, treaty, governmental (or
quasi-governmental) rule, regulation, guideline or order adopted after the
Closing Date regarding capital adequacy, reserve requirements or similar
requirements under subsection (a) above, as applicable, regardless of the date
enacted, adopted or issued.

 

1.17 Single Loan

All Loans to each Borrower and all of the other Obligations of each Borrower
arising under this Agreement and the other Loan Documents shall constitute one
general obligation of that Borrower secured, until the Termination Date, by all
of the Collateral and shall be a joint and several obligation of such Borrower
with the obligations of the other Borrowers for all Loans and other Obligations
arising under this Agreement and the Loan Documents of the other Borrowers.

 

1.18 Increase of the Commitments

 

  (a)

Borrower Representative may from time to time after the Closing Date, upon at
least thirty (30) days’ prior written notice to the Agent (who shall promptly
provide a copy of

 

34



--------------------------------------------------------------------------------

  such notice to each Lender), propose to increase the Revolving Loan
Commitments by up to an aggregate of $150,000,000; such additional Revolving
Loan Commitments (the “Incremental Revolving Loan Commitments”); provided, that
the terms and conditions of the Incremental Revolving Loan Commitment shall be
the same as those applicable to the Revolving Loan Commitments theretofore in
effect except that to the extent that the Applicable Margins for Revolving Loans
or Letters of Credit to be issued under the Incremental Revolving Loan
Commitments are higher than the Applicable Revolver Margins and/or Applicable
L/C Margin set forth herein, the Applicable Revolver Margins and Applicable L/C
Margin shall automatically be adjusted to the Applicable Margins for the
Revolving Loans and Letters of Credit to be issued under the Incremental
Revolving Loan Commitments. Each Lender shall have the right for a period of
fifteen (15) days following receipt of such notice, to elect by written notice
to the Borrower Representative and the Agent, to commit to make all or a portion
of such Incremental Revolving Loan Commitments. Final allocations of the
Incremental Revolving Loan Commitments are to be determined by the Agent after
consultation with Borrower Representative. No Lender (or any successor thereto)
shall have any obligation to provide all or any portion of such Incremental
Revolving Loan Commitments or to increase any other obligations under this
Agreement and the other Loan Documents, and any decision by a Lender to provide
any such Incremental Revolving Loan Commitment shall be made in its sole
discretion independently from any other Lender.

 

  (b) If the Lenders do not commit to make the entire Incremental Revolving Loan
Commitments pursuant to Section 1.18(a), the Borrower Representative may
designate a Qualified Assignee (which may be, but need not be, one or more of
the existing Lenders), provided, however, that if such Person is not an existing
Lender, such Person must join this Agreement as a Lender (an “Additional
Revolving Lender”).

 

  (c) In the event that the Borrower Representative desires to obtain
Incremental Revolving Loan Commitments, the Agent, the Credit Parties and the
Additional Revolving Lenders shall enter into an amendment to this Agreement to
provide for such Incremental Revolving Loan Commitments (and an amendment to
Annex J to reflect the resulting Revolving Loan Commitments of the Lenders),
which amendment shall provide for the issuance of promissory notes to evidence
the Revolving Credit Advances made pursuant to the Incremental Revolving Loan
Commitments if requested by such Lenders (which notes shall constitute Notes for
purposes of this Agreement), such amendment to be in form and substance
reasonably acceptable to Agent and Borrower Representative and consistent with
the terms of this Section 1.18 and of the other provisions of this Agreement. No
consent of any Lender not providing Incremental Revolving Loan Commitments is
required to permit the Incremental Revolving Loan Commitments contemplated by
and otherwise complying with this Section 1.18 or the aforesaid amendment to
effectuate the Incremental Revolving Loan Commitments. This clause (c) shall
supersede any provisions contained in this Agreement, including, without
limitation, Section 11.2.

 

35



--------------------------------------------------------------------------------

  (d) The increase of the Incremental Revolving Loan Commitments will be subject
to the satisfaction of the following conditions precedent: (i) after giving pro
forma effect to all Revolving Loans that could be incurred under Incremental
Revolving Loan Commitments, no Default or Event of Default shall have occurred
and be continuing, (ii) execution of the amendment hereto referenced in clause
(c) above by the Agent, the Lenders providing the Incremental Revolving Loan
Commitments and the Credit Parties, (iii) delivery to the Agent of a certificate
of the Secretary or an Assistant Secretary of each Credit Party, in form and
substance satisfactory to the Agent, certifying the resolutions of such Person’s
board of directors (or equivalent governing body) approving and authorizing the
Incremental Revolving Loan Commitments (if not previously delivered to the
Agent), and certifying that none of the organizational documents of such Credit
Party delivered to the Agent prior thereto have been modified or altered in any
way (or, if modifications have occurred, certifying new copies of such
organizational documents), (iv) delivery to the Agent of an opinion of counsel
to the Credit Parties in form and substance and from counsel reasonably
satisfactory to the Agent, addressed to the Agent and the Lenders providing the
Incremental Revolving Loan Commitments and covering such matters as the Agent
may reasonably request, (v) receipt by the Agent of a certificate from the
Borrower Representative certifying that any Revolving Loans under the
Incremental Revolving Loan Commitments are permitted under the Senior Unsecured
Note Indenture (together with supporting documentation reasonably acceptable to
the Agent) and (vi) receipt by the Agent of such new Notes, reaffirmations of
guaranties, security agreements and pledge agreements as the Agent may
reasonably request, together with amendments to all mortgages reflecting that
the Revolving Loans and Letters of Credit extended pursuant to the Incremental
Revolving Loan Commitments are secured pari passu with the Revolving Loan and
such endorsements to title policies or additional title searches as the Agent
may reasonably request.

 

  (e)

Following the effectiveness of any amendment implementing Incremental Revolving
Loan Commitments, (i) the Agent is authorized to re-allocate outstanding amounts
of the Revolving Credit Advances by requiring any Lender to provide funds
pursuant to (but not in excess of, together with such Lender’s share, if any, of
the Revolving Loan) such Lender’s Revolving Loan Commitment (including any
Incremental Revolving Loan Commitment of such Lender), which funds so provided
shall be deemed to be Revolving Credit Advances for all purposes of this
Agreement, and to remit such funds to other Revolving Lenders, which shall be
deemed to be repayments of Revolving Credit Advances for all purposes of this
Agreement, in any case, such that the amounts of outstanding Revolving Credit
Advances of all Lenders (after giving effect to the effectiveness of the
applicable amendment under subsection 1.18(c) implementing the Incremental
Revolving Loan Commitments and the joinder of the Additional Revolving

 

36



--------------------------------------------------------------------------------

  Lenders to this Agreement) shall be pro rata in accordance with the Revolving
Loan Commitments after giving effect to the Incremental Revolving Loan
Commitments, and each Revolving Lender agrees to provide such funds on the
Business Day of such request (if such request is made on or prior to noon
(Chicago time)) or on the immediately following Business Day (if such request if
made after noon (Chicago time)), and the Borrowers consent to the foregoing
re-allocations, and (ii) each Lender, at the request of the Agent, shall
acknowledge that its Pro Rata Share of participations in Letters of Credit that
are outstanding as of the time of the increase in the Revolving Loan Commitments
pursuant to this Section 1.18 shall be in accordance with the Revolving Loan
Commitments after giving effect to the increase to the Revolving Loan
Commitments under this Section 1.18, and any Lender failing to respond to a
request for such acknowledgement within five (5) days shall be deemed to have
provided such acknowledgement.

 

  (f) Notwithstanding any provision contained herein to the contrary, from and
after the date of any Commitment increase contemplated by this Section 1.18, and
the repayment and making of Revolving Credit Advances on such date pursuant to
clause (d)(v) above, all calculations and payments of fees and of interest on
the Revolving Credit Advances shall take into account the actual Revolving Loan
Commitment of each Lender and the principal amount outstanding of each Revolving
Credit Advance made by such Lender during the relevant period of time.

 

2 CONDITIONS PRECEDENT

 

2.1 Conditions to Amendment and Restatement and the Initial Loans

The amendment and restatement of the Original Credit Agreement provided for
herein shall not be effective, and no Lender shall be obligated to make any Loan
to, or incur any Letter of Credit Obligations on the Closing Date, or to take,
fulfill or perform any other action hereunder, until the following conditions
have been satisfied or provided for in a manner satisfactory to Agent, or waived
in writing by Agent and Lenders:

 

  (a) Amended and Restated Credit Agreement; Loan Documents

This Agreement or counterparts hereof shall have been duly executed by, and
delivered to, each Credit Party, Agent and Lenders; and Agent shall have
received such documents, instruments, agreements and legal opinions as Agent
shall reasonably request in connection with the transactions contemplated by
this Agreement and the other Loan Documents, including all those listed in the
Closing Checklist attached hereto as Annex D, each in form and substance
reasonably satisfactory to Agent.

 

  (b) Approvals

Agent shall have received (i) reasonably satisfactory evidence that each Credit
Party has obtained all required consents and approvals of all Persons including
all requisite

 

37



--------------------------------------------------------------------------------

Governmental Authorities, to the execution, delivery and performance of this
Agreement and the other Loan Documents or (ii) a certificate of an Authorized
Officer in form and substance reasonably satisfactory to Agent affirming that no
such consents or approvals are required.

 

  (c) Payment of Fees

Borrowers shall have paid the Fees required to be paid on the Closing Date in
the respective amounts specified in Section 1.9 (including the Fees specified in
the GE Capital Fee Letter), and shall have reimbursed Agent for all fees, costs
and expenses of closing presented as of the Closing Date in accordance with
Section 11.3.

 

  (d) Payment of Interest and Fees

Borrowers shall have paid in cash all interest and fees accrued through the
Closing Date.

 

2.2 Further Conditions to Each Loan

Except as otherwise expressly provided herein, no Lender shall be obligated to
fund any Advance, convert or continue any Loan as a LIBOR Loan or incur any
Letter of Credit Obligation, if, as of the date thereof:

 

  (a) (i) any representation or warranty by any Credit Party contained herein or
in any other Loan Document is untrue or incorrect as of such date in any
material respect, except to the extent that such representation or warranty
expressly relates to an earlier date and except for changes therein expressly
permitted or expressly contemplated by this Agreement and (ii) Agent or
Requisite Lenders have determined not to make such Advance, convert or continue
any Loan as a LIBOR Loan or incur such Letter of Credit Obligation as a result
of the fact that such warranty or representation is untrue or incorrect; or

 

  (b) (i) any event or circumstance having a Material Adverse Effect has
occurred since the Closing Date as determined by the Requisite Lenders and
(ii) Agent or Requisite Lenders have determined not to make such Advance,
convert or continue any Loan as a LIBOR Loan or incur such Letter of Credit
Obligation as a result of the fact that such event or circumstance has occurred;
or

 

  (c) (i) any Default or Event of Default has occurred and is continuing or
would reasonably be expected to result after giving effect to any Advance (or
the incurrence of any Letter of Credit Obligation), and (ii) Agent or Requisite
Lenders shall have determined not to make any Advance, convert or continue any
Loan as a LIBOR Loan or incur any Letter of Credit Obligation as a result of
such Default or Event of Default; or

 

  (d)

except as provided in Section 1.1(a)(iv), after giving effect to any Advance (or
the incurrence of any Letter of Credit Obligations), (i) the outstanding
principal amount of

 

38



--------------------------------------------------------------------------------

  the aggregate Revolving Loan would exceed the lesser of the Aggregate
Borrowing Base and the Maximum Amount, in each case, less the aggregate
outstanding Swing Line Loan at such time or (ii) the outstanding principal
amount of the Revolving Loan to the applicable Borrower would exceed such
Borrower’s separate Borrowing Base less the aggregate outstanding Swing Line
Loan at such time, to that Borrower; or

 

  (e) after giving effect to any Swing Line Advance, the outstanding principal
amount of the Swing Line Loan would exceed Swing Line Availability.

The request and acceptance by any Borrower of the proceeds of any Advance, the
incurrence of any Letter of Credit Obligations or the conversion or continuation
of any Loan into, or as, a LIBOR Loan, shall be deemed to constitute, as of the
date thereof, (i) a representation and warranty by such Borrower that the
conditions in this Section 2.2 have been satisfied and (ii) a reaffirmation by
such Borrower of the cross-guaranty provisions set forth in the Guaranty and
Security Agreement and of the granting and continuance of Agent’s Liens, on
behalf of itself and Lenders, pursuant to the Collateral Documents.

 

2.3 Effect of Amendment and Restatement

Upon this Agreement becoming effective pursuant to Section 2.1, from and after
the Closing Date: (a) the Revolving Loan Commitments shall be restated as set
forth in Annex J (which restatement shall include any Revolving Loan Commitments
of New Lender (as defined below)); (b) all terms and conditions of the Original
Credit Agreement and any other “Loan Document” as defined therein, as amended
and restated by this Agreement and the other Loan Documents being executed and
delivered on or as of the Closing Date, shall be and remain in full force and
effect, as so amended and restated, and shall constitute the legal, valid,
binding and enforceable obligations of the Credit Parties party thereto, except
as enforceability thereof may be limited by applicable bankruptcy, insolvency,
moratorium and other laws relating to the enforcement of creditors’ rights and
by general principles of equity (whether considered at law or in equity);
(c) the terms and conditions of the Original Credit Agreement shall be amended
as set forth herein and, as so amended, shall be restated in their entirety;
provided that any rights, duties and obligations among Borrowers, Lenders and
Agent accruing before the Closing Date under the Original Credit Agreement and
any other Loan Documents shall survive in their entirety unless specifically
amended hereunder; (d) this Agreement shall not in any way release or impair the
rights, duties, Obligations or Liens created pursuant to the Original Credit
Agreement or any other Loan Document or affect the relative priorities thereof,
in each case to the extent in force and effect thereunder as of the Closing
Date, except as amended hereby or by documents, instruments and agreements
executed and delivered in connection herewith, and all of such rights, duties,
Obligations and Liens are assumed, ratified and affirmed by Borrowers; (e) all
indemnification obligations of the Credit Parties under the Original Credit
Agreement and any other Loan Documents shall survive the execution and delivery
of this Agreement and shall continue in full force and effect for the benefit of
Lenders, Agent, and any other Person indemnified under the Original Credit
Agreement or any other Loan Document at any time prior to the Closing Date;
(f) the Obligations incurred under the Original Credit Agreement, including,

 

39



--------------------------------------------------------------------------------

without limitation, in respect of principal, interest, reimbursement obligations
for Letters of Credit, expenses and fees, shall, to the extent outstanding on
the Closing Date, continue outstanding under this Agreement and shall not be
deemed to be paid, released, discharged or otherwise satisfied by the execution
of this Agreement, and this Agreement shall not constitute a refinancing,
substitution or novation of such Obligations or any of the other rights, duties
and obligations of the parties hereunder; (g) the execution, delivery and
effectiveness of this Agreement shall not operate as a waiver of any right,
power or remedy of Lenders or Agent under the Original Credit Agreement, nor
constitute a waiver of any covenant, agreement or obligation under the Original
Credit Agreement, except to the extent that any such covenant, agreement or
obligation is no longer set forth herein or is amended hereby; (h) any and all
references in the Loan Documents to the Original Credit Agreement shall, without
further action of the parties, be deemed a reference to the Original Credit
Agreement, as amended and restated by this Agreement, and as this Agreement
shall be further amended or amended and restated from time to time hereafter;
(i) any and all references in the Loan Documents that were executed or delivered
on or after the Original Closing Date but prior to the First Restatement Date to
the “Closing Date” shall, without further action of the parties, be deemed a
reference to the Original Closing Date, and any and all references in the Loan
Documents that were executed and delivered on or after First Restatement Date
but prior to the Second Restatement Date to the “Closing Date” shall, without
further action of the parties, be deemed a reference to the First Restatement
Date, and any and all references in the Loan Documents that were executed and
delivered on or after the Second Restatement Date but prior to the date hereof
to the “Closing Date” shall, without further action of the parties, be deemed a
reference to the Second Restatement Date, and any and all references in the Loan
Documents that were executed and delivered on or after the Third Restatement
Date but prior to the date hereof to the “Closing Date” shall, without further
action of the parties, be deemed a reference to the Third Restatement Date, and
(j) all security interests created under the Original Credit Agreement and the
other Loan Documents executed prior to the date hereof continue to be in full
force and effect after giving effect to the consummation of this Agreement
except as specifically provided in this Agreement or any other Loan Document
executed on the Closing Date.

Simultaneously with the effectiveness of this Agreement, Deutsche Bank Trust
Company Americas (the “Exiting Lender”) shall be deemed to have, and does hereby
sell, assign, transfer and convey to Deutsche Bank AG New York Branch (the “New
Lender”), and the New Lender hereby purchases and accepts the Revolving Loan
Commitments and Loans of the Exiting Lender such that, after giving effect to
this Agreement, (a) Exiting Lender shall (i) be paid in full for all amounts
owing to Exiting Lender under the Original Credit Agreement, (ii) cease to be a
Lender under the Original Credit Agreement and the Loan Documents (as defined
therein), and (iii) relinquish its rights (provided that it shall still be
entitled to any rights of indemnification in respect of any circumstance, event
or condition arising prior to the Closing Date) and be released from its
obligations under the Original Credit Agreement and the Loan Documents (as
defined therein) and (b) the Revolving Loan Commitment of the New Lender shall
be as set forth on Annex J to this Agreement, and the New Lender shall hereafter
have, and does hereby assume, all of the rights and obligations of Exiting
Lender under the Original Agreement and the Loan

 

40



--------------------------------------------------------------------------------

Documents (as defined therein). The foregoing assignments, transfers and
conveyances are without recourse to the Exiting Lender and without any
warranties whatsoever by Agent, L/C Issuer or any Lender as to title,
enforceability, collectability, documentation or freedom from liens or
encumbrances, in whole or in part, other than the warranty of Exiting Lender
that it has not previously sold, transferred, conveyed or encumbered such
interests. No fees shall be due by or to any Person in connection with these
assignments, all of which are hereby waived by any party entitled to same. The
Exiting Lender and New Lender shall make all appropriate adjustments in payments
under the Original Credit Agreement for periods prior to the Closing Date among
themselves. Exiting Lender is executing this Agreement for the sole purpose of
evidencing its agreement to this Section 2.3 and for no other purpose.

 

3 REPRESENTATIONS AND WARRANTIES

To induce Lenders to make the Loans and to incur Letter of Credit Obligations,
each Credit Party, jointly and severally, makes the following representations
and warranties to Agent and each Lender, with respect to all Credit Parties,
each and all of which shall survive the execution and delivery of this
Agreement.

 

3.1 Corporate or Limited Liability Company Existence; Compliance with Law

Each Credit Party (a) is a limited liability company or corporation, as
applicable, duly organized, validly existing and in good standing under the laws
of its respective jurisdiction of organization or incorporation set forth in
Disclosure Schedule (3.1); (b) is duly qualified to conduct business and is in
good standing in each other jurisdiction where its ownership or lease of
property or the conduct of its business requires such qualification, except
where the failure to be so qualified would not result in exposure to losses,
damages or liabilities in excess of $50,000; (c) has the requisite corporate or
limited liability company, as applicable, power and authority and the legal
right to own, pledge, mortgage or otherwise encumber and operate its properties,
to lease the property it operates under lease and to conduct its business as is
now, heretofore and is proposed to be conducted; (d) has all material licenses,
permits, consents or approvals from or by, and has made all material filings
with, and has given all material notices to, all Governmental Authorities having
jurisdiction, to the extent required for such ownership, operation and conduct;
(e) is in compliance with its charter and bylaws or certificate of formation and
operating agreement, as applicable; and (f) subject to specific representations
set forth herein regarding ERISA, Environmental Laws, tax and other laws, is in
compliance with all applicable provisions of law; except in the case of clauses
(b), (d) and (f) of this Section 3.1, where the failure to comply, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

3.2 Executive Offices; Collateral Locations; FEIN

As of the Closing Date, the current location of each Credit Party’s chief
executive office and the warehouses and premises at which any Collateral is
located are set forth in Disclosure Schedule (3.2). In addition, Disclosure
Schedule (3.2) lists the jurisdiction of organization, organizational
identification number, if any, and federal employer identification number of
each Credit Party. Each Credit Party is a “registered organization” within the
meaning of Article 9 of the Code.

 

41



--------------------------------------------------------------------------------

3.3 Corporate or Limited Liability Company Power, Authorization, Enforceable
Obligations

The execution, delivery and performance by each Credit Party of the Loan
Documents to which it is a party and the creation of all Liens provided for
therein: (a) are within such Credit Party’s corporate or limited liability
company, as applicable, power; (b) have been duly authorized by all necessary
corporate, limited liability company, shareholder and member action, as
applicable; (c) do not contravene any provision of such Credit Party’s
certificate of formation, operating agreement, charter or by laws, as
applicable; (d) do not violate any law or regulation, or any order or decree of
any court or Governmental Authority where such violations individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect; (e) do
not conflict with or result in the breach or termination of, constitute a
default under or accelerate or permit the acceleration of any performance
required by, any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which such Credit Party is a party or by which such Credit Party
or any of its property is bound that alone or in the aggregate could reasonably
be expected to have a Material Adverse Effect; (f) do not result in the creation
or imposition of any Lien upon any of the property of such Credit Party other
than Permitted Liens or those in favor of Agent, on behalf of itself and
Lenders, pursuant to the Loan Documents; and (g) do not require the consent or
approval of any Governmental Authority or any other Person, except those
referred to in Section 2.1(b), all of which will have been duly obtained, made
or complied with prior to the Closing Date, except where failure to obtain such
consent or approval would not reasonably be expected to have a Material Adverse
Effect. Each of the Loan Documents shall be duly executed and delivered by each
Credit Party that is a party thereto and each such Loan Document shall
constitute a legal, valid and binding obligation of such Credit Party
enforceable against it in accordance with its terms, subject to any applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally and to general principles of equity.

 

3.4 Financial Statements and Projections

 

  (a) The audited consolidated financial statements of H&E Delaware and its
Subsidiaries included in the Annual Report on Form 10-K for the year ended
December 31, 2013 filed by H&E Delaware with the SEC, and the unaudited
financial statements of H&E Delaware and its Subsidiaries for each Fiscal Month
from January 2014 through March 2014 have been prepared in accordance with GAAP
consistently applied throughout the periods covered (except as disclosed therein
and except, with respect to unaudited Financial Statements, for the absence of
footnotes and normal year end audit adjustments) and present fairly in all
material respects the financial position of the Persons covered thereby as at
the dates thereof and the results of their operations and cash flows for the
periods then ended.

 

  (b) Omitted

 

42



--------------------------------------------------------------------------------

  (c) Projections

The Projections most recently delivered on or prior to the Closing Date have
been prepared by Borrowers in light of the past operations of their businesses
(including the actual results of past operations during the twelve month period
prior to the Closing Date), and reflect annual profit and loss projections for
the Fiscal Year ending December 31, 2014. The Projections are based upon
estimates and assumptions stated therein, all of which Borrowers believe to be
reasonable and fair based on the circumstances and facts known to Borrowers at
the time such Projections were furnished and, as of the Closing Date, reflect
Borrowers’ good faith and reasonable estimates of the future financial
performance of Borrowers and of the other information projected therein for the
period set forth therein; provided, however, projections, estimates and
forward-looking statements (including the Projections) are not to be viewed as
factual and actual results during the periods covered thereby may differ from
the results set forth in such projections by a material amount.

 

3.5 Material Adverse Effect

Since December 31, 2013: (a) none of the Credit Parties has incurred any
obligations, contingent or noncontingent liabilities, liabilities for Charges,
long-term leases or unusual forward or long-term commitments that, alone or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
(b) no contract, lease or other agreement or instrument has been entered into by
any Credit Party or has become binding upon any Credit Party’s assets and no law
or regulation applicable to any Credit Party has been adopted that has had or
could reasonably be expected to have a Material Adverse Effect, and (c) no
Credit Party is in default and to the best of any Credit Party’s knowledge no
third party is in default under any material contract, lease or other agreement
or instrument, that alone or in the aggregate could reasonably be expected to
have a Material Adverse Effect. Since December 31, 2013, no event has occurred,
that alone or together with other events, has had or could reasonably be
expected to have a Material Adverse Effect.

 

3.6 Ownership of Property; Liens

 

  (a)

As of the Closing Date, the real estate (together with any real property
acquired by any Borrower or Guarantor after the Closing Date, “Real Estate”)
designated as such and listed in Disclosure Schedule (3.6) constitutes all of
the material real property owned, leased, subleased, or operated by any Credit
Party. Except as disclosed in Disclosure Schedule (3.6), each Credit Party owns
good and marketable fee simple title to all of such owned Real Estate, and valid
leasehold interests in all of such leased Real Estate, all as more particularly
described on such schedule, and copies of all such leases or a summary of terms
thereof reasonably satisfactory to Agent have been delivered to Agent.
Disclosure Schedule (3.6) further describes any material Real Estate with
respect to which any Credit Party is a lessor, sublessor or assignor as of the
Closing Date. Except with respect to the fact that the LKE Joint Accounts are
jointly owned by

 

43



--------------------------------------------------------------------------------

  the Borrowers and the LKE Qualified Intermediary pursuant to the terms and
conditions of the LKE Master Exchange Agreement, each Credit Party also has good
and marketable title to, or valid leasehold interests in, all of its material
personal properties and assets that are necessary in connection with the
operation of such Credit Party’s business, including, without limitation, those
Titled Vehicles described in Disclosure Schedule (3.6). As of the Closing Date,
none of such material properties and assets of any Credit Party are subject to
any Liens other than Permitted Encumbrances, and there are no facts,
circumstances or conditions known to any Credit Party that may reasonably be
expected to result in any Liens (including Liens arising under Environmental
Laws) other than Permitted Encumbrances. Except as described in Disclosure
Schedule (3.6), each Credit Party has received all deeds, certificates of title,
assignments, waivers, consents, nondisturbance and attornment or similar
agreements, bills of sale and other documents, and has duly effected all
recordings, filings and other actions necessary to establish, protect and
perfect such Credit Party’s right, title and interest in and to all such Real
Estate and other properties and assets including, without limitation, the Titled
Vehicles. Disclosure Schedule (3.6) also describes any purchase options, rights
of first refusal or other similar contractual rights pertaining to any such Real
Estate. No portion of any Credit Party’s material Real Estate has suffered any
material damage by fire or other casualty loss that has not heretofore been
repaired and restored in all material respects to its original condition or
otherwise remedied. All material permits required to have been issued or
appropriate to enable such Real Estate to be lawfully occupied and used for all
of the purposes for which it is currently occupied and used have been lawfully
issued and are in full force and effect.

 

3.7 Labor Matters

As of the Closing Date (a) no strikes or other material labor disputes against
any Credit Party are pending or, to any Credit Party’s knowledge, threatened
that could reasonably be expected to have a Material Adverse Effect; (b) hours
worked by and payment made to employees of each Credit Party comply in all
material respects with the Fair Labor Standards Act and each other federal,
state, local or foreign law applicable to such matters; (c) all material
payments due from any Credit Party for employee health and welfare insurance
have been paid or accrued as a liability on the books of such Credit Party;
(d) except as set forth in Disclosure Schedule (3.7), no Credit Party is a party
to or bound by any collective bargaining agreement, management agreement,
consulting agreement, employment agreement, bonus, restricted stock, stock
option, stock appreciation plan or agreement or any similar plan, agreement or
arrangement (and true and complete copies of any agreements described in
Disclosure Schedule (3.7) have been delivered to Agent); (e) except as set forth
in Disclosure Schedule (3.7), there is no organizing activity involving any
Credit Party pending or, to any Credit Party’s knowledge, threatened by any
labor union or group of employees; (f) except as set forth in Disclosure
Schedule (3.7), there are no representation proceedings pending or, to any
Credit Party’s knowledge, threatened with the National Labor Relations Board,
and no labor organization or group of employees of any Credit Party has made a
pending demand for recognition; and (g) except as set forth in Disclosure

 

44



--------------------------------------------------------------------------------

Schedule (3.7), there are no complaints or charges against any Credit Party
pending or, to the knowledge of any Credit Party, threatened to be filed with
any Governmental Authority or arbitrator based on, arising out of, in connection
with, or otherwise relating to the employment or termination of employment by
any Credit Party of any individual that could reasonably be expected to have a
Material Adverse Effect.

 

3.8 Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness

Except as set forth in Disclosure Schedule (3.8), as of the Closing Date, no
Credit Party has any Subsidiaries, is engaged in any joint venture or
partnership with any other Person, or is an Affiliate of any other Person. All
of the issued and outstanding Stock of each Credit Party is owned by each of the
members or Stockholders, as applicable, and in the amounts set forth in
Disclosure Schedule (3.8). Except as set forth in Disclosure Schedule (3.8),
there are no outstanding rights to purchase, options, warrants or similar rights
or agreements pursuant to which any Credit Party may be required to issue, sell,
repurchase or redeem any of its Stock or other equity securities or any Stock or
other equity securities of its Subsidiaries. All outstanding Indebtedness and
Guaranteed Indebtedness of each Credit Party as of the Closing Date is described
in Section 6.3 (including Disclosure Schedule (6.3)). None of the Credit Parties
other than Borrowers and H&E Mid-Atlantic has any material assets (except Stock
of their Subsidiaries) or any Indebtedness or Guaranteed Indebtedness other than
(i) the Obligations and (ii) guarantees of the Senior Unsecured Notes as
provided for in the Senior Unsecured Note Indenture. No Credit Party has any
outstanding Indebtedness or true lease obligations secured by a Lien described
in Section 6.7(c) or Section 6.7(d) except as described in Disclosure Schedule
(6.3) under the heading “Vendor Financings.”

 

3.9 Government Regulation

No Credit Party is an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company,” as such
terms are defined in the Investment Company Act of 1940. No Credit Party is
subject to regulation under the Federal Power Act or any other federal or state
statute that restricts or limits its ability to incur Indebtedness or to perform
its obligations hereunder. The making of the Loans by Lenders to Borrowers, the
incurrence of the Letter of Credit Obligations on behalf of Borrowers and the
application of the proceeds thereof and repayment thereof will not violate any
provision of any such statute or any rule, regulation or order issued by the
Securities and Exchange Commission.

 

3.10 Margin Regulations

No Credit Party is engaged, nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” as such terms are defined in
Regulation U of the Federal Reserve Board as now and from time to time hereafter
in effect (such securities being referred to herein as “Margin Stock”). No
Credit Party owns any Margin Stock, and none of the proceeds of the Loans or
other extensions of credit under this Agreement will be used, directly or
indirectly, for the purpose of purchasing or

 

45



--------------------------------------------------------------------------------

carrying any Margin Stock, for the purpose of reducing or retiring any
Indebtedness that was originally incurred to purchase or carry any Margin Stock
or for any other purpose that might cause any of the Loans or other extensions
of credit under this Agreement to be considered a “purpose credit” within the
meaning of Regulations T, U or X of the Federal Reserve Board. No Credit Party
will take or permit any Subsidiary to take any action that might cause any Loan
Document to violate any regulation of the Federal Reserve Board.

 

3.11 Taxes

All tax returns, reports and statements, including information returns, required
by any Governmental Authority to be filed by any Credit Party have been filed
with the appropriate Governmental Authority and all Taxes owed by any Credit
Party have been paid prior to the date on which any fine, penalty, interest or
late charge may be added thereto for nonpayment thereof (or any such fine,
penalty, interest, late charge or loss has been paid), except (a) Taxes or other
amounts being contested in accordance with Section 5.2(b) or (b) to the extent
that the failure to file or pay could not reasonably be expected to result in a
Material Adverse Effect. Proper and accurate amounts have been withheld by each
Credit Party from its respective employees for all periods in full and complete
compliance with all applicable federal, state, local and foreign laws and such
withholdings have been timely paid to the respective Governmental Authorities,
except to the extent failure to so withhold, together with any failure described
in the preceding sentence, could not reasonably be expected to result in a
Material Adverse Effect. Disclosure Schedule (3.11) sets forth as of the Closing
Date those taxable years for which any Credit Party’s tax returns are currently
being audited by the IRS or any other applicable Governmental Authority and any
assessments or threatened assessments in connection with such audit, or
otherwise currently outstanding. Except as described in Disclosure Schedule
(3.11), no Credit Party has executed or filed with the IRS or any other
Governmental Authority any agreement or other document extending, or having the
effect of extending, the period for assessment or collection of any Charges.
None of the Credit Parties or their respective predecessors are liable for any
Taxes: (a) under any agreement (including any tax sharing agreements), (b) to
any Credit Party’s knowledge, as a transferee or (c) under Treasury Regulation
Section 1.1502-6(a) or any analogous or similar state, local or foreign law or
regulation. As of the Closing Date, no Credit Party has agreed or been requested
to make any adjustment under IRC Section 481(a), by reason of a change in
accounting method or otherwise, which would have a Material Adverse Effect. As
of the Closing Date, no Credit Party has participated in a “reportable
transaction” within the meaning of Treasury Regulation Section 1.6011-4(b).

 

3.12 ERISA

 

  (a)

Disclosure Schedule (3.12) lists all material Plans and separately identifies
all Pension Plans, Title IV Plans, Multiemployer Plans, and Welfare Plans,
including all Retiree Welfare Plans. Copies of all Title IV Plans, together with
a copy of the latest IRS/DOL 5500-series form for each such Title IV Plan, have
been made available to Agent. Except as would not reasonably be expected to have
a Material Adverse Effect (i)

 

46



--------------------------------------------------------------------------------

  except with respect to Multiemployer Plans, each Qualified Plan has received a
favorable determination letter from the IRS, and nothing has occurred that would
cause the loss of such Qualified Plans qualification; (ii) each Plan is in
compliance in all material respects with the applicable provisions of ERISA and
the IRC, including the timely filing of all reports required under the IRC or
ERISA; (iii) neither any Credit Party nor any ERISA Affiliate has failed to make
any contribution or pay any amount due as required by either Section 412 of the
IRC or Section 302 of ERISA or the terms of any Title IV Plan; and (iv) no
Credit Party or any ERISA Affiliate has engaged in a “prohibited transaction”,
as defined in Section 406 of ERISA and Section 4975 of the IRC, that will
subject any Credit Party to a material tax on prohibited transactions imposed by
Section 502(i) of ERISA or Section 4975 of the IRC.

 

  (b) Except as set forth in Disclosure Schedule (3.12): (i) no Title IV Plan
has any material Unfunded Pension Liability; (ii) no ERISA Event or event
described in Section 4062(e) of ERISA with respect to any Title IV Plan has
occurred or is reasonably expected to occur that in all cases could reasonably
be expected a Material Adverse Effect; (iii) there are no pending, or to the
knowledge of any Credit Party, threatened claims (other than claims for benefits
in the normal course), sanctions, actions or lawsuits, asserted or instituted
against any Plan or any Person as fiduciary or sponsor of any Plan that could
reasonably be expected to have a Material Adverse Effect; (iv) no Credit Party
or ERISA Affiliate has incurred or reasonably expects to incur any liability as
a result of a complete or partial withdrawal from a Multiemployer Plan that
could reasonably be expected to have a Material Adverse Effect; (v) within the
last five years no Title IV Plan of any Credit Party or ERISA Affiliate has been
terminated, whether or not in a “standard termination” as that term is used in
Section 4041(b)(1) of ERISA, nor has any Title IV Plan of any Credit Party or
any ERISA Affiliate (determined at any time within the last five years) with
Unfunded Pension Liabilities been transferred outside of the “controlled group”
(within the meaning of Section 4001(a)(14) of ERISA) of any Credit Party or
ERISA Affiliate (determined at the time of any such transfer).

 

3.13 No Litigation

No action, claim, lawsuit, demand, investigation or proceeding is now pending
or, to the knowledge of any Credit Party, threatened against any Credit Party or
before any Governmental Authority or before any arbitrator or panel of
arbitrators (collectively, “Litigation”), (a) that challenges any Credit
Party’s, right or power to enter into or perform any of its obligations under
any Loan Document to which it is a party, or the validity or enforceability of
any Loan Document or any action taken thereunder, or (b) that has a reasonable
risk of being determined adversely to any Credit Party, and which, if so
determined, could reasonably be expected to have a Material Adverse Effect.
Except as set forth in Disclosure Schedule (3.13), as of the Closing Date, there
is no Litigation pending or to any Credit Party’s knowledge threatened against
any Credit Party that seeks damages in excess of $2,500,000 or injunctive relief
against, or alleges criminal misconduct of, any Credit Party.

 

47



--------------------------------------------------------------------------------

3.14 Brokers

No broker or finder brought about the obtaining, making or closing of the Loans,
and no Credit Party or Affiliate thereof has any obligation to any Person in
respect of any finder’s or brokerage fees in connection therewith.

 

3.15 Intellectual Property

As of the Closing Date, each Credit Party owns or has rights to use all
Intellectual Property material to the continuance of the conduct of its business
as now or heretofore conducted by it or proposed to be conducted by it, and each
Patent, each registration or each application for registration of each
Trademark, each Copyright and each License is listed, together with application
or registration numbers, as applicable, in Disclosure Schedule (3.15). Each
Credit Party conducts its business and affairs without material infringement of
or material interference with any Intellectual Property of any other Person.
Except as set forth in Disclosure Schedule (3.15), no Credit Party is aware of
any infringement claim by any other Person with respect to any Intellectual
Property.

 

3.16 Full Disclosure

No information contained in this Agreement, any of the other Loan Documents, any
Projections, Financial Statements or Collateral Reports or other written
reports, taken as a whole, from time to time delivered hereunder or any written
statement furnished by or on behalf of any Credit Party to Agent or any Lender
pursuant to the terms of this Agreement contained as of its date or will contain
any untrue statement of a material fact or omitted or will omit to state a
material fact necessary to make the statements, taken as a whole, contained
herein or therein not misleading in light of the circumstances under which they
were made. The Liens granted to Agent, on behalf of itself and Lenders, pursuant
to the Collateral Documents will at all times be fully perfected first priority
Liens in and to the Collateral described therein, subject, as to priority, only
to Permitted Encumbrances.

 

3.17 Environmental Matters

 

  (a)

Except as set forth in Disclosure Schedule (3.17), as of the Closing Date:
(i) the Real Estate is free of contamination from any Hazardous Material except
for such contamination that would not adversely impact the value or
marketability of such Real Estate and that would not result in Environmental
Liabilities that could reasonably be expected to exceed $2,500,000; (ii) no
Credit Party has caused or suffered to occur any Release of Hazardous Materials
on, at, in, under, above, to, from or about any of its Real Estate that would
result in Environmental Liabilities that could reasonably be expected to exceed
$2,500,000; (iii) each Credit Party is and has been in compliance with all
Environmental Laws, except for such noncompliance that would not result in
Environmental Liabilities which could reasonably be expected to exceed
$2,500,000; (iv) each Credit Party has obtained, and is in compliance with, all
Environmental

 

48



--------------------------------------------------------------------------------

  Permits required by Environmental Laws for the operations of its businesses as
presently conducted or as proposed to be conducted, except where the failure to
so obtain or comply with such Environmental Permits would not result in
Environmental Liabilities that could reasonably be expected to exceed
$2,500,000, and all such Environmental Permits are valid, uncontested and in
good standing; (v) no Credit Party is involved in operations or knows of any
facts, circumstances or conditions, including any Releases of Hazardous
Materials, that are likely to result in any Environmental Liabilities of
Borrowers that could reasonably be expected to exceed $2,500,000, and no Credit
Party has permitted any current or former tenant or occupant of the Real Estate
to engage in any such operations; (vi) there is no Litigation arising under or
related to any Environmental Laws, Environmental Permits or Hazardous Material
that seeks damages, penalties, fines, costs or expenses in excess of $2,500,000
or injunctive relief, or which alleges criminal misconduct by any Credit Party,
(vii) no notice has been received by any Credit Party identifying it as a
“potentially responsible party” or requesting information under CERCLA or
analogous state statutes, and to the knowledge of any Credit Party, there are no
facts, circumstances or conditions that may result in any Credit Party being
identified as a “potentially responsible party” under CERCLA or analogous state
statutes; and (viii) the Credit Parties have provided to Agent copies of all
material existing environmental reports, reviews and audits and all material
written information in their possession pertaining to actual or potential
Environmental Liabilities, in each case relating to the Credit Parties.

 

  (b) Each Credit Party hereby acknowledges and agrees that Agent (i) is not
now, and has not ever been in control of any of the Real Estate or any Credit
Party’s affairs, and (ii) does not have the capacity through the provisions of
the Loan Documents or otherwise to influence any Credit Party’s conduct with
respect to the ownership, operation or management of any of its Real Estate or
compliance with Environmental Laws or Environmental Permits.

 

3.18 Insurance

Disclosure Schedule (3.18) lists all insurance policies of any nature
maintained, as of the Closing Date, for current occurrences by each Credit
Party, as well as a summary of the terms of each such policy.

 

3.19 Deposit and Disbursement Accounts

Disclosure Schedule (3.19) lists all banks and other financial institutions at
which each Credit Party maintains deposit or other accounts as of the Closing
Date, including any Disbursement Accounts, and such Schedule correctly
identifies the name, address and telephone number of each depository, the name
in which the account is held, a description of the purpose of the account, and
the complete account number therefor.

 

49



--------------------------------------------------------------------------------

3.20 Government Contracts

Except as set forth in Disclosure Schedule (3.20), as of the Closing Date, no
Credit Party is a party to any contract or agreement with any Governmental
Authority the value of which exceeds $500,000 and no Credit Party’s Accounts are
subject to the Federal Assignment of Claims Act, as amended (31 U.S.C.
Section 3727) or any similar foreign, state or local law.

 

3.21 Customer and Trade Relations

As of the Closing Date, there exists no actual or, to the knowledge of any
Credit Party, threatened termination or cancellation of, or any material adverse
modification or change in: (a) the business relationship of any Credit Party
with any customer or group of customers whose purchases during the preceding
twelve (12) months caused it or them, as applicable, to be ranked among the ten
largest customers of such Credit Party, considered as a whole; or (b) the
business relationship of any Credit Party with any supplier or group of
suppliers whose sales during the preceding twelve (12) months caused it or them,
as applicable, to be ranked among the ten largest suppliers of such Credit
Party.

 

3.22 Agreements and Other Documents

Disclosure Schedule (3.22) lists, as of the Closing Date, all of the following
agreements or documents to which each Credit Party is subject, and the Credit
Parties have provided to Agent or its counsel, on behalf of Lenders, accurate
and complete copies (or summaries) of each of such documents as requested by
Agent: (a) supply agreements and purchase agreements not terminable by such
Credit Party within sixty (60) days following written notice issued by such
Credit Party and involving transactions in excess of $5,000,000 per annum (other
than purchase orders); (b) licenses and permits held by such Credit Party, the
absence of which could be reasonably likely to have a Material Adverse Effect
(other than business or operating licenses or permits in obtained by such Credit
Party in the ordinary course of business); (c) instruments and documents
evidencing any Indebtedness, Floor Plan Financing or Guaranteed Indebtedness of
such Credit Party and any Lien (other than Permitted Liens) granted by such
Credit Party with respect thereto; and (d) instruments and agreements evidencing
the issuance of any equity securities, warrants, rights or options to purchase
equity securities of such Credit Party. As of the Closing Date, each Borrower
has provided to Agent the forms of lease under which such Borrower leases
Equipment Inventory to third Persons.

 

3.23 Solvency

Both before and immediately after giving effect to (a) the Loans and Letter of
Credit Obligations to be made or incurred on the Closing Date or such other date
as Loans and Letter of Credit Obligations requested hereunder are made or
incurred, (b) the disbursement of the proceeds of such Loans pursuant to the
instructions of Borrower Representative, and (c) the payment and accrual of all
transaction costs in connection with the foregoing, the Credit Parties, taken as
a whole, are and will be Solvent.

 

50



--------------------------------------------------------------------------------

3.24 Titled Vehicles

Each Borrower and H&E Mid-Atlantic is in the business of selling (as such phrase
is used in section 9-311(d) of the Code) all Equipment Inventory constituting
Titled Vehicles now or hereafter owned by such Borrower, other than those types
of Titled Vehicles set forth on Disclosure Schedule (3.24).

 

3.25 Senior Unsecured Note Indenture

The amount of Permitted Debt that may be incurred under (and as such term is
defined in) the Senior Unsecured Note Indenture pursuant to Section 4.09(b)(1)
of the Senior Unsecured Note Indenture is the greater of (x) $450,000,000 and
(y) the Borrowing Base (as defined in the Senior Unsecured Note Indenture). No
Net Proceeds of any Asset Sales have been applied to repay any term Indebtedness
or revolving credit Indebtedness under a Credit Facility (and in the case of
revolving credit Indebtedness, effecting a corresponding commitment reduction
thereunder). As used in this Section 3.25, the defined terms “Credit Facility”,
“Net Proceeds”, “Asset Sale” and “Indebtedness” shall have the meanings provided
in the Senior Unsecured Note Indenture.

 

3.26 Foreign Assets Control Regulations and Anti-Money Laundering

Each Credit Party and each Subsidiary of each Credit Party is and will remain in
compliance in all material respects with all U.S. economic sanctions laws,
executive orders and implementing regulations as promulgated by the U.S.
Treasury Department’s Office of Foreign Assets Control (“OFAC”), and all
applicable anti-money laundering and counter-terrorism financing provisions of
the Bank Secrecy Act and all regulations issued pursuant to it. No Credit Party
and no Subsidiary or Affiliate of a Credit Party (i) is a Person designated by
the U.S. government on the list of the Specially Designated Nationals and
Blocked Persons (the “SDN List”) with which a U.S. Person cannot deal with or
otherwise engage in business transactions, (ii) is a Person who is otherwise the
target of U.S. economic sanctions laws such that a U.S. Person cannot deal or
otherwise engage in business transactions with such Person or (iii) is
controlled by (including without limitation by virtue of such person being a
director or owning voting shares or interests), or acts, directly or indirectly,
for or on behalf of, any person or entity on the SDN List or a foreign
government that is the target of U.S. economic sanctions prohibitions such that
the entry into, or performance under, this Agreement or any other Loan Document
would be prohibited under U.S. law.

 

3.27 Patriot Act

The Credit Parties, each of their Subsidiaries and each of their Affiliates are
in compliance in all material respects with (a) the Trading with the Enemy Act,
and each of the foreign assets control regulations of the United States Treasury
Department and any other enabling legislation or executive order relating
thereto, (b) the Patriot Act and (c) other federal or state laws relating to
“know your customer” and anti-money laundering rules and regulations. No part of
the proceeds of any Loan will be used directly or indirectly for any payments to
any government official or

 

51



--------------------------------------------------------------------------------

employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.

 

4 FINANCIAL STATEMENTS AND INFORMATION

 

4.1 Reports and Notices

 

  (a) Each Credit Party hereby agrees that from and after the Closing Date and
until the Termination Date, it shall deliver to Agent or to Agent and Lenders,
as required, the Financial Statements, notices, Projections and other
information at the times, to the Persons and in the manner set forth in Annex E.

 

  (b) Each Credit Party hereby agrees that from and after the Closing Date and
until the Termination Date, it shall deliver to Agent or to Agent and Lenders,
as required, the various Collateral Reports (including Borrowing Base
Certificates in the form of Exhibit 4.1(b)) at the times, to the Persons and in
the manner set forth in Annex F.

 

4.2 Communication with Accountants

Each Credit Party authorizes (a) Agent and (b) so long as an Event of Default
has occurred and is continuing, each Lender, to communicate directly with its
independent certified public accountants and authorizes and, at Agent’s request,
shall instruct those accountants and advisors to disclose and make available to
Agent and each Lender any and all Financial Statements and other supporting
financial documents, schedules and information relating to any Credit Party
(including copies of any final issued management letters) with respect to the
business, financial condition and other affairs of any Credit Party.

 

5 AFFIRMATIVE COVENANTS

Each Credit Party jointly and severally agrees as to all Credit Parties that
from and after the date hereof and until the Termination Date:

 

5.1 Maintenance of Existence and Conduct of Business

Each Credit Party shall: (a) do or cause to be done all things necessary to
preserve and keep in full force and effect its existence as a limited liability
company or a corporation, as the case may be, and its rights and franchises;
(b) continue to conduct its business substantially as now conducted or as
otherwise permitted hereunder; (c) at all times maintain, preserve and protect
all of its assets and properties used or useful in the conduct of its business,
and keep the same in good repair, working order and condition in all material
respects (taking into consideration ordinary wear and tear) and from time to
time make, or cause to be made, all necessary or appropriate repairs,
replacements and improvements thereto consistent with industry practices; and
(d) transact business only in such limited liability company, corporate and
trade names as are set forth in Disclosure Schedule (5.1), except, in each case,
where failure to do so would not reasonably be expected to have a Material
Adverse Effect.

 

52



--------------------------------------------------------------------------------

5.2 Payment of Charges

 

  (a) Subject to Section 5.2(b), each Credit Party shall pay and discharge or
cause to be paid and discharged when due all material Charges payable by it,
including (i) Charges imposed upon it, its income and profits, or any of its
property (real, personal or mixed) and all Charges with respect to tax, social
security and unemployment withholding with respect to its employees, and
(ii) lawful claims for labor, materials, supplies and services or otherwise, and
(iii) all storage or rental charges payable to warehousemen or bailees, in each
case, before any thereof shall become past due.

 

  (b) Each Credit Party may in good faith contest, by appropriate proceedings,
the validity or amount of any Charges, Taxes or claims described in
Section 5.2(a); provided, that (i) adequate reserves with respect to such
contest are maintained on the books of such Credit Party, in accordance with
GAAP; (ii) no Lien shall be imposed to secure payment of such Charges (other
than payments to warehousemen and/or bailees and Permitted Liens) that is
superior to any of the Liens securing the Obligations and such contest is
maintained and prosecuted continuously and with diligence and operates to
suspend collection or enforcement of such Charges; (iii) none of the Collateral
becomes subject to forfeiture or loss as a result of such contest; (iv) such
Credit Party shall promptly pay or discharge such contested Charges, Taxes or
claims and all additional charges, interest, penalties and expenses, if any, and
shall deliver to Agent evidence reasonably acceptable to Agent of such
compliance, payment or discharge, if such contest is terminated or discontinued
adversely to such Credit Party or the conditions set forth in this
Section 5.2(b) are no longer met, and (v) Agent has not advised such Credit
Party in writing that Agent reasonably believes that nonpayment or nondischarge
thereof could have or result in a Material Adverse Effect.

 

5.3 Books and Records

Each Credit Party shall keep adequate books and records (which may be in
electronic form) with respect to its business activities in which proper
entries, reflecting all financial transactions, are made in accordance with GAAP
in all material respects and on a basis materially consistent with the Financial
Statements.

 

5.4 Insurance; Damage to or Destruction of Collateral

 

  (a)

Each Credit Party shall at its sole cost and expense, maintain the policies of
insurance described in Disclosure Schedule (3.18) as in effect on the Closing
Date or policies providing reasonably comparable coverage, or otherwise in form
and amounts and with insurers reasonably acceptable to Agent. Such policies of
insurance (or the loss payable and additional insured endorsements delivered to
Agent) shall contain provisions

 

53



--------------------------------------------------------------------------------

  pursuant to which the insurer agrees to provide thirty (30) days prior written
notice to Agent in the event of any non-renewal, cancellation or amendment of
any such insurance policy. If any Credit Party at any time or times hereafter
shall fail to obtain or maintain any of the policies of insurance required above
or to pay all premiums relating thereto, Agent may at any time or times
thereafter obtain and maintain such policies of insurance and pay such premiums
and take any other action with respect thereto that Agent reasonably deems
advisable. Agent shall have no obligation to obtain insurance for any Credit
Party or pay any premiums therefor. By doing so, Agent shall not be deemed to
have waived any Default or Event of Default arising from any Credit Party’s
failure to maintain such insurance or pay any premiums therefor. All sums so
disbursed, including reasonable attorneys’ fees, court costs and other charges
related thereto, shall be payable on demand by Borrowers to Agent and shall be
additional Obligations hereunder secured by the Collateral.

 

  (b) Agent reserves the right at any time upon any change in any Credit Party’s
risk profile (including any change in the product mix maintained by any Credit
Party or any laws affecting the potential liability of such Credit Party) to
require additional forms and limits of insurance to, in Agent’s reasonable
opinion, adequately protect both Agent’s and Lender’s interests in all or any
portion of the Collateral and to ensure that each Credit Party is protected by
insurance in amounts and with coverage reasonably customary for its industry. If
reasonably requested by Agent, each Credit Party shall deliver to Agent from
time to time a report of the Credit Parties’ insurance broker, reasonably
satisfactory to Agent, with respect to its insurance policies.

 

  (c) Each Credit Party shall deliver to Agent, in form and substance reasonably
satisfactory to Agent, endorsements to (i) any “All Risk,” keyman life insurance
and business interruption insurance naming Agent, on behalf of itself and
Lenders, as loss payee, and (ii) all general liability and other liability
policies naming Agent, on behalf of itself and Lenders, as additional insured.
Each Credit Party irrevocably makes, constitutes and appoints Agent (and all
officers, employees or agents designated by Agent), so long as any Event of
Default has occurred and is continuing, as such Credit Party’s true and lawful
agent and attorney-in-fact for the purpose of making, settling and adjusting
claims under any such “All Risk” policies of insurance, endorsing the name of
such Credit Party on any check or other item of payment for the proceeds of any
such “All Risk” policies of insurance and for making all determinations and
decisions with respect to any such “All Risk” policies of insurance. Agent shall
have no duty to exercise any rights or powers granted to it pursuant to the
foregoing power-of-attorney. Borrower Representative shall promptly notify Agent
of any loss, damage, or destruction to the Collateral in the amount of
$10,000,000 or more, whether or not covered by insurance. After deducting from
such proceeds the expenses, if any, incurred by Agent in the collection or
handling thereof, such proceeds shall be applied to the Obligations except as
otherwise provided by Section 1.3(d).

 

54



--------------------------------------------------------------------------------

  (d) Borrower Representative shall, immediately upon learning of the
institution of any proceeding for the condemnation or other taking of any
property of any Credit Party in excess of $10,000,000 in the aggregate for all
such condemnations or takings, notify the Agent of the pendency of such
proceeding, and agree that the Agent may participate in any such proceeding, and
Borrower Representative from time to time will deliver to the Agent all
instruments reasonably requested by the Agent to permit such participation. The
Agent is authorized to collect the proceeds of any such condemnation claim or
award and such proceeds shall be applied to the Obligations, except as otherwise
provided in Section 1.3(d).

 

5.5 Compliance with Laws

Each Credit Party shall comply with all federal, state, local and foreign laws
and regulations applicable to it, including those relating to licensing, ERISA
and labor matters and Environmental Laws and Environmental Permits, except to
the extent that the failure to comply, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

 

5.6 Intentionally Omitted

 

5.7 Intellectual Property

Each Credit Party will conduct its business and affairs without material
infringement of or material interference with any Intellectual Property of any
other Person; provided, that to the extent any Credit Party learns of any such
material infringement or interference and such Credit Party promptly takes steps
to eliminate such infringement or interference (by procuring a license or
otherwise) such Credit Party shall not be deemed to be in violation of this
Section 5.7 so long as such Credit Party is entitled to continue to use such
Intellectual Property.

 

5.8 Environmental Matters

Each Credit Party shall and shall cause each Person within its reasonable
control to: (a) conduct its operations and keep and maintain its Real Estate in
compliance with all Environmental Laws and Environmental Permits other than
noncompliance that could not reasonably be expected to have a Material Adverse
Effect; (b) implement any and all commercially reasonable investigation,
remediation, removal and response actions that are appropriate or necessary to
comply in all material respects with Environmental Laws and Environmental
Permits pertaining to the presence, generation, treatment, storage, use,
disposal, transportation or Release of any Hazardous Material on, at, in, under,
above, to, from or about any of its Real Estate; (c) notify Agent promptly after
such Credit Party becomes aware of any violation of Environmental Laws or
Environmental Permits or any Release on, at, in, under, above, to, from or about
any Real Estate which could reasonably be expected to result in Environmental
Liabilities in excess of $2,500,000; and (d) promptly forward to Agent a copy of
any order, notice, request for information or any written communication or
report received by such Credit Party in connection with any such violation or
Release or any other matter relating to any Environmental Laws or

 

55



--------------------------------------------------------------------------------

Environmental Permits that could reasonably be expected to result in
Environmental Liabilities in excess of $2,500,000, in each case whether or not
the Environmental Protection Agency or any Governmental Authority has taken or
threatened any action in connection with any such violation, Release or other
matter. If Agent at any time has a reasonable basis to believe that there may be
a violation of any Environmental Laws or Environmental Permits by any Credit
Party or any Environmental Liability arising thereunder, or a Release of
Hazardous Materials on, at, in, under, above, to, from or about any of its Real
Estate, which, in each case, could reasonably be expected to have a Material
Adverse Effect, then Credit Parties shall, upon Agent’s written request
(i) cause the performance of an environmental audit, which may include
subsurface sampling of soil and groundwater, and preparation of an environmental
report with respect to the subject matter of such breach, at Credit Parties’
expense, as Agent may from time to time reasonably request, which shall be
conducted by reputable environmental consulting firms reasonably acceptable to
Agent and shall be in form and substance reasonably acceptable to Agent, and
(ii) permit Agent or its representatives to have access to all Real Estate for
the purpose of conducting environmental audits and testing with respect to the
subject matter of such breach, as Agent deems appropriate, including subsurface
sampling of soil and groundwater, provided, that Agent provides Borrower
Representative with reasonable prior notice and conducts, or causes its
representatives to conduct, all such audits and tests in a manner reasonably
directed to minimize interference with the applicable Credit Party’s business.
Borrowers shall reimburse Agent for the reasonable costs of such audits and
tests and the same will constitute a part of the Obligations secured hereunder.

 

5.9 Landlords’ Agreements, Mortgagee Agreements, Bailee Letters, Real Estate
Purchases and Vendor Inter-Creditor Agreements

 

  (a)

If requested by Agent, Credit Party shall use its commercially reasonable best
efforts to obtain a landlord’s agreement, mortgagee agreement or bailee letter,
as applicable, from the lessor of each leased property, mortgagee of owned
property or bailee with respect to any warehouse, processor or converter
facility or other location where Collateral is stored or located (other than
with respect to Equipment Inventory which is being leased by a Borrower to
others in the ordinary course of such Borrower’s business), which agreement or
letter shall contain a waiver or subordination of all Liens or claims that the
landlord, mortgagee or bailee may assert against the Collateral at that
location, and shall otherwise be reasonably satisfactory in form and substance
to Agent. If Agent has not received a landlord or mortgagee agreement or bailee
letter at any such location within thirty (30) days following the first
placement of Collateral at such location, the applicable Borrower’s Eligible
Parts and Tools Inventory, Eligible Rolling Stock or Eligible Equipment
Inventory at that location shall, in Agent’s discretion, be excluded from the
applicable Borrower’s Borrowing Base or be subject to such Reserves as may be
established in good faith by Agent in its reasonable credit judgment and as set
forth in Sections 1.6A, 1.7 and 1.7A. Borrower Representative shall notify Agent
within fifteen (15) days after any Credit Party enters into any lease of real
property or warehouse space or ships any Parts and Tools Inventory or Equipment
Inventory to a

 

56



--------------------------------------------------------------------------------

  processor or converter under arrangements established after the Closing Date.
Each Credit Party shall timely and fully pay and perform its obligations in all
material respects under all leases and other agreements with respect to each
leased location or public warehouse where any Collateral is or may be located.
To the extent otherwise permitted hereunder, if any Credit Party proposes to
acquire a fee ownership or leasehold interest in Real Estate after the Closing
Date, it shall first provide to Agent written notice thereof and (at the
reasonable request of Agent) a mortgage or deed of trust granting Agent a first
priority Lien on such Real Estate, together with, to the extent reasonably
requested by Agent, a FIRREA compliant appraisal, environmental audits, mortgage
title insurance commitment, real property survey, local counsel opinions,
supplemental casualty insurance and flood insurance, and such other documents,
instruments or agreements reasonably requested by Agent, in each case, in form
and substance reasonably satisfactory to Agent.

 

  (b) At the request of Agent, each applicable Borrower shall execute and
deliver or cause to be executed and delivered to Agent a mortgage or deed of
trust granting to Agent a first priority Lien on any Real Estate at any time
owned by such Borrower (or, if such Real Estate is subject to any prior Liens as
of the Closing Date or, if acquired after the Closing Date, as of the date such
Real Estate was acquired by the Borrower, a Lien subject only to such prior
Liens), together with, to the extent reasonably requested by Agent, a FIRREA
compliant appraisal, environmental audit, mortgage title insurance commitment,
real property survey, local counsel opinion and supplemental casualty insurance,
and such other documents, instruments or agreements reasonably requested by
Agent, in each case, in form and substance satisfactory to Agent.

 

  (c) Within fifteen (15) days after entering into any financing arrangement
described in Section 6.7(c) or Section 6.7(d), a Borrower shall notify Agent. In
the event that a Borrower obtains knowledge of the assignment by any holder of
any such Lien referred to in Section 6.7(c) or Section 6.7(d), or the owner of
any equipment leased by such Borrower has transferred or sold such Lien or
Equipment to another Person, such Borrower shall notify Agent and use reasonable
efforts to cause such Person to enter into an applicable Vendor Inter-Creditor
Agreement with such Person.

 

5.10 Government Accounts

Each Borrower shall at any time upon reasonable request by the Agent prepare and
deliver to the Agent a report setting forth all of its Accounts on which the
Account Debtor is the United States or Canadian Government or a political
subdivision thereof, or any state, province or municipality or department,
agency or instrumentality thereof, which such report shall disclose the name of
the Account Debtor, the amount of such Account and any other information the
Agent shall reasonably request.

 

57



--------------------------------------------------------------------------------

5.11 Further Assurances

 

  (a) Each Credit Party shall ensure that all written information, exhibits and
reports, taken as a whole, furnished to the Agent or the Lenders do not and will
not contain any untrue statement of a material fact and do not and will not as
of the date such information, exhibits or reports are furnished, omit to state
any material fact or any fact necessary to make the statements, taken as a
whole, contained therein not misleading in light of the circumstances in which
made, and will promptly disclose to the Agent and the Lenders and correct any
material defect or error that may be discovered therein or in any Loan Document
or in the execution, acknowledgement or recordation thereof.

 

  (b)

Promptly upon request by the Agent, the Credit Parties shall (and, subject to
the limitations hereinafter set forth, shall cause each of their Subsidiaries
to) take such additional actions as the Agent may reasonably require from time
to time in order (i) to carry out more effectively the purposes of this
Agreement or any other Loan Document, (ii) to subject to the Liens created by
any of the Collateral Documents any of the properties, rights or interests
covered by any of the Collateral Documents, (iii) to perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and the
Liens intended to be created thereby, and (iv) to better assure, convey, grant,
assign, transfer, preserve, protect and confirm to the Agent and Lenders the
rights granted or now or hereafter intended to be granted to the Agent and the
Lenders under any Loan Document or under any other document executed in
connection therewith. Without limiting the generality of the foregoing and
except as otherwise approved in writing by Requisite Lenders, the Credit Parties
shall cause each of their Domestic Subsidiaries to guaranty the Obligations and
to cause each such Subsidiary to grant to the Agent, for the benefit of the
Agent and Lenders, a security interest in, subject to the limitations
hereinafter set forth, all of such Subsidiary’s property to secure such
guaranty. Furthermore and except as otherwise approved in writing by Requisite
Lenders, each Credit Party shall, and shall cause each of its Domestic
Subsidiaries to, pledge all of the Stock and Stock equivalents of each of its
Domestic Subsidiaries, in each instance, to the Agent, for the benefit of the
Agent and Lenders, to secure the Obligations. The Credit Parties shall deliver,
or cause to be delivered, to Agent, appropriate and customary resolutions,
secretary certificates, certified organizational documents and other documents,
including legal opinions, as reasonably be requested by Agent, in each instance
with respect to each Credit Party formed or acquired after the Closing Date. It
is hereby agreed that Agent’s request for legal opinions in connection with the
addition of a Credit Party pursuant to the terms hereof is reasonable. In
connection with each pledge of Stock and Stock equivalents, the Credit Parties
shall deliver, or cause to be delivered, to the Agent, irrevocable proxies and
stock powers and/or assignments, as applicable, duly executed in blank. In the
event any Credit Party or any Domestic Subsidiary of any Credit Party acquires
any real property, simultaneously with such acquisition, such Person shall
execute and/or deliver, or cause to be executed and/or delivered, to the Agent,
(x) a fully executed mortgage, in form

 

58



--------------------------------------------------------------------------------

  and substance reasonably satisfactory to the Agent together with an A.L.T.A.
lender’s title insurance policy issued by a title insurer reasonably
satisfactory to the Agent, in form and substance and in an amount reasonably
satisfactory to the Agent insuring that the mortgage is a valid and enforceable
first priority Lien on the respective property, free and clear of all defects,
encumbrances and Liens, (y) then current A.L.T.A. surveys, certified to the
Agent and the Lenders by a licensed surveyor sufficient to allow the issuer of
the lender’s title insurance policy to issue such policy without a survey
exception and (z) an environmental site assessment prepared by a qualified firm
reasonably acceptable to the Agent, in form and substance satisfactory to the
Agent. In addition, upon request from Agent, the Credit Parties shall cause to
be promptly delivered to Agent (a) assignment agreements, in form and substance
reasonably satisfactory to Agent, duly executed by each Credit Party party to
any LKE Transaction and (unless waived by Agent) consented to by each other
applicable counterparty thereto, and other documents reasonably requested by
Agent, to evidence the pledge and assignment to Agent of the contractual rights
and interests of the Credit Parties in any such LKE Transaction and (b) any
other information with respect to any LKE Transaction reasonably requested by
Agent.

 

6 NEGATIVE COVENANTS

Each Credit Party agrees jointly and severally as to all parties that from and
after the date hereof until the Termination Date:

 

6.1 Acquisitions, Subsidiaries, Etc.

No Credit Party shall directly or indirectly, by operation of law or otherwise,
(a) form or acquire any Subsidiary or (b) merge with, consolidate with, acquire
all or substantially all of the assets or Stock of, or otherwise combine with or
acquire, any Person; provided, that any Credit Party may merge with another
Credit Party, so long as (i) Borrower Representative shall be the survivor of
any such merger to which it is a party and (ii) a Borrower shall be the survivor
of any such merger to which one or more Borrowers is a party.

Notwithstanding the foregoing, any Borrower may acquire all or any substantial
portion of the assets or all of the Stock (other than assets consisting of
Stock) of any Person (the “Target”) (a “Permitted Acquisition”) subject to the
satisfaction of each of the following conditions; provided that to the extent
that the consideration payable in connection with any Permitted Acquisition does
not exceed $10,000,000 and the aggregate consideration payable in connection
with all Permitted Acquisitions consummated by the Borrowers does not exceed
$25,000,000, each such Permitted Acquisition (each, an “Immaterial Permitted
Acquisition”) shall be subject only to the satisfaction of the conditions set
forth in clauses (i), (ii), (iii), (v), (vi), (vii), (ix), (xii) and
(xiii) below:

 

  (i)

with respect to any proposed Permitted Acquisition that is not an Immaterial
Permitted Acquisition, Agent shall receive at least fifteen (15) days prior
written

 

59



--------------------------------------------------------------------------------

  notice of such proposed Permitted Acquisition, which notice shall include a
detailed description of such proposed Permitted Acquisition including, without
limitation, financial statements of Target (to the extent available to
Borrowers) and any other due diligence items reasonably requested by Lenders and
available to Borrowers, and with respect to any Immaterial Permitted
Acquisition, Agent shall receive written notice of such Permitted Acquisition
promptly after consummation thereof;

 

  (ii) such Permitted Acquisition shall only involve a Target that upon
acquisition would constitute a Domestic Subsidiary and 75% or more of whose
assets are located in the United States and comprising or conducting a business,
or those assets of a business, of the type engaged in by such Borrower as of the
Closing Date or a business reasonably related thereto or a reasonable extension
thereof, and which business would not subject Agent or any Lender to regulatory
approvals in connection with the exercise of its rights and remedies under this
Agreement or any other Loan Documents other than approvals applicable to the
exercise of such rights and remedies with respect to such Borrower prior to such
Permitted Acquisition;

 

  (iii) no additional Indebtedness or Guaranteed Indebtedness, contingent
obligations or other liabilities shall be incurred, assumed or otherwise be
reflected on a consolidated balance sheet of any Credit Party and Target after
giving effect to such Permitted Acquisition, except (A) Indebtedness permitted
under clause (v) and (B) (1) earn-outs and contingent deferred purchase
obligations in an aggregate amount not to exceed $5,000,000 with respect to such
Permitted Acquisition (or $10,000,000 with respect to all Permitted Acquisitions
at any time outstanding) and (2) ordinary course trade payables, accrued
expenses, and unsecured Indebtedness and other liabilities and contingent
obligations of the Target to the extent no Default or Event of Default has
occurred and is continuing or would result after giving effect to such Permitted
Acquisition;

 

  (iv) such Permitted Acquisition shall not be hostile and shall have been
approved by all requisite corporate or limited liability company action, as the
case may be, of the Target;

 

  (v) no Indebtedness for borrowed money to finance such acquisitions shall be
incurred, guaranteed, assumed or consolidated in connection with such Permitted
Acquisitions other than (A) Revolving Credit Advances subject to the terms
hereof and (B) existing Capital Lease Obligations and purchase-money
Indebtedness of the Target so long as such Indebtedness (x) was not incurred in
contemplation of such Permitted Acquisition, (y) is secured only by the assets
acquired in the applicable Permitted Acquisition and the proceeds, products and
accessions thereof, and (z) the only obligors with respect to any Indebtedness
incurred pursuant to such Indebtedness shall be those Persons who were obligors
of such Indebtedness prior to such Permitted Acquisition;

 

60



--------------------------------------------------------------------------------

  (vi) the business and assets acquired in such Permitted Acquisition shall be
free and clear of all Liens (other than Permitted Encumbrances);

 

  (vii) at or prior to the closing of any Permitted Acquisition, (x) to the
extent such Permitted Acquisition consists of the acquisition of assets from
Target, Agent will be granted a first priority perfected Lien (subject to
Permitted Encumbrances) in all assets acquired pursuant thereto and H&E Delaware
and its Subsidiaries shall have taken such actions and executed and delivered
such documents as Agent may have reasonably requested in connection therewith
and in addition, H&E Delaware and its Subsidiaries shall have complied with the
requirements of Section 5.9(a) in respect of any real property acquired in such
Permitted Acquisition and (y) to the extent such Permitted Acquisition consists
of the acquisition of the Stock of Target, (1) Target shall have become a party
to this Agreement pursuant to a joinder agreement in form and substance
satisfactory to Agent, (2) Target shall have become a party to the Guaranty and
Security Agreement pursuant to a Joinder Agreement (as defined in the Guaranty
and Security Agreement) in accordance with Section 8.6 of the Guaranty and
Security Agreement, (3) the Credit Parties shall have executed and delivered a
Pledge Amendment (as defined in the Guaranty and Security Agreement) in
accordance with Section 8.6 of the Guaranty and Security Agreement providing to
Agent a first priority perfected security interest in all Stock of Target,
together with certificates evidencing such Stock and blank undated stock powers
therewith, (5) Target shall have executed and delivered such other Collateral
Documents as Agent shall have required in order to provide to Agent a first
priority security interest (subject to Permitted Encumbrances) in all then owned
or thereafter acquired assets of Target, in each case, together with such legal
opinions, certificates and other documents as Agent shall have reasonably
requested, and (6) H&E Delaware and its Subsidiaries shall comply and cause the
Target to comply with all other requirements of Section 5.11(b) as to such
Target.

 

  (viii) Concurrently with delivery of the notice referred to in clause
(i) above, the Borrower Representative shall have delivered to Agent, in form
and substance satisfactory to Agent:

 

  (A)

(x) a pro forma consolidated and consolidating, if applicable, balance sheet of
H&E Delaware and its Subsidiaries (the “Acquisition Pro Forma”), based on recent
financial data, which shall fairly present in all material respects the assets,
liabilities, financial condition and results of operations of H&E Delaware and
its Subsidiaries in accordance with GAAP consistently applied, but taking into
account such Permitted

 

61



--------------------------------------------------------------------------------

  Acquisition and the funding of all Loans in connection therewith, and such
Acquisition Pro Forma shall reflect that on a pro forma basis, no Event of
Default has occurred and is continuing or would result after giving effect to
such Permitted Acquisition and H&E Delaware and its Subsidiaries would have had
a Fixed Charge Coverage Ratio for the twelve month period reflected in the
Compliance Certificate most recently delivered to Agent pursuant to Annex E
prior to the consummation of such Permitted Acquisition (after giving effect to
such Permitted Acquisition and all Loans funded in connection therewith as if
made on the first day of such period) of at least 1.10:1.00;

 

  (B) updated versions of the most recently delivered operating plan pursuant to
Section 4.1(a) and Annex E in form reasonably satisfactory to the Agent taking
into account such Permitted Acquisition (the “Acquisition Projections”); and

 

  (C) a certificate of an Authorized Officer of the Borrower Representative to
the effect that: (w) such Borrower will be Solvent upon the consummation of the
Permitted Acquisition; (x) the Acquisition Pro Forma fairly presents in all
material respects the financial condition of such Borrower and its Subsidiaries
(on a consolidated and consolidating basis, if applicable) as of the date
thereof after giving effect to the Permitted Acquisition; and (y) the
Acquisition Projections are based on assumptions believed by such Borrower to be
fair and reasonable in light of market conditions at the time of the preparation
of such Acquisition Projections (it being acknowledged and agreed by Agent and
Lenders that projections as to future events are not to be viewed as facts and
that the actual results during the period or periods covered by such projections
may differ from the projected results and such differences may be material);

 

  (ix) Agent shall have received copies of the acquisition agreement and related
agreements and instruments, and all opinions, certificates, lien search results
and other documents reasonably requested by Agent and available to Borrowers,
which acquisition agreement, related agreements and other documents shall (x) in
the case of Permitted Acquisitions that are not Immaterial Permitted
Acquisitions, be delivered to Agent on or prior to the date of such Permitted
Acquisition and (y) in the case of Immaterial Permitted Acquisitions, be
delivered to Agent within ten (10) days after the consummation of such Permitted
Acquisition;

 

  (x) Agent and Lenders shall have received results of an appraisal and field
exam of the Target, its assets, and its books and records, in form and substance
reasonably satisfactory to the Agent, prior to the inclusion of any assets of
the Target in the Borrowing Base;

 

62



--------------------------------------------------------------------------------

  (xi) no Credit Party shall acquire any liabilities in such transaction other
than those approved by the Agent or described in clause (iii)(B);

 

  (xii) at the time of such Permitted Acquisition and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing;
and

 

  (xiii) at the time of such Permitted Acquisition and after giving effect
thereto and the making of any Loans in connection therewith, Borrowing
Availability shall exceed the greater of $40,000,000 and 10% of the aggregate
Commitments of all Lenders then in effect.

 

6.2 Investments; Loans and Advances

Except as otherwise expressly permitted by this Section 6.2 and except as
expressly permitted by Section 6.3(b) and Section 6.14, no Credit Party shall
make or permit to exist any investment in, or make, accrue or permit to exist
loans or advances of money to, any Person (other than any other Credit Party),
through the direct or indirect lending of money, holding of securities or
otherwise, except that (a) a Borrower may hold investments comprised of notes
payable, or stock or other securities issued by Account Debtors to such Borrower
pursuant to a bankruptcy proceeding of such Account Debtor or negotiated
agreements with respect to settlement of such Account Debtor’s Accounts, as
applicable, in the ordinary course of business, so long as the aggregate amount
of such Accounts so settled by Borrowers does not exceed $5,000,000; (b) a
Borrower may acquire Intercompany Notes permitted to be incurred under
Section 6.3, (c) a Borrower may invest in P&E Capital Expenditures, (d) a Credit
Party may hold investments received pursuant to a sale of assets permitted under
Section 6.8, (e) a Credit Party may hold investments held in the ordinary course
of business in any Deposit Account subject to a Lien in favor of Agent, (f) a
Credit Party may hold investments in existence on the Closing Date and
summarized in Disclosure Schedule (6.2), (g) the Borrowers may make Permitted
Acquisitions in accordance with Section 6.1, and (h) so long as no Default or
Event of Default or Cash Dominion Event has occurred and is continuing,
(A) Borrowers may make investments, subject to Control Letters or otherwise
subject to a perfected security interest in favor of Agent for the benefit of
Lenders, in (i) marketable direct obligations issued, unconditionally guaranteed
or insured by the United States of America or any agency thereof maturing within
one year from the date of acquisition thereof, (ii) commercial paper maturing no
more than one year from the date of creation thereof and currently having a
minimum rating of A-1 from Standard & Poor’s Ratings Group or P-1 from Moody’s
Investors Service, Inc., (iii) checking and/or savings accounts with commercial
banks incorporated under the laws of the United States of America, that (A) has
Tier 1 Capital (as defined in such regulations) of not less than $1,000,000,000,
(B) is “adequately capitalized” (as defined in the regulations of its primary
federal banking regulators) and (C) has a senior secured rating of “A” or better
by a nationally recognized rating agency (an “A Rated Bank”), (iv) certificates
of deposit, maturing no more than one year from the date of creation

 

63



--------------------------------------------------------------------------------

thereof, issued by an A Rated Bank, (v) time deposits (excluding deposits
described in clause (iii) above), maturing no more than thirty (30) days from
the date of creation thereof with A Rated Banks, (vi) mutual funds that invest
solely in one or more of the investments described in clauses (i) through
(v) above and (vii) other investments (other than the Senior Unsecured Notes or,
except as permitted by Section 6.3(b), other Indebtedness of a Credit Party) not
exceeding $5,000,000 in aggregate amount in which Agent has a perfected first
priority security interest; and (B) in addition to the investments set forth in
clauses (i) through (v) of the foregoing clause (A), at any time when there are
no Revolving Loans outstanding hereunder, Borrower may make investments, subject
to Control Letters or otherwise subject to a perfected security interest in
favor of Agent for the benefit of Lenders, in (i) 2a-7 money market mutual funds
that (x) comply with the criteria set forth in SEC Rule 2a-7 under the
Investment Company Act of 1940, as amended, (y) are rated AAA by Standard &
Poor’s Ratings Group and Aaa by or Moody’s Investors Service, Inc. and (z) have
portfolio assets of least $5,000,000,000 and (ii) other investments (other than
the Senior Unsecured Notes or, except as permitted by Section 6.3(b), other
Indebtedness of a Credit Party) not exceeding $10,000,000 in aggregate amount in
which Agent has a perfected first priority security interest. Each Credit Party
may maintain its existing investments in its Subsidiaries as of the Closing
Date.

 

6.3 Indebtedness

 

  (a) No Credit Party shall create, incur, assume or permit to exist any
Indebtedness, except (without duplication):

 

  (i) Indebtedness secured by purchase money security interests, Refinancing
Liens and Capital Leases permitted in clause (c) or (d) of Section 6.7;

 

  (ii) the Loans and the other Obligations;

 

  (iii) deferred taxes, to the extent permitted under applicable law;

 

  (iv) unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent they are permitted to remain unfunded under applicable
law;

 

  (v) existing Indebtedness described in Disclosure Schedule (6.3) and
refinancings thereof or amendments or modifications thereto that do not have the
effect of increasing the principal amount thereof or changing the amortization
thereof (other than to extend the same) and that are otherwise on terms and
conditions materially no less favorable, taken as a whole, to any Credit Party
than the terms of the Indebtedness being refinanced, amended or modified;

 

  (vi) Indebtedness specifically permitted under Section 6.1;

 

  (vii) Indebtedness under the Senior Unsecured Notes not exceeding $630,000,000
in aggregate principal amount (less all payments of principal and repurchases
and redemptions thereof);

 

64



--------------------------------------------------------------------------------

  (viii) Indebtedness consisting of intercompany loans and advances made by any
Borrower to any other Borrower; provided, that: (A) each Borrower shall have
executed and delivered to each other Borrower, on the Closing Date, a demand
note (collectively, the “Intercompany Notes”) to evidence any such intercompany
Indebtedness owing at any time by such Borrower to such other Borrowers, which
Intercompany Notes shall be in form and substance reasonably satisfactory to
Agent and shall be pledged and delivered to Agent pursuant to the Guaranty and
Security Agreement as additional collateral security for the Obligations;
(B) each Borrower shall record all intercompany transactions on its books and
records in accordance with GAAP; (C) the obligations of each Borrower under any
such Intercompany Notes shall be subordinated to the Obligations of such
Borrower hereunder in a manner reasonably satisfactory to Agent; (D) at the time
any such intercompany loan or advance is made by any Borrower to any other
Borrower and after giving effect thereto, each such Borrower shall be Solvent;
(E) no Default or Event of Default would occur and be continuing after giving
effect to any such proposed intercompany loan; and (F) in the case of any
intercompany Indebtedness, the Borrower advancing such funds shall have
Borrowing Availability under its separate Borrowing Base of not less than $1.00
after giving effect to such intercompany loan;

 

  (ix) Indebtedness owing to Affiliates and holders of Stock of such Credit
Party that constitutes Subordinated Debt, is unsecured, interest on which is not
payable in cash until after the Termination Date and as to which no principal is
payable until after the Termination Date;

 

  (x) Omitted;

 

  (xi) Indebtedness under Hedging Agreements to the extent permitted under
Section 6.17;

 

  (xii) unsecured Indebtedness not otherwise referred to in this Section 6.3 not
exceeding $5,000,000 in aggregate principal amount outstanding at any time for
all Credit Parties; and

 

  (xiii) hedging obligations under swaps, caps and collar arrangements arranged
by GE Capital or provided by any Lender entered into for the sole purpose of
hedging in the normal course of business and consistent with industry practices.

 

  (b) No Credit Party shall, directly or indirectly, voluntarily purchase,
redeem, defease or prepay any principal of, premium, if any, interest or other
amount payable in respect of any Indebtedness of a Credit Party, other than
(i) the Obligations, (ii) Indebtedness secured by a Permitted Encumbrance if the
asset securing such Indebtedness has been sold or otherwise disposed of in
accordance with Sections 6.8(b) or (c), (iii) Indebtedness permitted by
subsection 6.3(a)(v) upon any refinancing thereof in accordance with subsection
6.3(a)(v), and (iv) Indebtedness constituting Senior Unsecured Notes.

 

65



--------------------------------------------------------------------------------

6.4 Employee Loans and Affiliate Transactions

 

  (a) No Credit Party shall enter into or be a party to any transaction with any
Affiliate of any Credit Party (other than another Credit Party) thereof except
as set forth in Disclosure Schedules (6.4(a)) or (6.4(b)), or except in the
ordinary course of such Credit Party’s business and upon fair and reasonable
terms that are no less favorable to such Credit Party than would be obtained in
a comparable arm’s length transaction with a Person not an Affiliate of such
Credit Party; provided, that other than a transaction described in Disclosure
Schedules (6.4(a)) or (6.4(b)), no Credit Party shall in any event enter into
any such transaction or series of related transactions (i) involving payments in
excess of $500,000 without disclosing to Agent in advance the terms of such
transactions and (ii) involving payments in excess of $2,500,000 in the
aggregate. This clause (a) shall not apply to transactions entered into in the
ordinary course of business in connection with (i) employee relocations;
(ii) compensation or employment, separation and severance of current and former
officers, directors and employees of the Credit Parties; (iii) the performance
of any Credit Party’s obligations under any collective bargaining agreement,
employee benefit plan, related trust agreement or any similar arrangement and
(iv) the maintenance of benefit programs or arrangements for employees, officers
and directors of the Credit Parties, including without limitation, deferred
compensation plans.

 

  (b) All employee loans (except loans from a Qualified Plan) existing as of the
Closing Date are described in Disclosure Schedule (6.4(b)). No Credit Party
shall enter into any lending or borrowing transaction with any employees of any
Credit Party, except (i) loans to its respective employees in the ordinary
course of business, (ii) loans to executive officers of up to $500,000 to any
executive officer and up to a maximum of $1,000,000 in the aggregate at any time
outstanding, and (iii) relocation costs and similar purposes up to a maximum of
$100,000 to any employee and up to a maximum of $500,000 in the aggregate at any
one time outstanding. No Credit Party shall repurchase any Stock of any employee
of such Credit Party, except as permitted in the Credit Party’s equity incentive
plans for income tax withholding purposes and upon termination of such employee
consistent with past practices for such repurchase up to a maximum amount of
$2,000,000 in the aggregate for all employees of all Credit Parties in any one
Fiscal Year; provided, that at the time of any such repurchase and after giving
effect thereto no Event of Default shall have occurred and be continuing.

 

6.5 Capital Structure and Business

No Credit Party shall (a) make any changes in any of its business objectives,
purposes or operations that could in any way adversely affect the repayment of
the Loans or any of the other Obligations or could reasonably be expected to
have or result in a Material Adverse Effect, (b)

 

66



--------------------------------------------------------------------------------

except as contemplated under Sections 1.3(b)(iii) and 6.1, make any change in
its capital structure as described in Disclosure Schedule (3.8), including the
issuance or sale of any shares of Stock, warrants or other securities
convertible into Stock or any revision of the terms of its outstanding Stock,
provided, that any Borrower may issue or sell shares of its Stock for cash so
long as (i) the proceeds thereof are applied in prepayment of the Obligations as
required by Section 1.3(b)(iii), and (ii) no Change of Control occurs after
giving effect thereto, and (iii) other than with respect to H&E Delaware, such
shares are pledged to the Agent for the benefit of the Lenders pursuant to the
Guaranty and Security Agreement, or (c) amend its charter, bylaws, certificate
of formation or operating agreement, each as applicable, in a manner that would
adversely affect Agent or Lenders or Credit Party’s duty or ability to repay the
Obligations. No Credit Party shall engage in any business other than the
businesses currently engaged in by it or reasonably related or incidental
thereto or a reasonable extension thereof.

 

6.6 Guaranteed Indebtedness

No Credit Party shall create, incur, assume or permit to exist any Guaranteed
Indebtedness except:

 

  (a) for Guaranteed Indebtedness in existence on the Closing Date described in
Disclosure Schedule (6.6);

 

  (b) for Guaranteed Indebtedness incurred for the benefit of the purchasers of
Equipment Inventory to support sales by any Borrower or any Guarantor of such
Equipment Inventory in the ordinary course of business to such purchasers, not
to exceed $5,000,000 at any one time outstanding for all Credit Parties;

 

  (c) by endorsement of instruments or items of payment for deposit to the
general account of any Credit Party; and

 

  (d) for Guaranteed Indebtedness incurred for the benefit of any other Credit
Party if the primary obligation is expressly permitted by this Agreement other
than Indebtedness, if any, of a Target existing at the time such Target is
acquired.

 

6.7 Liens

No Credit Party shall create, incur, assume or permit to exist any Lien on or
with respect to its Accounts or any of its other properties or assets (whether
now owned or hereafter acquired) except for (each of the following, “Permitted
Encumbrances”):

 

  (a) Permitted Liens;

 

  (b)

Liens in existence on the Closing Date and summarized in Disclosure Schedule
(6.7) securing the Indebtedness described in Disclosure Schedule (6.3) (other
than under the heading “Vendor Financings” it being understood that Liens
reflected under such heading shall be permitted only if in compliance with
Section 6.7(c) or Section 6.7(d))

 

67



--------------------------------------------------------------------------------

  and permitted refinancings, extensions and renewals thereof, including
extensions or renewals of any such Liens, provided, that the principal amount of
the Indebtedness so secured is not increased and the Lien does not attach to any
other property;

 

  (c) Liens created by conditional sale or other title retention agreements
(including Capital Leases) or in connection with purchase money Indebtedness, in
each case, with respect to P&E and Fixtures acquired by a Credit Party in the
ordinary course of its business, involving the incurrence of an aggregate
principal amount under this clause (c) for all Credit Parties of not more than
$50,000,000 outstanding at any one time for all such Liens (provided, that
(i) such Liens attach only to the assets subject to such purchase money debt and
proceeds thereof and, (ii) such Indebtedness is incurred within ninety (90) days
following such purchase);

 

  (d)

(x) Liens created by conditional sale or other title retention agreements
(including Capital Leases) or in connection with any Floor Plan Financing or
purchase money Indebtedness provided by the seller of such Equipment Inventory
or an Affiliate of such seller or a third party financing source not affiliated
with such seller or as Refinancing Liens, in each case, with respect to
Equipment Inventory purchased by a Credit Party in the ordinary course of its
business, involving the incurrence of an aggregate principal amount under this
clause (x) for all Credit Parties of not more than $175,000,000 outstanding at
any one time for all such Liens and (y) Liens on rental proceeds of Equipment
Inventory leased by any Borrower securing true lease obligations of such
Borrower of such Equipment Inventory; provided, that in the case of (x) and
(y) (i) such Liens attach only to (1) the Equipment Inventory subject to such
conditioned sale or title retention agreements (including Capital Leases),
purchased with the proceeds of such purchase money Indebtedness or subject to
the Open Account Refinancing and or (2) such rental proceeds, in each case,
except as otherwise permitted by any agreement referred to in subparagraph
(iii) below, (ii) such Indebtedness is incurred at the time of such purchase of
such Equipment Inventory by such Credit Party or, in the case of Open Account
Refinancing, within twelve (12) months following original purchase by such
Credit Party on Open Account of such Equipment Inventory, and (iii) a Vendor
Inter-Creditor Agreement between the holder of such Lien and Agent (in the form
of Exhibit 6.7(d)(iii)(A) in the case of Floor Plan Equipment Inventory, and in
the form of Exhibit 6.7(d)(iii)(B) in the case of Off Balance Sheet Equipment
Inventory, in each case with such changes thereto as may be reasonably
acceptable to Agent or such other form of intercreditor agreement as Agent may
approve) has been delivered to Agent, provided, however, that notwithstanding
the foregoing, the Credit Parties may have outstanding true lease obligations
secured by a Lien described in clause (y) of in this paragraph (d) without a
Vendor Inter-Creditor Agreement so long as the aggregate amount of such true
lease obligations does not exceed $10,000,000 in the aggregate for all Credit
Parties, excluding, purchase option amounts payable under any such true leases,
it being understood that the Agent may establish Reserves in respect of any such
true lease obligations for which no Vendor Inter-Creditor Agreement has been
delivered. In

 

68



--------------------------------------------------------------------------------

  addition, no Credit Party shall become a party to any agreement, note,
indenture or instrument, or take any other action, that would prohibit the
creation of a Lien on any of its properties or other assets in favor of Agent,
on behalf of itself and Lenders, as additional collateral for the Obligations,
except true leases, Capital Leases or Licenses which prohibit Liens upon the
assets that are subject thereto; and

 

  (e) Liens on Parts and Tools Inventory for all Credit Parties of not more than
$3,000,000 outstanding at any one time for such Liens.

 

6.8 Disposition of Stock and Assets

No Credit Party shall sell, lease, license, transfer, convey, assign or
otherwise dispose of any of its properties or other assets (other than cash),
including the Stock of any of its Subsidiaries (whether in a public or a private
offering or otherwise) or any of their Accounts, other than:

 

  (a) the sale or lease by a Borrower of Equipment Inventory, P&E or Parts and
Tools Inventory in the ordinary course of its business;

 

  (b) the sale, transfer, conveyance or other disposition by a Credit Party of
P&E, Equipment Inventory, Fixtures or Real Estate that are obsolete or no longer
used or useful in such Credit Party’s business;

 

  (c) the sale, transfer, conveyance or other disposition by a Credit Party of
Equipment Inventory that is part of a discontinued line;

 

  (d) the sale, transfer, conveyance or other disposition by a Credit Party of
other P&E and Fixtures having a value not exceeding $3,000,000 in any single
transaction or $5,000,000 in the aggregate for all Credit Parties in any Fiscal
Year;

 

  (e) the non-exclusive licensing, termination, abandonment, sales, transfers or
other dispositions of Intellectual Property by any Credit Party in the ordinary
course of its business or that are no longer used or useful in such Credit
Party’s business;

 

  (f) the sale, transfer, conveyance or other disposition of assets from a
Borrower to another Borrower;

 

  (g) a trade-in or trade-up of assets (pursuant to which such Credit Party
acquires a substantially similar asset to the one disposed of within forty-five
(45) days following such disposition and the value of the asset disposed of is
credited against the purchase price of the asset so acquired) by a Credit Party
in the ordinary course of its business;

 

  (h) so long as no Event of Default has occurred and is then continuing,
assignment of (i) sales and auctioneer contracts with respect to P&E sold in a
LKE Transaction and (b) purchase contracts for any replacement P&E purchased as
part of a LKE Transaction, in each case, pursuant to the terms and conditions of
the LKE Master Exchange Agreement and with the consent of each other party
thereto; and

 

  (i) Permitted Sale Leasebacks.

 

69



--------------------------------------------------------------------------------

With respect to any disposition of assets or other properties permitted pursuant
to the foregoing clauses (b), (c), (d) and (e) (except as such clause
(e) relates to non-exclusive licensing of Intellectual Property), subject to
Section 1.3(b), in accordance with the provisions of Section 9.11, Agent agrees
on reasonable prior written notice to release its Lien on such assets or
properties in order to permit the applicable Credit Party to effect such
disposition and shall execute and deliver to such Credit Party, at such Credit
Party’s expense, appropriate UCC-3 termination statements and other releases as
reasonably requested by such Credit Party.

 

6.9 ERISA

No Credit Party shall, nor shall it cause or permit any ERISA Affiliate to,
cause or permit to occur an event that could result in the imposition of a Lien
under Section 412(n) of the IRC or Section 302(f) or 4068 of ERISA or cause or
permit to occur an ERISA Event to the extent such Lien or such ERISA Event could
reasonably be expected to have a Material Adverse Effect.

 

6.10 Financial Covenants

No Borrower shall breach or fail to comply with any of the Financial Covenants.

 

6.11 Hazardous Materials

No Credit Party shall cause or permit a Release of any Hazardous Material on,
at, in, under, above, to, from or about any of the Real Estate where such
Release would (a) violate in any respect, or form the basis for any
Environmental Liabilities under, any Environmental Laws or Environmental Permits
or (b) otherwise adversely impact the value or marketability of any of the Real
Estate or any of the Collateral, other than such violations or impacts that
could not reasonably be expected to have a Material Adverse Effect.

 

6.12 Omitted

 

6.13 Cancellation of Indebtedness

Except as permitted by Section 6.3(b), no Credit Party shall cancel any claim or
debt owing to it having a face value exceeding $100,000 except for reasonable
consideration negotiated on an arm’s-length basis and in the ordinary course of
its business consistent with past practices.

 

6.14 Restricted Payments

No Credit Party shall make any Restricted Payment, except:

 

  (a) intercompany loans and advances between Borrowers and payments of
principal and interest on Intercompany Notes, in each case to the extent
permitted by Section 6.3;

 

70



--------------------------------------------------------------------------------

  (b) dividends and distributions by Subsidiaries of any Borrower paid to such
Borrower;

 

  (c) employee loans permitted under Section 6.4(b) above;

 

  (d) scheduled payments of interest as and when due and payable with respect to
the Subordinated Debt, subject to the subordination terms thereof;

 

  (e) repurchases of Stock of any employee of such Credit Party upon termination
of such employee, subject to Section 6.4(b), provided, that in the case of this
clause (e) no Default or Event of Default shall have occurred and be continuing
or would result after giving effect to any Restricted Payment pursuant this
clause (e);

 

  (f) distributions of Stock of such Credit Party in connection with the
cashless exercise of options by the holders of options for Stock of such Credit
Party;

 

  (g) dividends in a maximum aggregate amount of $3,000,000 with respect to the
special cash distribution of $7.00 per share declared by H&E Delaware on
August 20, 2012 payable to holders of outstanding restricted Stock of H&E
Delaware; and

 

  (h) other dividends (and/or stock repurchases or redemptions) in a maximum
aggregate amount not to exceed $75,000,000 during any calendar year so long as
(i) no Default or Event of Default shall have occurred and be continuing or
would result after giving effect to any dividend pursuant to this clause (h) and
(ii) Borrowing Availability shall exceed the greater of $100,625,000 and 25% of
the aggregate Commitments of all Lenders then in effect after giving pro forma
effect to the payment any such dividend, repurchase or redemption.

 

6.15 Change of Name or Location; Change of Fiscal Year

No Credit Party shall (a) change its name as it appears in official filings in
the state of its incorporation or organization, or (b) change its offices or
warehouses or locations at which Collateral is held or stored, or the location
of its records concerning the Collateral (other than to any location set forth
in Disclosure Schedule (3.2) or to any location identified to the Agent within
ten (10) days after such change), (c) change the type of entity that it is,
(d) change its organization identification number, if any, issued by its state
of incorporation or organization, or (e) change its state of incorporation or
organization, in the case of clauses (a), (c), (d) and (e), without at least
thirty (30) days prior written notice to Agent and after Agent’s written
acknowledgment that any reasonable action requested by Agent in connection
therewith, including to continue the perfection of any Liens in favor of Agent,
on behalf of Lenders, in any Collateral, has been completed or taken; provided
that any such new location shall be in the continental United States. Without
limiting the foregoing, no Credit Party shall change its name,

 

71



--------------------------------------------------------------------------------

identity or limited liability company (or corporate, as the case may be)
structure in any manner that might make any financing or continuation statement
filed in connection herewith seriously misleading within the meaning of
Section 9 506 or 9 507 of the Code or any other then applicable provision of the
Code except upon prior written notice to Agent and Lenders and after Agent’s
written acknowledgment that any reasonable action requested by Agent in
connection therewith, including to continue the perfection of any Liens in favor
of Agent, on behalf of Lenders, in any Collateral, has been completed or taken.
No Credit Party shall change its Fiscal Year without the prior consent of Agent.

 

6.16 No Impairment of Intercompany Transfers

No Credit Party shall directly or indirectly enter into or become bound by any
agreement, instrument, indenture or other obligation (other than this Agreement
and the other Loan Documents) that could directly or indirectly restrict,
prohibit or require the consent of any Person with respect to the payment of
dividends or distributions or the making or repayment of intercompany loans by a
Subsidiary of a Borrower to such Borrower or between Borrowers.

 

6.17 No Speculative Transactions

No Credit Party shall engage in any transaction involving commodity options,
futures contracts or similar transactions, except solely to hedge against
fluctuations in the prices of commodities owned or purchased by it and the
values of foreign currencies receivable or payable by it and interest swaps,
caps or collars under a Hedging Agreement; provided that (i) any such Hedging
Agreement must have a Lender as the sole counterparty or be arranged by GE
Capital, (ii) at any time, the aggregate amount payable upon termination,
liquidation or cancellation of such Hedging Agreements for all Credit Parties,
calculated in accordance with GAAP, shall not exceed $10,000,000 and (iii) at
any time, Agent may maintain Reserves in the amount of such aggregate amount.

 

6.18 Changes Relating to Senior Unsecured Notes; Subordinated Debt Designation
of Credit Facility

 

  (a) No Credit Party shall, without the prior written consent of the Requisite
Lenders, change or amend the terms of the Senior Unsecured Note Indenture or
Senior Unsecured Notes or any Subordinated Debt, in each case, if the effect
thereof on such Indebtedness is to (i) increase the cash interest rate,
(ii) change the due dates for principal or interest, other than to extend such
dates, (iii) modify any default or event of default, other than to delete it or
make it less restrictive, (iv) modify any subordination provision, (v) modify
any redemption or prepayment provision, other than to extend the dates therefor
or to reduce the premiums payable in connection therewith or (vi) materially
increase any obligation of any Credit Party or confer additional material rights
to the holder of such Indebtedness in a manner adverse to any Lender (including,
without limitation, any change that reduces or limits the Indebtedness or Liens
permitted under a “Credit Facility” (as such term is defined in the Senior
Unsecured Note Indenture).

 

72



--------------------------------------------------------------------------------

  (b) No Credit Party shall designate any credit agreement, credit facility,
documents, agreement or indebtedness as a “Credit Facility” under and as such
term is defined in the Senior Unsecured Note Indenture, as originally in effect,
other than, in each case, this Agreement. The Borrowers hereby designate this
Agreement and the credit facilities now or hereafter created hereunder as a
“Credit Facility” under and as such term is defined in the Senior Unsecured Note
Indenture.

 

  (c) No Credit Party shall incur any Indebtedness pursuant to clause (1) or
clause (18) of the definition of “Permitted Debt” in the Senior Unsecured Note
Indenture other than Indebtedness incurred under this Agreement.

 

6.19 Changes in Depreciation Schedules

No Credit Party shall change or amend in any material respect the schedules or
methodology used to calculate depreciation on its assets (except as required by
applicable law or by a change in GAAP).

 

6.20 Credit Parties Other than Borrowers

None of H&E Finance or GNE Investments shall engage in any trade or business, or
own any assets (other than Stock of its Subsidiaries) or incur any Indebtedness
or Guaranteed Indebtedness (other than the Obligations); provided that (i) H&E
Finance may consummate the transactions contemplated by the Senior Unsecured
Note Indenture and (ii) GNE Investments may provide the guaranty of the Senior
Unsecured Notes as provided for in the Senior Unsecured Note Indenture.

 

6.21 Lock Box Remittances; Vendor Payments

No Credit Party shall make, direct or permit any remittance to be made into any
lock box maintained for the benefit of Agent that is subject to any Lien or
claim or other interest of any Person, other than Liens in favor of Agent, on
behalf of itself and Lenders, and Liens in favor of the applicable depository
bank permitted by the applicable lock box or pledged account agreement with such
depository bank; provided, that the Credit Parties shall not be in default under
this Section 6.21 if the amount on deposit in the deposit accounts associated
with all such lock boxes and subject to any Lien or claim of any Person (other
than the Agent, on behalf of itself and Lenders and the depositary bank) does
not exceed $200,000 in the aggregate at any time. No Credit Party shall send an
invoice or otherwise bill any purchaser with respect to the sale by such Credit
Party of any Floor Plan Equipment Inventory or any Off Balance Sheet Equipment
Inventory (that has been purchased by a Credit Party) more than ten (10) days
prior to the payment by such Credit Party of the purchase price of such Floor
Plan Equipment Inventory or such Off Balance Sheet Equipment Inventory into such
a lock box; provided, that Agent may, at any time in good faith and its
reasonable credit judgment, establish Reserves in the amount of the purchase
price for any such Floor Plan Equipment Inventory or Off Balance Sheet Equipment
Inventory prior to the payment by such Credit Party of such purchase price into
such lock box; provided, further, that for the avoidance of doubt, no Floor Plan
Equipment Inventory or Off

 

73



--------------------------------------------------------------------------------

Balance Sheet Equipment Inventory shall constitute Eligible Equipment Inventory
prior to the payment in full of the purchase price therefor and the release of
the Lien of the seller or third party financing source (as applicable) on such
Floor Plan Equipment Inventory or Off Balance Sheet Equipment Inventory (as
applicable). Each Credit Party shall comply in all material respects with all
requirements of each Vendor Inter-Creditor Agreement and shall give all notices
and take all other actions under each Vendor Inter-Creditor Agreement to insure
compliance with the requirements of this Section 6.21

 

6.22 OFAC; Patriot Act

No Credit Party shall, and no Credit Party shall permit any of its Subsidiaries
to fail to comply with the laws, regulations and executive orders referred to in
Section 3.26 and Section 3.27.

 

7 TERM

 

7.1 Termination

The financing arrangements contemplated hereby shall be in effect until the
Commitment Termination Date, and the Loans and all other Obligations shall be
automatically due and payable in full on such date.

 

7.2 Survival of Obligations Upon Termination of Financing Arrangements

Except as otherwise expressly provided for in the Loan Documents, no termination
or cancellation (regardless of cause or procedure) of any financing arrangement
under this Agreement shall in any way affect or impair the obligations, duties
and liabilities of Credit Parties or the rights of Agent and Lenders relating to
any unpaid portion of the Loans or any other Obligations, due or not due,
liquidated, contingent or unliquidated, or any transaction or event occurring
prior to such termination, or any transaction or event, the performance of which
is required after the Commitment Termination Date. Except as otherwise expressly
provided herein or in any other Loan Document, all undertakings, agreements,
covenants, warranties and representations of or binding upon any Credit Party,
and all rights of Agent and each Lender, all as contained in the Loan Documents,
shall not terminate or expire, but rather shall survive any such termination or
cancellation and shall continue in full force and effect until the Termination
Date, whereupon it shall terminate; provided, that the provisions of Section 11,
the payment obligations under Sections 1.15 and 1.16, and the indemnities
contained in the Loan Documents shall survive the Termination Date and provided
further that the indemnities contained in the Loan Documents in favor of a
Lender shall survive the assignment by such Lender of the Commitments and Loans
of such Lender.

 

74



--------------------------------------------------------------------------------

8 EVENTS OF DEFAULT: RIGHTS AND REMEDIES

 

8.1 Events of Default

The occurrence of any one or more of the following events (regardless of the
reason therefor) shall constitute an “Event of Default” hereunder:

 

  (a) Any Borrower (i) fails to make any payment of principal of the Loans or
any of the other Obligations when due and payable, or fails to provide cash
collateral as and when required, (ii) fails to make any payment of interest on,
or Fees owing in respect of, the Loans or any of the other Obligations within
three (3) Business Days after such interest or Fees becomes due and payable, or
(iii) fails to pay or reimburse Agent or Lenders for any expense reimbursable
hereunder or under any other Loan Document within ten (10) days following
Agent’s demand for such reimbursement or payment of expenses.

 

  (b) Any Credit Party fails or neglects to perform, keep or observe any of the
provisions of Sections 1.4, 1.8, 5.4(a) or 6 applicable to it, or any of the
provisions set forth in Annexes C, E or G, respectively, applicable to it, and
with respect to clause (a) of Annex E, such default shall remain unremedied for
two (2) Business Days (as such period of time may be extended by up to twenty
(20) days by Agent), and with respect to Section 1.8, Section 5.4(a) (other than
with respect to the Credit Parties’ obligation to maintain the insurance
described therein), and clauses (c), (e), (j) or (k) of Annex E, such default
shall remain unremedied for five (5) days (as such period of time may be
extended by up to twenty (20) days by Agent).

 

  (c) Any Credit Party fails or neglects to perform, keep or observe any of the
provisions of Section 4.1(b) or any provisions set forth in Annex F applicable
to it and with respect to clause (a)(i) of Annex F, such default shall remain
unremedied for two (2) Business Days (as such period of time may be extended by
up to twenty (20) days by Agent), and with respect to all other provisions of
Section 4(b) and Annex F, such default shall remain unremedied for five (5) days
or more (as such period of time may be extended by up to twenty (20) days by
Agent).

 

  (d) Any Credit Party fails or neglects to perform, keep or observe any other
provision of this Agreement or of any of the other Loan Documents applicable to
it, (other than any provision embodied in or covered by any other clause of this
Section 8.1) and the same shall remain unremedied for thirty (30) days or more.

 

  (e)

A default or breach occurs under any other agreement, document or instrument to
which any Credit Party is a party that is not cured within any applicable grace
period therefor, and such default or breach (i) involves the failure to make any
payment when due in respect of any Indebtedness or Guaranteed Indebtedness
(other than the Obligations) of any Credit Party, including Indenture Debt, in
excess of $5,000,000 in the aggregate (including (x) undrawn committed or
available amounts and (y) amounts owing to all creditors under any combined or
syndicated credit arrangements), or in respect of any

 

75



--------------------------------------------------------------------------------

  true lease under which any Credit Party is lessee under which the aggregate
cost of the leased property exceeds $5,000,000, or (ii) causes, or permits any
holder of such Indebtedness or Guaranteed Indebtedness or a trustee to cause,
Indebtedness or Guaranteed Indebtedness or a portion thereof, including
Indenture Debt, in excess of $5,000,000 in the aggregate, or rent in excess of
$5,000,000 in the aggregate, to become due prior to its stated maturity or prior
to its regularly scheduled dates of payment, or cash collateralized in respect
thereof to be demanded, in each case, regardless of whether such right is
exercised, by such holder or trustee.

 

  (f) Any information contained in any Borrowing Base Certificate is untrue or
incorrect in any respect (other than inadvertent, immaterial errors not
exceeding $5,000,000 in the aggregate in any Borrowing Base Certificate), or any
representation or warranty herein or in any Loan Document or in any written
statement, report, financial statement or certificate (other than a Borrowing
Base Certificate) made or delivered to Agent or any Lender by any Credit Party
is untrue or incorrect in any material respect as of the date when made or
deemed made.

 

  (g) Assets with a value in excess of $5,000,000 of any Credit Party are
attached, seized, levied upon or subjected to a writ or distress warrant, or
come within the possession of any receiver, trustee, custodian or assignee for
the benefit of creditors of any Credit Party and such condition continues for
sixty (60) days or more.

 

  (h) A case or proceeding is commenced against any Credit Party seeking a
decree or order in respect of such Credit Party (i) under the Bankruptcy Code,
or any other applicable federal, state or foreign bankruptcy or other similar
law, (ii) appointing a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) for such Credit Party or for any substantial
part of any such Credit Party’s assets, or (iii) ordering the winding-up or
liquidation of the affairs of such Credit Party, and such case or proceeding
shall remain undismissed or unstayed for sixty (60) days or more or a decree or
order granting the relief sought in such case or proceeding shall be entered by
a court of competent jurisdiction.

 

  (i) Any Credit Party (i) files a petition seeking relief under the Bankruptcy
Code, or any other applicable federal, state or foreign bankruptcy or other
similar law, (ii) consents to or fails to contest in a timely and appropriate
manner the institution of proceedings thereunder or the filing of any such
petition or the appointment of or taking possession by a custodian, receiver,
liquidator, assignee, trustee or sequestrator (or similar official) for such
Credit Party or for any substantial part of any such Credit Party’s assets,
(iii) makes an assignment for the benefit of creditors, (iv) takes any action in
furtherance of any of the foregoing or (v) admits in writing its inability to,
or is generally unable to, pay its debts as such debts become due.

 

  (j)

A final judgment or judgments for the payment of money in excess of $5,000,000
in the aggregate at any time are outstanding against one or more of the Credit
Parties and the

 

76



--------------------------------------------------------------------------------

  same are not, within thirty (30) days after the entry thereof, discharged or
execution thereof stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay.

 

  (k) Any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Credit Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms), or any Lien
created under any Loan Document on assets with a value in excess of $5,000,000
in the aggregate ceases to be a valid and perfected first priority Lien (except
as otherwise permitted herein or therein or as a direct result of the failure of
Agent to take any action available to it to maintain perfection of Agent’s Liens
granted pursuant to the Loan Documents) in any of the Collateral purported to be
covered thereby.

 

  (l) Any Change of Control occurs.

 

8.2 Remedies

 

  (a) If any Default or Event of Default has occurred and is continuing, Agent
may (and at the written request of the Requisite Lenders shall), upon notice to
Borrowers, suspend this facility with respect to additional Advances and/or the
incurrence of additional Letter of Credit Obligations, whereupon any additional
Advances and additional Letter of Credit Obligations shall be made or incurred
in Agent’s sole discretion (or in the sole discretion of the Requisite Lenders,
if such suspension occurred at their direction) so long as such Default or Event
of Default is continuing. If any Event of Default has occurred and is
continuing, Agent may (and at the written request of Requisite Lenders shall),
without notice except as otherwise expressly provided herein, increase the rate
of interest applicable to the Loans and the Letter of Credit Fees to the Default
Rate.

 

  (b) If any Event of Default has occurred and is continuing, Agent may (and at
the written request of the Requisite Lenders shall), upon notice to Borrowers,
(i) terminate this facility with respect to further Advances or the incurrence
of further Letter of Credit Obligations, (ii) declare all or any portion of the
Obligations, including all or any portion of any Loan to be forthwith due and
payable, and require that the Letter of Credit Obligations be cash
collateralized as provided in Annex B, all without presentment, demand, protest
or further notice of any kind, all of which are expressly waived by each Credit
Party, or (iii) exercise any rights and remedies provided to Agent under the
Loan Documents or at law or equity, including all remedies provided under the
Code; provided, that upon the occurrence of an Event of Default specified in
Section 8.1(h) or Section 8.1(i), all of the Obligations, including the
Revolving Loan, shall become immediately due and payable without declaration,
notice or demand by any Person.

 

  (c) (i) If any Triggering Event of Default has occurred and is continuing or
(ii) if Excess Availability on any day is less than the greater of $40,000,000
and 10% of the aggregate Commitments of all Lenders then in effect, Agent may
(and at the written request of the Requisite Lenders shall), upon notice to
Borrowers, terminate the LKE Master Exchange Agreement of behalf of each
applicable Borrower.

 

77



--------------------------------------------------------------------------------

8.3 Waivers by Credit Parties

Except as otherwise provided for in this Agreement or by applicable law, each
Credit Party waives (including for purposes of the Guaranty and Security
Agreement): (a) presentment, demand and protest and notice of presentment,
dishonor, notice of intent to accelerate, notice of acceleration, protest,
default, nonpayment, maturity, release, compromise, settlement, extension or
renewal of any or all commercial paper, accounts, contract rights, documents,
instruments, chattel paper and guaranties at any time held by Agent on which any
Credit Party may in any way be liable, and hereby ratifies and confirms whatever
Agent may do in this regard, (b) all rights to notice and a hearing prior to
Agent’s taking possession or control of, or to Agent’s replevy, attachment or
levy upon, the Collateral or any bond or security that might be required by any
court prior to allowing Agent to exercise any of its remedies, and (c) the
benefit of all valuation, appraisal, marshalling and exemption laws.

 

9 ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT

 

9.1 Assignments and Participations; Binding Effect

 

  (a) Binding Effect

This Agreement shall become effective when it shall have been executed by
Borrowers, the other Credit Parties signatory hereto and Agent and when Agent
shall have been notified by each Lender that such Lender has executed it.
Thereafter, it shall be binding upon and inure to the benefit of, but only to
the benefit of, Borrowers, the other Credit Parties hereto (in each case except
for the Sections 9.2, 9.3, 9.4, 9.5, 9.6, 9.8 and 9.9), Agent, each Lender and
each L/C Issuer receiving the benefits of the Loan Documents and, in each case,
their respective successors and permitted assigns. Except as expressly provided
in any Loan Document (including in Section 9.7), none of any Borrower, any other
Credit Party, any L/C Issuer or Agent shall have the right to assign any rights
or obligations hereunder or any interest herein.

 

  (b) Right to Assign

Each Lender may sell, transfer, negotiate or assign (a “Sale”) all or a portion
of its rights and obligations hereunder (including all or a portion of its
Commitments and its rights and obligations with respect to Loans and Letters of
Credit) to (i) any existing Lender (other than a Non-Funding Lender or Impacted
Lender), (ii) any Affiliate or Approved Fund of any existing Lender (other than
a Non-Funding Lender or Impacted Lender) or (iii) any other Person (other than a
Credit Party or an Affiliate thereof)

 

78



--------------------------------------------------------------------------------

acceptable (which acceptance shall not be unreasonably withheld or delayed) to
Agent and, as long as no Event of Default is continuing, Borrower Representative
and, with respect to Sales of Revolving Loan Commitments, each L/C Issuer that
is a Lender (which acceptances of L/C Issuer and Borrower Representative shall
be deemed to have been given unless an objection is delivered to Agent within
five (5) Business Days after notice of a proposed Sale is delivered to Borrower
Representative); provided, however, that (w) such assignment shall be
conditioned on such assignee Lender representing to the assigning Lender and
Agent that it is purchasing the applicable Loans to be assigned to it for its
own account, for investment purposes and not with a view to the distribution
thereof, (x) for each Loan, the aggregate outstanding principal amount
(determined as of the effective date of the applicable Assignment Agreement) of
the Loans, Commitments and Letter of Credit Obligations subject to any such Sale
shall be in a minimum amount of $1,000,000, unless such Sale is made to an
existing Lender or an Affiliate or Approved Fund of any existing Lender, is of
the assignor’s (together with its Affiliates and Approved Funds) entire interest
in such facility or is made with the prior consent of Borrower Representative
(to the extent Borrower Representative’s consent is otherwise required) and
Agent, (y) interest accrued prior to and through the date of any such Sale may
not be assigned, and (z) such Sales by Lenders who are Non-Funding Lenders due
to clause (a) of the definition of Non-Funding Lenders shall be subject to
Agent’s prior written consent in all instances, unless in connection with such
sale, such Non-Funding Lender cures, or causes the cure of, its Non-Funding
Lender status as contemplated in Section 9.10(d)(v). Agent’s refusal to accept a
Sale to a holder of Subordinated Debt or an Affiliate of such a holder, or to a
Person that would be a Non-Funding or an Impacted Lender, or the imposition of
conditions or limitations (including limitations on voting) upon Sales to such
Persons, shall not be deemed to be unreasonable.

 

  (c) Procedure

The parties to each Sale made in reliance on clause (b) above (other than those
described in clause (e) or (f) below) shall execute and deliver to Agent an
Assignment Agreement via an electronic settlement system designated by Agent
(or, if previously agreed with Agent, via a manual execution and delivery of the
Assignment Agreement) evidencing such Sale, together with any existing Note
subject to such Sale (or any affidavit of loss therefor acceptable to Agent),
any tax forms required to be delivered pursuant to Section 1.15 and payment of
an assignment fee in the amount of $3,500 to Agent, unless waived or reduced by
Agent; provided that (i) if a Sale by a Lender is made to an Affiliate or an
Approved Fund of such assigning Lender, then no assignment fee shall be due in
connection with such Sale, and (ii) if a Sale by a Lender is made to an assignee
that is not an Affiliate or Approved Fund of such assignor Lender, and
concurrently to one or more Affiliates or Approved Funds of such Assignee, then
only one assignment fee of $3,500 shall be due in connection with such Sale
(unless waived or reduced by Agent). Upon receipt of all the foregoing, and
conditioned upon such receipt and, if such Assignment Agreement is made in
accordance with clause (iii) of

 

79



--------------------------------------------------------------------------------

Section 9.1(b), upon Agent (and Borrower Representative, if applicable)
consenting to such Assignment Agreement, from and after the effective date
specified in such Assignment Agreement, Agent shall record or cause to be
recorded in the Register the information contained in such Assignment Agreement.

 

  (d) Effectiveness

Subject to the recording of an Assignment Agreement by Agent in the Register,
(i) the assignee thereunder shall become a party hereto and, to the extent that
rights and obligations under the Loan Documents have been assigned to such
assignee pursuant to such Assignment Agreement, shall have the rights and
obligations of a Lender, (ii) any applicable Note shall be transferred to such
assignee through such entry and (iii) the assignor thereunder shall, to the
extent that rights and obligations under this Agreement have been assigned by it
pursuant to such Assignment Agreement, relinquish its rights (except for those
surviving the termination of the Commitments and the payment in full of the
Obligations) and be released from its obligations under the Loan Documents,
other than those relating to events or circumstances occurring prior to such
assignment (and, in the case of an Assignment Agreement covering all or the
remaining portion of an assigning Lender’s rights and obligations under the Loan
Documents, such Lender shall cease to be a party hereto).

 

  (e) Grant of Security Interests

In addition to the other rights provided in this Section 9.1, each Lender may
grant a security interest in, or otherwise assign as collateral, any of its
rights under this Agreement, whether now owned or hereafter acquired (including
rights to payments of principal or interest on the Loans), to (A) any federal
reserve bank (pursuant to Regulation A of the Federal Reserve Board), without
notice to Agent or (B) any holder of, or trustee for the benefit of the holders
of, such Lender’s Indebtedness or equity securities, by notice to Agent;
provided, however, that no such holder or trustee, whether because of such grant
or assignment or any foreclosure thereon (unless such foreclosure is made
through an assignment in accordance with clause (b) above), shall be entitled to
any rights of such Lender hereunder and no such Lender shall be relieved of any
of its obligations hereunder.

 

  (f) Participants and SPVs

In addition to the other rights provided in this Section 9.1, each Lender may,
(x) with notice to Agent, grant to an SPV the option to make all or any part of
any Loan that such Lender would otherwise be required to make hereunder (and the
exercise of such option by such SPV and the making of Loans pursuant thereto
shall satisfy the obligation of such Lender to make such Loans hereunder) and
such SPV may assign to such Lender the right to receive payment with respect to
any Obligation and (y) without notice to or consent from Agent or any Borrower,
sell participations to one or more

 

80



--------------------------------------------------------------------------------

Persons in or to all or a portion of its rights and obligations under the Loan
Documents (including all its rights and obligations with respect to Revolving
Loans and Letters of Credit); provided, however, that, whether as a result of
any term of any Loan Document or of such grant or participation, (i) no such SPV
or participant shall have a commitment, or be deemed to have made an offer to
commit, to make Loans hereunder, and, except as provided in the applicable
option agreement, none shall be liable for any obligation of such Lender
hereunder, (ii) such Lender’s rights and obligations, and the rights and
obligations of the Credit Parties towards such Lender, under any Loan Document
shall remain unchanged and each other party hereto shall continue to deal solely
with such Lender, which shall remain the holder of the Obligations in the
Register, except that (A) each such participant and SPV shall be entitled to the
benefit of Sections 1.15 and 1.16, but, with respect to Section 1.15, only to
the extent such participant or SPV delivers the tax forms such Lender is
required to collect pursuant to Section 1.15(c) and then only to the extent of
any amount to which such Lender would be entitled in the absence of any such
grant or participation and (B) each such SPV may receive other payments that
would otherwise be made to such Lender with respect to Loans funded by such SPV
to the extent provided in the applicable option agreement and set forth in a
notice provided to Agent by such SPV and such Lender, provided, however, that in
no case (including pursuant to clause (A) or (B) above) shall an SPV or
participant have the right to enforce any of the terms of any Loan Document, and
(iii) the consent of such SPV or participant shall not be required (either
directly, as a restraint on such Lender’s ability to consent hereunder or
otherwise) for any amendments, waivers or consents with respect to any Loan
Document or to exercise or refrain from exercising any powers or rights such
Lender may have under or in respect of the Loan Documents (including the right
to enforce or direct enforcement of the Obligations), except for those described
in clauses (i) through (iv) of Section 11.2(c) with respect to amounts, or dates
fixed for payment of amounts, to which such participant or SPV would otherwise
be entitled and, in the case of participants, except for those described in
clauses (v) and (vi) of Section 11.2(c). No party hereto shall institute (and
Borrowers shall cause each other Credit Party not to institute) against any SPV
grantee of an option pursuant to this clause (f) any bankruptcy, reorganization,
insolvency, liquidation or similar proceeding, prior to the date that is one
year and one day after the payment in full of all outstanding commercial paper
of such SPV; provided, however, that each Lender having designated an SPV as
such agrees to indemnify each Indemnified Person against any Liability that may
be incurred by, or asserted against, such Indemnified Person as a result of
failing to institute such proceeding (including a failure to get reimbursed by
such SPV for any such Liability). The agreement in the preceding sentence shall
survive the termination of the Commitments and the payment in full of the
Obligations.

 

81



--------------------------------------------------------------------------------

9.2 Appointment of Agent

GE Capital is hereby appointed to act on behalf of all Lenders as Agent under
this Agreement and the other Loan Documents. The provisions of this Section 9.2
are solely for the benefit of Agent and Lenders and no Credit Party nor any
other Person shall have any rights as a third party beneficiary of any of the
provisions hereof. In performing its functions and duties under this Agreement
and the other Loan Documents, Agent shall act solely as an agent of Lenders and
does not assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for any Credit Party or any other
Person. Agent shall have no duties or responsibilities except for those
expressly set forth in this Agreement and the other Loan Documents. The duties
of Agent shall be mechanical and administrative in nature and Agent shall not
have, or be deemed to have, by reason of this Agreement, any other Loan Document
or otherwise a fiduciary relationship in respect of any Lender. Except as
expressly set forth in this Agreement and the other Loan Documents, Agent shall
not have any duty to disclose, and shall not be liable for failure to disclose,
any information relating to any Credit Party or any of their respective
Subsidiaries or any Account Debtor that is communicated to or obtained by GE
Capital or any of its Affiliates in any capacity. Neither Agent nor any of its
Affiliates nor any of their respective officers, directors, employees, agents or
representatives shall be liable to any Lender for any action taken or omitted to
be taken by it hereunder or under any other Loan Document, or in connection
herewith or therewith, except for damages solely caused by its or their own
gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction. Each Lender that is a party to a Hedging Agreement
hereby appoints GE Capital as collateral agent under the Collateral Documents.

If Agent shall request instructions from Requisite Lenders, or all affected
Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any other Loan Document, then Agent shall be
entitled to refrain from such act or taking such action unless and until Agent
shall have received instructions from Requisite Lenders or all affected Lenders,
as the case may be, and Agent shall not incur liability to any Person by reason
of so refraining. Agent shall be fully justified in failing or refusing to take
any action hereunder or under any other Loan Document (a) if such action would,
in the opinion of Agent, be contrary to law or the terms of this Agreement or
any other Loan Document, (b) if such action would, in the opinion of Agent,
expose Agent to Environmental Liabilities or (c) if Agent shall not first be
indemnified to its satisfaction against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against Agent as a result of Agent acting or refraining from acting
hereunder or under any other Loan Document in accordance with the instructions
of Requisite Lenders, or all affected Lenders, as applicable.

 

9.3 Agent’s Reliance, Etc.

Neither Agent nor any of its Affiliates nor any of their respective directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in

 

82



--------------------------------------------------------------------------------

connection with this Agreement or the other Loan Documents, except for damages
solely caused by its or their own gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction. Without limiting the
generality of the foregoing, Agent: (a) may treat the payee of any Note as the
holder thereof until Agent receives written notice of the assignment or transfer
thereof signed by such payee and in form reasonably satisfactory to Agent;
(b) may consult with legal counsel, independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken by it in good faith in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations made in or in connection with this Agreement or the other Loan
Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or the other Loan Documents on the part of any Credit Party or to
inspect the Collateral (including the books and records) of any Credit Party;
(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
the other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; and (f) shall incur no liability under or in respect of this
Agreement or the other Loan Documents by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telecopy, telegram,
cable or telex) believed by it to be genuine and signed or sent by the proper
party or parties.

 

9.4 GE Capital and Affiliates

With respect to its Commitments hereunder, GE Capital shall have the same rights
and powers under this Agreement and the other Loan Documents as any other Lender
and may exercise the same as though it were not Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include GE Capital in its
individual capacity. GE Capital and its Affiliates may lend money to, invest in,
and generally engage in any kind of business with, any Credit Party, any of its
Affiliates and any Person who may do business with or own securities of any
Credit Party or any such Affiliate, all as if GE Capital were not Agent and
without any duty to account therefor to Lenders. GE Capital and its Affiliates
may accept fees and other consideration from any Credit Party for services in
connection with this Agreement or otherwise without having to account for the
same to Lenders.

 

9.5 Lender Credit Decision

Each Lender acknowledges that it has, independently and without reliance upon
Agent or any other Lender and based on the Financial Statements referred to in
Section 3.4(a) and such other documents and information as it has deemed
appropriate, made its own credit and financial analysis of the Credit Parties
and its own decision to enter into this Agreement. Each Lender also acknowledges
that it will, independently and without reliance upon Agent or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement. Each Lender acknowledges the potential conflict of
interest of each other Lender as a result of Lenders holding disproportionate
interests in the Loans, and expressly consents to, and waives any claim based
upon, such conflict of interest.

 

83



--------------------------------------------------------------------------------

9.6 Indemnification

 

  (a) Each Lender agrees to reimburse Agent and each of its Related Persons (to
the extent not reimbursed by any Credit Party) promptly upon demand, severally
and ratably based on their Pro Rata Shares, for any costs and expenses
(including fees, charges and disbursements of financial, legal and other
advisors and Other Taxes paid in the name of, or on behalf of, any Credit Party)
that may be incurred by Agent or any of its Related Persons in connection with
the preparation, syndication, execution, delivery, administration, modification,
consent, waiver or enforcement (whether through negotiations, through any
work-out, bankruptcy, restructuring or other legal or other proceeding or
otherwise) of, or legal advice in respect of its rights or responsibilities
under, any Loan Document.

 

  (b) Each Lender further agrees to indemnify Agent and each of its Related
Persons (to the extent not reimbursed by any Credit Party), severally and
ratably, from and against Indemnified Liabilities (including taxes, interests
and penalties imposed for not properly withholding or backup withholding on
payments made to or for the account of any Lender) that may be imposed on,
incurred by or asserted against Agent or any of its Related Persons in any
matter relating to or arising out of, in connection with or as a result of any
Loan Document or any other act, event or transaction related, contemplated in or
attendant to any such document, or, in each case, any action taken or omitted to
be taken by Agent or any of its Related Persons under or with respect to any of
the foregoing; provided, however, that no Lender shall be liable to Agent or any
of its Related Persons to the extent such liability has resulted primarily from
the gross negligence or willful misconduct of Agent or, as the case may be, such
Related Person, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order.

 

  (c)

To the extent required by any applicable law, Agent may withhold from any
payment to any Lender under a Loan Document an amount equal to any applicable
withholding tax. If the Internal Revenue Service or any other Governmental
Authority asserts a claim that Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate certification
form was not delivered, was not properly executed, or fails to establish an
exemption from, or reduction of, withholding tax with respect to a particular
type of payment, or because such Lender failed to notify Agent or any other
Person of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, or for any other reason), or Agent
reasonably determines that it was required to withhold taxes from a prior
payment but failed to do so, such Lender shall promptly indemnify Agent fully
for all amounts paid, directly or indirectly, by Agent as tax or otherwise,
including penalties and interest, and together

 

84



--------------------------------------------------------------------------------

  with all expenses incurred by Agent, including legal expenses, allocated
internal costs and out-of-pocket expenses. Agent may offset against any payment
to any Lender under a Loan Document, any applicable withholding tax that was
required to be withheld from any prior payment to such Lender but which was not
so withheld, as well as any other amounts for which Agent is entitled to
indemnification from such Lender under this Section 9.6(c).

 

9.7 Successor Agent

Agent may resign at any time by giving not less than thirty (30) days’ prior
written notice thereof to Lenders and Borrower Representative. Upon any such
resignation, the Requisite Lenders shall have the right to appoint a successor
Agent. If no successor Agent shall have been so appointed by the Requisite
Lenders and shall have accepted such appointment within thirty (30) days after
the resigning Agent’s giving notice of resignation, then the resigning Agent
may, on behalf of Lenders, appoint a successor Agent, which shall be a Lender,
if a Lender is willing to accept such appointment, or otherwise shall be a
commercial bank or financial institution or a subsidiary of a commercial bank or
financial institution if such commercial bank or financial institution is
organized under the laws of the United States of America or of any State thereof
and has a combined capital and surplus of at least $300,000,000. If no successor
Agent has been appointed pursuant to the foregoing, within thirty (30) days
after the date such notice of resignation was given by the resigning Agent, such
resignation shall become effective and the Requisite Lenders shall thereafter
perform all the duties of Agent hereunder until such time, if any, as the
Requisite Lenders appoint a successor Agent as provided above. Any successor
Agent appointed by Requisite Lenders hereunder shall be subject to the approval
of Borrower Representative, such approval not to be unreasonably withheld or
delayed; provided, that such approval shall not be required if a Default or an
Event of Default has occurred and is continuing. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning Agent. Upon the earlier of the acceptance of any appointment as
Agent hereunder by a successor Agent or the effective date of the resigning
Agent’s resignation, the resigning Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents, except that any
indemnity rights or other rights in favor of such resigning Agent shall
continue. After any resigning Agent’s resignation hereunder, the provisions of
this Section 9 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was acting as Agent under this Agreement and the other
Loan Documents. Agent may be removed at the written direction of the holders
(other than Agent) of two-thirds or more of the Commitments (excluding Agent’s
Commitment); provided, that in so doing, such Lenders shall be deemed to have
waived and released any and all claims they may have against Agent.

 

9.8 Co Agents

None of the Lenders identified on the facing page or signature pages of this
Agreement or any related document as “documentation agent”, “syndication agent”,
“joint bookrunner”, “arranger”

 

85



--------------------------------------------------------------------------------

or “joint lead arranger” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such or as specifically provided herein as to the Arrangers. Without
limiting the foregoing, none of the Lenders so identified as “documentation
agent”, “syndication agent” , “joint bookrunner”, “arranger” or “joint lead
arranger” shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

 

9.9 Setoff and Sharing of Payments

 

  (a) Right of Setoff

Each of Agent, each Lender and each L/C Issuer of any of them is hereby
authorized, without notice or demand (each of which is hereby waived by each
Credit Party), at any time and from time to time during the continuance of any
Event of Default and to the fullest extent permitted by applicable requirements
of law, to set off and apply any and all deposits (whether general or special,
time or demand, provisional or final) at any time held for the account of any
Credit Party and other Indebtedness, claims or other obligations at any time
owing by Agent, such Lender or such L/C Issuer to or for the credit or the
account of any Borrower or any other Credit Party against any Obligation of any
Credit Party now or hereafter existing that is not paid when due, whether or not
any demand was made under any Loan Document with respect to such Obligation. No
Lender or L/C Issuer shall exercise any such right of setoff without the prior
consent of Agent or Requisite Lenders. Each of Agent, each Lender and each L/C
Issuer agrees promptly to notify the Borrower Representative and Agent after any
such setoff and application made by such Lender; provided, however, that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights under this Section 9.9 are in addition to any other
rights and remedies (including other rights of setoff) that Agent, the Lenders
and the L/C Issuer may have. Notwithstanding anything to the contrary contained
in this Section 9.9 or in any other Loan Document, Agent and each Lender hereby
waive all rights of setoff, whether granted hereunder, pursuant to applicable
law or otherwise, with respect to any LKE Proceeds in a LKE Joint Account, in
each case so long as such LKE Proceeds constitute “Excluded Property” (as
defined in the Guaranty and Security Agreement).

 

  (b) Sharing of Payments, Etc.

If any Lender, directly or through an Affiliate or branch office thereof,
obtains any payment of any Obligation of any Credit Party (whether voluntary,
involuntary or through the exercise of any right of setoff or the receipt of any
Collateral or “proceeds” (as defined under the applicable Code) of Collateral)
other than pursuant to Sections 1.13, 1.15, 1.16 or 9.1 and such payment exceeds
the amount such Lender would have been entitled to receive if all payments had
gone to, and been distributed by, Agent in accordance with the provisions of the
Loan Documents, such Lender shall purchase for

 

86



--------------------------------------------------------------------------------

cash from other Lenders such participations in their Obligations as necessary
for such Lender to share such excess payment with such Lenders to ensure such
payment is applied as though it had been received by Agent and applied in
accordance with this Agreement (or, if such application would then be at the
discretion of the Borrowers, applied to repay the Obligations in accordance
herewith); provided, however, that (a) if such payment is rescinded or otherwise
recovered from such Lender or L/C Issuer in whole or in part, such purchase
shall be rescinded and the purchase price therefor shall be returned to such
Lender or L/C Issuer without interest and (b) such Lender shall, to the fullest
extent permitted by applicable requirements of law, be able to exercise all its
rights of payment (including the right of setoff) with respect to such
participation as fully as if such Lender were the direct creditor of the
applicable Credit Party in the amount of such participation. If a Non-Funding
Lender receives any such payment as described in the previous sentence, such
Lender shall turn over such payments to Agent in an amount that would satisfy
the cash collateral requirements set forth in Section 9.10(d).

 

9.10 Advances; Payments; Non Funding Lenders; Information; Actions in Concert

 

  (a) Advances; Payments

 

  (i) Revolving Lenders shall refund or participate in the Swing Line Loan in
accordance with clauses (iii) and (iv) of Section 1.1(b). If the Swing Line
Lender declines to make a Swing Line Loan or if Swing Line Availability is zero,
Agent shall notify Revolving Lenders, promptly after receipt of a Notice of
Revolving Credit Advance and in any event prior to noon (New York time) on the
date such Notice of Revolving Credit Advance is received, by telecopy, telephone
or other similar form of transmission. Each Revolving Lender shall make the
amount of such Lender’s Pro Rata Share of each Revolving Credit Advance
available to Agent in same day funds by wire transfer to Agent’s account as set
forth in Annex H not later than 3:00 p.m. (New York time) on the requested
funding date, in the case of an Index Rate Loan, and not later than 3:00 p.m.
(New York time) on the requested funding date in the case of a LIBOR Loan. After
receipt of such wire transfers (or, in the Agent’s sole discretion, before
receipt of such wire transfers), subject to the terms hereof, Agent shall make
the requested Revolving Credit Advance to the Borrower designated by Borrower
Representative in the Notice of Revolving Credit Advance. All payments by each
Revolving Lender shall be made without setoff, counterclaim or deduction of any
kind.

 

  (ii)

On the 2nd Business Day of each calendar week or more frequently at Agent’s
election (each, a “Settlement Date”), Agent shall advise each Lender by
telephone or telecopy of the amount of such Lender’s Pro Rata Share of
principal, interest and Fees paid for the benefit of Lenders with respect to
each applicable Loan. Provided that each Lender has funded all payments or
Advances required to be made by it and purchased all participations required to

 

87



--------------------------------------------------------------------------------

  be purchased by it under this Agreement and the other Loan Documents as of
such Settlement Date, Agent shall pay to each Lender such Lender’s Pro Rata
Share (except as otherwise provided in clause (h) of Annex B hereto and
subsection 9.10(d)(iv)) of principal, interest and Fees paid by Borrowers since
the previous Settlement Date for the benefit of such Lender on the Loans held by
it .

 

  (b) Availability of Lender’s Pro Rata Share

Agent may assume that each Revolving Lender will make its Pro Rata Share of each
Revolving Credit Advance available to Agent on each funding date. If such Pro
Rata Share is not, in fact, paid to Agent by such Revolving Lender when due,
Agent will be entitled to recover such amount on demand from such Revolving
Lender without setoff, counterclaim or deduction of any kind. If any Revolving
Lender fails to pay the amount of its Pro Rata Share forthwith upon Agent’s
demand, Agent shall promptly notify Borrower Representative and the applicable
Borrower shall immediately repay such amount to Agent. Nothing in this
Section 9.10(b) or elsewhere in this Agreement or the other Loan Documents shall
be deemed to require Agent to advance funds on behalf of any Revolving Lender or
to relieve any Revolving Lender from its obligation to fulfill its Commitments
hereunder or to prejudice any rights that any Borrower may have against any
Revolving Lender as a result of any default by such Revolving Lender hereunder.
To the extent that Agent advances funds to any Borrower on behalf of any
Revolving Lender and is not reimbursed therefor on the same Business Day as such
Advance is made, Agent shall be entitled to retain for its account all interest
accrued on such Advance until reimbursed by the applicable Revolving Lender.

 

  (c) Return of Payments

 

  (i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
Borrowers and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.

 

  (ii) If Agent determines at any time that any amount received by Agent under
this Agreement or any other Loan Document must be returned to any Borrower or
paid to any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other Loan
Document, Agent will not be required to distribute any portion thereof to any
Lender. In addition, each Lender will repay to Agent on demand any portion of
such amount that Agent has distributed to such Lender, together with interest at
such rate, if any, as Agent is required to pay to any Borrower or such other
Person, without setoff, counterclaim or deduction of any kind and Agent will be
entitled to set-off against future distributions to such Lender any such amounts
(with interest) that are not repaid on demand.

 

88



--------------------------------------------------------------------------------

  (d) Non-Funding Lenders

 

  (i) Responsibility

The failure of any Non-Funding Lender to make any Revolving Loan, to fund any
purchase of any participation to be made or funded by it, or to make any payment
required by it under any Loan Document on the date specified therefor shall not
relieve any other Lender of its obligations to make such loan, fund the purchase
of any such participation, or make any other payment required under any Loan
Document on such date, and neither Agent nor, other than as expressly set forth
herein, any other Lender shall be responsible for the failure of any Non-Funding
Lender to make a loan, fund the purchase of a participation or make any other
payment required under any Loan Document.

 

  (ii) Reallocation

If any Revolving Lender is a Non-Funding Lender, all or a portion of such
Non-Funding Lender’s Letter of Credit Obligations (unless such Lender is the L/C
Issuer that issued such Letter of Credit) and reimbursement obligations with
respect to Swing Line Loans shall, at Agent’s election at any time or upon any
L/C Issuer’s or Swing Line Lender’s, as applicable, written request delivered to
Agent (whether before or after the occurrence of any Default or Event of
Default), be reallocated to and assumed by the Revolving Lenders that are not
Non-Funding Lenders or Impacted Lenders pro rata in accordance with their Pro
Rata Shares (calculated as if the Non-Funding Lender’s Pro Rata Share was
reduced to zero and each other Revolving Lender’s Pro Rata Share had been
increased proportionately), provided that no Revolving Lender shall be
reallocated any such amounts or be required to fund any amounts that would cause
the sum of its outstanding Revolving Loans, outstanding Letter of Credit
Obligations, amounts of its participations in Swing Line Loans and its pro rata
share of unparticipated amounts in Swing Line Loans to exceed its Revolving Loan
Commitment.

 

  (iii) Voting Rights

Notwithstanding anything set forth herein to the contrary, including
Section 11.2, a Non-Funding Lender shall not have any voting or consent rights
under or with respect to any Loan Document or constitute a “Lender” or a
“Revolving Lender” (or be, or have its Loans and Commitments, included in the
determination of “Requisite Lenders” or “Lenders directly affected” pursuant to
Section 11.2) for any voting or consent rights under or with respect to any Loan
Document,

 

89



--------------------------------------------------------------------------------

provided that without such Non-Funding Lender’s consent (A) the Commitment of a
Non-Funding Lender may not be increased, extended or reinstated, (B) the
principal of a Non-Funding Lender’s Loans may not be reduced or forgiven, and
(C) the interest rate applicable to Obligations owing to a Non-Funding Lender
may not be reduced. Moreover, for the purposes of determining Requisite Lenders,
the Loans, Letter of Credit Obligations, and Commitments held by Non-Funding
Lenders shall be excluded from the total Loans and Commitments outstanding.

 

  (iv) Borrower Payments to a Non-Funding Lender

Agent shall be entitled to hold, in a non-interest bearing account, all portions
of any payments received by Agent for the benefit of any Non-Funding Lender
pursuant to this Agreement as cash collateral. Agent is hereby authorized to use
such cash collateral to pay in full the Aggregate Excess Funding Amount to the
appropriate Lenders, L/C Issuers, Swing Lender or Agent, and then, to hold as
cash collateral the amount of such Non-Funding Lender’s pro rata share, without
giving effect to any reallocation pursuant to Section 9.10(d)(ii), of all Letter
of Credit Obligations until the Obligations are paid in full in cash, all Letter
of Credit Obligations have been discharged or cash collateralized and all
Commitments have been terminated. Upon any such unfunded obligations owing by a
Non-Funding Lender becoming due and payable, Agent shall be authorized to use
such cash collateral to make such payment on behalf of such Non-Funding Lender.
With respect to such Non-Funding Lender’s failure to fund Revolving Loans or
purchase participations in Letters of Credit or Letter of Credit Obligations,
any amounts applied by Agent to satisfy such funding shortfalls shall be deemed
to constitute a Revolving Loan or amount of the participation required to be
funded and, if necessary to effectuate the foregoing, the other Revolving
Lenders shall be deemed to have sold, and such Non-Funding Lender shall be
deemed to have purchased, Revolving Loans or Letter of Credit participation
interests from the other Revolving Lenders until such time as the aggregate
amount of the Revolving Loans and participations in Letters of Credit and Letter
of Credit Obligations are held by the Revolving Lenders in accordance with their
Pro Rata Shares. Any amounts owing by a Non-Funding Lender to Agent, which are
not paid when due, shall accrue interest at the interest rate applicable during
such period to Revolving Loans that are Base Rate Loans. In the event that Agent
is holding cash collateral of a Non-Funding Lender that cures pursuant to clause
(v) below or ceases to be a Non-Funding Lender pursuant to definition of
Non-Funding Lender, Agent shall return the unused portion of such cash
collateral to such Lender. The “Aggregate Excess Funding Amount” of a
Non-Funding Lender shall be the aggregate amount of (A) all unpaid obligations
owing by such Lender to the Agent, L/C Issuers, Swing Line Lender, and other
Lenders under the Loan Documents, including such Lender’s

 

90



--------------------------------------------------------------------------------

pro rata share of all Revolving Loans, Letter of Credit Obligations, Swing Line
Loans, plus, without duplication, (B) all amounts of such Non-Funding Lender
reallocated to other Lenders pursuant to Section 9.10(d)(ii).

 

  (v) Cure

A Lender may cure its status as a Non-Funding Lender under clause (a) of the
definition of Non-Funding Lender if such Lender fully pays to Agent, on behalf
of the applicable Lenders, L/C Issuers, Swing Lender or Agent, the Aggregate
Excess Funding Amount, plus all interest due thereon. Any such cure shall not
relieve any Lender from liability for breaching its contractual obligations
hereunder.

 

  (vi) Fees

A Lender that is a Non-Funding Lender pursuant to clause (a) of the definition
of Non-Funding Lender shall not earn and shall not be entitled to receive, and
Borrowers shall not be required to pay, such Lender’s portion of the unused line
fee contemplated by Section 1.9(c) during the time such Lender is a Non-Funding
Lender pursuant to clause (a) thereof. In the event that any reallocation of
Letter of Credit Obligations occurs pursuant to Section 9.10(d)(ii), during the
period of time that such reallocation remains in effect, the Letter of Credit
Fee payable with respect to such reallocated portion shall be payable to (A) all
Revolving Lenders based on their pro rata share of such reallocation or (B) to
the L/C Issuer for any remaining portion not reallocated to any other Revolving
Lenders.

 

  (vii) Replacement of Non-Funding Lenders

With respect to a Lender that is a Non-Funding Lender or an Impacted Lender,
Agent may, but shall not be obligated to, obtain a replacement Lender and
execute an Assignment Agreement on behalf of such Non-Funding Lender or Impacted
Lender at any time with three (3) Business’ Days prior notice to such Lender or
an Impacted Lender (unless notice is not practicable under the circumstances)
and cause such Lender’s Loans and Commitments to be sold and assigned, in whole
or in part, at par.

 

  (e) Dissemination of Information

Agent shall use reasonable efforts to provide Lenders with (i) any notice of
Default or Event of Default received by Agent from, or delivered by Agent to,
any Borrower, with notice of any Event of Default of which Agent has actually
become aware and with notice of any action taken by Agent following any Event of
Default; provided, that Agent shall not be liable to any Lender for any failure
to do so, except to the extent that

 

91



--------------------------------------------------------------------------------

such failure is attributable solely to Agent’s gross negligence or willful
misconduct as finally determined by a court of competent jurisdiction and
(ii) any Equipment Inventory Appraisals, P&E Appraisals and Collateral audits
received by Agent. Lenders acknowledge that Borrowers are required to provide
Financial Statements and Collateral Reports to Lenders in accordance with
Annexes E and F hereto and agree that Agent shall have no duty to provide the
same to Lenders.

 

  (f) Actions in Concert

Anything in this Agreement to the contrary notwithstanding, each Lender hereby
agrees with each other Lender that no Lender shall take any action to protect or
enforce its rights arising out of this Agreement or the Notes (including
exercising any rights of setoff) without first obtaining the prior written
consent of Agent and Requisite Lenders, it being the intent of Lenders that any
such action to protect or enforce rights under this Agreement and the Notes
shall be taken in concert and at the direction or with the consent of Agent or
Requisite Lenders; provided that the foregoing shall not prohibit (i) Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Agent) hereunder and under the other Loan Documents,
(ii) each of the L/C Issuer and the Swing Line Lender from exercising the rights
and remedies that inure to its benefit (solely in its capacity as L/C Issuer or
Swing Line Lender, as the case may be) hereunder and under the other Loan
Documents, (iii) any Lender from exercising setoff rights in accordance with
Section 9.9 or (iv) any Lender from filing proofs of claim during the pendency
of a proceeding relative to any Credit Party under any bankruptcy or other
debtor relief law; and provided further that if at any time there is no Person
acting as Agent hereunder and under the other Loan Documents, then (A) the
Requisite Lenders shall have the rights otherwise ascribed to Agent pursuant to
Section 8.2 and (B) in addition to the matters set forth in clauses (ii),
(iii) and (iv) of the preceding proviso and subject to Section 9.9, any Lender
may, with the consent of the Requisite Lenders, enforce any rights and remedies
available to it and as authorized by the Requisite Lenders.

 

9.11 Release of Collateral or Guarantors

Each Lender and L/C Issuer hereby consents to the release and hereby directs the
Agent to release the following:

 

  (a) any Subsidiary of a Borrower from its guaranty of any Obligation of any
Credit Party if all of the Stock of such Subsidiary owned by any Borrower is
sold in a sale permitted under the Loan Documents (including pursuant to a
waiver or consent), to the extent that, after giving effect to such sale, such
Subsidiary would not be required to guaranty any Obligations pursuant to
Section 5.11(b); and

 

  (b)

any Lien held by the Agent for the benefit of the Lenders, L/C Issuers and any
other holders of Obligations against (i) any Collateral that is sold,
transferred, conveyed,

 

92



--------------------------------------------------------------------------------

  assigned or disposed of by a Credit Party in a transaction permitted by the
Loan Documents (including pursuant to a valid waiver or consent), to the extent
all Liens required to be granted in such Collateral pursuant to Section 5.11(b)
after giving effect to such sale have been granted, (ii) all of the Collateral
and all Credit Parties, upon (A) termination of the Commitments, (B) payment and
satisfaction in full of all Loans, all reimbursement Obligations in respect of
Letters of Credit and all other Obligations that the Agent has been notified in
writing are then due and payable by the holder of such Obligation, (C) deposit
of cash collateral with respect to all contingent Obligations (or, in the case
of any Letter of Credit Obligation, a back-up letter of credit has been issued),
in amounts and on terms and conditions and with parties satisfactory to the
Agent and each Indemnified Person that is owed such Obligations and (D) to the
extent requested by the Agent, receipt by Agent, Lenders, and L/C Issuers of
liability releases from the Credit Parties each in form and substance reasonably
acceptable to the Agent, (iii) any P&E or Equipment Inventory, if such P&E or
Equipment Inventory shall have been delivered to the applicable Qualified
Intermediary in accordance with the Master Exchange Agreement and a first
priority perfected security interest shall have been granted by the applicable
exchanger to Agent for the benefit of the Lenders in the rights of such
exchanger in, to and under the related exchange agreement and (iv) any LKE Joint
Account.

Each Lender and L/C Issuer hereby directs Agent, and Agent hereby agrees, upon
receipt of reasonable advance notice from the Borrower Representative, to
execute and deliver or file such documents and to perform other actions
reasonably necessary to release the guaranties and Liens when and as directed in
this Section 9.11.

 

10 SUCCESSORS AND ASSIGNS

 

10.1 Successors and Assigns

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns; provided that
any assignment by any Lender shall be subject to the provisions of Section 9.1;
provided further that no Borrower may assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of Agent and
each Lender; and provided further any other attempted assignment or transfer by
any party hereto in violation of the restrictions on assignment hereunder shall
be null and void.

 

11 MISCELLANEOUS

 

11.1 Complete Agreement; Modification of Agreement

The Loan Documents constitute the complete agreement between the parties with
respect to the subject matter thereof and may not be modified, altered or
amended except as set forth in Section 11.2. Any letter of interest, commitment
letter or fee letter (other than the GE Capital Fee Letter) or confidentiality
agreement, if any, between any Credit Party and Agent or any Lender or any of
their respective Affiliates, predating this Agreement and relating to a
financing of substantially similar form, purpose or effect shall be superseded
by this Agreement.

 

93



--------------------------------------------------------------------------------

11.2 Amendments and Waivers

 

  (a) Except for actions expressly permitted to be taken by Agent, no amendment,
modification, termination or waiver of any provision of this Agreement or any
other Loan Document, or any consent to any departure by any Credit Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Agent and Borrowers, and by Requisite Lenders or all affected
Lenders, as applicable. Except as set forth in clauses (b) and (c) below, all
such amendments, modifications, terminations or waivers requiring the consent of
any Lenders shall require the written consent of Requisite Lenders.
Notwithstanding the foregoing, (i) any amendment entered into in conformity with
Section 1.18 shall require only the signatures of Agent, each Credit Party and
each Additional Revolving Lender and (ii) any amendment entered into as a
consequence of any Accounting Changes shall require only the signatures of the
Borrower Representative, Agent and Requisite Lenders.

 

  (b) No amendment, modification, termination or waiver of or consent with
respect to any provision of this Agreement that (x) increases the percentage
advance rates set forth in the definitions of the Great Northern Borrowing Base,
the H&E Borrowing Base or the H&E California Borrowing Base, in each case, above
the Original Advance Rates or (y) increases the amount of Overadvances that can
be outstanding under Section 1.1(a)(iv), shall be effective unless the same
shall be in writing and signed by Agent, Lenders and Borrowers. No amendment,
modification, termination or waiver of or consent with respect to any provision
of this Agreement that waives compliance with the conditions precedent set forth
in Section 2.2 to the making of any Loan or the incurrence of any Letter of
Credit Obligations, shall be effective unless the same shall be in writing and
signed by Agent, Requisite Lenders and Borrowers.

 

  (c) No amendment, modification, termination or waiver shall, unless in writing
and signed by Agent and each Lender directly affected thereby:

 

  (i) increase the principal amount of any Lender’s Commitment or add any new
Revolving Loan Commitment (which action shall be deemed to directly affect all
Lenders);

 

  (ii) reduce the principal of, rate of interest on or Fees payable with respect
to any Loan or Letter of Credit Obligations of any affected Lender;

 

  (iii) extend any scheduled payment date (other than payment dates of mandatory
prepayments under Sections 1.3(b)(ii) and (iii)) or final maturity date of the
principal amount of any Loan of any affected Lender;

 

94



--------------------------------------------------------------------------------

  (iv) waive, forgive, defer, extend or postpone any payment of interest or Fees
payable to any affected Lender;

 

  (v) release any Guaranty;

 

  (vi) except as otherwise permitted herein or in the other Loan Documents,
permit any Credit Party to dispose of all or substantially all assets (which
action shall be deemed to directly affect all Lenders);

 

  (vii) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans that shall be required for Lenders or any of them
to take any action hereunder;

 

  (viii) amend the definition of Prohibited Swing Line Advance;

 

  (ix) change Section 1.1(b)(i) in any manner that increases the obligations of
the Lenders with respect to any Swing Line Advance;

 

  (x) amend Section 1.11(a) or Section 9.11; or

 

  (xi) amend or waive this Section 11.2 or the definition of the term “Requisite
Lenders”. Furthermore, no amendment, modification, termination or waiver
affecting the rights or duties of Agent or L/C Issuer under this Agreement or
any other Loan Document shall be effective unless in writing and signed by Agent
or L/C Issuer, as the case may be, in addition to Lenders required hereinabove
to take such action.

Each amendment, modification, termination or waiver shall be effective only in
the specific instance and for the specific purpose for which it was given.
Furthermore, no amendment, modification, termination or waiver affecting the
rights or duties of Agent or L/C Issuer, or of GE Capital in respect of any Swap
Related Reimbursement Obligations, under this Agreement or any other Loan
Document, including any release of any Guaranty or Collateral requiring a
writing signed by all Lenders, shall be effective unless in writing and signed
by Agent or L/C Issuer or GE Capital, as the case may be, in addition to Lenders
required hereinabove to take such action. No amendment, modification,
termination or waiver shall be required for Agent to take additional Collateral
pursuant to any Loan Document. No amendment, modification, termination or waiver
of any provision of any Note shall be effective without the written concurrence
of the holder of that Note. No notice to or demand on any Credit Party in any
case shall entitle such Credit Party or any other Credit Party to any other or
further notice or demand in similar or other circumstances. Any amendment,
modification, termination, waiver or consent effected in accordance with this
Section 11.2 shall be binding upon each Lender. Notwithstanding the foregoing,
any amendment entered into in conformity with Section 1.18 shall require only
the signatures of Agent, each Credit Party and each Additional Revolving Lender.

 

95



--------------------------------------------------------------------------------

  (d) If, in connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all affected Lenders,
the consent of Requisite Lenders is obtained, but the consent of other Lenders
whose consent is required is not obtained (any such Lender whose consent is not
obtained as described in this clause (d) being referred to as a “Non-Consenting
Lender”), then, so long as Agent is not a Non-Consenting Lender, at Borrower
Representative’s request, Agent, or a Person reasonably acceptable to Agent,
shall have the right with Agent’s consent and in Agent’s sole discretion (but
shall have no obligation) to purchase from such Non Consenting Lenders, and such
Non-Consenting Lenders agree that they shall, upon Agent’s request, sell and
assign to Agent or such Person (who shall assume such Commitments), all of the
Commitments of such Non-Consenting Lenders for an amount equal to the principal
balance of all Loans held by the Non-Consenting Lenders and all accrued interest
and Fees with respect thereto through the date of sale, such purchase and sale
to be consummated pursuant to an executed Assignment Agreement.

 

  (e) Upon payment in full in cash and performance of all of the Obligations
(other than Unasserted Contingent Obligations), termination of the Commitments
and all Letters of Credit (or the cash collateralization or backing with standby
letters of credit of all Letters of Credit in accordance with Annex B) and a
release of all claims against Agent and Lenders, and so long as no suits,
actions, proceedings or claims are pending or threatened against any Indemnified
Person asserting any damages, losses or liabilities that are Indemnified
Liabilities, Agent shall deliver to the Credit Parties payoff letters,
termination statements, mortgage releases and other documents necessary or
appropriate or reasonably requested by the Credit Parties to evidence the
termination of the Liens securing payment of the Obligations.

 

11.3 Fees and Expenses

Borrowers shall reimburse (i) Agent and Arrangers for all fees, costs and
expenses (including the reasonable fees and expenses of all of its external
counsel, advisors, consultants and auditors) and (ii) Agent and Arrangers (and,
with respect to clauses (c), (d) and (e) below, all Lenders) for all fees, costs
and expenses, including the reasonable fees, costs and expenses of external
counsel or other advisors (including environmental and management consultants
and appraisers), incurred in connection with the negotiation and preparation of
the Loan Documents as well as those incurred in connection with:

 

  (a) the forwarding to any Borrower or any other Person on behalf of any
Borrower by Agent of the proceeds of any Loan;

 

  (b) any amendment, modification or waiver of, consent with respect to, or
termination of, any of the Loan Documents or in connection with the syndication
and administration of the Loans made pursuant hereto or its rights hereunder or
thereunder;

 

96



--------------------------------------------------------------------------------

  (c) any litigation, contest, dispute, suit, proceeding or action (whether
instituted by Agent, any Lender, any Borrower or any other Person and whether as
a party, witness or otherwise) in any way relating to the Collateral, any of the
Loan Documents or any other agreement to be executed or delivered in connection
herewith or therewith, including any litigation, contest, dispute, suit, case,
proceeding or action, and any appeal or review thereof, in connection with a
case commenced by or against any or all of the Borrowers or any other Person
that may be obligated to Agent by virtue of the Loan Documents; including any
such litigation, contest, dispute, suit, proceeding or action arising in
connection with any work out or restructuring of the Loans during the pendency
of one or more Events of Default; provided, that in the case of reimbursement of
counsel for Lenders other than Agent, such reimbursement shall be limited to one
counsel for all such Lenders; provided further, that no Person shall be entitled
to reimbursement under this clause (c) in respect of any litigation, contest,
dispute, suit, proceeding or action to the extent any of the foregoing results
from such Person’s gross negligence or willful misconduct;

 

  (d) any attempt to enforce any remedies of Agent or any Lender against any or
all of the Credit Parties or any other Person that may be obligated to Agent or
any Lender by virtue of any of the Loan Documents, including any such attempt to
enforce any such remedies in the course of any work out or restructuring of the
Loans during the pendency of one or more Events of Default; provided, that in
the case of reimbursement of counsel for Lenders other than Agent, such
reimbursement shall be limited to one counsel for all such Lenders;

 

  (e) any workout or restructuring of the Loans during the pendency of one or
more Events of Default; provided, that in the case of reimbursement of counsel
for Lenders other than Agent, such reimbursement shall be limited to one counsel
for all such Lenders; and

 

  (f) except as otherwise provided in this Agreement, efforts to (i) monitor the
Loans or any of the other Obligations, (ii) evaluate, observe or assess any
Credit Party or its affairs, and (iii) verify, protect, evaluate, assess,
appraise, collect, sell, liquidate or otherwise dispose of any of the Collateral
in accordance with the terms of the Loan Documents;

including, as to each of clauses (a) through (f) above, all reasonable
attorneys’ (other than the allocated cost of internal counsel) and other
professional and service providers’ fees arising from such services and other
advice, assistance or other representation, including those in connection with
any appellate proceedings, and all expenses, costs, charges and other fees
incurred by such counsel and others in connection with or relating to any of the
events or actions described in this Section 11.3, all of which shall be payable,
on demand, by Borrowers to Agent. Without limiting the generality of the
foregoing, such expenses, costs, charges and fees may include: fees, costs and
expenses of accountants, environmental advisors, appraisers, investment bankers,
management and other consultants and paralegals; court costs and expenses;
photocopying and duplication expenses; court reporter fees, costs and expenses;
long distance telephone charges; air

 

97



--------------------------------------------------------------------------------

express charges; telegram or telecopy charges; secretarial overtime charges; and
expenses for travel, lodging and food paid or incurred in connection with the
performance of such legal or other advisory services.

 

11.4 No Waiver

Agent’s or any Lender’s failure, at any time or times, to require strict
performance by any Credit Party of any provision of this Agreement or any other
Loan Document shall not waive, affect or diminish any right of Agent or such
Lender thereafter to demand strict compliance and performance herewith or
therewith. Any suspension or waiver of an Event of Default shall not suspend,
waive or affect any other Event of Default whether the same is prior or
subsequent thereto and whether the same or of a different type. Subject to the
provisions of Section 11.2, none of the undertakings, agreements, warranties,
covenants and representations of any Credit Party contained in this Agreement or
any of the other Loan Documents and no Default or Event of Default by any Credit
Party shall be deemed to have been suspended or waived by Agent or any Lender,
unless such waiver or suspension is by an instrument in writing signed by an
officer of or other authorized employee of Agent and the applicable required
Lenders and directed to Borrower Representative specifying such suspension or
waiver.

 

11.5 Remedies

Agent’s and Lenders’ rights and remedies under this Agreement shall be
cumulative and nonexclusive of any other rights and remedies that Agent or any
Lender may have under any other agreement, including the other Loan Documents,
by operation of law or otherwise. Recourse to the Collateral shall not be
required.

 

11.6 Severability

Wherever possible, each provision of this Agreement and the other Loan Documents
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement or any other Loan
Document shall be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or the remaining provisions
of this Agreement or such other Loan Document.

 

11.7 Conflict of Terms

Except as otherwise provided in this Agreement or any of the other Loan
Documents by specific reference to the applicable provisions of this Agreement,
if any provision contained in this Agreement conflicts with any provision in any
of the other Loan Documents, the provision contained in this Agreement shall
govern and control.

 

98



--------------------------------------------------------------------------------

11.8 Non-Public Information; Confidentiality.

 

  (a) Non-Public Information

Agent, each Lender and each L/C Issuer acknowledges and agrees that it may
receive material non-public information (“MNPI”) hereunder concerning the Credit
Parties and their Affiliates and agrees to use such information in compliance
with all relevant policies, procedures and applicable requirements of law
(including United States federal and state securities laws and regulations).

 

  (b) Confidential Information

Each Lender, each L/C Issuer and Agent agrees to use all reasonable efforts to
maintain, in accordance with its customary practices, the confidentiality of
information obtained by it pursuant to any Loan Document and designated in
writing by any Credit Party as confidential, except that such information may be
disclosed (i) with Borrower Representative’s consent, (ii) to Related Persons of
such Lender, L/C Issuer or Agent, as the case may be, or to any Person that any
L/C Issuer causes to issue Letters of Credit hereunder, that are advised of the
confidential nature of such information and are instructed to keep such
information confidential in accordance with the terms hereof, (iii) to the
extent such information presently is or hereafter becomes (A) publicly available
other than as a result of a breach of this Section 11.8 or (B) available to such
Lender, L/C Issuer or Agent or any of their Related Persons, as the case may be,
from a source (other than any Credit Party) not known by them to be subject to
disclosure restrictions, (iv) to the extent disclosure is required by applicable
requirements of law or other legal process or requested or demanded by any
Governmental Authority, provided that, other than with respect to any
information requested or demanded of a Lender by a bank regulator, to the extent
practicable and permitted by applicable law, the party requested to disclose
such information will provide prompt written request to the Borrower
Representative and will allow the Borrower Representative a reasonable
opportunity to seek protective measures prior to disclosure, (v) to the extent
necessary or customary for inclusion in league table measurements, (vi) (A) to
the National Association of Insurance Commissioners or any similar organization,
any examiner or any nationally recognized rating agency or (B) otherwise to the
extent consisting of general portfolio information that does not identify Credit
Parties, (vii) to current or prospective assignees, SPVs (including the
investors or prospective investors therein) or participants and to their
respective Related Persons, in each case to the extent such assignees,
investors, participants, counterparties or Related Persons agree to be bound by
provisions substantially similar to the provisions of this Section 11.8 (and
such Person may disclose information to their respective Related Persons in
accordance with clause (ii) above), (viii) to any other party hereto, and
(ix) in connection with the exercise or enforcement of any right or remedy under
any Loan Document, in connection with any litigation or other proceeding to
which such Lender, L/C Issuer or Agent or any of their Related Persons is a
party or bound, or to the extent necessary to respond to public statements or
disclosures by Credit Parties or their Related Persons referring to a Lender,
L/C Issuer or Agent or any of their Related Persons. In the event of any
conflict between the terms of this Section 11.8 and those of any other
contractual obligation entered into with any Credit Party (whether or not a Loan
Document), the terms of this Section 11.8 shall govern.

 

99



--------------------------------------------------------------------------------

  (c) Tombstones

Each Credit Party consents to the publication by Agent or any Lender of
advertising material relating to the financing transactions contemplated by this
Agreement using any Borrower’s or any other Credit Party’s name, product
photographs, logo or trademark. Agent or such Lender shall provide a draft of
any advertising material to Borrower Representative for review and comment
within a reasonable time prior to the publication thereof.

 

  (d) Press Release and Related Matters

No Credit Party shall, and no Credit Party shall permit any of its Affiliates
to, issue any press release or other public disclosure (other than any document
filed with any Governmental Authority relating to a public offering of
securities of any Credit Party or in any filings with the SEC under the Exchange
Act) using the name, logo or otherwise referring to GE Capital or of any of its
Affiliates, the Loan Documents or any transaction contemplated therein to which
Agent is party without the prior consent of GE Capital except to the extent
required to do so under applicable requirements of law and then, only after
consulting with GE Capital.

 

  (e) Distribution of Materials to Lenders and L/C Issuers

The Credit Parties acknowledge and agree that the Loan Documents and all
reports, notices, communications and other information or materials provided or
delivered by, or on behalf of, the Credit Parties hereunder (collectively, the
“Borrower Materials”) may be disseminated by, or on behalf of, Agent, and made
available, to the Lenders and the L/C Issuers by posting such Borrower Materials
on an E-System. The Credit Parties authorize Agent to download copies of their
logos from its website and post copies thereof on an E-System.

 

  (f) Material Non-Public Information

The Credit Parties agree that by publicly filing any Borrower Materials with the
SEC, then Agent, the Lenders and the L/C Issuers shall be entitled to treat such
Borrower Materials as not containing any MNPI for purposes of United States
federal and state securities laws.

 

100



--------------------------------------------------------------------------------

11.9 GOVERNING LAW

 

  (a) Governing Law

The laws of the State of New York shall govern all matters arising out of, in
connection with or relating to this Agreement, including, without limitation,
its validity, interpretation, construction, performance and enforcement.

 

  (b) Submission to Jurisdiction

Any legal action or proceeding with respect to any Loan Document shall be
brought exclusively in the courts of the State of New York located in the City
of New York, Borough of Manhattan, or of the United States of America for the
Southern District of New York and, by execution and delivery of this Agreement,
each Borrower and each other Credit Party executing this Agreement hereby
accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts; provided that nothing
in this Agreement shall limit the right of Agent to commence any proceeding in
the federal or state courts of any other jurisdiction to the extent Agent
determines that such action is necessary or appropriate to exercise its rights
or remedies under the Loan Documents. The parties hereto (and, to the extent set
forth in any other Loan Document, each other Credit Party) hereby irrevocably
waive any objection, including any objection to the laying of venue or based on
the grounds of forum non conveniens, that any of them may now or hereafter have
to the bringing of any such action or proceeding in such jurisdiction.

 

  (c) Service of Process

Each Credit Party hereby irrevocably waives personal service of any and all
legal process, summons, notices and other documents and other service of process
of any kind and consents to such service in any suit, action or proceeding
brought in the United States of America with respect to or otherwise arising out
of or in connection with any Loan Document by any means permitted by applicable
requirements of law, including by the mailing thereof (by registered or
certified mail, postage prepaid) to the address of the Borrower Representative
specified herein (and shall be effective when such mailing shall be effective,
as provided therein). Each Credit Party agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

  (d) Non-Exclusive Jurisdiction

Nothing contained in this Section 11.9 shall affect the right of Agent or any
Lender to serve process in any other manner permitted by applicable requirements
of law or commence legal proceedings or otherwise proceed against any Credit
Party in any other jurisdiction.

 

101



--------------------------------------------------------------------------------

11.10 Notices

 

  (a) Addresses

All notices and other communications required or expressly authorized to be made
by this Agreement shall be given in writing, unless otherwise expressly
specified herein, and (i) addressed to the address set forth on the applicable
signature page hereto, (ii) posted to Intralinks® (to the extent such system is
available and set up by or at the direction of Agent prior to posting) in an
appropriate location by uploading such notice, demand, request, direction or
other communication to www.intralinks.com, faxing it to 866-545-6600 with an
appropriate bar-code fax coversheet or using such other means of posting to
Intralinks® as may be available and reasonably acceptable to Agent prior to such
posting, (iii) posted to any other E-System approved by or set up by or at the
direction of Agent or (iv) addressed to such other address as shall be notified
in writing (A) in the case of any Borrower, Agent and the Swing Line Lender, to
the other parties hereto and (B) in the case of all other parties, to the
Borrower Representative and Agent. Transmissions made by electronic mail or
E-Fax to Agent shall be effective only (x) for notices where such transmission
is specifically authorized by this Agreement, (y) if such transmission is
delivered in compliance with procedures of Agent applicable at the time and
previously communicated to Borrower Representative, and (z) if receipt of such
transmission is acknowledged by Agent.

 

  (b) Effectiveness

(i) All communications described in Section 11.10(a) and all other notices,
demands, requests and other communications made in connection with this
Agreement shall be effective and be deemed to have been received (i) if
delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one (1) Business Day after delivery to such courier service,
(iii) if delivered by mail, three (3) Business Days after deposit in the mail,
(iv) if delivered by facsimile (other than to post to an E-System pursuant to
clause (a)(ii) or (a)(iii) above), upon sender’s receipt of confirmation of
proper transmission, and (v) if delivered by posting to any E-System, on the
later of the Business Day of such posting and the Business Day access to such
posting is given to the recipient thereof in accordance with the standard
procedures applicable to such E-System; provided, however, that no
communications to Agent pursuant to Article I shall be effective until received
by Agent.

(ii) The posting, completion and/or submission by any Credit Party of any
communication pursuant to an E-System shall constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar statement required by the Loan Documents to be provided, given
or made by a Credit Party in connection with any such communication is true,
correct and complete except as expressly noted in such communication or
E-System.

 

  (c) Each Lender shall notify Agent in writing of any changes in the address to
which notices to such Lender should be directed, of addresses of its applicable
lending office, of payment instructions in respect of all payments to be made to
it hereunder and of such other administrative information as Agent shall
reasonably request.

 

102



--------------------------------------------------------------------------------

11.11 Electronic Transmissions

 

  (a) Authorization

Subject to the provisions of Section 11.10(a), each of Agent, Lenders, each
Credit Party and each of their Related Persons, is authorized (but not required)
to transmit, post or otherwise make or communicate, in its sole discretion,
Electronic Transmissions in connection with any Loan Document and the
transactions contemplated therein. Each Credit Party and each Lender, L/C Issuer
and Agent acknowledges and agrees that the use of Electronic Transmissions is
not necessarily secure and that there are risks associated with such use,
including risks of interception, disclosure and abuse and each indicates it
assumes and accepts such risks by hereby authorizing the transmission of
Electronic Transmissions.

 

  (b) Signatures

Subject to the provisions of Section 11.10(a), (i)(A) no posting to any E-System
shall be denied legal effect merely because it is made electronically, (B) each
E-Signature on any such posting shall be deemed sufficient to satisfy any
requirement for a “signature” and (C) each such posting shall be deemed
sufficient to satisfy any requirement for a “writing”, in each case including
pursuant to any Loan Document, any applicable provision of any UCC, the federal
Uniform Electronic Transactions Act, the Electronic Signatures in Global and
National Commerce Act and any substantive or procedural requirement of law
governing such subject matter, (ii) each such posting that is not readily
capable of bearing either a signature or a reproduction of a signature may be
signed, and shall be deemed signed, by attaching to, or logically associating
with such posting, an E-Signature, upon which Agent, each Lender, each L/C
Issuer and each Credit Party may rely and assume the authenticity thereof,
(iii) each such posting containing a signature, a reproduction of a signature or
an E-Signature shall, for all intents and purposes, have the same effect and
weight as a signed paper original and (iv) each party hereto or beneficiary
hereto agrees not to contest the validity or enforceability of any posting on
any E-System or E-Signature on any such posting under the provisions of any
applicable requirement of law requiring certain documents to be in writing or
signed; provided, however, that nothing herein shall limit such party’s or
beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.

 

  (c) Separate Agreements

All uses of an E-System shall be governed by and subject to, in addition to
Section 11.10 and this Section 11.11, the separate terms, conditions and privacy
policy posted or

 

103



--------------------------------------------------------------------------------

referenced in such E-System (or such terms, conditions and privacy policy as may
be updated from time to time, including on such E-System) and related
contractual obligations executed by Agent and Credit Parties in connection with
the use of such E-System.

 

  (d) LIMITATION OF LIABILITY

ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL BE PROVIDED “AS IS” AND “AS
AVAILABLE”. NONE OF AGENT, ANY LENDER OR ANY OF THEIR RELATED PERSONS WARRANTS
THE ACCURACY, ADEQUACY OR COMPLETENESS OF ANY E-SYSTEMS OR ELECTRONIC
TRANSMISSION AND DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS THEREIN. NO
WARRANTY OF ANY KIND IS MADE BY AGENT, ANY LENDER OR ANY OF THEIR RELATED
PERSONS IN CONNECTION WITH ANY E-SYSTEMS OR ELECTRONIC COMMUNICATION, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS. Each of each Borrower, each other Credit Party executing this Agreement
and each Lender and L/C Issuer agrees that Agent has no responsibility for
maintaining or providing any equipment, software, services or any testing
required in connection with any Electronic Transmission or otherwise required
for any E-System.

 

11.12 Section Titles

The Section titles and Table of Contents contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreement between the parties hereto.

 

11.13 Counterparts

This Agreement may be executed in any number of separate counterparts, each of
which shall collectively and separately constitute one agreement.

 

11.14 WAIVER OF JURY TRIAL

THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW, WAIVE ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR
RELATING TO, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND ANY OTHER TRANSACTION
CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER APPLIES TO ANY ACTION, SUIT OR
PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE.

 

104



--------------------------------------------------------------------------------

11.15 Omitted

 

11.16 Reinstatement

This Agreement shall remain in full force and effect and continue to be
effective should any petition be filed by or against any Credit Party for
liquidation or reorganization, should any Credit Party become insolvent or make
an assignment for the benefit of any creditor or creditors or should a receiver
or trustee be appointed for all or any significant part of any Credit Party’s
assets, and shall continue to be effective or to be reinstated, as the case may
be, if at any time payment and performance of the Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Obligations, whether as
a “voidable preference,” “fraudulent conveyance,” or otherwise, all as though
such payment or performance had not been made. In the event that any payment, or
any part thereof, is rescinded, reduced, restored or returned, the Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.

 

11.17 Advice of Counsel

Each of the parties represents to each other party hereto that it has discussed
this Agreement and, specifically, the provisions of Sections 11.9 and 11.14,
with its counsel.

 

11.18 No Strict Construction

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

 

11.19 Patriot Act

Each Lender that is subject to the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, P.L. 107-56, as amended (the “Patriot Act”) hereby notifies the Credit
Parties that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies each Credit Party, which
information includes the name and address of each Credit Party and other
information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act.

 

105



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Credit Agreement has been duly executed as of the date
first written above.

 

H&E EQUIPMENT SERVICES, INC., as a Borrower By:  

/s/ Leslie Magee

Name:   Leslie Magee Title:   Chief Financial Officer H&E EQUIPMENT SERVICES
(CALIFORNIA), LLC, as a Borrower By:  

/s/ Leslie Magee

Name:   Leslie Magee Title:   Chief Financial Officer

GREAT NORTHERN EQUIPMENT, INC.,

as a Borrower

By:  

/s/ Leslie Magee

Name:   Leslie Magee Title:   Chief Financial Officer

 

CREDIT AGREEMENT



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as Agent and a Lender By:  

/s/ Kai Sorensen

Name:   Kai Sorensen Title:   Duly Authorized Signatory

 

CREDIT AGREEMENT



--------------------------------------------------------------------------------

GE ASSET BASED MASTER NOTE LLC, as a Lender By:  

/s/ Kai Sorensen

Name:   Kai Sorensen Title:   Duly Authorized Signatory

 

CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Christopher Godfrey

Name:   Christopher Godfrey Title:   Senior Vice President

 

CREDIT AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC, as a Lender By:  

/s/ Todd Nakamoto

Name:   Todd Nakamoto Title:   Duly Authorized Signer

 

CREDIT AGREEMENT



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

/s/ Peter Cucchiara

Name:   Peter Cucchiara Title:   Vice President By:  

/s/ Kirk L. Tashjian

Name:   Kirk L. Tashjian Title:   Vice President

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as a Exiting Lender

By:  

/s/ Peter Cucchiara

Name:   Peter Cucchiara Title:   Vice President By:  

/s/ Kirk L. Tashjian

Name:   Kirk L. Tashjian Title:   Vice President

 

CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Mario Quintanilla

Name:   Mario Quintanilla Title:   Authorized Officer

 

CREDIT AGREEMENT



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Jay Danforth

Name:   Jay Danforth Title:   Vice President

 

CREDIT AGREEMENT



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ Jon Eckhouse

Name:   Jon Eckhouse Title:   Vice President

 

CREDIT AGREEMENT



--------------------------------------------------------------------------------

CAPITAL ONE BUSINESS CREDIT CORP, as a Lender By:  

/s/ Michael S. Burns

Name:   Michael S. Burns Title:   Managing Director

 

CREDIT AGREEMENT



--------------------------------------------------------------------------------

The following Persons are signatories to this Credit Agreement in their capacity
as Credit Parties and not as Borrower:

 

GNE INVESTMENTS, INC., as a Credit Party By:  

/s/ Leslie Magee

Name:   Leslie Magee Title:   Chief Financial Officer

H&E FINANCE CORP.,

as a Credit Party

By:  

/s/ Leslie Magee

Name:   Leslie Magee Title:   Chief Financial Officer

H&E CALIFORNIA HOLDING, INC.,

as a Credit Party

By:  

/s/ Leslie Magee

Name:   Leslie Magee Title:   Chief Financial Officer H&E EQUIPMENT SERVICES
(MID-ATLANTIC), INC., as a Credit Party By:  

/s/ Leslie Magee

Name:   Leslie Magee Title:   Chief Financial Officer

 

CREDIT AGREEMENT



--------------------------------------------------------------------------------

ANNEX A (Recitals)

to

CREDIT AGREEMENT

DEFINITIONS

Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings, and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to the
Agreement:

“A Rated Bank” has the meaning assigned to it in Section 6.2.

“Account Debtor” means any Person who may become obligated to a Credit Party
under, with respect to, or on account of, an Account, Rentals, Chattel Paper or
General Intangibles (including a payment intangible).

“Accounting Changes” has the meaning assigned to it in the last sentence of this
Annex A.

“Accounts” means all “accounts,” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party including (a) except for the purposes
of Sections 3.26 and 3.27, all accounts receivable, other receivables, book
debts and other forms of obligations (other than forms of obligations evidenced
by Chattel Paper, or Instruments), (including any such obligations that may be
characterized as an account or contract right under the Code), (b) all of each
Credit Party’s rights in, to and under all purchase orders or receipts for goods
or services, (c) all of each Credit Party’s rights to any goods represented by
any of the foregoing (including unpaid sellers’ rights of rescission, replevin,
reclamation and stoppage in transit and rights to returned, reclaimed or
repossessed goods), (d) all rights to payment due to any Credit Party for
property sold, leased, licensed, assigned or otherwise disposed of, for a policy
of insurance issued or to be issued, for a secondary obligation incurred or to
be incurred, for energy provided or to be provided, for the use or hire of a
vessel under a charter or other contract, arising out of the use of a credit
card or charge card, or for services rendered or to be rendered by such Credit
Party or in connection with any other transaction (whether or not yet earned by
performance on the part of such Credit Party), (e) all health care insurance
receivables and (f) all collateral security of any kind, given by any Account
Debtor or any other Person with respect to any of the foregoing.

“Additional Revolving Lender” has the meaning provided in Section 1.18.

“Advance” means any Revolving Credit Advance or Swing Line Advance, as the
context may require.

“Affiliate” means, with respect to any Person, (a) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, ten percent (10%) or

 

A-1



--------------------------------------------------------------------------------

more of the Stock having ordinary voting power in the election of directors of
such Person, (b) each Person that controls, is controlled by or is under common
control with such Person, (c) each of such Person’s officers, directors, joint
venturers and partners and (d) in the case of any Credit Party, the immediate
family members, spouses and lineal descendants of individuals who are Affiliates
of such Credit Party. For the purposes of this definition, “control” of a Person
means the possession, directly or indirectly, of the power to direct or cause
the direction of its management or policies, whether through the ownership of
voting securities, by contract or otherwise; provided, that the term “Affiliate”
shall specifically include Don Wheeler and John Engquist and exclude Agent and
each Lender.

“Agent” means GE Capital in its capacity as Administrative Agent for Lenders or
its successor appointed pursuant to Section 9.7.

“Aggregate Borrowing Base” means, as of any date of determination, an amount
equal to the sum of the Great Northern Borrowing Base, the H&E Borrowing Base
and the H&E California Borrowing Base.

“Agreement” has the meaning assigned to it in the recitals to the Agreement.

“Appendices” has the meaning assigned to it in the recitals to the Agreement.

“Applicable L/C Margin” means the per annum fee, from time to time in effect,
payable with respect to outstanding Letter of Credit Obligations as determined
by reference to Section 1.5(a).

“Applicable Margins” means, collectively, the Applicable L/C Margin, the
Applicable Unused Line Fee Margin, the Applicable Revolver Index Margin and the
Applicable Revolver LIBOR Margin all as set forth in Section 1.5(a).

“Applicable Revolver Index Margin” means the per annum interest rate margin from
time to time in effect and payable in addition to the Index Rate applicable to
the Revolving Credit Advances, the Swingline Advances, unreimbursed Letter of
Credit Obligations and other Obligations (excluding LIBOR Loans) as determined
by reference to Section 1.5(a).

“Applicable Revolver LIBOR Margin” means the per annum interest rate from time
to time in effect and payable in addition to the LIBOR Rate applicable to LIBOR
Loans, as determined by reference to Section 1.5(a).

“Applicable Revolver Margins” means, collectively, the Applicable Revolver Index
Margin and the Applicable Revolver LIBOR Margin.

“Applicable Unused Line Fee Margin” means the per annum fee, from time to time
in effect, payable in respect of Borrowers’ non-use of committed funds pursuant
to Section 1.9(c), which fee is determined by reference to Section 1.5(a).

 

A-2



--------------------------------------------------------------------------------

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of business or (ii) temporarily warehouses loans
for any Lender or any Person described in clause (i) above, (b) is advised or
managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any
Person (other than an individual) or any Affiliate of any Person (other than an
individual) that administers or manages such Lender and (c) has represented to
such Lender in the applicable Assignment Agreement that such Person is not
acting in the capacity of a vulture fund or a distressed debt purchaser.

“Arrangers” means, collectively, GE Capital Markets, Inc. and Bank of America,
N.A., as joint lead arrangers and joint bookrunners.

“Assignment Agreement” means an assignment agreement entered into by a Lender,
as assignor, and any Person, as assignee, pursuant to the terms and provisions
of Section 9.1 (with the consent of any party whose consent is required by
Section 9.1), accepted by Agent, substantially in the form of Exhibit 9.1(a) or
any other form approved by Agent.

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel.

“Audit and Appraisal Liquidity Event” means the determination by the Agent that
Excess Availability on any day is less than $75,000,000. The occurrence of an
Audit and Appraisal Liquidity Event shall be deemed continuing notwithstanding
that Excess Availability may thereafter exceed $75,000,000 unless and until
Excess Availability exceeds $75,000,000 for sixty (60) consecutive days, in
which event an Audit and Appraisal Liquidity Event shall no longer be deemed to
be continuing; provided that an Audit and Appraisal Liquidity Event may not be
cured as contemplated by this sentence more than two times in any four Fiscal
Quarter period.

“Authorized Officer” means any of the following officers of each Credit Party:
the chief executive officer, the chief operating officer, the chief financial
officer, executive vice president, the secretary and the treasurer.

“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §§ 101 et seq.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.

 

A-3



--------------------------------------------------------------------------------

“Blocked Account Agreement” has the meaning assigned to it in Annex C.

“Blocked Accounts” has the meaning assigned to it in Annex C.

“Borrower” has the meaning assigned to it in the preamble to the Agreement.

“Borrower Representative” means H&E Delaware in its capacity as Borrower
Representative pursuant to the provisions of Section 1.1(c).

“Borrowing Availability” means as of any date of determination (a) as to all
Borrowers, the lesser of (i) the Maximum Amount and (ii) the Aggregate Borrowing
Base, in each case, less the sum of the aggregate Revolving Loan and Swing Line
Loan then outstanding, or (b) as to an individual Borrower, the lesser of
(i) the Maximum Amount less the sum of the Revolving Loan and Swing Line Loan
outstanding to all other Borrowers and (ii) that Borrower’s separate Borrowing
Base, less the sum of the Revolving Loan and Swing Line Loan outstanding to that
Borrower.

“Borrowing Base” means, as the context may require, the H&E Borrowing Base, the
H&E California Borrowing Base, the Great Northern Borrowing Base or the
Aggregate Borrowing Base.

“Borrowing Base Certificate” means a certificate to be executed and delivered
from time to time by Borrower Representative on behalf of any Borrower in the
form attached to the Agreement as Exhibit 4.1(b).

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the State of New York and, when
determined in connection with notices and determinations in respect of any LIBOR
Rate or LIBOR Loan or any funding, conversion, continuation, LIBOR Period or
payment of any LIBOR Loan, that is also a day on which dealings in Dollar
deposits are carried on in the London interbank market.

“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capital
lease on a balance sheet of such Person.

“Capital Lease Obligation” means as of any date of determination, with respect
to any Capital Lease of any Person, the amount of the obligation of the lessee
thereunder that, in accordance with GAAP, would appear on a balance sheet of
such lessee in respect of such Capital Lease as of the date of determination.

“Cash Collateral Account” has the meaning assigned to it Annex B.

“Cash Dominion Event” means either (x) that Excess Availability on any day is
less than the greater of $60,000,000 and 15% of the aggregate Commitments of all
Lenders then in effect (the “Cash Dominion Threshold Amount”) or (y) at any time
an Event of Default has occurred and

 

A-4



--------------------------------------------------------------------------------

is continuing. The occurrence of a Cash Dominion Event pursuant to clause
(x) shall be deemed continuing notwithstanding that Excess Availability may
thereafter exceed the Cash Dominion Threshold Amount unless and until Excess
Availability exceeds the Cash Dominion Threshold Amount for sixty
(60) consecutive days, in which event a Cash Dominion Event shall no longer be
deemed to be continuing; provided that a Cash Dominion Event pursuant to clause
(x) may not be cured as contemplated by this sentence more than two times in any
four Fiscal Quarter period.

“Cash Equivalents” has the meaning assigned to it in Annex B.

“Cash Management Systems” has the meaning assigned to it in Section 1.8.

“Certificate of Exemption” has the meaning assigned to it in Section 1.15(c).

“Change of Control” means the occurrence of any of (a) any event, transaction or
occurrence as a result of which (i) H&E Delaware shall cease to own and control,
directly or indirectly, all of the economic and voting rights associated with
ownership of at least one hundred percent (100%) of the outstanding capital
Stock of H&E Finance, GNE Investments, H&E California Holding and H&E
Mid-Atlantic, each on a fully diluted basis, (ii) H&E Delaware together with H&E
California Holding shall cease to own and control, directly or indirectly, all
of the economic and voting rights associated with ownership of at least one
hundred percent (100%) of the outstanding membership interests of H&E
California, (iii) GNE Investments shall cease to own and control all of the
economic and voting rights associated with ownership of at least one hundred
percent (100%) of the outstanding capital Stock of Great Northern on a fully
diluted basis, in each case except pursuant to a merger as provided in
Section 6.1(b) or (iv) a “Change of Control” as such term or any similar term is
defined in the Senior Unsecured Note Indenture or any agreement governing any
Subordinated Debt having an original principal amount in excess of $5,000,000.

“Charges” means all federal, state, county, city, municipal, local, foreign or
other governmental taxes (including taxes owed to the PBGC at the time due and
payable), levies, assessments, charges, liens, claims or encumbrances upon or
relating to (a) the Collateral, (b) the Obligations, (c) the employees, payroll,
income or gross receipts of any Credit Party, (d) any Credit Party’s ownership
or use of any properties or other assets, or (e) any other aspect of any Credit
Party’s business.

“Chattel Paper” means any “chattel paper,” as such term is defined in the Code,
including electronic chattel paper, now owned or hereafter acquired by any
Credit Party.

“Closing Checklist” means the schedule, including all appendices, exhibits or
schedules thereto, listing certain documents and information to be delivered in
connection with the Agreement, the other Loan Documents and the transactions
contemplated thereunder, substantially in the form attached hereto as Annex D.

 

A-5



--------------------------------------------------------------------------------

“Closing Date” means the date and time that the conditions set forth in
Section 2.1 hereof are satisfied or waived, and this Amendment and Restatement
becomes effective.

“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles of the Code, the definition of
such term contained in Article 9 of the Code shall govern; provided, further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection or priority of, or remedies with respect to, Agent’s
or any Lender’s Lien on any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “Code” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority or remedies and for purposes
of definitions related to such provisions.

“Collateral” means the property covered by the Guaranty and Security Agreement
and the other Collateral Documents and any other property, real or personal,
tangible or intangible, now existing or hereafter acquired, that may at any time
be or become subject to a security interest or Lien in favor of Agent, on behalf
of itself and Lenders, to secure the Obligations.

“Collateral Documents” means the Guaranty and Security Agreement, the Blocked
Account Agreements, the Control Letters, Lock Box agreements, the Patent
Security Agreements, the Trademark Security Agreements, the Copyright Security
Agreements and all similar agreements entered into guaranteeing payment of, or
granting a Lien upon property as security for payment of, the Obligations.

“Collateral Reports” means the reports with respect to the Collateral referred
to in Annex F.

“Collection Account” means that certain account of Agent, account number 50 279
513 in the name of Agent at Deutsche Bank Trust Company, in New York, New York
ABA No. 021 001 033, Account Name: GECC CFS CIF Collection Account, Reference:
CFK 1400-H&E Equipment Services, Inc., or such other account as may be specified
in writing by Agent as the “Collection Account”.

“Commitment Termination Date” means the earliest of (a) May 21, 2019, (b) the
date of termination of Lenders’ obligations to make Advances and to incur Letter
of Credit Obligations or permit existing Loans to remain outstanding pursuant to
subsection 8.2(b), and (c) the date of indefeasible prepayment in full in cash
by Borrowers of the Loans and the cancellation and return (or stand-by
guarantee) of all Letters of Credit or the cash collateralization of all Letter
of Credit Obligations pursuant to Annex B, and the permanent reduction of all
Commitments to zero dollars ($0) or the termination of all Commitments (or the
cash collateralization or backing with standby letters of credit of all Letters
of Credit in accordance with Annex B), in accordance with the provisions of
subsection 1.3(a).

 

A-6



--------------------------------------------------------------------------------

“Commitments” means (a) as to any Lender, such Lender’s Revolving Loan
Commitment (including without duplication the Swing Line Lender’s Swing Line
Commitment as a subset of its Revolving Loan Commitment) as set forth on the
signature page to the Agreement or in the most recent Assignment Agreement
executed by such Lender and (b) as to all Lenders, the aggregate of all Lenders’
Revolving Loan Commitments (including without duplication the Swing Line
Lender’s Swing Line Commitment as a subset of its Revolving Loan Commitment),
which aggregate commitment shall be Four Hundred Two Million Five Hundred
Thousand Dollars ($402,500,000) on the Closing Date, as such amount may be
reduced, amortized or adjusted from time to time in accordance with the
Agreement.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Compliance Certificate” has the meaning assigned to it in Annex E.

“Concentration Account” has the meaning assigned to it in Annex C.

“Contracts” means all contracts, undertakings, or agreements (other than rights
evidenced by Chattel Paper, Documents or Instruments) now owned or hereafter
entered into or acquired by any Credit Party in or under which any Credit Party
may now or hereafter have any right, title or interest, including any agreement
relating to the terms of payment or the terms of performance of any Account.

“Control Letter” means a letter agreement between Agent and (i) the issuer of
uncertificated securities with respect to uncertificated securities in the name
of any Credit Party, (ii) a securities intermediary with respect to securities,
whether certificated or uncertificated, securities entitlements and other
financial assets held in a securities account in the name of any Credit Party,
(iii) a futures commission merchant or clearing house, as applicable, with
respect to commodity accounts and commodity contracts held by any Credit Party,
whereby, among other things, the issuer, securities intermediary or futures
commission merchant disclaims any security interest in the applicable financial
assets, acknowledges the Lien of Agent, on behalf of itself and Lenders, on such
financial assets, and agrees to follow the instructions or entitlement orders of
Agent without further consent by the affected Credit Party.

“Copyright License” means any and all rights now owned or hereafter acquired by
any Credit Party under any written agreement granting any right to use any
Copyright or Copyright registration.

“Copyright Security Agreements” means the Copyright Security Agreements made in
favor of Agent, on behalf of itself and Lenders, by each applicable Credit
Party.

“Copyrights” means all of the following now owned or hereafter acquired by any
Credit Party: (a) all copyrights and General Intangibles of like nature (whether
registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith, including all registrations, recordings
and applications in the United States Copyright Office or in any similar office
or agency of the United States, any state or territory thereof, or any other
country or any political subdivision thereof, and (b) all reissues, extensions
or renewals thereof.

 

A-7



--------------------------------------------------------------------------------

“Covenant Liquidity Event” means that Excess Availability on any day is less
than the greater of $40,000,000 and 12.5% of the aggregate Commitments of all
Lenders then in effect (“Covenant Liquidity Event Threshold Amount”). The
occurrence of a Covenant Liquidity Event shall be deemed continuing
notwithstanding that Excess Availability may thereafter exceed the Covenant
Liquidity Event Threshold Amount unless and until Excess Availability exceeds
the Covenant Liquidity Event Threshold Amount for sixty (60) consecutive days,
in which event a Covenant Liquidity Event shall no longer be deemed to be
continuing; provided that a Covenant Liquidity Event may not be cured as
contemplated by this sentence more than two times in any four Fiscal Quarter
period.

“Credit Parties” means each Borrower and each Guarantor.

“Default” means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.

“Default Rate” has the meaning assigned to it in Section 1.5(d).

“Deposit Accounts” means all “deposit accounts” as such term is defined in the
Code, now or hereafter held in the name of any Credit Party.

“Disbursement Accounts” has the meaning assigned to it on Annex C.

“Disclosure Schedules” means the Schedules prepared by Borrowers and denominated
as Disclosure Schedules 3.1 through 6.7 in the Index to the Agreement.

“Documents” means all “documents,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located.

“Dollars” or “$” means lawful currency of the United States of America.

“Domestic Guarantor” means a Guarantor that is organized under the laws of a
state of the United States of America or the District of Columbia.

“Domestic Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is organized under the laws of a state of the United States of
America or the District of Columbia.

“Eagle Acquisition Agreement” means that certain Acquisition Agreement dated as
of January 4, 2006, by and among H&E Delaware (as successor by merger to H&E
Equipment Services, L.L.C.), Eagle Merger Corp., a Delaware corporation, H&E
California, H&E California Holding, SBN Eagle LLC, a Delaware limited liability
company, SummitBridge National Investments LLC, a Delaware limited liability
company and the shareholders of Eagle S-Corp.

 

A-8



--------------------------------------------------------------------------------

“EBITDA” means, with respect to any Person for any fiscal period, without
duplication an amount equal to (a) consolidated net income of such Person for
such period determined in accordance with GAAP, minus (b) the sum of (i) any
benefit for income taxes, (ii) interest income, (iii) gain from extraordinary
items for such period, and (iv) any other gains (excluding gains arising from
the sale, exchange or other disposition of Equipment Inventory) that have been
added in determining consolidated net income, in each case to the extent
included in the calculation of consolidated net income of such Person for such
period in accordance with GAAP, but without duplication, plus (c) the sum of
(i) any provision for income taxes, (ii) Interest Expense, (iii) loss from
extraordinary items for such period, (iv) the amount of non-cash charges
(including depreciation and amortization) for such period, (v) any fees and
expenses incurred during such period, or any amortization thereof for such
period, in connection with any Permitted Acquisition, investment, disposition,
issuance or repayment of Indebtedness or issuance of Stock not in the ordinary
course of business of the Credit Parties provided such amounts do not exceed
$2,500,000 in the aggregate during any twelve month period, (vi) any fees or
expenses paid to Agent and the Lenders, or any amortization thereof during such
period, in connection with any amendment or other modification of the Loan
Documents, (vii) any after-tax effect of extraordinary, non-recurring or unusual
losses, charges or expenses, provided that the aggregate amount of all such
items, together with any add-backs described in item (viii) below, shall not
exceed five percent (5.00%) of EBITDA (calculated prior to giving effect to the
add-backs under this clause (vii) or clause (viii) below) for any twelve month
fiscal period, (viii) good faith pro forma adjustments arising out of cost
savings initiatives or synergies attributable to the combination of the
operations from Permitted Acquisitions with the operations of the Borrowers and
their Subsidiaries, in each case being given pro forma effect that (i) have been
realized or (ii) will be taken, are committed to be taken or expected to be
taken and are supportable and quantifiable (as determined by the chief financial
officer or similar officer of the Borrower Representative) and expected to be
realized within the succeeding twelve (12) months after the date of such
Permitted Acquisition, provided that the aggregate amount of all such items,
together with any add-backs described in item (vii) above, shall not exceed five
percent (5.00%) of EBITDA (calculated prior to giving effect to the add-backs
under this clause (viii) or clause (vii) above) for any twelve month fiscal
period, and (ix) the amount of any deduction to consolidated net income as the
result of any grant to any members of the management of such Person of any
Stock, in each case to the extent included in the calculation of consolidated
net income of such Person for such period in accordance with GAAP, but without
duplication. For purposes of this definition, the following items shall be
excluded in determining consolidated net income of a Person: (1) [intentionally
omitted]; (2) the income (or deficit) of any other Person (other than a
Subsidiary) in which such Person has an ownership interest, except to the extent
any such income has actually been received by such Person in the form of cash
dividends or distributions; (3) the undistributed earnings of any Subsidiary of
such Person to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any contractual obligation or requirement of law applicable to such
Subsidiary; (4) any restoration to income of any contingency reserve, except to
the extent that provision for such reserve was made out of income accrued during
such period; (5) any write-up or write-down

 

A-9



--------------------------------------------------------------------------------

of any asset (excluding any write-down related to any Accounts and Parts and
Tools Inventory and Equipment Inventory); (6) any net gain from the collection
of the proceeds of life insurance policies; (7) any net gain or net loss arising
from the acquisition or disposition of any securities, or the extinguishment,
under GAAP, of any Indebtedness, of such Person, (8) in the case of a successor
to such Person by consolidation or merger or as a transferee of its assets, any
earnings of such successor prior to such consolidation, merger or transfer of
assets, and (9) any deferred credit representing the excess of equity in any
Subsidiary of such Person at the date of acquisition of such Subsidiary over the
cost to such Person of the investment in such Subsidiary.

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service.

“Eligible Accounts” has the meaning assigned to it in Section 1.6.

“Eligible Equipment Inventory” has the meaning assigned to it in Section 1.7A
and excludes Eligible Parts and Tools Inventory and Eligible Rolling Stock.

“Eligible Parts and Tools Inventory” has the meaning assigned to it in
Section 1.7 and excludes Eligible Equipment Inventory and Eligible Rolling
Stock.

“Eligible Rentals” has the meaning assigned to it in Section 1.6B.

“Eligible Rolling Stock” has the meaning assigned to it in Section 1.6A and
excludes Eligible Parts and Tools Inventory and Eligible Equipment Inventory.

“Environmental Laws” means all applicable federal, state, local and foreign
laws, statutes, ordinances, codes, rules, standards and regulations, now or
hereafter in effect, and any applicable judicial or administrative
interpretation thereof, including any applicable judicial or administrative
order, consent decree, order or judgment, imposing liability or standards of
conduct for or relating to the regulation and protection of human health or
safety, the environment and natural resources (including ambient air, surface
water, groundwater, wetlands, land surface or subsurface strata, wildlife,
aquatic species and vegetation). Environmental Laws include the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C.
§§ 9601 et seq.) (“CERCLA”); the Hazardous Materials Transportation
Authorization Act of 1994 (49 U.S.C. §§ 5101 et seq.); the Federal Insecticide,
Fungicide, and Rodenticide Act (7 U.S.C. §§ 136 et seq.); the Solid Waste
Disposal Act (42 U.S.C. §§ 6901 et seq.); the Toxic Substance Control Act (15
U.S.C. §§ 2601 et seq.); the Clean Air Act (42 U.S.C. §§ 7401 et seq.); the
Federal Water Pollution Control Act (33 U.S.C. §§ 1251 et seq.); the
Occupational Safety and Health Act (29 U.S.C. §§ 651 et seq.); and the Safe
Drinking Water Act (42 U.S.C. §§ 300(f) et seq.), and any and all regulations
promulgated thereunder, and all analogous state, local and foreign counterparts
or equivalents and any transfer of ownership notification or approval statutes.

 

A-10



--------------------------------------------------------------------------------

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the cost of environmental consultants and
Attorneys’ Costs) incurred by any Credit Party or any Subsidiary of any Credit
Party as a result of, or related to, any claim, suit, action, investigation,
proceeding or demand by any Person, whether based in contract, tort, implied or
express warranty, strict liability, criminal or civil statute or common law or
otherwise, arising under any Environmental Law or in connection with any Release
and resulting from the ownership, lease, sublease or other operation or
occupation of property by any Credit Party or any Subsidiary of any Credit
Party, whether on, prior or after the date hereof.

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals, registrations or other written documents required by
any Governmental Authority under any Environmental Laws.

“Equipment Inventory” means Inventory of any Borrower consisting of vehicles
held for sale or lease to third parties and Inventory of any Borrower consisting
of vehicles while on lease to third parties.

“Equipment Inventory Appraisal” means each periodic appraisal of any Borrower’s
Equipment Inventory and Parts and Tools Inventory conducted at such Borrower’s
cost and expense by appraisers reasonably satisfactory to Agent and using a
methodology reasonably satisfactory to Agent, provided, that unless an Event of
Default has occurred and is continuing, (x) if no Audit and Appraisal Liquidity
Event has occurred and is continuing, Borrowers shall be responsible for the
cost and expense of not more than two (2) such appraisals for each Borrower per
year and (y) if an Audit and Appraisal Liquidity Event has occurred and is
continuing, Borrowers shall be responsible for the cost and expense of not more
than three (3) such appraisals for each Borrower per year, it being agreed that
so long as such limits are in effect, each item of Equipment Inventory shall be
appraised pursuant to a visit to sites of any one or more Credit Parties on one
occasion during each year and the balance of such appraisals of such item in
such year shall be done as a “desk appraisal.” An appraisal of Equipment
Inventory and of Parts and Tools Inventory shall, for the purposes of the
preceding sentence, constitute one appraisal.

“ERISA” means the Employee Retirement Income Security Act of 1974, and any
regulations promulgated thereunder.

“ERISA Affiliate” means, with respect to any Credit Party, any trade or business
(whether or not incorporated) that, together with such Credit Party, is treated
as a single employer within the meaning of Sections 414(b), (c), (m) or (o) of
the IRC.

“ERISA Event” means, with respect to any Credit Party or any ERISA Affiliate,
(a) any event described in Section 4043(c) of ERISA with respect to a Title IV
Plan (other than an event with respect to which the reporting requirement has
been waived); (b) the withdrawal of such Credit Party or ERISA Affiliate from a
Title IV Plan subject to Section 4063 of ERISA during a plan

 

A-11



--------------------------------------------------------------------------------

year in which it was a substantial employer, as defined in Section 4001(a)(2) of
ERISA; (c) the complete or partial withdrawal of such Credit Party or any ERISA
Affiliate from any Multiemployer Plan; (d) the filing of a notice of intent to
terminate a Title IV Plan or the treatment of a plan amendment as a termination
under Section 4041 of ERISA; (e) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC; (f) the failure by such Credit
Party or ERISA Affiliate to make when due required contributions to a
Multiemployer Plan or Title IV Plan unless such failure is cured within thirty
(30) days; (g) any other event or condition that might reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Title IV Plan or Multiemployer Plan
or for the imposition of liability under Section 4069 or 4212(c) of ERISA; or
(h) the termination of a Multiemployer Plan under Section 4041A of ERISA or the
reorganization or insolvency of a Multiemployer Plan under Section 4241 or 4245
of ERISA or (i) the loss of a Qualified Plan’s qualification or tax exempt
status; or (j) the termination of a Title IV Plan described in Section 4064 of
ERISA.

“Event of Default” has the meaning assigned to it in Section 8.1.

“Excess Availability” means, at any time, an amount equal to the Aggregate
Borrowing Base (as reflected in the Borrowing Base Certificate delivered
pursuant to Section 4.1(b) and paragraph (a) of Annex F, at or most recently
prior to such time) minus the aggregate Revolving Loan and Swing Line Loan at
such time.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute or statutes thereto.

“Excluded Rate Contract Obligation” means, with respect to any Guarantor, any
guarantee of any Swap Obligations under a Secured Rate Contract if, and only to
the extent that and for so long as, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation under a Secured Rate Contract (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act at the time the guarantee of such Guarantor or the
grant of such security interest becomes effective with respect to such Swap
Obligation under a Secured Rate Contract; provided, however, that if any
Guarantor that was not an “eligible contract participant” at the time any such
guarantee of a Swap Obligation under a Secured Rate Contract was entered into
thereafter becomes an “eligible contract participant,” such Guarantor shall, by
virtue of the Collateral Documents or joinder thereto and without any further
action by any Person, be deemed to have guaranteed the Swap Obligations under
Secured Rate Contracts and granted a security interest to secure such Swap
Obligations under Secured Rate Contracts, and such Swap Obligations under
Secured Rate Contracts shall no longer constitute Excluded Rate Contract
Obligations with respect to such Guarantor. If a Swap Obligation under a Secured
Rate Contract arises under a master agreement governing more than

 

A-12



--------------------------------------------------------------------------------

one swap, such exclusion shall apply only to the portion of such Swap Obligation
under a Secured Rate Contract that is attributable to swaps for which such
guarantee or security interest is or becomes illegal.

“Excluded Taxes” means (a) Taxes imposed on or measured by the net income of
Agent or a Lender by the jurisdictions under the law of which Agent and Lenders
are organized or conduct business or any political subdivision thereof and
(b) in the case of a Foreign Lender (other than an assignee pursuant to a
request by Borrower Representative under Section 1.16(d)), any withholding tax
(i) that is in effect and would apply to amounts payable to such Foreign Lender
at the time such Foreign Lender becomes a party to this Agreement, except to the
extent of any additional amounts to which such Foreign Lender’s assignor, if any
was entitled, at the time of assignment, to receive from any Borrower with
respect to any withholding tax pursuant to Section 1.15, or (ii) that would not
have been imposed but for such Foreign Lender’s failure (other than as a result
of a change in law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority,
disregarding for this purpose any such change relating to the implementation of
FATCA) to comply with Section 1.15(c).

“E-Fax” means any system used to receive or transmit faxes electronically.

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

“E-System” means any electronic system approved by Agent, including Intralinks®
and ClearPar® and any other Internet or extranet-based site, whether such
electronic system is owned, operated or hosted by Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.

“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §201 et
seq.

“FATCA” means IRC Sections 1471 through 1474, and any Treasury Regulations
promulgated thereunder and published administrative guidance interpreting such
Sections.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as determined by Agent in its sole
discretion

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

“Fees” means any and all fees payable to Agent or any Lender pursuant to the
Agreement or any of the other Loan Documents.

 

A-13



--------------------------------------------------------------------------------

“Financial Covenants” means the financial covenants set forth in Annex G.

“Financial Statements” means the consolidated income statements, statements of
cash flows and balance sheets of H&E Delaware and its Subsidiaries referred to
in Section 3.4 or delivered in accordance with Annex E.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989.

“First Restatement Date” means August 4, 2006.

“Fiscal Month” means any of the monthly accounting periods of H&E Delaware and
its Subsidiaries.

“Fiscal Quarter” means any of the quarterly accounting periods of H&E Delaware
and its Subsidiaries, ending on March 31, June 30, September 30, and December 31
of each year.

“Fiscal Year” means any of the annual accounting periods of H&E Delaware and its
Subsidiaries ending on December 31 of each year.

“Fixed Charges” means, for H&E Delaware and its Subsidiaries for any specified
period determined on a consolidated basis in accordance with GAAP, the sum of
(a) interest expense (whether cash or non-cash) deducted in the determination of
consolidated net income for such period, including interest expense with respect
to any Funded Debt and interest expense that has been capitalized, but excluding
amortization of any original discount attributable to any Funded Debt or
warrants and interest paid in kind, in each case to the extent otherwise
included as interest expense, (b) scheduled payments of principal made or
required to be made during such period with respect to all Indebtedness and
(c) any dividends, distributions, repurchases or redemptions paid in cash
pursuant to Section 6.14(g) or Section 6.14(h) during such period.

“Fixed Charge Coverage Ratio” means, for any specified period, the ratio of
(a) EBITDA of H&E Delaware and its Subsidiaries for such period less any
provision for income taxes paid in cash and P&E Capital Expenditures (other than
the portion thereof funded by third party financing) made by H&E Delaware and
its Subsidiaries during such period, in each case determined on a consolidated
basis in accordance with GAAP, to (b) Fixed Charges.

“Fixtures” means all “fixtures” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party.

“Floor Plan Equipment Inventory” means Equipment Inventory purchased by any
Credit Party for sale or lease in the ordinary course of business and subject to
a purchase money Lien in favor of the seller thereof or a third party financing
source and includes Equipment Inventory subject to an Open Account Refinancing
and subject to a Refinancing Lien.

 

A-14



--------------------------------------------------------------------------------

“Floor Plan Financing” means any floor plan financing or other indebtedness
incurred by any Credit Party with respect to the purchase of Equipment Inventory
and provided by the seller of such Equipment Inventory or any third party
financing source.

“Foreign Lender” has the meaning assigned to it in Section 1.15(c).

“Funded Debt” means, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness that by its terms matures more than one year
from, or is directly or indirectly renewable or extendible at such Person’s
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capital Lease Obligations, current
maturities of long-term debt, revolving credit and short-term debt extendible
beyond one year at the option of the debtor, and including without limitation,
in the case of Borrowers, the Obligations (other than Letter of Credit
Obligations in respect of undrawn Letters of Credit) (calculated with reference
to the average outstanding balance of such Obligations during the six month
period ending immediately prior to the relevant date of determination (or such
shorter period that begins on the Original Closing Date and ends immediately
prior to such relevant date of determination)), Indenture Debt and Subordinated
Debt. For the avoidance of doubt, Funded Debt shall be deemed not to include any
Floor Plan Financing.

“GAAP” means generally accepted accounting principles in the United States of
America consistently applied as such term is further defined in Annex G to the
Agreement.

“GE Capital” means General Electric Capital Corporation, a Delaware corporation.

“GE Capital Fee Letter” has the meaning assigned to it in Section 1.9(a).

“General Intangibles” means all “general intangibles,” as such term is defined
in the Code, now owned or hereafter acquired by any Credit Party, including all
right, title and interest that such Credit Party may now or hereafter have in or
under any Contract, all payment intangibles, customer lists, Licenses,
Copyrights, Trademarks, Patents, and all applications therefor and reissues,
extensions or renewals thereof, rights in Intellectual Property, interests in
partnerships, joint ventures and other business associations, licenses, permits,
copyrights, trade secrets, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how, software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials and records, goodwill
(including the goodwill associated with any Trademark or Trademark License), all
rights and claims in or under insurance policies (including insurance for fire,
damage, loss and casualty, whether covering personal property, real property,
tangible rights or intangible rights, all liability, life, key man and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit, checking and other bank accounts, rights to receive
tax refunds and other payments, rights to receive dividends, distributions,
cash, Instruments and other

 

A-15



--------------------------------------------------------------------------------

property in respect of or in exchange for pledged Stock and Investment Property,
rights of indemnification, all books and records, correspondence, credit files,
invoices and other papers, including without limitation all tapes, cards,
computer runs and other papers and documents in the possession or under the
control of such Credit Party or any computer bureau or service company from time
to time acting for such Credit Party.

“GNE Investments” means GNE Investments, Inc., a Washington corporation.

“Goods” means all “goods” as defined in the Code, now owned or hereafter
acquired by any Credit Party, wherever located, including embedded software to
the extent included in “goods” as defined in the Code, manufactured homes,
standing timber that is cut and removed for sale and unborn young of animals.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including any central bank, stock
exchange, regulatory body, arbitrator, public sector entity, supra-national
entity and any self-regulatory organization.

“Great Northern” has the meaning assigned to it in the preamble to this
Agreement.

“Great Northern Borrowing Base” means, as of any date of determination by Agent,
from time to time, an amount equal to the sum at such time of:

 

  (a) up to eighty-five percent (85%) of Great Northern’s Eligible Accounts plus
eighty-five percent (85%) of Great Northern’s Eligible Rentals, in each case,
less any Reserves (without duplication) established by Agent in good faith using
reasonable credit judgment as of such time, plus

 

  (b) up to one hundred percent (100%) of the Net Book Value of Great Northern’s
new Eligible Equipment Inventory held for sale, less any Reserves (without
duplication) established by Agent in good faith using reasonable credit judgment
as of such time; plus

 

  (c) up to fifty percent (50%) of the Net Book Value of Great Northern’s used
Eligible Equipment Inventory held for sale, less any Reserves (without
duplication) established by Agent in good faith using reasonable credit judgment
as of such time; plus

 

  (d) up to fifty percent (50%) of the Net Book Value of Great Northern’s
Eligible Parts and Tools Inventory, less any Reserves (without duplication)
established by Agent in good faith using reasonable credit judgment as of such
time; plus

 

  (e) up to fifty percent (50%) of the Net Book Value of Great Northern’s
Eligible Rolling Stock, less any Reserves (without duplication) established by
Agent in good faith using reasonable credit judgment as of such time; plus

 

A-16



--------------------------------------------------------------------------------

  (f) the lesser of (i) one hundred percent (100%) of the Net Book Value of
Great Northern’s Eligible Equipment Inventory held for lease to third parties or
being leased to third parties and (ii) up to eighty-five percent (85%) of the
Orderly Liquidation Value of Great Northern’s Eligible Equipment Inventory held
for lease to third parties or being leased to third parties, in each case, less
any Reserves (without duplication) established by Agent in good faith using
reasonable credit judgment as of such time.

“Guaranteed Indebtedness” means, as to any Person, any obligation of such Person
guaranteeing, providing comfort or otherwise supporting any Indebtedness, lease,
dividend, or other obligation (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, including any obligation or arrangement of
such Person to (a) purchase or repurchase any such primary obligation,
(b) advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
condition of the primary obligor, (c) purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, (d) protect the beneficiary of such arrangement from loss (other
than product warranties given in the ordinary course of business) or
(e) indemnify the owner of such primary obligation against loss in respect
thereof. The amount of any Guaranteed Indebtedness at any time shall be deemed
to be an amount equal to the lesser at such time of (x) the stated or
determinable amount of the primary obligation in respect of which such
Guaranteed Indebtedness is incurred and (y) the maximum amount for which such
Person may be liable pursuant to the terms of the instrument embodying such
Guaranteed Indebtedness, or, if not stated or determinable, the maximum
reasonably anticipated liability (assuming full performance) in respect thereof.

“Guaranties” means, collectively, each Subsidiary Guaranty and any other
guaranty executed by any Guarantor in favor of Agent and Lenders in respect of
the Obligations.

“Guarantors” means each Subsidiary of any Borrower and each other Person, if
any, that executes a guaranty or other similar agreement in favor of Agent, for
itself and the ratable benefit of Lenders, in connection with the transactions
contemplated by the Agreement and the other Loan Documents.

“Guaranty and Security Agreement” means the Guaranty and Security Agreement,
dated as of the Closing Date, among the Credit Parties and the Agent,
substantially in the form attached hereto as Exhibit D.

“H&E Borrowing Base” means, as of any date of determination by Agent, from time
to time, an amount equal to the sum at such time of:

 

  (a) up to eighty-five percent (85%) of H&E Delaware’s Eligible Accounts plus
eighty-five percent (85%) of H&E Delaware’s Eligible Rentals, in each case, less
any Reserves (without duplication) established by Agent in good faith using
reasonable credit judgment as of such time, plus

 

A-17



--------------------------------------------------------------------------------

  (b) up to one hundred percent (100%) of the Net Book Value of H&E Delaware’s
new Eligible Equipment Inventory held for sale, less any Reserves (without
duplication) established by Agent in good faith using reasonable credit judgment
as of such time; plus

 

  (c) up to fifty percent (50%) of the Net Book Value of H&E Delaware’s used
Eligible Equipment Inventory held for sale, less any Reserves (without
duplication) established by Agent in good faith using reasonable credit judgment
as of such time; plus

 

  (d) up to fifty percent (50%) of the Net Book Value of H&E Delaware’s Eligible
Parts and Tools Inventory, less any Reserves (without duplication) established
by Agent in good faith using reasonable credit judgment as of such time; plus

 

  (e) up to fifty percent (50%) of the Net Book Value of H&E Delaware’s Eligible
Rolling Stock, less any Reserves (without duplication) established by Agent in
good faith using reasonable credit judgment as of such time; plus

 

  (f) the lesser of (i) one hundred percent (100%) of the Net Book Value of H&E
Delaware’s Eligible Equipment Inventory held for lease to third parties or being
leased to third parties and (ii) up to eighty-five percent (85%) of the Orderly
Liquidation Value of H&E Delaware’s Eligible Equipment Inventory held for lease
to third parties or being leased to third parties, in each case, less any
Reserves (without duplication) established by Agent in good faith using
reasonable credit judgment as of such time.

Eligible Accounts, Eligible Rentals, Eligible Equipment Inventory, Eligible
Parts and Tools Inventory, and Eligible Rolling Stock of H&E Mid-Atlantic shall,
for the purposes of this definition of “H&E Borrowing Base” be deemed to be
Eligible Accounts, Eligible Rentals, Eligible Equipment Inventory, Eligible
Parts and Tools Inventory, and Eligible Rolling Stock of H&E Delaware.

“H&E California Borrowing Base” means, as of any date of determination by Agent,
from time to time, an amount equal to the sum at such time of:

 

  (a) up to eighty-five percent (85%) of H&E California’s Eligible Accounts plus
eighty-five percent (85%) of H&E California’s Eligible Rentals, in each case,
less any Reserves (without duplication) established by Agent in good faith using
reasonable credit judgment as of such time, plus

 

  (b) up to one hundred percent (100%) of the Net Book Value of H&E California’s
new Eligible Equipment Inventory held for sale, less any Reserves (without
duplication) established by Agent in good faith using reasonable credit judgment
as of such time; plus

 

A-18



--------------------------------------------------------------------------------

  (c) up to fifty percent (50%) of the Net Book Value of H&E California’s used
Eligible Equipment Inventory held for sale, less any Reserves (without
duplication) established by Agent in good faith using reasonable credit judgment
as of such time; plus

 

  (d) up to fifty percent (50%) of the Net Book Value of H&E California’s
Eligible Parts and Tools Inventory, less any Reserves (without duplication)
established by Agent in good faith using reasonable credit judgment as of such
time; plus

 

  (e) up to fifty percent (50%) of the Net Book Value of H&E California’s
Eligible Rolling Stock, less any Reserves (without duplication) established by
Agent in good faith using reasonable credit judgment as of such time; plus

 

  (f) the lesser of (i) one hundred percent (100%) of the H&E California’s Net
Book Value of Eligible Equipment Inventory held for lease to third parties or
being leased to third parties and (ii) up to eighty-five percent (85%) of the
Orderly Liquidation Value of H&E California’s Eligible Equipment Inventory held
for lease to third parties or being leased to third parties, in each case, less
any Reserves (without duplication) established by Agent in good faith using
reasonable credit judgment as of such time.

“H&E California Holding” means H&E California Holding, Inc., a California
corporation (formerly known as Eagle High Reach Equipment, Inc.).

“H&E California” has the meaning assigned to it in the preamble to this
Agreement.

“H&E Finance” means H&E Finance Corp., a Delaware corporation.

“H&E Mid-Atlantic” means H&E Equipment Services (Mid-Atlantic), Inc., a Virginia
corporation (formerly known as J.W. Burress, Incorporated).

“Hazardous Materials” means any substance, material or waste that is regulated
or otherwise gives rise to liability under any Environmental Law, including but
not limited to any “Hazardous Waste” as defined by the Resource Conservation and
Recovery Act (RCRA) (42 U.S.C. § 6901 et seq. (1976)), any “Hazardous Substance”
as defined under the Comprehensive Environmental Response, Compensation, and
Liability Act (CERCLA) (42 U.S.C. §9601 et seq. (1980)), any contaminant,
pollutant, petroleum or any fraction thereof, asbestos, asbestos containing
material, polychlorinated biphenyls and radioactive substances.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement, treasury
management products or other interest or currency exchange rate or commodity
price hedging arrangement (i) arranged by GE Capital and to which one or more
Credit Parties are parties, or (ii) to which a Lender or an Affiliate of a
Lender is a party and to which one or more Credit Parties are parties.

 

A-19



--------------------------------------------------------------------------------

“Impacted Lender” means any Lender that fails to provide Agent, within three
(3) Business Days following Agent’s written request, satisfactory assurance that
such Lender will not become a Non-Funding Lender, or any Lender that has a
Person that directly or indirectly controls such Lender and such Person
(a) becomes subject to a voluntary or involuntary case under the Bankruptcy Code
or any similar bankruptcy laws, (b) has appointed a custodian, conservator,
receiver or similar official for such Person or any substantial part of such
Person’s assets, or (c) makes a general assignment for the benefit of creditors,
is liquidated, or is otherwise adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent or bankrupt, and for each of clauses (a) through (c), Agent has
determined that such Lender is reasonably likely to become a Non-Funding Lender.
For purposes of this definition, control of a Person shall have the same meaning
as in the second sentence of the definition of Affiliate.

“Incremental Revolving Loan Commitments” has the meaning provided in
Section 1.18.

“Indebtedness” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property
(including purchases on Open Account) payment for which is deferred twelve
(12) months or more, but excluding obligations to trade creditors incurred in
the ordinary course of business that are unsecured and not overdue by more than
twelve (12) months unless being contested in good faith, (b) all reimbursement
and other obligations with respect to letters of credit, bankers’ acceptances
and surety bonds, whether or not matured, (c) all obligations evidenced by
notes, bonds, debentures or similar instruments, (d) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (e) all Capital Lease Obligations and
the present value (discounted at the Index Rate as in effect on the Closing
Date) of future rental payments under all synthetic leases, (f) all obligations
of such Person under commodity purchase or option agreements or other commodity
price hedging arrangements, in each case whether contingent or matured, (g) all
obligations of such Person under any foreign exchange contract, currency swap
agreement, interest rate swap, cap or collar agreement or other similar
agreement or arrangement designed to alter the risks of that Person arising from
fluctuations in currency values or interest rates, in each case whether
contingent or matured, (h) all Indebtedness referred to above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property or other assets
(including accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness,
and (i) the Obligations. For the avoidance of doubt and notwithstanding the
foregoing, Indebtedness shall be deemed not to include any Floor Plan Financing.

“Indemnified Liabilities” has the meaning assigned to it in Section 1.13.

“Indemnified Person” has the meaning assigned to it in Section 1.13.

 

A-20



--------------------------------------------------------------------------------

“Indenture Debt” means Indebtedness under the Senior Unsecured Notes or the
Senior Unsecured Note Indenture.

“Index Rate” means, for any day, a rate per annum equal to the highest of
(a) the rate last quoted by The Wall Street Journal as the “Prime Rate” in the
United States or, if The Wall Street Journal ceases to quote such rate, the
highest per annum interest rate published by the Federal Reserve Board in
Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the
“bank prime loan” rate or, if such rate is no longer quoted therein, any similar
rate quoted therein (as determined by Agent) or any similar release by the
Federal Reserve Board (as determined by Agent), (b) the sum of the Federal Funds
Rate plus fifty (50) basis points per annum and (c) the sum of (x) the LIBOR
Rate calculated for each such day based on a LIBOR Period of one (1) month
determined two (2) Business Days prior to such day, plus (y) the excess of the
Applicable Revolver LIBOR Margin over the Applicable Revolver Index Margin, in
each instance, as of such day. Any change in the Index Rate due to a change in
any of the foregoing shall be effective on the effective date of such change in
the rates referred to in (a), (b) or (c).

“Index Rate Loan” means a Loan or portion thereof bearing interest by reference
to the Index Rate.

“Inspections” has the meaning assigned to it in Section 1.14.

“Instruments” means any “instrument,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and, in any
event, including all certificated securities, all certificates of deposit, and
all promissory notes and other evidences of indebtedness, other than instruments
that constitute, or are a part of a group of writings that constitute, Chattel
Paper.

“Intellectual Property” means any and all Licenses, Patents, Copyrights,
Trademarks, and the goodwill associated with such Trademarks.

“Interest Expense” means, with respect to any Person for any fiscal period,
interest expense paid in cash of such Person determined in accordance with GAAP
for the relevant period ended on such date, including expense with respect to
any Funded Debt of such Person and interest expense for the relevant period that
has been capitalized on the balance sheet of such Person.

“Interest Payment Date” means (a) as to any Index Rate Loan, the first Business
Day of each month to occur while such Loan is outstanding and (b) as to any
LIBOR Loan, the last day of the applicable LIBOR Period; provided, that in the
case of any LIBOR Period greater than three months in duration, interest shall
be payable at three month intervals and on the last day of such LIBOR Period;
and provided, further, that, in addition to the foregoing, each of (x) the date
upon which all of the Commitments have been terminated and the Loans have been
paid in full and (y) the Commitment Termination Date shall be deemed to be an
“Interest Payment Date” with respect to any interest that has then accrued under
the Agreement.

 

A-21



--------------------------------------------------------------------------------

“Inventory” means all “inventory,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and in any
event including inventory, merchandise, goods and other personal property that
are held by or on behalf of any Credit Party for sale or lease or are furnished
or are to be furnished under a contract of service, or that constitute raw
materials, work in process, finished goods, returned goods, or materials or
supplies of any kind, nature or description used or consumed or to be used or
consumed in such Credit Party’s business or in the processing, production,
packaging, promotion, delivery or shipping of the same, including all supplies
and embedded software.

“Investment Property” means all “investment property” as such term is defined in
the Code now owned or hereafter acquired by any Credit Party, wherever located,
including (i) all securities, whether certificated or uncertificated, including
stocks, bonds, interests in limited liability companies, partnership interests,
treasuries, certificates of deposit, and mutual fund shares; (ii) all securities
entitlements of any Credit Party, including the rights of any Credit Party to
any securities account and the financial assets held by a securities
intermediary in such securities account and any free credit balance or other
money owing by any securities intermediary with respect to that account;
(iii) all securities accounts of any Credit Party; (iv) all commodity contracts
of any Credit Party; and (v) all commodity accounts of any Credit Party.

“IRC” means the Internal Revenue Code of 1986 and all regulations promulgated
thereunder.

“IRS” means the Internal Revenue Service.

“L/C Issuer” means GE Capital or a Subsidiary thereof, Bank of America, N.A., or
any other bank or other legally authorized Person selected by or acceptable to
Agent in its sole discretion, in such Person’s capacity as an issuer of Letters
of Credit hereunder.

“L/C Sublimit” has the meaning assigned to such term in Annex B.

“Lenders” means GE Capital, the other initial Lenders named on the signature
pages of the Agreement, and, if any such Lender shall decide to assign all or
any portion of the Obligations, such term shall include any registered assignee
of such Lender.

“Letter of Credit Fee” has the meaning assigned to it in Annex B.

“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders at the request of any Borrower, whether direct or indirect,
contingent or otherwise, due or not due, in connection with the issuance of
Letters of Credit by Agent or any other L/C Issuer or the purchase of a
participation as set forth in Annex B with respect to any Letter of Credit. The
amount of such Letter of Credit Obligations shall equal the maximum amount that
may be payable at such time or at any time thereafter by Agent or Lenders
thereupon or pursuant thereto.

“Letters of Credit” means documentary or standby letters of credit issued for
the account of any Borrower by any L/C Issuer, and bankers’ acceptances issued
by any Borrower, for which Agent and Lenders have incurred Letter of Credit
Obligations. The term does not include a Swap Related L/C.

 

A-22



--------------------------------------------------------------------------------

“Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the Code, now owned or hereafter acquired by any Credit Party,
including rights to payment or performance under a letter of credit, whether or
not such Credit Party, as beneficiary, has demanded or is entitled to demand
payment or performance.

“Leverage Ratio” means, with respect to H&E Delaware and its Subsidiaries, on a
consolidated basis, the ratio of (i) Funded Debt of H&E Delaware and its
Subsidiaries as of any date of determination, to (ii) EBITDA of H&E Delaware and
its Subsidiaries for the twelve-month period ending on that date of
determination.

“LIBOR Loan” means a Loan or any portion thereof bearing interest by reference
to the LIBOR Rate.

“LIBOR Period” means, with respect to any LIBOR Loan, the period commencing on
the date such LIBOR Loan is made or converted to a LIBOR Loan or, if such loan
is continued, on the last day of the immediately preceding LIBOR Period therefor
and, in each case, ending 1, 2, 3 or 6 months thereafter, as selected by
Borrower Representative pursuant hereto; provided, however, that (a) if any
LIBOR Period would otherwise end on a day that is not a Business Day, such LIBOR
Period shall be extended to the next succeeding Business Day, unless the result
of such extension would be to extend such LIBOR Period into another such
Business Day falls in the next calendar month, in which case such LIBOR Period
shall end on the immediately preceding Business Day, (b) any LIBOR Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
LIBOR Period) shall end on the last Business Day of a calendar month,
(c) Borrower Representative may not select any LIBOR Period ending after the
Commitment Termination Date, (d) Borrower Representative may not select any
LIBOR Period in respect of Loans having an aggregate principal amount of less
than $5,000,000 and (e) there shall be outstanding at any one time no more than
seven (7) separate LIBOR Periods.

“LIBOR Rate” means, for each LIBOR Period, the offered rate per annum for
deposits of Dollars for the applicable LIBOR Period that appears on Reuters
Screen LIBOR 01 Page as of 11:00 A.M. (London, England time) two (2) Business
Days prior to the first day in such LIBOR Period. If no such offered rate
exists, such rate will be the rate of interest per annum, as determined by Agent
at which deposits of Dollars in immediately available funds are offered at 11:00
A.M. (London, England time) two (2) Business Days prior to the first day in such
LIBOR Period by major financial institutions reasonably satisfactory to Agent in
the London interbank market for such LIBOR Period for the applicable principal
amount on such date of determination.

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by any
Credit Party.

 

A-23



--------------------------------------------------------------------------------

“Lien” means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Code or comparable
law of any jurisdiction).

“Litigation” has the meaning assigned to it in Section 3.13.

“LKE Account” means any Account arising from the sale or disposal (including by
auction) of Equipment Inventory or P&E in the ordinary course of business
pursuant to the LKE Master Exchange Agreement.

“LKE Joint Account” means any Deposit Account maintained by any Borrower and the
LKE Qualified Intermediary as listed on Schedule L-1, as such Schedule may be
amended from time to time.

“LKE Master Exchange Agreement” means that certain Master Exchange Agreement,
dated as of June 1, 2014, between H&E Delaware, Accruit, LLC and the LKE
Qualified Intermediary, together with all amendments and modifications thereof,
and replacements and substitutions therefor, which, to the extent adverse to the
interests of the Lenders in any material respect, have been consented to by
Agent, which consent shall not be unreasonably withheld, conditioned or delayed.

“LKE Proceeds” means all proceeds deposited in any LKE Joint Account or
otherwise received by any Credit Parties or the LKE Qualified Intermediary from
a LKE Account or from the sale of P&E and Equipment Inventory in cash or
otherwise, in each case, in accordance with the LKE Master Exchange Agreement.

“LKE QI Receivables” means amounts owing to any Borrower from the LKE Qualified
Intermediary.

“LKE Qualified Intermediary” means H&E Equipment Exchange LLC.

“LKE Transaction” means the sale and replacement of Equipment Inventory and/or
P&E with similar Equipment Inventory and/or P&E in a manner that qualifies for
deferred recognition of taxable gains for U.S. federal tax purposes and pursuant
to the LKE Master Exchange Agreement.

“Loan Documents” means the Agreement, the Notes, the GE Capital Fee Letter and
the Collateral Documents and all other agreements, instruments, documents and
certificates identified in the Closing Checklist executed and delivered to, or
in favor of, Agent or any Lenders and including all other pledges, powers of
attorney, consents, assignments, contracts, notices, and all other written
matter whether heretofore, now or hereafter executed by or on behalf of any
Credit

 

A-24



--------------------------------------------------------------------------------

Party, and delivered to Agent or any Lender in connection with the Agreement or
the transactions contemplated thereby. Any reference in the Agreement or any
other Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to the Agreement or such Loan Document as
the same may be in effect at any and all times such reference becomes operative.

“Loans” means the Revolving Loan and the Swing Line Loan.

“Lock Boxes” has the meaning assigned to it in Annex C.

“Margin Stock” has the meaning assigned to in Section 3.10.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial or other condition of Credit Parties considered
as a whole, (b) the ability of the Borrowers considered as a whole to pay any of
the Loans or any of the other Obligations in accordance with the terms of the
Agreement, (c) the Collateral or Agent’s Liens, on behalf of itself and Lenders,
on Collateral with an aggregate value greater than $5,000,000 or the priority of
such Liens, or (d) Agent’s or any Lender’s rights and remedies under the
Agreement and the other Loan Documents.

“Maximum Amount” means, as of any date of determination, an amount equal to the
Revolving Loan Commitment of all Lenders as of that date.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or an ERISA Affiliate is
making or is obligated to make contributions on behalf of participants who are
or were employed by any of them.

“Net Book Value” means book value as determined in accordance with GAAP, lower
of cost and market, and after taking into account depreciation and excluding all
“freight-in” costs and preparatory costs.

“Net Proceeds” has the meaning assigned to it in Section 1.3(b)(ii).

“Non-Excluded Taxes” means Taxes other than Excluded Taxes.

“Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it under the Loan Documents within two (2) Business Days
after any such payment is due (excluding expense and similar reimbursements that
are subject to good faith disputes), (b) given written notice (and Agent has not
received a revocation in writing), to Borrower Representative, Agent, any
Lender, or the L/C Issuer or has otherwise publicly announced (and Agent has not
received notice of a public retraction) that such Lender believes it will fail
to fund payments or purchases of participations required to be funded by it
under the Loan Documents or one or more other syndicated credit facilities,
(c) failed to fund, and not cured, loans,

 

A-25



--------------------------------------------------------------------------------

participations, advances, or reimbursement obligations under one or more other
syndicated credit facilities, unless subject to a good faith dispute, or (d) any
Lender that has (i) become subject to a voluntary or involuntary case under the
Bankruptcy Code or any similar bankruptcy laws, (ii) a custodian, conservator,
receiver or similar official appointed for it or any substantial part of such
Person’s assets, or (iii) made a general assignment for the benefit of
creditors, been liquidated, or otherwise been adjudicated as, or determined by
any Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent or bankrupt, and for clause (d), and Agent has
determined that such Lender is reasonably likely to fail to fund any payments
required to be made by it under the Loan Documents. For purposes of this
definition, control of a Person shall have the same meaning as in the second
sentence of the definition of Affiliate.

“Notes” means, collectively, the Revolving Notes and the Swing Line Notes.

“Notice of Conversion/Continuation” has the meaning assigned to it in
Section 1.5(e).

“Notice of Revolving Credit Advance” has the meaning assigned to it in
Section 1.1(a).

“Obligations” means all loans, advances, debts, liabilities and obligations, for
the performance of covenants, tasks or duties or for payment of monetary amounts
(whether or not such performance is then required or contingent, or such amounts
are liquidated or determinable) owing by any Credit Party to Agent or any
Lender, and all covenants and duties regarding such amounts, of any kind or
nature, present or future, whether or not evidenced by any note, agreement,
letter of credit agreement or other instrument, arising under the Agreement or
any of the other Loan Documents. This term includes all principal, interest
(including all interest that accrues after the commencement of any case or
proceeding by or against any Credit Party in bankruptcy, whether or not allowed
in such case or proceeding), Fees, Treasury Management Obligations, Swap Related
Reimbursement Obligations, hedging obligations under swaps, caps and collar
arrangements provided by any Lender in accordance with the terms of the
Agreement, expenses, attorneys’ fees and any other sum chargeable to any Credit
Party under the Agreement or any of the other Loan Documents; provided, however,
Obligations of any Guarantor shall not include any Excluded Rate Contract
Obligations solely of such Guarantor.

“Off Balance Sheet Equipment Inventory” means Equipment Inventory that has been
leased by any Credit Party as lessee under an operating lease, and held for
sublease by such Credit Party to third parties in the ordinary course of
business.

“Open Account” means, in connection with the terms of purchase by a Credit Party
of Equipment Inventory from a dealer, that such purchase is made on credit
terms, on an unsecured basis, with payment by such Credit Party expected to be
made within twelve (12) months of the date of purchase. The deferral of the
purchase price of Equipment Inventory purchased on Open Account does not
constitute Indebtedness unless and until such deferral extends twelve
(12) months or more following the date of purchase of such Equipment Inventory.

 

A-26



--------------------------------------------------------------------------------

“Open Account Refinancing” means the incurrence by a Credit Party of
Indebtedness, which, subject to Section 6.7(d), may be on a secured basis, the
proceeds of which are applied to pay in full the deferral of the purchase price
and related charges of Equipment Inventory purchased on Open Account.

“Operating Lease Payoff Value” means, with respect to any operating lease of
Equipment Inventory to which any Borrower or Guarantor is a lessee, at any time,
the sum of the then remaining lease payments under such operating lease,
discounted to present value at the notional interest rate for such operating
lease.

“Orderly Liquidation Value” means with respect to Eligible Equipment Inventory,
the appraised orderly liquidation value (as a percentage of the Net Book Value
thereof), which as of any date shall be determined by the Equipment Inventory
Appraisal most recently completed prior to such date, and which shall remain in
effect until the date on which the next Equipment Inventory Appraisal is
completed.

“Original Advance Rate” means, with respect to any percentage advance rate
contained in the Great Northern Borrowing Base, the H&E Borrowing Base or the
H&E California Borrowing Base, such advance rate as in effect on the Closing
Date.

“Original Closing Date” means June 17, 2002.

“Original Credit Agreement” has the meaning ascribed to such term in the
recitals to this Agreement.

“Original Lenders” has the meaning assigned to it in the recitals to this
Agreement.

“Original Letters of Credit” means letters of credit issued by one or more L/C
Issuers pursuant to the Original Credit Agreement (and listed on Schedule I
hereto) that remain outstanding on the Closing Date.

“Original Letter of Credit Obligations” means Letter of Credit Obligations under
(and as defined in) the Original Credit Agreement that remain outstanding
immediately prior to the Closing Date.

“Original Revolving Credit Advances” means the aggregate principal amount of
Revolving Credit Advances under (and as defined in) the Original Credit
Agreement that remain unpaid immediately prior to the Closing Date.

“Original Revolving Note” means a “Revolving Note” issued (and as defined in)
the Original Credit Agreement.

“Original Swing Line Advances” means the aggregate principal balance of Swing
Line Advances under (and as defined in) the Original Credit Agreement that
remain unpaid immediately prior to the Closing Date.

 

A-27



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Overadvance” has the meaning provided in Section 1.1(a)(iv).

“P&E” means all “equipment,” as such term is defined in the Code, now owned or
hereafter acquired by any Credit Party, wherever located and, in any event,
including all such Credit Party’s machinery and equipment, including processing
equipment, conveyors, machine tools, data processing and computer equipment,
including embedded software and peripheral equipment and all engineering,
processing and manufacturing equipment, office machinery, furniture, materials
handling equipment, tools, attachments, accessories, automotive equipment,
trailers, trucks, forklifts, molds, dies, stamps, motor vehicles, rolling stock
and other equipment of every kind and nature, trade fixtures and fixtures not
forming a part of real property, together with all additions and accessions
thereto, replacements therefor, all parts therefor, all substitutes for any of
the foregoing, fuel therefor, and all manuals, drawings, instructions,
warranties and rights with respect thereto and all products and proceeds thereof
and condemnation awards and insurance proceeds with respect thereto. P&E
excludes Equipment Inventory, Parts and Tools Inventory, and Fixtures.

“P&E Appraisal” means each periodic appraisal of each Borrower’s rolling stock
conducted at such Borrower’s cost and expense by appraisers reasonably
satisfactory to Agent and using a methodology reasonably satisfactory to Agent,
provided, that unless an Event of Default has occurred and is continuing, (x) if
no Audit and Appraisal Liquidity Event has occurred and is continuing, Borrowers
shall be responsible for the cost and expense of not more than two (2) such
appraisals for each Borrower per year and (y) if an Audit and Appraisal
Liquidity Event has occurred and is continuing, Borrowers shall be responsible
for the cost and expense of not more than three (3) such appraisals for each
Borrower per year, it being agreed that so long as such limits are in effect,
each item of Equipment Inventory shall be appraised pursuant to a visit to sites
of any one or more Credit Parties on one occasion during each year and the
balance of such appraisals of such item in such year shall be done as a “desk
appraisal.”

“P&E Capital Expenditures” means, with respect to any Person, all expenditures
(by the expenditure of cash or the incurrence of Indebtedness) by such Person
during any measuring period for any P&E or improvements or for replacements,
substitutions or additions thereto, that have a useful life of more than one
year and that are required to be capitalized under GAAP (excluding any such
expenditures related to Permitted Acquisitions).

“Parts and Tools Inventory” means Inventory of any Borrower consisting of parts,
tools and supplies.

 

A-28



--------------------------------------------------------------------------------

“Patent License” means rights under any written agreement now owned or hereafter
acquired by any Credit Party granting any right with respect to any invention on
which a Patent is in existence.

“Patent Security Agreements” means the Patent Security Agreements made in favor
of Agent, on behalf of itself and Lenders, by each applicable Credit Party.

“Patents” means all of the following in which any Credit Party now holds or
hereafter acquires any interest: (a) all letters patent of the United States or
of any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or of any other country,
including registrations, recordings and applications in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any State or any other country, and (b) all reissues, continuations,
continuations-in-part or extensions thereof.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means a Plan described in Section 3(2) of ERISA.

“Permitted Acquisition” has the meaning assigned to it in Section 6.1.

“Permitted Encumbrance” has the meaning assigned to it in Section 6.7.

“Permitted Liens” means the following encumbrances: (a) Liens for taxes or
assessments or other governmental Charges not yet due and payable, or which are
being contested in accordance with Section 5.2(b); (b) pledges or deposits of
money securing statutory obligations under workmen’s compensation, unemployment
insurance, social security or public liability laws or similar legislation
(excluding Liens under ERISA); (c) pledges or deposits of money securing bids,
tenders, contracts (other than contracts for the payment of money) or leases to
which any Borrower is a party as lessee made in the ordinary course of business;
(d) deposits of money securing statutory obligations of any Borrower;
(e) inchoate and unperfected workers’, mechanics’ or similar liens arising in
the ordinary course of business, so long as such Liens attach only to P&E,
Fixtures and/or Real Estate; (f) carriers’, warehousemen’s, suppliers’ or other
similar possessory liens arising in the ordinary course of business and securing
liabilities, so long as such Liens attach only to Equipment Inventory;
(g) deposits securing, or in lieu of, surety, appeal or customs bonds in
proceedings to which any Borrower is a party; (h) any attachment or judgment
lien not constituting an Event of Default under Section 8.1(j); (i) zoning
restrictions, easements, licenses, or other restrictions on the use of any Real
Estate or other minor irregularities in title (including leasehold
title) thereto, so long as the same do not materially impair the use, value, or
marketability of such Real Estate; (j) the Pacific Western Trust and the BP Deed
of Trust (as such terms are defined in the Disclosure Schedules to the Eagle
Acquisition Agreement), provided, that such Liens encumber only H&E California’s
leasehold interest in its lease with Tillotson Corporation with respect to the
Eagle Plaza Property (as such term is defined in the Disclosure Schedules to the
Eagle Acquisition Agreement) and no other property of any Credit Party and,
provided further, that such Liens do not secure Indebtedness of any Credit

 

A-29



--------------------------------------------------------------------------------

Party; (k) Liens of landlords or mortgages arising by operation of law or
pursuant to the terms of real property leases, provided, that the mortgage or
rental payments secured thereby are not yet overdue, and the applicable mortgage
or lease is not otherwise in default in a manner which could permit the
applicable mortgagee or lessee to take enforcement action with respect to such
Liens; (l) Liens consisting of rights of set-off of a customary nature or
banker’s liens on amounts on deposit incurred in the ordinary course of
business; (m) Liens on property subject to any sale-leaseback transaction
permitted hereunder and general intangibles related thereto; and (n) Liens on
any LKE Account and any Equipment Inventory and/or P&E that is acquired in a LKE
Transaction, in each case granted pursuant to and in connection with a LKE
Transaction in favor of the Qualified Intermediary to facilitate LKE
Transaction.

“Permitted Sale Leaseback” means any Sale Leaseback consummated by any Borrower
or any of its Subsidiaries after the Closing Date; provided that any such Sale
Leaseback not between (a) a Credit Party and another Credit Party or (b) a
Subsidiary that is not a Credit Party and another Subsidiary that is not a
Credit Party must be, in each case, consummated for fair value as determined at
the time of consummation in good faith by the applicable Credit Party (which
such determination may take into account any retained interest or other
Investment of such Credit Party in connection with, and any other material
economic terms of, such Sale Leaseback).

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).

“Plan” means, at any time, an “employee benefit plan”, as defined in
Section 3(3) of ERISA, that any Credit Party maintains, contributes to or has an
obligation to contribute to or has any liability under.

“Principals” means (i) Bruckmann, Rosser, Sherrill & Co., L.P. and Bruckmann,
Rosser, Sherrill & Co. II, L.P., each a Delaware limited partnership,
(ii) Bruckmann, Rosser, Sherrill & Co., Inc., a Delaware corporation and
(iii) Mr. John M. Engquist.

“Proceeds” means “proceeds,” as such term is defined in the Code, including
(a) any and all proceeds of any insurance, indemnity, warranty or guaranty
payable to any Credit Party from time to time with respect to any of the
Collateral, (b) any and all payments (in any form whatsoever) made or due and
payable to any Credit Party from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any Governmental Authority (or any Person acting under
color of governmental authority), (c) any claim of any Credit Party against
third parties (i) for past, present or future infringement of any Patent or
Patent License, or (ii) for past, present or future infringement or dilution of
any Copyright, Copyright License, Trademark or Trademark License, or for injury
to the goodwill associated with any Trademark or Trademark License, (d) any
recoveries by any

 

A-30



--------------------------------------------------------------------------------

Credit Party against third parties with respect to any litigation or dispute
concerning any of the Collateral, including claims arising out of the loss or
nonconformity of, interference with the use of, defects in, or infringement of
rights in, or damage to, Collateral, (e) all amounts collected on, or
distributed on account of, other Collateral, including dividends, interest,
distributions and Instruments with respect to Investment Property and pledged
Stock, and (f) any and all other amounts, rights to payment or other property
acquired upon the sale, lease, license, exchange or other disposition of
Collateral and all rights arising out of Collateral.

“Pro Forma Basis” means, with respect to any determination for any period and
any Pro Forma Transaction, that such determination shall be made by giving pro
forma effect to each such Pro Forma Transaction, as if each such Pro Forma
Transaction had been consummated on the first day of such period, based on
historical results accounted for in accordance with GAAP and, to the extent
applicable, reasonable assumptions that are specified in detail in the relevant
compliance certificate, financial statement or other document provided to Agent
or any Lender in connection herewith in accordance with Regulation S-X of the
Securities Act of 1933 and/or cost savings or synergies attributable such Pro
Forma Transaction to the extent such items would be permitted as add-backs to
EBIDTA under clause (c)(viii) of the definition of EBITDA (including, without
limitation, the aggregate cap on such add-backs as provided therein).

“Pro Forma Transaction” means any transaction consummated as part of any
Permitted Acquisition, together with each other transaction relating thereto and
consummated in connection therewith, including any incurrence or repayment of
Indebtedness.

“Prohibited Swing Line Advance” means a Swing Line Advance (i) that was made
without satisfaction of the condition contained in Section 2.2(e) by virtue of
such Swing Line Advance exceeding Swing Line Availability due to the limitation
imposed by Section 1.1(b)(i)(A) or 1.1(b)(i)(B)(x) (but not 1.1(b)(i)(B)(y)), or
(ii) (x) that was made without satisfaction of the condition contained in
Section 2.2(e) by virtue of such Swing Line Advance exceeding Swing Line
Availability due to the limitation imposed by Section 1.1(b)(i)(B)(y) based on
the Borrowing Base as reflected in the most recent Borrowing Base Certificate
delivered to the Agent prior to the making of such Swing Line Advance and
(y) that (A) exceeds $4,000,000, or (B) when added to any Swing Line Advances
(described in clause (ii)(x) of this definition) made (1) during the period of
ten (10) Business Days ending on (and including) the date of making of such
Swing Line Advance, exceeds $4,000,000 or (2) during the period from and after
the Closing Date, exceeds $15,000,000.

“Projections” means H&E Delaware and its Subsidiaries’ forecasted consolidated
and consolidating (a) balance sheets; (b) profit and loss statements; (c) cash
flow statements; and (d) capitalization statements, all prepared on a Subsidiary
by Subsidiary or division-by-division basis, if applicable, and otherwise
consistent with the historical Financial Statements of H&E and its Subsidiaries,
together with appropriate supporting details and a statement of underlying
assumptions.

 

A-31



--------------------------------------------------------------------------------

“Pro Rata Share” means with respect to all matters relating to any Lender and
with respect to the Revolving Loan, the percentage obtained by dividing (i) the
Revolving Loan Commitment of that Lender by (ii) the aggregate Revolving Loan
Commitments of all Lenders.

“Qualified Assignee” means (a) any Lender, any Affiliate of any Lender and, with
respect to any Lender that is an investment fund that invests in commercial
loans, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor, and (b) any commercial bank, savings and
loan association or savings bank or any other entity which is an “accredited
investor” (as defined in Regulation D under the Securities Act of 1933) which
extends credit or buys loans as one of its businesses, including insurance
companies, mutual funds, lease financing companies and commercial finance
companies, in each case, which has a rating of BBB or higher from S&P and a
rating of Baa2 or higher from Moody’s at the date that it becomes a Lender and
which, through its applicable lending office, is capable of lending to Borrowers
without the imposition of any withholding or similar taxes; provided, that no
Person or Affiliate of such Person (other than a Person that is already a
Lender) holding Subordinated Debt or Stock issued by any Credit Party shall be a
Qualified Assignee.

“Qualified Plan” means a Pension Plan that is intended to be tax-qualified under
Section 401(a) of the IRC.

“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates.

“Real Estate” has the meaning assigned to it in Section 3.6.

“Refinancing Lien” means a Lien granted by a Credit Party on an item of
Equipment Inventory to secure Indebtedness incurred in connection with an Open
Account Refinancing of the deferred purchase price of such item of Equipment
Inventory so long as such Lien attaches only to such item of Equipment Inventory
and such Lien attaches within six (6) months following the date of purchase by
such Credit Party of such item of Equipment Inventory.

“Refunded Swing Line Loan” has the meaning assigned to it in
Section 1.1(b)(iii).

“Register” has the meaning assigned to it in Section 1.12.

“Related Party” means: (i) any controlling stockholder, partner or member; any
stockholder, partner or member of any Principal identified in clauses (i) or
(ii) of the definition of “Principals”; a majority owned Subsidiary, or
immediate family member (in the case of an individual) of any Principal or any
Related Party; or (ii) any trust, corporation, partnership, limited liability
company or other entity, the beneficiaries, stockholders, partners, members,
owners or Persons beneficially holding a majority interest of which consist of
any one or more Principals and/or such other Persons referred to in the
immediately preceding clause (i).

 

A-32



--------------------------------------------------------------------------------

“Related Person” means, as to any Person, such Person’s Affiliates, officers,
employees, agents, directors or other Persons acting for or in concert with such
Person.

“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

“Rentals” means rental payments due to any Borrower from the rental of
(i) Equipment Inventory owned by such Borrower or (ii) inventory leased by such
Borrower.

“Requisite Lenders” means, (i) at any time when there are more than two Lenders,
the Lenders (which must be more than two Lenders) (a) having more than 50% of
the Commitments of all Lenders, or (b) if the Commitments have been terminated,
having more than 50% of the aggregate outstanding amount of the Loans (without
giving effect to the Swing Line Loan) and Letter of Credit Obligations; or
(ii) at any time when there are only two Lenders, both Lenders.

“Reserves” means, with respect to the Borrowing Base of any Borrower
(a) reserves established by Agent from time to time against Eligible Parts and
Tools Inventory or Eligible Equipment Inventory pursuant to Section 5.9, and
(b) such other reserves against Eligible Accounts, Eligible Rentals, Eligible
Parts and Tools Inventory, Eligible Rolling Stock, Eligible Equipment Inventory
or Borrowing Availability of such Borrower that Agent may, in good faith and in
its reasonable credit judgment, establish from time to time. Without limiting
the generality of the foregoing, Reserves established to ensure the payment of
accrued Interest Expenses shall be deemed to be a reasonable exercise of Agent’s
credit judgment.

“Restricted Payment” means, with respect to any Credit Party, (a) the
declaration or payment of any dividend or the incurrence of any liability to
make any other payment or distribution of cash or other property or assets in
respect of such Credit Party’s Stock; (b) any payment on account of the
purchase, redemption, defeasance, sinking fund or other retirement of such
Credit Party’s Stock or any other payment or distribution made in respect
thereof, either directly or indirectly; (c) any payment or prepayment of
principal of, premium, if any, or interest, fees or other charges on or with
respect to, and any redemption, purchase, retirement, defeasance, sinking fund
or similar payment and any claim for rescission with respect to, any
Subordinated Debt; (d) any payment made to redeem, purchase, repurchase or
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire Stock of such Credit Party now or hereafter outstanding;
(e) any payment of a claim for the rescission of the purchase or sale of, or for
material damages arising from the purchase or sale of, any shares of such Credit
Party’s Stock

 

A-33



--------------------------------------------------------------------------------

or of a claim for reimbursement, indemnification or contribution arising out of
or related to any such claim for damages or rescission; (f) any payment, loan,
contribution, or other transfer of funds or other property to any Stockholder of
such Credit Party other than payment of compensation and directors’ fees in the
ordinary course of business to Stockholders who are employees of such Person;
(g) any payment of management fees (or other fees of a similar nature) by such
Credit Party to any Stockholder of such Credit Party or its Affiliates and
(h) any optional payment or prepayment of principal of the Senior Unsecured
Notes, any payment of a premium or prepayment of interest, fees or other charges
on or with respect to the Senior Unsecured Notes, and any redemption, purchase,
retirement, defeasance, subleasing fund or similar optional payment with respect
to the Senior Unsecured Notes.

“Retiree Welfare Plan” means, at any time, a Welfare Plan that provides for
continuing coverage or benefits for any participant or any beneficiary of a
participant after such participant’s termination of employment, other than
continuation coverage provided pursuant to Section 4980B of the IRC and at the
sole expense of the participant or the beneficiary of the participant.

“Revolving Credit Advance” has the meaning assigned to it in Section 1.1(a)(i).

“Revolving Lenders” means, as of any date of determination, Lenders having a
Revolving Loan Commitment (or if the Revolving Loan Commitments have terminated,
who hold Revolving Loans or participations in Swing Line Loans or Letter of
Credit Obligations).

“Revolving Loan” means, at any time, the sum of (i) the aggregate amount of
Revolving Credit Advances outstanding, as the context may require, to any
Borrower or to all Borrowers plus (ii) the aggregate Letter of Credit
Obligations incurred on behalf of any Borrower or all Borrowers. Unless the
context otherwise requires, references to the outstanding principal balance of
the Revolving Loan shall include the outstanding balance of Letter of Credit
Obligations. A Letter of Credit issued for the account of a Borrower shall be
included in calculating the Letter of Credit Obligations of, and consequently
the outstanding principal balance of the Revolving Loan made to, such Borrower.

“Revolving Loan Commitment” means (a) as to any Revolving Lender, the aggregate
commitment of such Revolving Lender to make Revolving Credit Advances or incur
Letter of Credit Obligations as set forth on Annex J or in the most recent
Assignment Agreement executed by such Revolving Lender and (b) as to all
Revolving Lenders, the aggregate commitment of all Revolving Lenders to make
Revolving Credit Advances or incur Letter of Credit Obligations, which aggregate
commitment shall be Four Hundred Two Million Five Hundred Thousand Dollars
($402,500,000), as such amount may be adjusted, if at all, from time to time in
accordance with the Agreement.

“Revolving Note” has the meaning assigned to it in Section 1.1(a)(ii).

“Sale” has the meaning assigned to it in Section 9.1(b).

 

A-34



--------------------------------------------------------------------------------

“Sale Leaseback” means any transaction or series of related transactions
pursuant to which any Borrower or any of its Subsidiaries (a) sells, transfers
or otherwise disposes of any owned Real Estate, whether now owned or hereafter
acquired, and (b) as part of such transaction, thereafter rents or leases such
property that it intends to use for substantially the same purpose or purposes
as the property being sold, transferred or disposed.

“SEC” means the Securities and Exchange Commission.

“Second Restatement Date” means September 1, 2007.

“Secured Rate Contract” means any Rate Contract between a Credit Party and the
counterparty thereto, which has been provided or arranged by GE Capital or an
Affiliate of GE Capital or any other Lender in accordance with the terms of the
Agreement.

“Senior Debt” of any Person, means all Indebtedness and Capital Lease
Obligations of such Person, other than Subordinated Debt of such Person.

“Senior Unsecured Note Indenture” means the Indenture, dated August 20, 2012,
among H&E Delaware, the guarantors party thereto and The Bank of New York Mellon
Trust Company, N.A., as trustee, as such Indenture may be amended, modified or
supplemented from time to time in accordance with its terms and the terms
hereof.

“Senior Unsecured Notes” means up to $630,000,000 7% senior notes due 2022
issued by H&E Delaware pursuant to the Senior Unsecured Note Indenture, together
with any amendments, modifications, supplements, replacements or substitutions
thereof made or issued in accordance with the terms of the Senior Unsecured Note
Indenture and this Agreement.

“Settlement Date” has the meaning assigned to it in Section 9.10(a)(ii).

“Software” means all “software” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, other than software embedded in any
category of Goods, including all computer programs and all supporting
information provided in connection with a transaction related to any program.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured; (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities (such as
litigation, guaranties and Pension Plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.

 

A-35



--------------------------------------------------------------------------------

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Agent.

“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934).

“Stockholder” means, with respect to any Person, each holder of Stock of such
Person.

“Subordinated Debt” means Indebtedness of any Borrower upon terms, and
subordinated to the Obligations as to right and time of payment and as to any
other rights and remedies thereunder, in a manner and form satisfactory to the
Agent and the Lenders in their sole discretion. For the avoidance of doubt,
“Subordinated Debt” shall not include the Senior Unsecured Notes.

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a majority of the board of directors of such corporation (irrespective
of whether, at the time, Stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
50% or more of such Stock whether by proxy, agreement, operation of law or
otherwise, and (b) any partnership or limited liability company in which such
Person and/or one or more Subsidiaries of such Person shall have an interest
(whether in the form of voting or participation in profits or capital
contribution) of more than fifty percent (50%) or of which any such Person is a
general partner or may exercise the powers of a general partner. Unless the
context otherwise requires, each reference to a Subsidiary shall be a reference
to a Subsidiary of H&E Delaware.

“Subsidiary Guaranties” means each Subsidiary Guaranty executed by each
Subsidiary (other than any Borrower) on or after the Original Closing Date, of
the Borrowers in favor of Agent, on behalf of itself and Lenders.

“Supporting Obligations” means all “supporting obligations” as such term is
defined in the Code, including letters of credit and guaranties issued in
support of Accounts, Chattel Paper, Documents, General Intangibles, Instruments
or Investment Property.

 

A-36



--------------------------------------------------------------------------------

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Related L/C” means a letter of credit or other credit enhancement provided
by GE Capital to the extent supporting the payment obligations by any Borrower
under an interest rate protection or hedging agreement or transaction
(including, but not limited to, interest rate swaps, caps, collars, floors and
similar transactions) designed to protect or manage exposure to the fluctuations
in the interest rates applicable to any of the Loans, and which agreement or
transaction such Borrower entered into as the result of a specific referral
pursuant to which GE Capital, GE Corporate Financial Services, Inc. or any other
Affiliate of GE Capital had arranged for such Borrower to enter into such
agreement or transaction. The term includes a Swap Related L/C as it may be
increased from time to time fully to support Borrower’s payment obligations
under any and all such interest rate protection or hedging agreements or
transactions.

“Swap Related Reimbursement Obligation” has the meaning ascribed to it in
Section 1.2A.

“Swing Line Advance” has the meaning assigned to it in Section 1.1(b)(i).

“Swing Line Availability” has the meaning assigned to it in Section 1.1(b)(i).

“Swing Line Commitment” means, as to the Swing Line Lender, the commitment of
the Swing Line Lender to make Swing Line Loans as set forth on Annex J which
commitment constitutes a subfacility of the Revolving Loan Commitment of the
Swing Line Lender.

“Swing Line Lender” means GE Capital.

“Swing Line Loan” means at any time, as the context may require, the aggregate
amount of Swing Line Advances outstanding to Borrowers.

“Swing Line Note” has the meaning assigned to it in Section 1.1(b)(ii).

“Tangible Assets” means, with respect to any Person, all tangible assets of such
Person as of any date of determination calculated in accordance with GAAP.

“Target” has the meaning assigned to it in Section 6.1.

“Taxes” means taxes, levies, imposts, deductions, Charges or withholdings, and
all liabilities with respect thereto.

“Termination Date” means the date on which (a) the Loans have been irrevocably
repaid in full in cash, (b) all other Obligations (other than contingent
obligations for which no claim has been asserted), under the Agreement and the
other Loan Documents have been completely discharged, (c) all Letter of Credit
Obligations have been cash collateralized, canceled or backed by standby letters
of credit in accordance with Annex B, and (d) none of the Borrowers shall have
any further right to borrow any monies under the Agreement.

 

A-37



--------------------------------------------------------------------------------

“Third Restatement Date” means July 29, 2010.

“Title IV Plan” means an “employee pension benefit plan” as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan), that is covered by
Title IV of ERISA, and that any Credit Party or ERISA Affiliate maintains,
contributes to or has an obligation to contribute to or has any liability with
respect to on behalf of participants who are or were employed by any of them.

“Titled Vehicles” means vehicles for which a certificate of title has been
issued any jurisdiction pursuant to a statute described in section 9-311(a)(2)
or 9-311(a)(3) of the Code.

“Trademark Security Agreements” means the Trademark Security Agreements made in
favor of Agent, on behalf of Lenders, by each applicable Credit Party.

“Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right to use any Trademark.

“Trademarks” means all of the following now owned or hereafter existing, adopted
or acquired by any Credit Party: (a) all trademarks, trade names, limited
liability company names, corporate names, business names, trade styles, service
marks, logos, other source or business identifiers, prints and labels on which
any of the foregoing have appeared or appear, designs and general intangibles of
like nature (whether registered or unregistered), all registrations and
recordings thereof, and all applications in connection therewith, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
state or territory thereof, or any other country or any political subdivision
thereof; (b) all reissues, extensions or renewals thereof; and (c) all goodwill
associated with or symbolized by any of the foregoing.

“Treasury Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, debit card, electronic
funds transfer and other cash management arrangements.

“Treasury Management Bank” means each Person that, at the time it enters into a
Treasury Management Agreement with a Credit Party, is a Lender or an Affiliate
of a Lender.

“Treasury Management Obligations” means any Indebtedness or liabilities arising
under a Treasury Management Agreement and owing to a Treasury Management Bank.

“Triggering Event of Default” means an Event of Default under Sections 8.1(a),
8.1(b) (solely with respect to Section 6.10), 8.1(h), or 8.1(i).

 

A-38



--------------------------------------------------------------------------------

“Unasserted Contingent Obligations” means, at any time, Obligations for taxes,
costs, indemnifications, reimbursements, damages and other liabilities (except
for (i) the principal of and interest and premium (if any) on, and fees relating
to, any Indebtedness and (ii) contingent reimbursement obligations in respect of
amounts that may be drawn under Letters of Credit) in respect of which no claim
or demand for payment has been made (or, in the case of Obligations for
indemnification, no notice for indemnification has been issued by the
indemnitee) at such time.

“Unfunded Pension Liability” means, at any time, the aggregate amount, if any,
of the sum of the amount by which the present value of all accrued benefits
under each Title IV Plan exceeds the fair market value of all assets of such
Title IV Plan, all determined as of the most recent valuation date for each such
Title IV Plan using the actuarial assumptions for funding purposes in effect
under such Title IV Plan.

“Vendor Inter-Creditor Agreement” means an agreement in the form of Exhibit
6.7(d)(iii)(A) or Exhibit 6.7(d)(iii)(B), in each case, with such changes
thereto as may be approved by the Agent, between the Agent and the holder of a
purchase money Lien in Equipment Inventory or such other form of intercreditor
agreement as the Agent may approve.

“Welfare Plan” means a Plan described in Section 3(1) of ERISA.

All accounting determinations required to be made pursuant hereto shall, unless
expressly otherwise provided herein, be made in accordance with GAAP. If any
“Accounting Changes” (as defined below) occur and such changes result in a
change for purposes of measuring compliance with any provision of Article VI
(including any change in the Financial Covenants referred to therein), then
Borrower Representative, Agent and Lenders agree to enter into negotiations in
order to amend such provisions of this Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating
compliance with such provisions shall be the same after such Accounting Changes
as if such Accounting Changes had not been made; provided, however, that the
agreement of Requisite Lenders to any required amendments of such provisions
shall be sufficient to bind all Lenders. Any amendments to the Financial
Covenants or the definitions used therein pursuant to the foregoing or otherwise
shall not be deemed to result in a reduction in the rate of interest for
purposes of Section 11.2(c)(ii). “Accounting Changes” means (i) changes in
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants (or successor thereto or any
agency with similar functions) and (ii) any elective changes in accounting
principles by any Credit Party. If Agent, Borrower Representative and Requisite
Lenders agree upon the required amendments, then after appropriate amendments
have been executed and the underlying Accounting Change with respect thereto has
been implemented, any reference to GAAP contained in this Agreement or in any
other Loan Document shall, only to the extent of such Accounting Change, refer
to GAAP, consistently applied after giving effect to the implementation of such
Accounting Change. If Agent, Borrower Representative and Requisite Lenders
cannot agree upon the required amendments within 45 days following the date of
implementation of any Accounting Change, all Financial Statements, Compliance
Certificates and similar

 

A-39



--------------------------------------------------------------------------------

documents provided hereunder shall, at Agent’s request, be provided together
with a reconciliation between the calculations and amounts set forth therein
before and after giving effect to such underlying Accounting Change.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to in Article VI shall be made, without giving
effect to any election under Accounting Standards Codification 825-10 (or any
other Financial Accounting Standard having a similar result or effect) to value
any Indebtedness or other liabilities of any Credit Party or any Subsidiary of
any Credit Party at “fair value.” A breach of a financial covenant contained in
Article VI shall be deemed to have occurred as of any date of determination by
Agent or as of the last day of any specified measurement period, regardless of
when the financial statements reflecting such breach are delivered to Agent.

All other undefined terms contained in any of the Loan Documents shall, unless
the context indicates otherwise, have the meanings provided for by the Code to
the extent the same are used or defined therein; in the event that any term is
defined differently in different Articles of the Code, the definition contained
in Article 9 shall control. Unless otherwise specified, references in the
Agreement or any of the Appendices to a Section, subsection or clause refer to
such Section, subsection or clause as contained in the Agreement. The words
“herein,” “hereof” and “hereunder” and other words of similar import refer to
the Agreement as a whole, including all Annexes, Exhibits and Schedules, as the
same may from time to time be amended, restated, modified or supplemented, and
not to any particular section, subsection or clause contained in the Agreement
or any such Annex, Exhibit or Schedule. References in the definitions to any
agreement, indenture, note or other contract shall mean and refer to such
agreement, indenture, note or other contract as amended, modified, supplemented,
restated, renewed, extended, replaced, or substituted, in each case in
accordance with the terms of such agreement, indenture, note or other contract
and the terms of the Loan Documents.

Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders. The words “including”, “includes” and “include”
shall be deemed to be followed by the words “without limitation”; the word “or”
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by the Loan
Documents) or, in the case of governmental Persons, Persons succeeding to the
relevant functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations. Whenever any provision in any Loan Document refers to the
knowledge (or an analogous phrase) of any Credit Party, such words are intended
to signify that such Credit Party has actual knowledge or awareness of a
particular fact or circumstance or that such Credit Party, if it had exercised
reasonable diligence, would have known or been aware of such fact or
circumstance. The phrase “the date hereof” or “of even date herewith” shall mean
May 21, 2014.

 

A-40



--------------------------------------------------------------------------------

ANNEX B (Section 1.2)

to

CREDIT AGREEMENT

LETTERS OF CREDIT

 

(a) Issuance

Subject to the terms and conditions of the Agreement, Agent and Revolving
Lenders agree to incur, from time to time prior to the Commitment Termination
Date, upon the request of Borrower Representative on behalf of the applicable
Borrower and for such Borrower’s account, Letter of Credit Obligations by
causing Letters of Credit to be issued by an L/C Issuer for Borrower’s account
and guaranteed by Agent; provided, that if the L/C Issuer is a Revolving Lender,
then such Letters of Credit shall not be guaranteed by Agent but rather each
Revolving Lender shall, subject to the terms and conditions hereinafter set
forth, purchase (or be deemed to have purchased) risk participations in all such
Letters of Credit issued with the written consent of Agent, as more fully
described in paragraph (b)(ii) below. The aggregate amount of all such Letter of
Credit Obligations shall not at any time exceed the least of (i) Thirty Million
Dollars ($30,000,000) (the “L/C Sublimit”), and (ii) the Maximum Amount less the
aggregate outstanding principal balance of the Revolving Credit Advances and the
Swing Line Loan, and (iii) the Aggregate Borrowing Base less the aggregate
outstanding principal balance of the Revolving Credit Advances and the Swing
Line Loan. Furthermore, the aggregate amount of any Letter of Credit Obligations
incurred on behalf of any Borrower shall not at any time exceed such Borrower’s
separate Borrowing Base less the aggregate principal balance of the Revolving
Credit Advances and the Swing Line Loan to such Borrower. No such Letter of
Credit shall have an expiry date that is more than one year following the date
of issuance thereof, unless otherwise determined by Agent in its sole
discretion, and neither Agent nor Revolving Lenders shall be under any
obligation to incur Letter of Credit Obligations in respect of, or purchase risk
participations in, any Letter of Credit having an expiry date that is later than
the date that is referred to in clause (a) of the definition of Commitment
Termination Date. Each issuance of a Letter of Credit shall be made on notice by
Borrower Representative on behalf of the applicable Borrower to the
representative of Agent identified in Schedule 1.1 at the address specified
therein. Any such notice must be given no later noon (New York time) on the date
which is three (3) Business Days prior to the proposed issuance of such Letter
of Credit. Each such notice (a “Notice of Issuance of Letter of Credit”) must be
given in writing (by telecopy or overnight courier) substantially in the form of
Exhibit B-1(a), shall be accompanied by the proposed form of Letter of Credit
(which must be acceptable to the L/C Issuer) and shall include the information
required in such Exhibit and such other administrative information as may be
reasonably required by Agent. Notwithstanding anything contained herein to the
contrary, Letter of Credit applications by Borrowers and approvals by Agent and
the L/C Issuer may be made and transmitted pursuant to electronic codes and
security measures mutually agreed upon and established by and among Borrowers,
Agent and the L/C Issuer.

 

B-1



--------------------------------------------------------------------------------

(b) Advances Automatic; Participations

 

  (i) In the event that Agent or any Revolving Lender shall make any payment on
or pursuant to any Letter of Credit Obligation, such payment shall then be
deemed automatically to constitute a Revolving Credit Advance to the applicable
Borrower under Section 1.1(a) of the Agreement regardless of whether a Default
or Event of Default has occurred and is continuing and notwithstanding any
Borrower’s failure to satisfy the conditions precedent set forth in Section 2,
and each Revolving Lender shall be obligated to pay its Pro Rata Share thereof
in accordance with the Agreement. The failure of any Revolving Lender to make
available to Agent for Agent’s own account its Pro Rata Share of any such
Revolving Credit Advance or payment by Agent under or in respect of a Letter of
Credit shall not relieve any other Revolving Lender of its obligation hereunder
to make available to Agent its Pro Rata Share thereof, but no Revolving Lender
shall be responsible for the failure of any other Revolving Lender to make
available such other Revolving Lender’s Pro Rata Share of any such payment.

 

  (ii) If it shall be illegal or unlawful for any Borrower to incur Revolving
Credit Advances as contemplated by paragraph (b)(i) above because of an Event of
Default described in Section 8.1(h) or Section 8.1(i) or otherwise or if it
shall be illegal or unlawful for any Revolving Lender to be deemed to have
assumed a ratable share of the reimbursement obligations owed to an L/C Issuer,
or if the L/C Issuer is a Revolving Lender, then (A) immediately and without
further action whatsoever, each Revolving Lender shall be deemed to have
irrevocably and unconditionally purchased from Agent (or such L/C Issuer, as the
case may be) an undivided interest and participation equal to such Revolving
Lender’s Pro Rata Share (based on the Revolving Loan Commitments) of the Letter
of Credit Obligations in respect of all Letters of Credit then outstanding and
(B) thereafter, immediately upon issuance of any Letter of Credit, each
Revolving Lender shall be deemed to have irrevocably and unconditionally
purchased from Agent (or such L/C Issuer, as the case may be) an undivided
interest and participation in such Revolving Lender’s Pro Rata Share (based on
the Revolving Loan Commitments) of the Letter of Credit Obligations with respect
to such Letter of Credit on the date of such issuance. Each Revolving Lender
shall fund its participation in all payments or disbursements made under the
Letters of Credit in the same manner as provided in the Agreement with respect
to Revolving Credit Advances.

 

(c) Cash Collateral

 

  (i)

If Borrowers are required to provide cash collateral for any Letter of Credit
Obligations pursuant to the Agreement prior to the Commitment Termination Date,
each Borrower will pay to Agent for the ratable benefit of itself and Revolving
Lenders cash or cash equivalents acceptable to Agent (“Cash Equivalents”) in an
amount equal to 105% of the maximum amount then available to be drawn under each
applicable Letter of Credit outstanding for the benefit of such Borrower. Such
funds or Cash Equivalents shall be

 

B-2



--------------------------------------------------------------------------------

  held by Agent in a cash collateral account (the “Cash Collateral
Account”) maintained at a bank or financial institution acceptable to Agent. The
Cash Collateral Account shall be in the name of the applicable Borrower and
shall be pledged to, and subject to the control of, Agent, for the benefit of
Agent and Lenders, in a manner reasonably satisfactory to Agent. Each Borrower
hereby pledges and grants to Agent, on behalf of itself and Lenders, a security
interest in all such funds and Cash Equivalents held in the Cash Collateral
Account from time to time and all proceeds thereof, as security for the payment
of all amounts due in respect of the Letter of Credit Obligations and other
Obligations, whether or not then due. The Agreement, including this Annex B,
shall constitute a security agreement under applicable law.

 

  (ii) If any Letter of Credit Obligations, whether or not then due and payable,
shall for any reason be outstanding on the Commitment Termination Date, each
applicable Borrower shall either (A) provide cash collateral therefor in the
manner described above, or (B) cause all such Letters of Credit and guaranties
thereof, if any, to be canceled and returned, or (C) with the consent of Agent,
deliver a stand-by letter (or letters) of credit in guaranty of such Letter of
Credit Obligations, which stand-by letter (or letters) of credit shall be of
like tenor and duration as, and in an amount equal to 105% of the aggregate
maximum amount then available to be drawn under, the Letters of Credit to which
such outstanding Letter of Credit Obligations relate and shall be issued by a
Person, and shall be subject to such terms and conditions, as are be
satisfactory to Agent in its sole discretion.

 

  (iii) From time to time after funds are deposited in the Cash Collateral
Account by Borrower, whether before or after the Commitment Termination Date,
Agent may apply such funds or Cash Equivalents then held in the Cash Collateral
Account to the payment of any amounts, and in such order as Agent may elect, as
shall be or shall become due and payable by such Borrower to Agent and Lenders
with respect to such Letter of Credit Obligations of such Borrower and, upon the
satisfaction in full of all Letter of Credit Obligations, to any other
Obligations of such Borrower then due and payable.

 

  (iv) No Borrower nor any Person claiming on behalf of or through any Borrower
shall have any right to withdraw any of the funds or Cash Equivalents held in
the Cash Collateral Account, except that upon the termination of all Letter of
Credit Obligations and the payment of all amounts payable by Borrowers to Agent
and Lenders in respect thereof, any funds remaining in the Cash Collateral
Account shall be applied to other Obligations then due and owing and upon
payment in full of such other Obligations, any remaining amount shall be paid to
Borrowers or as otherwise required by law. Interest earned on deposits in the
Cash Collateral Account shall be for the account of Agent.

 

(d) Fees and Expenses

Each Borrower agrees to pay to Agent for the benefit of Revolving Lenders, as
compensation to such Lenders for Letter of Credit Obligations incurred by such
Borrower hereunder, (i) all costs

 

B-3



--------------------------------------------------------------------------------

and expenses incurred by Agent or any Lender on account of such Letter of Credit
Obligations, and (ii) for each month during which any such Letter of Credit
Obligation shall remain outstanding, a fee (the “Letter of Credit Fee”) in an
amount equal to the Applicable L/C Margin from time to time in effect multiplied
by the maximum amount available from time to time to be drawn under the
applicable Letter of Credit. Such fee shall be paid to Agent for the benefit of
the Revolving Lenders in arrears, on the first Business Day of each month and on
the Commitment Termination Date. In addition, and in addition to the fronting
fees contemplated by Section 1.9(d), each Borrower shall pay to any L/C Issuer,
on demand, such fees (including all per annum fees), charges and expenses of
such L/C Issuer in respect of the issuance, negotiation, acceptance, amendment,
transfer and payment of such Letter of Credit or otherwise payable pursuant to
the application and related documentation under which such Letter of Credit is
issued.

 

(e) Omitted

 

(f) Obligation Absolute

The obligation of Borrowers to reimburse Agent and Revolving Lenders for
payments made with respect to any Letter of Credit Obligation shall be absolute,
unconditional and irrevocable, without necessity of presentment, demand, protest
or other formalities, and the obligations of each Revolving Lender to make
payments to Agent with respect to Letters of Credit shall be unconditional and
irrevocable. Such obligations of Borrowers and Revolving Lenders shall be paid
strictly in accordance with the terms hereof under all circumstances including
the following:

 

  (i) any lack of validity or enforceability of any Letter of Credit or the
Agreement or the other Loan Documents or any other agreement;

 

  (ii) the existence of any claim, setoff, defense or other right that any
Borrower or any of its Affiliates or any Lender may at any time have against a
beneficiary or any transferee of any Letter of Credit (or any Persons or
entities for whom any such transferee may be acting), Agent, any Lender, or any
other Person, whether in connection with the Agreement, the Letter of Credit,
the transactions contemplated herein or therein or any unrelated transaction
(including any underlying transaction between any Borrower or any of its
Affiliates and the beneficiary for which the Letter of Credit was procured);

 

  (iii) any draft, demand, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

 

  (iv) payment by Agent (except as otherwise expressly provided in
paragraph (g)(ii)(C) below) or any L/C Issuer under any Letter of Credit or
guaranty thereof against presentation of a demand, draft or certificate or other
document that does not comply with the terms of such Letter of Credit or such
guaranty;

 

  (v) any other circumstance or event whatsoever, that is similar to any of the
foregoing; or

 

  (vi) the fact that a Default or an Event of Default has occurred and is
continuing.

 

B-4



--------------------------------------------------------------------------------

(g) Indemnification; Nature of Lenders’ Duties

 

  (i) In addition to amounts payable as elsewhere provided in the Agreement,
Borrowers hereby agree to pay and to protect, indemnify, and save harmless Agent
and each Lender from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys’
fees and allocated costs of internal counsel) that Agent or any Lender may incur
or be subject to as a consequence, direct or indirect, of (A) the issuance of
any Letter of Credit or guaranty thereof, or (B) the failure of Agent or any
Lender seeking indemnification or of any L/C Issuer to honor a demand for
payment under any Letter of Credit or guaranty thereof as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or Governmental Authority, in each case other than to the
extent solely as a result of the gross negligence or willful misconduct of Agent
or such Lender (as finally determined by a court of competent jurisdiction).

 

  (ii) As between Agent and any Lender and Borrowers, Borrowers assume all risks
of the acts and omissions of, or misuse of any Letter of Credit by beneficiaries
of any Letter of Credit. In furtherance and not in limitation of the foregoing,
to the fullest extent permitted by law neither Agent nor any Lender shall be
responsible for: (A) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document issued by any party in connection with the
application for and issuance of any Letter of Credit, even if it should in fact
prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent
or forged; (B) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, that may prove
to be invalid or ineffective for any reason; (C) failure of the beneficiary of
any Letter of Credit substantially to comply with conditions required in order
to demand payment under such Letter of Credit; provided that, in the case of any
payment by Agent under any Letter of Credit or guaranty thereof, Agent shall be
liable to the extent such payment was made solely as a result of its gross
negligence or willful misconduct (as finally determined by a court of competent
jurisdiction) in determining that the demand for payment under such Letter of
Credit or guaranty thereof complies on its face with any applicable requirements
for a demand for payment under such Letter of Credit or guaranty thereof;
(D) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise, whether or not they
may be in cipher; (E) errors in interpretation of technical terms; (F) any loss
or delay in the transmission or otherwise of any document required in order to
make a payment under any Letter of Credit or guaranty thereof or of the proceeds
thereof; (G) the credit of the proceeds of any drawing under any Letter of
Credit or guaranty thereof; and (H) any consequences arising from causes beyond
the control of Agent or any Lender. None of the above shall affect, impair, or
prevent the vesting of any of Agent’s or any Lender’s rights or powers hereunder
or under the Agreement.

 

  (iii) Nothing contained herein shall be deemed to limit or to expand any
waivers, covenants or indemnities made by Borrowers in favor of any L/C Issuer
in any letter of credit application, reimbursement agreement or similar
document, instrument or agreement between or among Borrowers and such L/C
Issuer.

 

B-5



--------------------------------------------------------------------------------

(h) Reimbursement

Borrowers shall be irrevocably and unconditionally obligated forthwith without
presentment, demand, protest or other formalities of any kind (including for
purposes of the Guaranty and Security Agreement), to reimburse any L/C Issuer on
demand in immediately available funds for any amounts paid by such L/C Issuer
with respect to a Letter of Credit, including all reimbursement payments, fees,
Charges, costs and expenses paid by such L/C Issuer. Borrowers hereby authorize
and direct Agent, at Agent’s option, to debit Borrowers’ account (by increasing
the outstanding principal balance of the Revolving Credit Advances) in the
amount of any payment made by an L/C Issuer with respect to any Letter of
Credit.

 

B-6



--------------------------------------------------------------------------------

ANNEX C (Section 1.8)

to

CREDIT AGREEMENT

CASH MANAGEMENT SYSTEMS

Borrowers shall and shall cause each other Credit Party to establish and
maintain the Cash Management Systems described below:

 

(a) On or before the Closing Date, and until the Termination Date, each Borrower
shall (i) establish lock boxes (“Lock Boxes”) or at Agent’s discretion, blocked
accounts (“Blocked Accounts”) at one or more of the banks set forth in
Disclosure Schedule (3.19), and shall request in writing and otherwise take such
reasonable steps to ensure that all Account Debtors (except as set forth
below) forward payment directly to such Lock Boxes, and (ii) deposit and cause
its Subsidiaries to deposit or cause to be deposited promptly, and in any event
no later than the first Business Day after the date of receipt thereof, all
cash, checks, drafts or other similar items of payment relating to or
constituting payments made in respect of any and all Collateral (whether or not
otherwise delivered to a Lock Box) into one or more Blocked Accounts in such
Borrower’s name or any such Subsidiary’s name and at a bank identified in
Disclosure Schedule (3.19) (each, a “Relationship Bank”). At the request of
Agent, each Borrower shall have established a concentration account in its name
(each a “Concentration Account” and collectively, the “Concentration
Accounts”) at the bank which shall be designated as the Concentration Account
bank for such Borrower in Disclosure Schedule (3.19) (the “Concentration Account
Bank” and, collectively, the “Concentration Account Banks”) which bank shall be
reasonably satisfactory to Agent and such Borrower. No Credit Party shall
maintain a deposit account that is not subject to a Blocked Account Agreement,
except with the consent of the Agent.

 

(b) Each Borrower may maintain, in its name, an account (each a “Disbursement
Account” and collectively, the “Disbursement Accounts”) at a bank reasonably
acceptable to Agent into which Agent shall, from time to time, deposit proceeds
of Revolving Credit Advances and Swing Line Advances made to such Borrower
pursuant to Section 1.1 for use by such Borrower solely in accordance with the
provisions of Section 1.4. No Credit Party shall maintain any deposit account
other than a deposit account that is subject to a Blocked Account Agreement,
except with the consent of the Agent.

 

(c)

On or before the Closing Date (or such later date as Agent shall consent to in
writing), each Concentration Account Bank, each bank where a Disbursement
Account is maintained and all other Relationship Banks, shall (i) with respect
to each Blocked Account, Concentration Account and Disbursement Account that are
not LKE Joint Accounts, have entered into tri-party blocked account agreements
with Agent, for the benefit of itself and Lenders, and the applicable Credit
Party and Subsidiaries thereof, as applicable, and (ii) with respect to any LKE
Joint Account, irrevocable instruction orders or other irrevocable letter
agreement executed by the LKE

 

C-1



--------------------------------------------------------------------------------

  Qualified Intermediary and the applicable Borrower (which may be provided
under separate instruction documents, but in any case, which shall not be
amended, modified or terminated without the prior written consent of Agent)
instructing the appropriate financial institution(s) to transfer funds from the
LKE Joint Accounts to Agent in accordance therewith for payment of the
Obligations (which shall be applied in accordance with Section 1.11), in each
case, in form and substance reasonably acceptable to Agent, which shall become
operative on or prior to the Closing Date or such later date as may Agent may
consent to in writing (a “Blocked Account Agreement”). Each such blocked account
agreement shall provide, among other things, that (i) all items of payment
deposited in such account and proceeds thereof deposited in the applicable
Concentration Account are held by such bank as agent or bailee-in-possession for
Agent, on behalf of itself and Lenders, (ii) the bank executing such agreement
has no rights of setoff or recoupment or any other claim against such account,
as the case may be, other than for payment of its service fees and other charges
directly related to the administration of such account and for returned checks
or other items of payment, and (iii) from and after the Closing Date (A) with
respect to banks at which a Blocked Account that is not a LKE Joint Account is
maintained, such bank agrees, from and after the receipt of a notice (an
“Activation Notice”) from Agent (which Activation Notice may be given by Agent
at any time at which (1) an Event of Default has occurred and is continuing or
(2) a Cash Dominion Event has occurred and is continuing (any of the foregoing
being referred to herein as an “Activation Event”)), to forward immediately all
amounts in each Blocked Account that is not a LKE Joint Account to such
Borrower’s Concentration Account Bank and to commence the process of daily
sweeps from such Blocked Account into the applicable Concentration Account,
(B) with respect to each Concentration Account Bank, such bank agrees from and
after the receipt of an Activation Notice from Agent upon the occurrence of an
Activation Event, to immediately forward all amounts received in the applicable
Concentration Account to the Collection Account through daily sweeps from such
Concentration Account into the Collection Account and (C) with respect to each
LKE Joint Account, forward all amounts in each LKE Joint Account to the
Collection Account on a daily basis. From and after the date Agent has delivered
an Activation Notice to any bank with respect to any Blocked Account(s) that is
not a LKE Joint Account, no Credit Party shall, or shall cause or permit any
Subsidiary thereof to, accumulate or maintain cash in Disbursement Accounts or
payroll accounts as of any date of determination in excess of checks outstanding
against such accounts as of that date and amounts necessary to meet minimum
balance requirements.

 

(d)

So long as no Event of Default or Cash Dominion Event has occurred and is
continuing, Credit Parties may amend Disclosure Schedule (3.19) to add or
replace a Relationship Bank, Lock Box or Blocked Account or to replace any
Concentration Account or any Disbursement Account; provided, that (i) Agent
shall have consented in writing in advance to the opening of such account or
Lock Box with the relevant bank and (ii) prior to the time of the opening of
such account or Lock Box, the applicable Credit Party or its Subsidiaries, as
applicable, and such bank shall have executed and delivered to Agent a tri-party
blocked or Lock Box account agreement, in form and substance reasonably
satisfactory to Agent. Each Credit Party shall close any of its accounts (and
establish replacement accounts in accordance with the foregoing
sentence) promptly and in any

 

C-2



--------------------------------------------------------------------------------

  event within thirty (30) days following notice from Agent that the
creditworthiness of any bank holding an account is no longer acceptable in
Agent’s reasonable judgment, or as promptly as practicable and in any event
within sixty (60) days following notice from Agent that the operating
performance, funds transfer or availability procedures or performance with
respect to accounts or Lock Boxes of the bank holding such accounts or Agent’s
liability under any tri-party blocked or Lock Box blocked account agreement with
such bank is no longer acceptable in Agent’s reasonable judgment.

 

(e) The Lock Boxes, Blocked Accounts, Disbursement Accounts and the
Concentration Accounts shall be cash collateral accounts, with all cash, checks
and other similar items of payment in such accounts securing payment of the
Loans and all other Obligations, and in which the applicable Credit Party and
each Subsidiary thereof shall have granted a Lien to Agent, on behalf of itself
and Lenders, pursuant to the Guaranty and Security Agreement.

 

(f) All amounts deposited in the Collection Account shall be deemed received by
Agent in accordance with Section 1.6 and shall be applied (and allocated) by
Agent in accordance with Section 1.7. In no event shall any amount be so applied
unless and until such amount shall have been credited in immediately available
funds to the Collection Account.

 

(g) Each Credit Party shall and shall cause its Related Persons to (i) hold in
trust for Agent, for the benefit of itself and Lenders, all checks, cash and
other items or payment constituting proceeds of Collateral received by such
Credit Party or any such Related Person, and (ii) within one (1) Business Day
after receipt by such Credit Party or any such Related Person of any checks,
cash or other items or payment, deposit the same into a Blocked Account of such
Credit Party. Each Credit Party and each Related Person thereof acknowledges and
agrees that all cash, checks or other items of payment constituting proceeds of
Collateral are part of the Collateral. All proceeds of the sale or other
disposition of any Collateral, shall be deposited directly into the applicable
Blocked Accounts.

 

C-3



--------------------------------------------------------------------------------

ANNEX D (Section 2.2(a))

to

CREDIT AGREEMENT

CLOSING CHECKLIST

In addition to, and not in limitation of, the conditions described in
Section 2.1 of the Agreement, pursuant to Section 2.1(a), the following items
must be received by Agent in form and substance reasonably satisfactory to Agent
on or prior to the Closing Date (each capitalized term used but not otherwise
defined herein has the meaning ascribed thereto in Annex A to the Agreement):

 

(A) Appendices

All Appendices to the Agreement.

 

(B) [Intentionally omitted]

 

(C) Security Documents

A Guaranty and Security Agreement, substantially in the form attached hereto as
Exhibit D, amending and restating the Guaranty and Security Agreement (as
defined in the Original Credit Agreement), together with such additional
amendments, confirmations and assumptions of or relating to the Collateral
Documents and such additional security, pledge and similar documents as Agent
may reasonably request.

 

(D) [Intentionally omitted]

 

(E) Security Interests and Code Filings

 

  (a) Evidence satisfactory to Agent that Agent (for the benefit of itself and
Lenders) has a valid and perfected first priority security interest in the
Collateral, including (i) such documents duly executed by each Credit Party
(including financing statements under the Code and other applicable documents
under the laws of any jurisdiction with respect to the perfection of Liens) as
Agent may request in order to perfect its security interests in the Collateral
and (ii) copies of Code search reports listing all effective financing
statements that name any Credit Party as debtor, together with copies of such
financing statements, none of which shall cover the Collateral, except for
Permitted Encumbrances.

 

  (b) Evidence satisfactory to Agent, including copies, of all UCC-1 and other
financing statements filed in favor of any Credit Party with respect to each
location, if any, at which Parts and Tools Inventory or Equipment Inventory may
be consigned.

 

  (c)

Control Letters, to the extent applicable, from (i) all issuers of
uncertificated securities and financial assets held by any Borrower, (ii) all
securities intermediaries with respect to

 

D-1



--------------------------------------------------------------------------------

  all securities accounts and securities entitlements of any Borrower other than
any securities accounts which are solely and directly linked to a deposit
account that is subject to a Blocked Account Agreement, and (iii) all futures
commission agents and clearing houses with respect to all commodities contracts
and commodities accounts held by any Borrower.

 

  (d) Evidence that Agent has been named as lien-holder or secured party on all
certificates of title for all Title Vehicles owned by Credit Parties, other than
Titled Vehicles constituting Equipment Inventory (except that Agent must be
named as lien-holder on Titled Vehicles constituting Equipment Inventory of the
type listed on Disclosure Schedule (3.24)).

 

(F) Borrowing Base Certificate

Duly executed originals of a Borrowing Base Certificate from each Borrower,
dated April 30, 2014, reflecting information concerning Eligible Accounts,
Eligible Rentals, Eligible Parts and Tools Inventory, Eligible Rolling Stock and
Eligible Equipment Inventory of Borrowers.

 

(G) Cash Management System; Blocked Account Agreements

Evidence satisfactory to Agent that, as of the Closing Date, Cash Management
Systems complying with Annex C to the Agreement have been established and are
currently being maintained in the manner set forth in such Annex C, together
with copies of duly executed tri-party blocked account and lock box agreements,
reasonably satisfactory to Agent, with the banks as required by Annex C.

 

(H) Certificate of Formation and Good Standing

For each Credit Party, (a) its articles or certificate of incorporation or
certificate of formation, as applicable, and all amendments thereto and (b) good
standing certificates (including verification of tax status) in its state of
incorporation or formation, as applicable, each dated a recent date prior to the
Closing Date and certified by the applicable Secretary of State or other
authorized Governmental Authority.

 

(I) By-laws and Resolutions

For each Credit Party, (a) its by-laws or operating agreement, as applicable,
together with all amendments thereto and (b) resolutions of such Person’s Board
of Directors or Board of Members, as applicable, approving and authorizing the
execution, delivery and performance of the Loan Documents to which it is a party
and the transactions to be consummated in connection therewith, each certified
as of the Closing Date by such Person’s secretary or an assistant secretary as
being in full force and effect without any modification or amendment.

 

D-2



--------------------------------------------------------------------------------

(J) Incumbency Certificates

For each Credit Party, signature and incumbency certificates of the officers of
such Person executing any of the Loan Documents, certified as of the Closing
Date by such Person’s secretary or an assistant secretary as being true,
accurate, correct and complete.

 

(K) Opinions of Counsel

Duly executed originals of opinions of Dechert LLP, New York, Delaware and
California counsel for the Credit Parties, together with opinions of Washington,
Montana and Virginia counsel, each in form and substance reasonably satisfactory
to Agent and its counsel, dated the Closing Date.

 

(L) GE Capital Fee Letter

Duly executed originals of the GE Capital Fee Letter in form and substance
satisfactory to GE Capital.

 

(M) Officer’s Certificate

Duly executed originals of a certificate of an Authorized Officer of each Credit
Party, dated the Closing Date, stating that, (i) since December 31, 2013 (a) no
event or condition has occurred or is existing which could reasonably be
expected to have a Material Adverse Effect; (b) no Litigation has been commenced
against such Credit Party which, if successful, would have a Material Adverse
Effect or could challenge any of the transactions contemplated by the Agreement
and the other Loan Documents; and (c) there has been no material increase in
liabilities, liquidated or contingent, and no material decrease in assets of any
Borrower or any of its Subsidiaries (other than for increases and/or decreases
in the ordinary course of business) and (ii) no default or event of default has
occurred under any material contract to which any Borrower is a party which
could reasonably be expected to have a Material Adverse Effect.

 

(N) Audited Financials; Financial Condition

The Financial Statements, Projections and other materials set forth in
Section 3.4, certified by an Authorized Officer of Borrower Representative, in
each case in form and substance reasonably satisfactory to Agent. Agent shall
have further received a certificate of an Authorized Officer of the Borrower
Representative, based on such Financial Statements and Projections, to the
effect that (a) the Credit Parties, taken as a whole, will be Solvent upon the
consummation of the transactions contemplated herein; and (b) the Projections
are based upon estimates and assumptions stated therein, all of which the
Borrower Representative believes to be reasonable and fair in light of the
conditions and facts known to the Borrower Representative as of the date of the
preparation of such Projections, and, as of the Closing Date, reflect the
Borrower Representative’s good faith and reasonable estimates of its future
financial performance and of the other information projected therein for the
period set forth therein.

 

D-3



--------------------------------------------------------------------------------

(O) Other Documents

Such other certificates, documents and agreements respecting any Credit Party as
Agent may, in its reasonable discretion, request.

 

D-4



--------------------------------------------------------------------------------

ANNEX E (Section 4.1(a))

to

CREDIT AGREEMENT

FINANCIAL STATEMENTS AND PROJECTIONS — REPORTING

Each Borrower shall deliver or cause to be delivered to Agent or to Agent and
Lenders, as indicated, the following:

 

  (a) Monthly Financials

To Agent, within thirty (30) days after the end of each Fiscal Month, financial
information regarding H&E Delaware and its Subsidiaries, certified by an
Authorized Officer of Borrower Representative, consisting of consolidated and
consolidating, if applicable (i) unaudited balance sheets as of the close of
such Fiscal Month (including a summary of the outstanding balance of all
Intercompany Notes as of the last day of such Fiscal Month) and the related
statements of income and cash flow and shareholders’ equity for that portion of
the Fiscal Year ending as of the close of such Fiscal Month and (ii) unaudited
statements of income, cash flows and shareholders’ equity for such Fiscal Month,
setting forth in comparative form the figures for the corresponding period in
the prior year and the figures contained in the annual operating plan for such
Fiscal Year, all prepared in accordance with GAAP (subject to normal year-end
adjustments and the absence of footnotes). Such financial information shall be
accompanied by (A) a statement in reasonable detail (each, a “Compliance
Certificate”) showing the calculations used in determining compliance with each
Financial Covenant which is tested on a monthly basis as of the end of such
Fiscal Quarter, and (B) the certification of an Authorized Officer of Borrower
Representative that (i) such financial information presents fairly in all
material respects in accordance with GAAP (subject to normal year-end
adjustments and the absence of footnotes) the financial position and results of
operations of H&E Delaware and its Subsidiaries, on a consolidated and
consolidating basis, if applicable, in each case as at the end of such Fiscal
Month and for that portion of the Fiscal Year then ended and (ii) there was no
Default or Event of Default in existence as of such time or, if a Default or
Event of Default has occurred and is continuing, describing the nature thereof
and all efforts undertaken to cure such Default or Event of Default.

 

  (b) Quarterly Financials

To Agent, within forty-five (45) days after the end of each Fiscal Quarter,
consolidated and consolidating, if applicable, financial information regarding
H&E Delaware and its Subsidiaries, certified by an Authorized Officer of
Borrower Representative, consisting of (i) unaudited balance sheets as of the
close of such Fiscal Quarter and the related

 

E-1



--------------------------------------------------------------------------------

statements of income and cash flow for that portion of the Fiscal Year ending as
of the close of such Fiscal Quarter and (ii) unaudited statements of income and
cash flows for such Fiscal Quarter, in each case setting forth in comparative
form, the figures for the corresponding period in the prior year and the figures
contained in the annual operating plan for such Fiscal Year, all prepared in
accordance with GAAP (subject to normal year-end adjustments and the absence of
footnotes). Such financial information shall be accompanied by (A) a Compliance
Certificate in respect of each of the Financial Covenants that are tested on a
quarterly basis as at the end of such Fiscal Quarter and (B) the certification
of an Authorized Officer of Borrower Representative that (i) such financial
information presents fairly in all material respects in accordance with GAAP
(subject to normal year-end adjustments and the absence of footnotes) the
financial position, results of operations and statements of cash flows of H&E
Delaware and its Subsidiaries, on both a consolidated and consolidating basis,
if applicable, as at the end of such Fiscal Quarter and for that portion of the
Fiscal Year then ended and (ii) there was no Default or Event of Default in
existence as of such time or, if a Default or Event of Default has occurred and
is continuing, describing the nature thereof and all efforts undertaken to cure
such Default or Event of Default. In addition, Borrowers shall deliver to Agent
and Lenders, within forty-five (45) days after the end of each Fiscal Quarter, a
management discussion and analysis that includes a comparison to budget for that
Fiscal Quarter and a comparison of performance for that Fiscal Quarter to the
corresponding period in the prior year.

 

  (c) Operating Plan

To Agent, as soon as available, but not later than forty-five (45) days after
the end of each Fiscal Year, an annual operating plan for H&E Delaware and its
Subsidiaries, on a consolidated and consolidating basis, approved by the Board
of Directors of H&E Delaware, for such Fiscal Year, which (i) includes a
statement of all of the material assumptions on which such plan is based and
(ii) includes monthly balance sheets, a monthly budget, income statements and
statements of cash flow for such Fiscal Year.

 

  (d) Annual Audited Financials

To Agent, within ninety (90) days after the end of each Fiscal Year, audited
Financial Statements for H&E Delaware and its Subsidiaries on a consolidated and
(unaudited) consolidating basis, if applicable, consisting of balance sheets and
statements of income and retained earnings and cash flows, setting forth in
comparative form in each case the figures for the previous Fiscal Year which
Financial Statements shall be prepared in accordance with GAAP and certified
without qualification, by an independent certified public accounting firm of
national standing or otherwise acceptable to Agent. Such Financial Statements
shall be accompanied by (i) a statement prepared in reasonable detail showing
the calculations used in determining compliance with each of the Financial
Covenants as of the end of such Fiscal Year and (ii) the certification of an

 

E-2



--------------------------------------------------------------------------------

Authorized Officer of Borrower Representative that all such Financial Statements
present fairly in all material respects in accordance with GAAP the financial
position, results of operations and statements of cash flows of H&E Delaware and
its Subsidiaries on a consolidated and consolidating basis, if applicable, as at
the end of such Fiscal Year and for the period then ended, and that there was no
Default or Event of Default in existence as of such time or, if a Default or
Event of Default has occurred and is continuing, describing the nature thereof
and all efforts undertaken to cure such Default or Event of Default.

 

  (e) Management Letters

To Agent, within ten (10) Business Days after receipt thereof by any Credit
Party, copies of all final management letters, exception reports or similar
letters or reports received by such Credit Party from its independent certified
public accountants.

 

  (f) Default Notices

To Agent and Lenders, as soon as practicable, and in any event within five
(5) Business Days after an executive officer of any Credit Party has actual
knowledge of the existence of any Default, Event of Default or other event that
has had a Material Adverse Effect, telephonic or telecopied notice specifying
the nature of such Default or Event of Default or other event, including the
anticipated effect thereof, which notice, if given telephonically, shall be
promptly confirmed in writing on the next Business Day.

 

  (g) Omitted

 

  (h) Subordinated Debt, Senior Unsecured Notes and Equity Notices

To the Agent, as soon as practicable, copies of all material written notices
given or received by any Credit Party with respect to any Subordinated Debt with
an original principal amount in excess of $2,000,000, the Senior Unsecured Notes
or Stock of such Credit Party, and, within two (2) Business Days after such
Credit Party obtains knowledge of any matured or unmatured event of default with
respect to any Subordinated Debt with an original principal amount in excess of
$2,000,000 or the Senior Unsecured Notes, notice of such event of default.
(i) Supplemental Schedules

To Agent, supplemental disclosures, if any, required by Section 5.6.

 

  (j) Litigation

To Agent in writing, promptly upon learning thereof, written notice of any
Litigation commenced or threatened against any Credit Party that would
reasonably be expected to have a Material Adverse Effect.

 

E-3



--------------------------------------------------------------------------------

  (k) Insurance Notices

To Agent, disclosure of losses or casualties required by Section 5.4.

 

  (l) Default and Other Notices

To Agent, within five (5) Business Days after receipt thereof, copies of (i) any
and all default notices received under or with respect to any leased location or
public warehouse where Collateral is located, and (ii) such other notices or
documents as Agent may reasonably request.

 

  (m) Lease Amendments

To Agent, promptly upon request therefor, copies of all material amendments to
any of the five (5) largest real estate leases (by the value of annual payments
of the real estate so leased) or to any real estate lease to which John Engquist
is a lessor.

 

  (n) Other Documents

To Agent, such other financial and other information respecting any Credit
Party’s business or financial condition as Agent or any Lender shall, from time
to time, reasonably request.

Promptly after receipt thereof, Agent will distribute the items set forth in the
foregoing clauses (a) through (f) to the Lenders (which distribution may be made
via posting to Intralinks® or any other E-System approved by or set up by or at
the direction of Agent). Promptly after request therefor by any Lender, Agent
will distribute any of the other items received pursuant to this Annex E to such
Lender (which distribution may be made via posting to Intralinks® or any other
E-System approved by or set up by or at the direction of Agent).

 

E-4



--------------------------------------------------------------------------------

ANNEX F (Section 4.1(b))

to

CREDIT AGREEMENT

COLLATERAL REPORTS

Each Borrower shall deliver or cause to be delivered the following:

 

(a) To Agent, upon its request, and in the case of clauses (i) through (iii), in
no event less frequently than ten (10) Business Days after the end of each
Fiscal Month (together with a copy of all or any part of the following reports
requested by any Lender in writing after the Closing Date), each of the
following reports, each of which shall be prepared by such Borrower as of the
last day of the immediately preceding Fiscal Month or the date two (2) days
prior to the date of any such request:

(i) a Borrowing Base Certificate with respect to each Borrower, in each case
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion;

(ii) with respect to such Borrower, a summary of Parts and Tools Inventory and
Equipment Inventory by branch location and type with a supporting perpetual
Parts and Tools Inventory and Equipment Inventory report, in each case
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion;

(iii) with respect to such Borrower, a monthly trial balance showing Accounts
and Rentals outstanding aged from invoice due date as follows: 1 to 30 days, 31
to 60 days, 61 to 90 days and 91 days or more, accompanied by such supporting
detail and documentation as shall be requested by Agent in its reasonable
discretion; and

(iv) a report describing outstanding Equipment Inventory rentals for such period
and the Equipment Inventory subject thereto;

 

(b) To Agent, on a monthly basis or at such more frequent intervals as Agent may
request from time to time (together with a copy of all or any part of such
delivery requested by any Lender in writing after the Closing Date), collateral
reports with respect to such Borrower, including all additions and reductions
(cash and non-cash) with respect to Accounts and Rentals of such Borrower, in
each case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion each of which shall be prepared
by such Borrower as of the last day of the immediately preceding week or the
date two (2) days prior to the date of any such request;

 

F-1



--------------------------------------------------------------------------------

(c) To Agent, (x) in the case of clauses (i), (iii) and (iv), at the time of
delivery of each of the monthly Financial Statements delivered pursuant to
Annex E and (y) in the case of clause (ii), promptly upon request:

(i) a reconciliation of the Accounts trial balance of such Borrower to such
Borrower’s most recent Borrowing Base Certificate, general ledger and monthly
Financial Statements delivered pursuant to Annex E, in each case accompanied by
such supporting detail and documentation as shall be requested by Agent in its
reasonable discretion;

(ii) a reconciliation of the perpetual inventory by branch location of such
Borrower to such Borrower’s most recent Borrowing Base Certificate, general
ledger and monthly Financial Statements delivered pursuant to Annex E, in each
case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion;

(iii) an aging of accounts payable and a reconciliation of that accounts payable
aging to such Borrower’s general ledger and monthly Financial Statements
delivered pursuant to Annex E, in each case accompanied by such supporting
detail and documentation as shall be requested by Agent in its reasonable
discretion; and

(iv) a reconciliation of the outstanding Loans as set forth in the monthly loan
statement provided by Agent to such Borrower’s general ledger and monthly
Financial Statements delivered pursuant to Annex E, in each case accompanied by
such supporting detail and documentation as shall be requested by Agent in its
reasonable discretion;

 

(d) To Agent, promptly upon Agent’s request, (i) a listing of government
contracts of such Borrower subject to the Federal Assignment of Claims Act of
1940; and (ii) a list of any applications for the registration of any Patent,
Trademark or Copyright filed by any Credit Party with the United States Patent
and Trademark Office, the United States Copyright Office or any similar office
or agency in the prior Fiscal Quarter;

 

(e) At its own expense and promptly upon Agent’s request, to Agent the results
of each physical verification, if any, that such Borrower or any of its
Subsidiaries may in their discretion have made, or caused any other Person to
have made on their behalf, of all or any portion of their Parts and Tools
Inventory or Equipment Inventory (and, if an Event of Default has occurred and
is continuing, such Borrower shall, upon the request of Agent, conduct, and
deliver the results of, such physical verifications as Agent may require);

 

(f) At its own expense, to Agent monthly, a fleet utilization report for such
Borrower, prepared on a “units rented” basis, or on such other basis or format
as is reasonably acceptable to the Agent;

 

(g) At its own expense, to Agent the Equipment Inventory Appraisal for such
Borrower, the P&E Appraisal and such other appraisals of its assets as Agent may
request at any time after the occurrence and during the continuance of a Default
or an Event of Default, such appraisals to be conducted by an appraiser, and in
form and substance, reasonably satisfactory to Agent; and

 

F-2



--------------------------------------------------------------------------------

(h) To Agent, on a weekly basis at any time when Excess Availability is less
than the greater of $40,000,000 and 10% of the aggregate Commitments of all
Lenders then in effect, the schedule set forth as Exhibit 4.1(b), updated from
the most recent Borrowing Base Certificate delivered to Agent, but updated only
for the following items: (i) accounts receivable per aging, (ii) 100% of net
book value of rental fleet, (iii) new inventory per perpetual, (iv) used
inventory per perpetual, (v) parts and tools inventory per perpetual and
(vi) gross rolling stock.

 

(i) Such other reports, statements and reconciliations with respect to the
Borrowing Base, Collateral or Obligations of such Borrower or any other Credit
Party as Agent shall from time to time request in its reasonable discretion.

Promptly after receipt thereof, Agent will distribute the items set forth in the
foregoing clauses (a), (c), (g) and (h) to the Lenders (which distribution may
be made via posting to Intralinks® or any other E-System approved by or set up
by or at the direction of Agent). Promptly after request therefor by any Lender,
Agent will distribute any of the items other received pursuant to this Annex F
to such Lender (which distribution may be made via posting to Intralinks® or any
other E-System approved by or set up by or at the direction of Agent).

 

F-3



--------------------------------------------------------------------------------

ANNEX G (Section 6.10)

to

CREDIT AGREEMENT

FINANCIAL COVENANTS

Neither H&E Delaware nor any Subsidiary thereof shall breach or fail to comply
with any of the following financial covenants:

 

(a) Minimum Fixed Charge Coverage Ratio

So long as a Covenant Liquidity Event is continuing, H&E Delaware and its
Subsidiaries shall have on a consolidated basis at the end of each period of
twelve (12) consecutive Fiscal Months, a Fixed Charge Coverage Ratio for each
such period (beginning with as to any Covenant Liquidity Event, the period of
twelve consecutive Fiscal Months ending with the Fiscal Month for which
financial statements have been delivered pursuant to Annex E most recently prior
to the occurrence or continuance of such Covenant Liquidity Event) of not less
than 1.10 to 1.00.

 

(b) Maximum Leverage Ratio

So long as a Covenant Liquidity Event is continuing, H&E Delaware and its
Subsidiaries shall have on a consolidated basis at the end of each period of
twelve (12) consecutive Fiscal Months, a Leverage Ratio for each such period
(beginning with as to any Covenant Liquidity Event, the period of twelve
consecutive Fiscal Months ending with the Fiscal Month for which financial
statements have been delivered pursuant to Annex E most recently prior to the
occurrence or continuance of such Covenant Liquidity Event) of not greater than
5.00 to 1.00.

All components of financial calculations made to determine compliance with the
Financial Covenants shall be adjusted on a Pro Forma Basis to include or
exclude, as the case may be, without duplication, such components of such
calculations attributable to any Pro Forma Transaction consummated after the
first day of the applicable period of determination and prior to the end of such
period, as determined in good faith by the Borrowers based on assumptions
expressed therein and that were reasonable based on the information available to
the Borrowers at the time of preparation of the compliance certificate setting
forth such calculations.

 

G-1